Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 1 of 86




         Exhibit 3
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 2 of 86




                                            United States Attorney
                                            Northern District of California


                                              1301 Clay Street, Suite 340S           (510) 637-3680
                                              Oakland, California 94612          Fax (510) 637-3724


                                            6HSWHPEHU  

By Email

/DQFH :DGH (VT
.HYLQ 'RZQH\ (VT
.DWLH 7UHI] (VT
$P\ 6DKDULD (VT
:LOOLDPV &RQQROO\ //3
 7ZHOIWK 6WUHHW 1:
:DVKLQJWRQ '& 

       5H      United States v. Holmes &5  (-'

'HDU &RXQVHO

        2Q 0DUFK   DQG $SULO   DQG WKURXJK RXU GLVFRYHU\ OHWWHUV ZH QRWLILHG \RX
RI HYLGHQFH FULPHV ZURQJV RU RWKHU DFWV WKH JRYHUQPHQW PD\ VHHN WR LQWURGXFH DW WULDO :H
ZULWH WR VXSSOHPHQW WKRVH GLVFORVXUHV %\ SURYLGLQJ WKLV GLVFORVXUH WKH JRYHUQPHQW LV QRW
FRQFHGLQJ WKDW WKH HYLGHQFH GHVFULEHG EHORZ RU SUHYLRXVO\ LV SURSHUO\ FRQVLGHUHG 5XOH  E
HYLGHQFH RU LV DGPLVVLEOH RQO\ XQGHU WKH SURYLVLRQV RI 5XOH  E  7KH JRYHUQPHQW PD\ DOVR
DVVHUW WKDW WKLV HYLGHQFH LV DGPLVVLEOH DV GLUHFW HYLGHQFH RI WKH FKDUJHG FRQGXFW WKDW LW LV
LQH[WULFDEO\ LQWHUWZLQHG ZLWK WKH HYHQWV FKDUJHG LQ WKH RSHUDWLYH ,QGLFWPHQW WKDW LW VKRZV D
FRQWLQXLQJ FRXUVH RI FRQGXFW RWKHUZLVH DGPLVVLEOH XQGHU 5XOHV  DQG  RU WKDW LW VLPSO\ LV
QRW VXEMHFW WR 5XOH  E  :H PDNH WKHVH GLVFORVXUHV RXW RI DQ DEXQGDQFH RI FDXWLRQ DQG WR
DYRLG VXUSULVH DERXW WKH JRYHUQPHQW¶V LQWHQWLRQV ,Q DGGLWLRQ WR WKH HYLGHQFH H[SUHVVO\ FLWHG
EHORZ WKH JRYHUQPHQW UHVHUYHV WKH ULJKW WR DGPLW DOWHUQDWLYH YHUVLRQV RI WKH FLWHG LWHPV
DGGLWLRQDO HYLGHQFH QHHGHG WR SODFH WKH FLWHG HYLGHQFH LQ FRQWH[W DQG RWKHU HTXLYDOHQW DQG
VLPLODU HYLGHQFH RI WKH VDPH DFWV

       :LWK WKDW LQ PLQG ZH QRWLI\ \RX DV IROORZV





                                               
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 3 of 86




,     )DOVH DQG PLVOHDGLQJ UHSUHVHQWDWLRQV GLUHFWHG DW LQVXUHG SDWLHQWV

       7KH JRYHUQPHQW PD\ RIIHU HYLGHQFH RI WKH IROORZLQJ



         %HIRUH 2FWREHU                  UHFHLYHG SUHVHQWDWLRQV IURP 7KHUDQRV LQ WKH
PHGLFDO SUDFWLFH ZKHUH VKH ZRUNHG ³7KHUDQRV¶V ILQJHUVWLFN EORRG GUDZ ZDV DSSHDOLQJ WR
       ´ DQG VKH VDZ 7KHUDQRV WHVWLQJ DV FRQYHQLHQW DQG TXLFNHU WKDQ WHVWLQJ DW D WUDGLWLRQDO
ODERUDWRU\ 865(32576 2Q RU DERXW 2FWREHU                  YLVLWHG D 7KHUDQRV
6HUYLFH &HQWHU LQ 3KRHQL[ $UL]RQD 865(32576 $IWHU VKH UHFHLYHG DQ LQDFFXUDWH
K&* UHVXOW IURP 7KHUDQRV 7KH UHVXOWV ZHUH ID[HG IURP 3DOR $OWR WR KHU SK\VLFLDQ LQ
$UL]RQD 865(32576 +ROPHV DQG %DOZDQL ZHUH PDGH DZDUH RI WKH LQDFFXUDWH
UHVXOW QR ODWHU WKDQ 2FWREHU   DQG ZHUH DGYLVHG        ³ZDV WROG VKH ZDV PLVFDUU\LQJ
ZKLFK ZDV QRW WKH FDVH´ 76 76 6(&86$2(352'
6(&86$2(352' %DOZDQL FODLPHG WKH LQDFFXUDWH UHVXOW ZDV EHFDXVH RI
KXPDQ HUURU 6(&86$2(352' 7KHUDQRV XOWLPDWHO\ YRLGHG WKH UHVXOW LQ RU
DERXW 0DUFK 

         7KH HYLGHQFH LV RIIHUHG IRU WKH SHUPLWWHG SXUSRVH RI LQWHQW SUHSDUDWLRQ SODQ NQRZOHGJH
DEVHQFH RI PLVWDNH DQG ODFN RI DFFLGHQW DV ZHOO DV WKH H[LVWHQFH RI WKH FRQVSLUDF\ 6XFK
HYLGHQFH WHQGV WR VKRZ +ROPHV DQG %DOZDQL NQHZ RI SUREOHPV ZLWK 7KHUDQRV¶V K&*
WHVWV 6XFK HYLGHQFH WHQGV WR VKRZ 7KHUDQRV ZDV XQDEOH WR SURYLGH DFFXUDWH DQG UHOLDEOH WHVW
UHVXOWV WKDW +ROPHV DQG %DOZDQL NQHZ 7KHUDQRV ZDV XQDEOH WR SURYLGH DFFXUDWH DQG UHOLDEOH WHVW
UHVXOWV DV DOOHJHG LQ 3DUDJUDSK  DQG VWDWHPHQWV WR LQYHVWRUV DQG SDWLHQWV ZHUH IDOVH DQG
PLVOHDGLQJ 6XFK HYLGHQFH WHQGV WR VKRZ +ROPHV DQG %DOZDQL¶V VFKHPH FRQWHPSODWHG WKH XVH
RI LQWHUVWDWH ZLUHV 6XFK HYLGHQFH WHQGV WR VKRZ +ROPHV DQG %DOZDQL XQGHUVWRRG WKH
LPSRUWDQFH RI DFFXUDWH K&* WHVWV DQG WKH FRQVHTXHQFHV RI LQDFFXUDWH UHVXOWV DV ZHOO DV WKH
PDWHULDOLW\ RI VWDWHPHQWV DERXW DFFXUDF\ WR LQYHVWRUV DQG SDWLHQWV 6XFK HYLGHQFH WHQGV WR VKRZ
WKHLU NQRZOHGJH DQG FRQWURO RYHU 7KHUDQRV¶V RSHUDWLRQV 7KHUDQRV¶V YRLGLQJ RI WKH WHVW WHQGV WR
VKRZ 7KHUDQRV ZDV XQDEOH WR SURGXFH DFFXUDWH DQG UHOLDEOH WHVW UHVXOWV (YLGHQFH WKDW LQVXUHG
DQG RWKHU QRQSD\LQJ SDWLHQWV ZHUH LQGXFHG WR XVH 7KHUDQRV¶V VHUYLFHV WHQGV WR VKRZ WKH
H[LVWHQFH RI WKH VFKHPH DQG WKH PDWHULDOLW\ RI WKH VWDWHPHQWV



                          ZRUNHG DW :DOJUHHQV DQG E\ YLUWXH RI KHU ZRUN UHFHLYHG DQG ZDV
H[SRVHG WR 7KHUDQRV PDUNHWLQJ             VSHQW D ZHHN DW 7KHUDQRV¶V FRUSRUDWH RIILFH WR WUDLQ WR
EHFRPH D 7KHUDQRV WHFKQLFLDQ +HU 7KHUDQRV WUDLQHUV WDONHG DERXW WKHLU WHVWV EHLQJ PRUH
DFFXUDWH DQG UHTXLULQJ OHVV EORRG           VDLG WKDW :DOJUHHQV KDG D KHDOWK WHVWLQJ PRQWK
%HIRUH 7KHUDQRV SDUWQHUHG ZLWK KHU VWRUH LI D SDWLHQW FDPH LQ VHHNLQJ DQ +E$F WHVW VKH ZRXOG
GLUHFW WKHP WR DQ RYHUWKHFRXQWHU GHYLFH 2QFH 7KHUDQRV SDUWQHUHG ZLWK KHU VWRUH VKH ZRXOG
UHFRPPHQG WR SDWLHQWV WKDW WKH\ XVH D 7KHUDQRV WHVW 6KH ZRXOG WHOO WKH SDWLHQWV ³,W¶V DFFXUDWH
OHVV SDLQIXO WKHUH¶V OHVV EORRG GUDZQ DQG 7KHUDQRV LV ULJKW KHUH´ 7KLV PHVVDJH WKDW VKH
SUHVHQWHG ZDV ERUQH RXW RI D FRPELQDWLRQ RI KHU 7KHUDQRV WUDLQLQJ VKH UHFHLYHG DV ZHOO DV WKH
EURFKXUHV 7KHUDQRV FUHDWHG WKDW ZHUH OHIW IRU SDWLHQWV 865(32576


                                                 
Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 4 of 86
Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 5 of 86
Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 6 of 86
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 7 of 86




6(&86$2(352' 6(&86$2(352' %DOZDQL ZDV LQIRUPHG RI
WKH LQDFFXUDWH HVWUDGLRO WHVW RQ RU EHIRUH 1RYHPEHU   VD\LQJ ³, DVVXPH WKLV ZDV UXQ LQ
$= VR QHHG WKH $= WHDP WR IROORZXS VLF RQ WKLV DVDS DQG VHH ZKDW KDSSHQHG KHUH´ See, e.g.
6(&86$2(352' 6(&86$2(352'

         7KH HYLGHQFH LV RIIHUHG IRU WKH SHUPLWWHG SXUSRVH RI LQWHQW SUHSDUDWLRQ SODQ NQRZOHGJH
DEVHQFH RI PLVWDNH DQG ODFN RI DFFLGHQW DV ZHOO DV WKH H[LVWHQFH RI WKH FRQVSLUDF\ 6XFK
HYLGHQFH WHQGV WR VKRZ +ROPHV DQG %DOZDQL NQHZ RI SUREOHPV ZLWK 7KHUDQRV¶V HVWUDGLRO
WHVWV 6XFK HYLGHQFH WHQGV WR VKRZ 7KHUDQRV ZDV XQDEOH WR SURYLGH DFFXUDWH DQG UHOLDEOH WHVW
UHVXOWV WKDW +ROPHV DQG %DOZDQL NQHZ 7KHUDQRV ZDV XQDEOH WR SURYLGH DFFXUDWH DQG UHOLDEOH WHVW
UHVXOWV DV DOOHJHG LQ 3DUDJUDSK  DQG VWDWHPHQWV WR LQYHVWRUV DQG SDWLHQWV ZHUH IDOVH DQG
PLVOHDGLQJ 6XFK HYLGHQFH WHQGV WR VKRZ +ROPHV DQG %DOZDQL XQGHUVWRRG WKH LPSRUWDQFH RI
DFFXUDWH HVWUDGLRO WHVWV DQG WKH FRQVHTXHQFHV RI LQDFFXUDWH UHVXOWV DV ZHOO DV WKH PDWHULDOLW\ RI
VWDWHPHQWV DERXW DFFXUDF\ WR LQYHVWRUV DQG SDWLHQWV 6XFK HYLGHQFH WHQGV WR VKRZ WKHLU
NQRZOHGJH DQG FRQWURO RYHU 7KHUDQRV¶V RSHUDWLRQV (YLGHQFH WKDW LQVXUHG DQG RWKHU QRQSD\LQJ
SDWLHQWV ZHUH LQGXFHG WR XVH 7KHUDQRV¶V VHUYLFHV WHQGV WR VKRZ WKH H[LVWHQFH RI WKH VFKHPH DQG
WKH PDWHULDOLW\ RI WKH VWDWHPHQWV



        3ULRU WR DERXW 6HSWHPEHU                 VDZ 7KHUDQRV DGYHUWLVHPHQWV RQ D ELOOERDUG
DQG KHDUG DGYHUWLVHPHQWV RQ WKH UDGLR DGYHUWLVLQJ 7KHUDQRV¶V ³IXWXULVWLF´ WHFKQRORJ\ WKDW RQO\
QHHGHG D SLQ SULFN RI EORRG DQG WKDW GLG QRW UHTXLUH D UHTXLVLWLRQ IURP WKH GRFWRU 86
5(32576 2Q RU DURXQG 6HSWHPEHU                 YLVLWHG D 7KHUDQRV 6HUYLFH &HQWHU LQ
*LOEHUW $= .5 6(&86$2(352' $IWHU KH UHFHLYHG DQ LQDFFXUDWH
+,9 $E$J WHVW ZKLFK KH DFFHVVHG WKURXJK 7KHUDQRV¶V RQOLQH SRUWDO .5 86
5(32576 $ GD\ DIWHU           DFFHVVHG WKH LQDFFXUDWH WHVW UHVXOW DQ HPSOR\HH IURP
7KHUDQRV FRQWDFWHG KLP WR VD\ ³2K ZH PDGH D PLVWDNH´ DQG LQIRUP KLP WKDW KLV +,9 $E$J
WHVW ZDV QHJDWLYH 865(32576 1XPHURXV HPSOR\HHV UHSRUWLQJ WR +ROPHV DQG
%DOZDQL EHFDPH DZDUH RI          LQDFFXUDWH +,9 $E$J WHVW RQ RU EHIRUH 6HSWHPEHU  
See, e.g. 6(&86$2(352' 6(&86$2(352'

        7KH HYLGHQFH LV RIIHUHG IRU WKH SHUPLWWHG SXUSRVH RI LQWHQW SUHSDUDWLRQ SODQ NQRZOHGJH
DEVHQFH RI PLVWDNH DQG ODFN RI DFFLGHQW DV ZHOO DV WKH H[LVWHQFH RI WKH FRQVSLUDF\ 6XFK
HYLGHQFH WHQGV WR VKRZ +ROPHV DQG %DOZDQL NQHZ RI SUREOHPV ZLWK 7KHUDQRV¶V +,9 WHVWV 6XFK
HYLGHQFH WHQGV WR VKRZ 7KHUDQRV ZDV XQDEOH WR SURYLGH DFFXUDWH DQG UHOLDEOH WHVW UHVXOWV WKDW
+ROPHV DQG %DOZDQL NQHZ 7KHUDQRV ZDV XQDEOH WR SURYLGH DFFXUDWH DQG UHOLDEOH WHVW UHVXOWV DV
DOOHJHG LQ 3DUDJUDSK  DQG VWDWHPHQWV WR LQYHVWRUV DQG SDWLHQWV ZHUH IDOVH DQG
PLVOHDGLQJ 6XFK HYLGHQFH WHQGV WR VKRZ +ROPHV DQG %DOZDQL XQGHUVWRRG WKH LPSRUWDQFH RI
DFFXUDWH +,9 WHVWV DQG WKH FRQVHTXHQFHV RI LQDFFXUDWH UHVXOWV DV ZHOO DV WKH PDWHULDOLW\ RI
VWDWHPHQWV DERXW DFFXUDF\ WR LQYHVWRUV DQG SDWLHQWV 6XFK HYLGHQFH WHQGV WR VKRZ WKHLU
NQRZOHGJH DQG FRQWURO RYHU 7KHUDQRV¶V RSHUDWLRQV (YLGHQFH WKDW LQVXUHG DQG RWKHU QRQSD\LQJ
SDWLHQWV ZHUH LQGXFHG WR XVH 7KHUDQRV¶V VHUYLFHV WHQGV WR VKRZ WKH H[LVWHQFH RI WKH VFKHPH DQG
WKH PDWHULDOLW\ RI WKH VWDWHPHQWV




                                                 
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 8 of 86




,,    )DOVH DQG PLVOHDGLQJ UHSUHVHQWDWLRQV GLUHFWHG DW GRFWRUV

       7KH JRYHUQPHQW PD\ RIIHU HYLGHQFH RI WKH IROORZLQJ

Defendants directed Theranos’s marketing materials toward doctors along with other intended
recipients.

        $ 6HSWHPEHU   SUHVV UHOHDVH E\ 7KHUDQRV VWDWHG ³&RQVXPHUV FDQ QRZ FRPSOHWH
DQ\ FOLQLFLDQGLUHFWHG ODE WHVW ZLWK DV OLWWOH DV D IHZ GURSV RI EORRG DQG UHVXOWV DYDLODEOH LQ D
PDWWHU RI KRXUV    )RU WKH ILUVW WLPH 7KHUDQRV LV LQWURGXFLQJ &/,$FHUWLILHG ODERUDWRU\
VHUYLFHV ZLWK WKH DELOLW\ WR UXQ LWV WHVWV RQ PLFURVDPSOHV 7KHUDQRV¶V SURSULHWDU\ ODERUDWRU\
LQIUDVWUXFWXUH PLQLPL]HV KXPDQ HUURU WKURXJK H[WHQVLYH DXWRPDWLRQ WR SURGXFH KLJK TXDOLW\
UHVXOWV 7HVW UHVXOWV DUH DYDLODEOH WR SK\VLFLDQV LQ D PDWWHU RI KRXUV HQDEOLQJ IDVW GLDJQRVHV WR
KHOS LQIRUPHG WUHDWPHQW FKRLFHV    )RU WKH SDVW  \HDUV 7KHUDQRV KDV ZRUNHG UHOHQWOHVVO\ WR
UHDFK D SRLQW DW ZKLFK ZH FRXOG KHOS PDNH DFWLRQDEOH LQIRUPDWLRQ DFFHVVLEOH WR SK\VLFLDQV DQG
SDWLHQWV DW WKH WLPH LW PDWWHUV PRVW´ 7KH UHOHDVH DOVR VWDWHG 7KHUDQRV RIIHUHG FRQVXPHUV DFFHVV
WR ³OHVV LQYDVLYH DQG PRUH DIIRUGDEOH FOLQLFLDQGLUHFWHG ODE WHVWLQJ IURP EORRG VDPSOHV DV VPDOO
DV D IHZ GURSV RU  WKH VL]H RI D W\SLFDO EORRG GUDZ´ 7KHVH VWDWHPHQWV SUHVHQWHG
7KHUDQRV¶V WHFKQRORJ\ DV PDWXUH DQG UHDG\ IRU XVH LQ WKH FOLQLFDO VHWWLQJ ZKHQ 'HIHQGDQWV NQHZ
WKDW 7KHUDQRV¶V WHVWV ZHUH QRW UHDG\ IRU ODXQFK DQG VXIIHUHG IURP DFFXUDF\ DQG FRQVLVWHQF\
SUREOHPV WKDW PDGH WKHP XQUHOLDEOH >1((' %$7(6 &,7(@

        ,Q D 7KHUDQRV IO\HU DSSDUHQWO\ IURP  WKH FRPSDQ\ LQYLWHG SDWLHQWV WR ³>E@ULQJ DQ\
ODE RUGHU IURP \RXU FOLQLFLDQ WR \RXU QHDUHVW 7KHUDQRV :HOOQHVV &HQWHU ORFDWLRQ´ WR REWDLQ D
7KHUDQRV WHVW 7KLV VWDWHPHQW VXJJHVWHG WR SDWLHQWV WKDW 7KHUDQRV WHVWV ZHUH VXIILFLHQWO\ DFFXUDWH
DQG UHOLDEOH IRU XVH LQ WKH FOLQLFDO VHWWLQJ ZKHQ LQ IDFW 'HIHQGDQWV NQHZ WKDW 7KHUDQRV WHVWV
VXIIHUHG IURP DFFXUDF\ DQG FRQVLVWHQF\ SUREOHPV WKDW UHQGHUHG WKHP XQUHOLDEOH DQG XQVXLWDEOH
IRU PHGLFDO GHFLVLRQPDNLQJ >6HH HJ 86)'$@

        ,Q RQH IO\HU 7KHUDQRV VWDWHG WKDW LW ³RIIHUV DIIRUGDEOH 67, WHVWV VR LW¶V HDVLHU WR NQRZ´
7KLV VWDWHPHQW VXJJHVWHG WKDW 7KHUDQRV¶V 67, WHVWV ZHUH VXIILFLHQWO\ DFFXUDWH IRU SDWLHQWV WR UHO\
RQ WKHP WR ³NQRZ´ ZKHWKHU WKH\ KDG D JLYHQ LQIHFWLRQ ZKHQ LQ IDFW 'HIHQGDQWV NQHZ WKDW
7KHUDQRV WHVWV²LQFOXGLQJ WKH DVVD\V IRU +,9 DQG JRQRUUKHD²VXIIHUHG IURP DFFXUDF\ DQG
FRQVLVWHQF\ SUREOHPV UHQGHULQJ WKHP XQUHOLDEOH >6HH HJ 86)'$@

        2QH 7KHUDQRV IO\HU FODLPHG WKDW 7KHUDQRV ZDV ³UHYROXWLRQL]LQJ HYHU\ DVSHFW RI
ODERUDWRU\ WHVWLQJ´ RU ³UHLQYHQWLQJ HYHU\ DVSHFW RI ODERUDWRU\ WHVWLQJ´ DQG LQYLWHG SDWLHQWV WR
JHW D ODE RUGHU IURP WKHLU SK\VLFLDQ 7KHVH VWDWHPHQWV IDOVHO\ SUHVHQWHG 7KHUDQRV DV DQ DGYDQFHG
ODERUDWRU\ RIIHULQJ VXSHULRU WHVWLQJ VHUYLFHV DFFXUDWH DQG UHOLDEOH HQRXJK IRU XVH E\ SK\VLFLDQV LQ
PDNLQJ PHGLFDO WUHDWPHQW GHFLVLRQV ,Q IDFW 'HIHQGDQWV NQHZ WKDW 7KHUDQRV UHOLHG LQ SDUW RQ
FRQYHQWLRQDO WHVWLQJ PHWKRGV DQG WKDW LWV WHVWV VXIIHUHG IURP DFFXUDF\ DQG FRQVLVWHQF\ SUREOHPV
>6HH HJ 86)'$ 7+3)0@

        ,Q RQH SLHFH RI SURPRWLRQDO PDWHULDO 7KHUDQRV VWDWHG ³:H EHOLHYH HYHU\RQH KDV WKH
ULJKW WR LQIRUPDWLRQ DERXW WKHLU RZQ KHDOWK´ DQG RIIHUHG WR SURYLGH VXFK LQIRUPDWLRQ WKURXJK LWV
ODE WHVWV ³>P@HDQLQJ QRZ \RX FDQ ILQG RXW ZKHUH \RX VWDQG DQG ILQG RXW ZKDW¶V JRLQJ RQ LQVLGH


                                                  
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 9 of 86




\RXU ERG\´ ³JHW WKH LQIRUPDWLRQ \RX QHHG´ DQG ³GHWHFW SRWHQWLDO SUREOHPV HDUO\´ $OO RI WKHVH
FODLPV IDOVHO\ VXJJHVWHG WR SDWLHQWV WKDW 7KHUDQRV¶V WHVW UHVXOWV FRXOG EH UHOLHG XSRQ WR UHIOHFW WKH
VWDWH RI D SDWLHQW¶V KHDOWK DQG ZKHWKHU WKDW SDWLHQW ZDV VXIIHULQJ IURP PHGLFDO SUREOHPV ZKHQ LQ
IDFW 'HIHQGDQWV NQHZ WKDW 7KHUDQRV¶V WHVWV VXIIHUHG IURP DFFXUDF\ DQG FRQVLVWHQF\ SUREOHPV
WKDW PDGH WKHP XQUHOLDEOH DQG XQVXLWDEOH IRU XVH LQ WKH FOLQLFDO VHWWLQJ >6HH HJ 86)'$
 7+3)0@

         7KHUDQRV DGYHUWLVHG LWV K&* DVVD\ DV D ³3UHJQDQF\ 7HVW´ GHVSLWH WKH IDFW WKDW WKLV DVVD\
VXIIHUHG IURP DFFXUDF\ DQG FRQVLVWHQF\ SUREOHPV WKDW UHQGHUHG LW XQVXLWDEOH IRU GHWHFWLQJ
SUHJQDQF\ $GGLWLRQDOO\ 7KHUDQRV DGYLVHG SDWLHQWV QRW WR FKDQJH WKHLU PHGLFDO WUHDWPHQW EHIRUH
UHYLHZLQJ WKHLU WHVW UHVXOWV ZLWK D SK\VLFLDQ QHFHVVDULO\ UHSUHVHQWLQJ WKDW SK\VLFLDQV FRXOG UHO\
RQ LWV WHVWV IRU WKDW SXUSRVH GHVSLWH 'HIHQGDQWV¶ NQRZOHGJH RI WKH SUHYDOHQW DFFXUDF\ SUREOHPV
ZLWK 7KHUDQRV¶V WHVWV >6HH HJ 86)'$@

       ,Q D SUHVV UHOHDVH GDWHG -XO\   7KHUDQRV FODLPHG WKDW )'$ KDG YDOLGDWHG
7KHUDQRV¶V DSSURDFK IRU )'$ UHYLHZ RI LWV /'7V /DERUDWRU\ 'HYHORSHG 7HVWV  DQG +ROPHV
ZDV TXRWHG DV VD\LQJ WKDW 7KHUDQRV ZDV FRPPLWWHG WR HQVXULQJ WKDW LWV V\VWHPV DQG /'7V ³DUH RI
WKH KLJKHVW TXDOLW\ DQG WKDW SDWLHQWV DQG WKHLU SK\VLFLDQV KDYH DFFHVV WR WKH PRVW DFFXUDWH
LQIRUPDWLRQ DERXW WKHLU KHDOWK´ ,Q IDFW 'HIHQGDQWV NQHZ WKDW )'$ GLVDJUHHG ZLWK 7KHUDQRV¶V
DUJXPHQWV UHJDUGLQJ UHJXODWLRQ RI /'7V DQG ZHUH DZDUH WKDW 7KHUDQRV¶V WHVWV VXIIHUHG IURP
DFFXUDF\ DQG FRQVLVWHQF\ SUREOHPV WKDW SUHYHQWHG WKHP IURP RIIHULQJ SDWLHQWV ³WKH PRVW
DFFXUDWH LQIRUPDWLRQ DERXW WKHLU KHDOWK´ >6HH HJ 7+3)0@

        ,Q D SUHVV UHOHDVH GDWHG -XO\   7KHUDQRV FODLPHG WKDW D &/,$ ZDLYHU IRU LWV +69
WHVW PHDQW WKDW ³)'$ GHWHUPLQHG WKH 7KHUDQRV WHVW DQG WHFKQRORJ\ LV UHOLDEOH DQG DFFXUDWH DQG
FDQ EH XVHG LQ D EURDGHU VHW RI ORFDWLRQV RXWVLGH RI D WUDGLWLRQDO &/,$ FHUWLILHG ODERUDWRU\
LQFOXGLQJ 7KHUDQRV :HOOQHVV &HQWHUV´ +ROPHV ZDV TXRWHG DV VD\LQJ WKDW WKH FRPSDQ\ ZDV
FRQWLQXDOO\ LQQRYDWLQJ ³WR SURYLGH WKH EHVW ODERUDWRU\ WHVWLQJ VHUYLFHV LQ WKH ZRUOG´ ,Q IDFW
'HIHQGDQWV NQHZ WKDW )'$ SURKLELWHG 7KHUDQRV IURP RSHUDWLQJ LWV DQDO\]HUV RXWVLGH RI WKH ODE
VHWWLQJ DQG ZHUH DZDUH WKDW WKHLU WHVWV VXIIHUHG IURP DFFXUDF\ DQG UHOLDELOLW\ SUREOHPV WKDW PDGH
WKHP LQIHULRU WR FRQYHQWLRQDO WHVWV DQG XQVXLWDEOH IRU XVH LQ WKH FOLQLFDO FRQWH[W >6HH HJ
7+3)0@

       ,Q D OHWWHU VHQW WR D 8QLYHUVLW\ LQ 0DUFK  SLWFKLQJ 7KHUDQRV¶V LPPXQLW\ WHVWLQJ
7KHUDQRV¶V PDUNHW DFFHVV PDQDJHU -HQQLIHU +DQVRQ ZURWH WKDW 7KHUDQRV ZDV D GLDJQRVWLF
FRPSDQ\ ZLWK WKH JRDO RI SURYLGLQJ DFFHVV WR ³DFFXUDWH DIIRUGDEOH UHDOWLPH GLDJQRVWLF
LQIRUPDWLRQ´ ,Q IDFW 'HIHQGDQWV NQHZ WKDW 7KHUDQRV¶V WHVWV ZHUH QRW VXIILFLHQWO\ DFFXUDWH DQG
FRQVLVWHQW WR EH UHOLHG XSRQ LQ D PHGLFDO VHWWLQJ >6HH HJ 7+3)0@

        ,Q RQH SULQW DG 7KHUDQRV UHFLWHG LWV VORJDQ ³RQH WLQ\ GURS FKDQJHV HYHU\WKLQJ´ QH[W WR
DQ LPDJH RI D QDQRWDLQHU DQG FODLPHG WKDW ³>Q@RZ LW¶V HDVLHU WR ILQG RXW ZKDW¶V JRLQJ RQ ZLWK
\RXU ERG\´ 'HIHQGDQWV NQHZ KRZHYHU WKDW 7KHUDQRV¶V WHVWV VXIIHUHG IURP DFFXUDF\ DQG
FRQVLVWHQF\ SUREOHPV WKDW UHQGHUHG WKHP XQUHOLDEOH LQGLFDWRUV RI ZKDW ZDV KDSSHQLQJ LQVLGH D
SDWLHQW¶V ERG\ >6HH HJ 7+3)0@




                                                  
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 10 of 86




        ,Q 7KHUDQRV¶V *XLGH WR 'LUHFW 7HVWLQJ IRU $UL]RQD WKH FRPSDQ\ WRXWHG SDWLHQWV¶ DELOLW\
WR REWDLQ EORRG WHVWLQJ ZLWKRXW D GRFWRU¶V RUGHU FODLPLQJ WKDW SDWLHQWV ZHUH QRZ ³IUHH WR HQJDJH
ZLWK \RXU SK\VLFLDQ DQG \RXU KHDOWK OLNH QHYHU EHIRUH´ 7KH JXLGH DOVR FODLPHG WKDW WKLV ZRXOG
DOORZ SDWLHQWV WR ³JHW D UHDG RQ WKHLU KHDOWK´ ³EHFRPH PRUH LQIRUPHG HDUOLHU´ DQG ZRUN ZLWK
GRFWRUV WR ³DGGUHVV SRWHQWLDO SUREOHPV VRRQHU´ $ GLIIHUHQW YHUVLRQ RI WKH JXLGH FHOHEUDWHG WKDW
LW ZDV QRZ HDVLHU IRU SDWLHQWV WR JHW ³YLWDO LQIRUPDWLRQ DERXW WKHLU KHDOWK ZKHQ LW PDWWHUV PRVW´
DQG VSHFLILFDOO\ SURPRWHG 7KHUDQRV¶V DELOLW\ WR KHOS PRQLWRU WK\URLG EORRG JOXFRVH DQG VH[XDO
KHDOWK 7KHVH VWDWHPHQWV VXJJHVWHG WR SDWLHQWV WKDW 7KHUDQRV¶V WHVWV ZHUH DFFXUDWH UHIOHFWLRQV RI
WKHLU DFWXDO KHDOWK VWDWXV DQG WKDW WKH\ ZHUH WKHUHIRUH VXLWDEOH WR EH UHOLHG XSRQ E\ GRFWRUV LQ
GLDJQRVLQJ SUREOHPV DQG PDNLQJ WUHDWPHQW GHFLVLRQV ZKHQ LQ IDFW 'HIHQGDQWV NQHZ WKDW
7KHUDQRV¶V WHVWV²LQFOXGLQJ DVVD\V WDUJHWLQJ 76+ JOXFRVH DQG FHUWDLQ 67,V²VXIIHUHG IURP
DFFXUDF\ DQG FRQVLVWHQF\ SUREOHPV WKDW PDGH WKHP XQUHOLDEOH >6HH HJ 6(&86$2(352'
 6(&86$2(352'@

         ,Q DGYHUWLVLQJ XVHG LQ FRQQHFWLRQ ZLWK LWV SDUWQHUVKLS ZLWK :DOJUHHQV 7KHUDQRV FODLPHG
WKDW LW ZDV ³FKDQJLQJ ODE WHVWLQJ IRUHYHU´ ZLWK LWV DELOLW\ WR UXQ DOO RI LWV WHVWV YLD PLFURVDPSOHV
DQG WKDW LWV VHUYLFHV PDGH LW ³HDV\ WR NQRZ PRUH DERXW \RXU RZQ KHDOWK´ VXJJHVWLQJ WKDW
7KHUDQRV WHVWV SURYLGHG DFFXUDWH LQIRUPDWLRQ DERXW D SDWLHQW¶V SK\VLFDO FRQGLWLRQ 6LPLODUO\
WKRVH VDPH PDWHULDOV FODLPHG WKDW 7KHUDQRV DXWRPDWHG SUH DQG SRVWDQDO\WLF SURFHVV WR
PLQLPL]H ODE HUURUV DQG WKDW WKH FRPSDQ\ ³RIIHU>HG@ WHVWV ZLWK WKH KLJKHVW OHYHOV RI DFFXUDF\´
'HIHQGDQWV NQHZ WKDW 7KHUDQRV¶V WHVWV GLG QRW KDYH WKH KLJKHVW OHYHOV RI DFFXUDF\ EXW VXIIHUHG
IURP DFFXUDF\ DQG FRQVLVWHQF\ SUREOHPV WKDW PDGH WKHP LQIHULRU WR FRQYHQWLRQDO ODERUDWRU\ WHVWV
DQG XQUHOLDEOH IRU WKLV SXUSRVH >6HH HJ :$*7+'2-@

Defendants used Theranos’s website to direct information to doctors as well as other intended
recipients.

        7KHUDQRV¶V ZHEVLWH FODLPHG WKDW WKH FRPSDQ\ ZDV ³HQDEOLQJ SURYLGHUV SK\VLFLDQV
SDWLHQWV DQG FRQVXPHUV DOLNH ZLWK EHWWHU KHDOWK LQIRUPDWLRQ´ DQG VWDWHG WKDW WKH FRPSDQ\¶V
SURGXFWV ³HPSRZHU SHRSOH WR WDNH FRQWURO RI WKHLU KHDOWK DQG WR H[WUDFW EHWWHU LQIRUPDWLRQ IURP
KHDOWKFDUH WHVWV DQG LQIRUPDWLRQ V\VWHPV WKDQ LV SRVVLEOH XVLQJ WRGD\¶V FRQYHQWLRQDO
LQIUDVWUXFWXUH´ VXJJHVWLQJ WKDW 7KHUDQRV¶V WHFKQRORJ\ SURYLGHG DFFXUDWH UHVXOWV VXSHULRU WR
FRQYHQWLRQDO ODEV¶ WHVWLQJ VHUYLFHV ,Q IDFW 'HIHQGDQWV NQHZ WKDW 7KHUDQRV¶V WHFKQRORJ\ KDG
VLJQLILFDQW GLVDGYDQWDJHV UHODWLYH WR FRQYHQWLRQDO ODEV DQG WKDW LW ZDV QRW FDSDEOH RI SURGXFLQJ
FRQVLVWHQWO\ DFFXUDWH UHVXOWV >6HH HJ 86)%, 86)%, 86)%,
86)%,@

       6LPLODUO\ 7KHUDQRV¶V ZHEVLWH VWDWHG HOVHZKHUH WKDW WKH FRPSDQ\¶V SURGXFWV ³HPSRZHU
SURYLGHUV SK\VLFLDQV DQG FRQVXPHUV DOLNH ZLWK EHWWHU KHDOWK LQIRUPDWLRQ´ VXJJHVWLQJ WKDW
7KHUDQRV¶V WHVWV RIIHUHG VXSHULRU DFFXUDF\ DQG UHOLDELOLW\ FRPSDUHG WR FRPSHWLQJ WHVWV DQG WKDW
WKH\ ZHUH VXLWDEO\ UHOLDEOH IRU XVH LQ WKH FOLQLFDO VHWWLQJ ,Q IDFW 'HIHQGDQWV NQHZ WKDW
7KHUDQRV¶V WHVWV VXIIHUHG IURP DFFXUDF\ SUREOHPV WKDW UHQGHUHG WKHP XQUHOLDEOH >6HH HJ 86
)%, 86)%, 86)%,@

        7KHUDQRV¶V ZHEVLWH FODLPHG WKDW LWV WHVWV ³PDGH LW HDVLHU WR JHW DFFHVV WR WKH WHVWV
>SDWLHQWV@ QHHG´ VR WKDW WKH\ DQG WKHLU SK\VLFLDQV ³FDQ EHWWHU WUDFN VPDOO FKDQJHV WKDW HPHUJH


                                                  
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 11 of 86




RYHU WLPH´ WR ³KHOS SURYLGH LQVLJKW LQWR ZKHUH \RXU KHDOWK LV KHDGHG DQG WKH HDUO\ GHWHFWLRQ RI
GLVHDVH´ 7KHVH VWDWHPHQWV VXJJHVWHG WKDW 7KHUDQRV¶V WHVWV ZHUH DFFXUDWH SUHFLVH DQG FRQVLVWHQW
HQRXJK IRU GRFWRUV DQG SDWLHQWV WR UHO\ XSRQ LQ WUDFNLQJ FKDQJHV LQ WKHLU KHDOWK DQG GLDJQRVLQJ
PHGLFDO FRQGLWLRQV ,Q IDFW 'HIHQGDQWV NQHZ WKDW 7KHUDQRV¶V WHVWV ZHUH QRW DFFXUDWH RU UHOLDEOH
HQRXJK IRU WKHVH SXUSRVHV >6HH HJ 86)%,@

        ,Q DSSUR[LPDWHO\ $XJXVW  7KHUDQRV¶V ZHEVLWH VWDWHG WKDW WKH FRPSDQ\ ZDV
³SLRQHHULQJ D QHZ HUD ZKHUH SHRSOH FDQ HQJDJH ZLWK WKHLU KHDOWK DQG WKHLU SK\VLFLDQ OLNH QHYHU
EHIRUH´ 7KH ZHEVLWH DOVR FODLPHG WKDW 7KHUDQRV¶V DELOLW\ WR ³UXQ D IXOO UDQJH RI DVVD\V RQ D
VLQJOH PLFURVDPSOH´ DOORZHG LW WR FRQGXFW DXWRUHIOH[ WHVWLQJ WR ³SURSHUO\ GLDJQRVH FRQGLWLRQV´
7KH ZHEVLWH FODLPHG WKDW 7KHUDQRV¶V UDSLG SURFHVVLQJ DOORZHG DQDO\VLV RI ³NH\ PDUNHUV EHIRUH
WKHLU DQDO\WH GHFD\ UDWHV PDWHULDOO\ DIIHFW UHVXOW LQWHJULW\´ WKLV SURYLGLQJ ³LQVLJKW LQWR VXEWOH
WUHQGV LQ LPSRUWDQW DQDO\WHV´ ,Q IDFW 'HIHQGDQWV NQHZ WKDW 7KHUDQRV¶V DVVD\V VXIIHUHG IURP
DFFXUDF\ DQG FRQVLVWHQF\ SUREOHPV WKDW UHQGHUHG WKHP XQUHOLDEOH IRU SURYLGLQJ LQVLJKW LQWR
KHDOWK FRQGLWLRQV SURSHUO\ GLDJQRVLQJ FRQGLWLRQV DQG WUDFNLQJ VXEWOH WUHQGV LQ DQDO\WHV >6HH
HJ 7KHUDQRV ZHEVLWH DV RI $XJXVW   ± %DWHV QXPEHU SHQGLQJ@

         ,Q DSSUR[LPDWHO\ $XJXVW  7KHUDQRV¶V ZHEVLWH LQFOXGHG D ELR IRU +ROPHV VWDWLQJ WKDW
VKH KDG OHG WKH FRPSDQ\ WR ³HQDEOH D QHZ SDUDGLJP RI FRQVXPHU KHDOWK DQG SUHYHQWLRQ´ PDNLQJ
UHDO WKH PLVVLRQ ³WR PDNH DFWLRQDEOH KHDOWK LQIRUPDWLRQ DFFHVVLEOH WR SHRSOH HYHU\ZKHUH«
HQDEOLQJ HDUO\ GHWHFWLRQ DQG LQWHUYHQWLRQ RI GLVHDVH´ 7KH ELR DOVR FODLPHG WKDW 7KHUDQRV¶V
EUHDNWKURXJK DGYDQFHPHQWV KDG PDGH LW SRVVLEOH ³WR TXLFNO\ SURFHVV WKH IXOO UDQJH RI ODERUDWRU\
WHVWV IURP D IHZ GURSV RI EORRG´ 'HIHQGDQWV NQHZ KRZHYHU WKDW 7KHUDQRV UHOLHG RQ WKLUGSDUW\
GHYLFHV IRU PDQ\ RI LWV WHVWV DQG WKDW LWV DVVD\V VXIIHUHG IURP DFFXUDF\ DQG FRQVLVWHQF\ SUREOHPV
WKDW SUHYHQWHG WKHP IURP UHOLDEO\ \LHOGLQJ DFWLRQDEOH KHDOWK LQIRUPDWLRQ VXLWDEOH IRU FOLQLFDO XVH
>6HH HJ 7KHUDQRV ZHEVLWH DV RI $XJXVW   ± %DWHV QXPEHU SHQGLQJ@

Defendants used Theranos’s Twitter account to direct messages at doctors along with other
intended recipients.

         2Q 1RYHPEHU   7KHUDQRV UHWZHHWHG ³#WKHUDQRVLQF FDQ WHVW IRU DOPRVW DQ\WKLQJ
ZLWK WKH  WKH DPRXQW RI EORRG WKDQ D UHJ WHVW VFLHQFH´ ZLWK DQ LPDJH RI D 7KHUDQRV
QDQRWDLQHU FRQWDLQLQJ D PLFURVDPSOH RI EORRG >6HH
KWWSVWZLWWHUFRP%UDG7RQRIIVWDWXV DYDLODEOH DW
KWWSVWZLWWHUFRPWKHUDQRV 865(32576 WKURXJK 865(32576@

       2Q 1RYHPEHU   7KHUDQRV WZHHWHG ³(PSRZHULQJ SDWLHQWV DQG VSHHGLQJ DFFXUDWH
GLDJQRVLV´ >6HH KWWSVWZLWWHUFRPWKHUDQRVVWDWXV 865(32576
 WKURXJK 865(32576@

         2Q RU DERXW 1RYHPEHU   7KHUDQRV UHWZHHWHG ³:DOJUHHQV7KHUDQRV GHDO EULQJV
UDSLG DFFXUDWH ORZFRVW EORRG WHVWLQJ WR WKH ORFDO SKDUPDF\    ZLWK UHVXOWV LQ  KRXUV´ >6HH
KWWSVWZLWWHUFRP3RVVH/LVWVWDWXV 865(32576 WKURXJK 86
5(32576@




                                                
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 12 of 86




         2Q 'HFHPEHU   7KHUDQRV WZHHWHG ³7KH ODE WHVW 5HLQYHQWHG´ :LWK DQ LPDJH RI
D QDQRWDLQHU FRPSDUHG WR WKUHH ODUJH YLDOV RI EORRG >6HH
KWWSVWZLWWHUFRPWKHUDQRVVWDWXV 865(32576 WKURXJK 86
5(32576@

         2Q 'HFHPEHU   7KHUDQRV WZHHWHG ³2QH WLQ\ GURS FKDQJHV HYHU\WKLQJ´ >6HH
KWWSVWZLWWHUFRPWKHUDQRVVWDWXV 865(32576 WKURXJK 86
5(32576@

       2Q 'HFHPEHU   7KHUDQRV WZHHWHG ³6D\ JRRGE\H ELJ EDG QHHGOH´ ZLWK DQ
LPDJH RI D VPDOO FKLOG >6HH KWWSVWZLWWHUFRPWKHUDQRVVWDWXV 86
5(32576 WKURXJK 865(32576@

         2Q -DQXDU\   7KHUDQRV WZHHWHG ³1RW D ELJ IDQ RI QHHGOHV" 1HLWKHU ZHUH ZH
6R ZH JRW ULG RI WKHP´ 7KHUDQRV LQFOXGHG D VHULHV RI LPDJHV VKRZLQJ D VLQJOH GURS RI EORRG
EHLQJ GUDZQ IURP D ILQJHUWLS XVLQJ D WLQ\ QHHGOH >6HH
KWWSVWZLWWHUFRPWKHUDQRVVWDWXV 865(32576 WKURXJK 86
5(32576@

         2Q 0DUFK   7KHUDQRV UHWZHHWHG ³(OL]DEHWK +ROPHV EXLOW WHFKQRORJ\ WKDW FDQ
SHUIRUP KXQGUHGV RI WHVWV RQ RQO\ RQH GURS RI EORRG´ >6HH
KWWSVWZLWWHUFRPVRFLDOFLWL]HQVWDWXV 865(32576 WKURXJK
865(32576@

        2Q )HEUXDU\   7KHUDQRV UHWZHHWHG DQ LPDJH RI D KDQG KROGLQJ D QDQRWDLQHU
FRQWDLQLQJ D WLQ\ VDPSOH RI EORRG DORQJ ZLWK WH[W UHDGLQJ ³$W 7KHUDQRV ZH¶UH ZRUNLQJ WR
VKDSH WKH IXWXUH RI ODE WHVWLQJ 1RZ IRU WKH ILUVW WLPH RXU KLJKFRPSOH[LW\ &/,$FHUWLILHG
ODERUDWRU\ FDQ SHUIRUP \RXU WHVWV TXLFNO\ DQG DFFXUDWHO\ RQ VDPSOHV DV VPDOO DV D VLQJOH GURS´
>6HH KWWSVWZLWWHUFRPEUDQGFKDQQHOVWDWXV 865(32576
WKURXJK 865(32576@

        2Q $SULO   7KHUDQRV UHWZHHWHG DQ LPDJH RI D SHUVRQ KROGLQJ ZKDW DSSHDUV WR EH D
7KHUDQRV EURFKXUH RU PDLOHU GLVSOD\LQJ DQ LPDJH RI D QDQRWDLQHU DQG WKH WH[W ³WKH EORRG WHVWV
WKDW QHHG MXVW D WLQ\ VDPSOH´ >6HH KWWSVWZLWWHUFRPWEXWDQLVWDWXV 86
5(32576 WKURXJK 865(32576@

       2Q 0D\   7KHUDQRV WZHHWHG ³)LQG RXW KRZ ZH¶UH PDNLQJ DFWLRQDEOH KHDOWK
LQIRUPDWLRQ PRUH DFFHVVLEOH´ >6HH KWWSVWZLWWHUFRPWKHUDQRVVWDWXV
865(32576 WKURXJK 865(32576@

         2Q -XQH   7KHUDQRV WZHHWHG ³.QRZ WKH IDFWV ZKHQ LW FRPHV WR \RXU KHDOWK :H
RIIHU JOXFRVH WHVWV IRU DV ORZ DV ´ 7KHUDQRV LQFOXGHG DQ LPDJH RI D VRGD FDQ ZLWK WH[W
VWDWLQJ WKDW DSSUR[LPDWHO\  RI $PHULFDQV KDYH SUHGLDEHWHV DQG GRQ¶W NQRZ LW >6HH
KWWSVWZLWWHUFRPWKHUDQRVVWDWXV 865(32576 WKURXJK 86
5(32576@



                                               
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 13 of 86




         2Q -XQH   7KHUDQRV WZHHWHG ³$ JOXFRVH WHVW FDQ KHOS GLDJQRVH PRQLWRU
KLJKORZ EORRG JOXFRVH GLDEHWHV DQG SUHGLDEHWHV´ 7KHUDQRV LQFOXGHG DQ LPDJH DGYHUWLVLQJ
7KHUDQRV¶V JOXFRVH WHVW DW D UDWH RI  FRPSDUHG WR  DV WKH 0HGLFDUH 5DWH >6HH
KWWSVWZLWWHUFRPWKHUDQRVVWDWXV 865(32576 WKURXJK 86
5(32576@

        2Q -XQH   7KHUDQRV WZHHWHG ³1RZ LW¶V HDV\ DQG DIIRUGDEOH WR JHW WHVWHG NQRZ
IRU VXUH DQG RZQ\RXUKHDOWK´ 7KHUDQRV LQFOXGHG DQ LPDJH RI D UHG ULEERQ DQG WH[W UHDGLQJ
³1DWLRQDO +,9 7HVWLQJ 'D\´ >6HH KWWSVWZLWWHUFRPWKHUDQRVVWDWXV
865(32576 WKURXJK 865(32576@

         2Q -XO\   7KHUDQRV WZHHWHG ³7KH ODE WHVWV \RX QHHG DW SULFHV \RX¶OO ORYH´
7KHUDQRV LQFOXGHG DQ LPDJH OLVWLQJ UHODWLYHO\ ORZ SULFHV IRU JOXFRVH OLSLG SDQHO YLWDPLQ 2+
DQG +E$F DVVD\V DV ZHOO DV WKH WH[W ³WKH VDPH ORZ SULFHV IRU HYHU\RQH´ >6HH
KWWSVWZLWWHUFRPWKHUDQRVVWDWXV 865(32576 WKURXJK 86
5(32576@

        2Q 6HSWHPEHU   7KHUDQRV SRVWHG WR 7ZLWWHU D VKRUW ILOP E\ (UURO 0RUULV ³DERXW
WKH IHDU RI D W\SLFDO EORRG GUDZ´ DQG VWDWHG ³:H¶UH FKDQJLQJ WKH ZKROH H[SHULHQFH´ 7KH YLGHR
HQGHG ZLWK WKH ZRUGV ³VPDOO VDPSOHV OHVV EORRG 7KHUDQRV 7KH ODE WHVW 5HLQYHQWHG
KXQGUHGV RI WHVWV´ >6HH KWWSVWZLWWHUFRPWKHUDQRVVWDWXV 86
5(32576 WKURXJK 865(32576@

Defendants and their agents made statements directly to doctors in connection with Theranos’s
tests and specific results.

       $ 7KHUDQRV UHSUHVHQWDWLYH WROG 'U -HVVLFD %UDPVWHGW WKDW 7KHUDQRV ZRXOG FRQGXFW
PLFURWHVWLQJ RQ EORRG VDPSOHV GUDZQ IURP WKH ILQJHUWLS WKDW 7KHUDQRV ZDV HTXLYDOHQW WR RWKHU
PDMRU ODEV OLNH /DE&RUS DQG 6RQRUD 4XHVW DQG WKDW ZKHQ 7KHUDQRV ORVW LWV ODE OLFHQVH LW ZDV
PHUHO\ D ³VODS RQ WKH ZULVW´ WKDW ZRXOG KDYH D WHPSRUDU\ HIIHFW RQ WKH FRPSDQ\ ,Q IDFW
'HIHQGDQWV NQHZ WKDW 7KHUDQRV GHSHQGHG RQ YHQRXV EORRG IRU PDQ\ RI LWV WHVWV WKDW 7KHUDQRV
XVHG GLIIHUHQW DQG XQDSSURYHG PHWKRGV IRU PDQ\ RI LWV WHVWV WKDW ZHUH QRW WKH HTXLYDOHQW RI
FRQYHQWLRQDO ODERUDWRU\ WHVWV DQG WKDW UHJXODWRU\ SHQDOWLHV LPSRVHG RQ 7KHUDQRV ZHUH VLJQLILFDQW
SXQLWLYH PHDVXUHV >6HH HJ -HVVLFD %UDPVWHGW  5HSRUW 865(32576@

        7KHUDQRV UHSUHVHQWDWLYH .LPEHUO\ $OIRQ]R WROG 'U *HUDOG $VLQ WKDW 7KHUDQRV FRXOG GR
DOO EORRG WHVWV ZLWK D ILQJHUVWLFN GUDZ DOWKRXJK 'HIHQGDQWV NQHZ WKDW 7KHUDQRV UHOLHG RQ YHQRXV
EORRG IRU PDQ\ RI LWV WHVWV >6HH HJ *HUDOG $VLQ  5HSRUW 865(32576@

        $ 7KHUDQRV VDOHV UHSUHVHQWDWLYH WROG 'U 1DWKDQ 0DWWKHZV WKDW 7KHUDQRV¶V WHVWLQJ ZDV
DFFXUDWH DOWKRXJK 'HIHQGDQWV NQHZ WKDW 7KHUDQRV¶V WHVWV ZHUH SODJXHG E\ DFFXUDF\ DQG
FRQVLVWHQF\ SUREOHPV 2Q D FRQIHUHQFH FDOO ZLWK 7KHUDQRV UHSUHVHQWDWLYHV WKRVH UHSUHVHQWDWLYHV
WROG 'U 0DWWKHZV WKDW 7KHUDQRV ZHQW WKURXJK DOO WKH QHFHVVDU\ VWHSV LQ WKHLU WHVWLQJ WR PDNH
VXUH WKDW LW ZDV GRQH DFFXUDWHO\ DOWKRXJK 'HIHQGDQWV NQHZ WKDW 7KHUDQRV KDG LQDGHTXDWH
SURILFLHQF\ WHVWLQJ DQG TXDOLW\ FRQWURO SURWRFROV DQG WKDW LWV WHVWV VXIIHUHG IURP DFFXUDF\
SUREOHPV >6HH HJ 1DWKDQ 0DWWKHZV 02, GDWHG  865(32576@


                                               
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 14 of 86




        7KHUDQRV UHSUHVHQWDWLYHV WROG 'U 6WHYH /LQQHUVRQ WKDW WKH FRPSDQ\¶V GHYLFH ZDV )'$
DSSURYHG DQG WKDW LW KDG PHW DOO WKH QDWLRQDO ODERUDWRU\ VWDQGDUGV ,Q IDFW 'HIHQGDQWV NQHZ WKDW
7KHUDQRV KDG QRW REWDLQHG WKH UHTXLUHG )'$ DSSURYDOV DQG WKDW WKH FRPSDQ\¶V ODERUDWRU\
SUDFWLFHV GLG QRW PHHW DSSOLFDEOH VWDQGDUGV ,Q UHVSRQVH WR LQDFFXUDWH WHVW UHVXOWV 7KHUDQRV
UHSUHVHQWDWLYHV WROG 'U /LQQHUVRQ WKDW WKH FRPSDQ\ ZDV KDYLQJ VRPH HTXLSPHQW SUREOHPV
'HIHQGDQWV NQHZ KRZHYHU WKDW SUREOHPV ZLWK 7KHUDQRV¶V WHVWV VWHPPHG IURP IXQGDPHQWDO
GHILFLHQFLHV LQ WKH WHVW PHWKRGRORJ\ UDWKHU WKDQ LVRODWHG PHFKDQLFDO SUREOHPV >6HH HJ 6WHYHQ
/LQQHUVRQ 02, GDWHG  865(32576@

         7KHUDQRV UHSUHVHQWDWLYHV WROG QXUVH SUDFWLWLRQHU $XGUD =DFKPDQ WKDW WKH FRPSDQ\¶V
WHVWLQJ ZDV YDOLG DQG WKDW DOO 7KHUDQRV¶V WHVWLQJ FRXOG EH GRQH YLD ILQJHUVWLFN ,Q IDFW
'HIHQGDQWV NQHZ WKDW 7KHUDQRV WHVWV VXIIHUHG IURP DFFXUDF\ SUREOHPV DQG KDG QRW EHHQ SURSHUO\
YDOLGDWHG DQG WKDW PDQ\ RI WKH FRPSDQ\¶V WHVWV FRXOG QRW EH SHUIRUPHG E\ ILQJHUVWLFN ,Q
GLVFXVVLQJ DQ LQDFFXUDWH EORRG WHVW 7KHUDQRV UHSUHVHQWDWLYHV IDOVHO\ WROG 0V =DFKPDQ WKDW WKH
SUREOHP KDG UHVXOWHG IURP D PLVSODFHG GHFLPDO SRLQW DOWKRXJK WKDW ZDV QRW D SODXVLEOH UHVXOW IRU
WKH WHVW UHVXOWV LQ TXHVWLRQ >6HH HJ $XGUD =DFKPDQ 02, GDWHG  865(32576
@

       $ 7KHUDQRV UHSUHVHQWDWLYH SLWFKLQJ WKH FRPSDQ\¶V WHVWLQJ VHUYLFHV WROG 'U (GZDUG
6]PXF WKDW WKH FRPSDQ\ KDG TXDOLW\ FRQWURO DQG WKDW LWV WHVWV ZRXOG EH DFFXUDWH DOWKRXJK
'HIHQGDQWV NQHZ WKDW 7KHUDQRV¶V WHVWV KDG DFFXUDF\ SUREOHPV >6HH HJ (GZDUG 6]PXF 02,
GDWHG  865(32576@

        7KHUDQRV UHSUHVHQWDWLYHV WROG -R(OOHQ (PEU\ DQG 5D\PRQG (PEU\ WKDW LWV ILQJHUVWLFN
WHFKQRORJ\ KDG EHHQ YDOLGDWHG DQG HPSKDVL]HG LWV ILQJHUVWLFN WHVWLQJ PHWKRG ,Q IDFW
'HIHQGDQWV NQHZ WKDW 7KHUDQRV¶V YDOLGDWLRQ SURFHVVHV ZHUH LQVXIILFLHQW WKDW LWV WHVWV KDG
DFFXUDF\ SUREOHPV DQG WKDW PDQ\ RI LWV WHVWV FRXOG QRW EH SHUIRUPHG RQ ILQJHUVWLFN VDPSOHV
>6HH HJ -R(OOHQ (PEU\ DQG 5D\PRQG (PEU\ 02, GDWHG  865(32576@

       ,Q D PHHWLQJ ZLWK (ULQ (GJDU +ROPHV WDONHG DERXW PLFURYROXPH WHVWLQJ DQG PHQWLRQHG
WKDW 7KHUDQRV ZDV DEOH WR UXQ HYHU\ ODERUDWRU\ WHVW DOWKRXJK 7KHUDQRV UHOLHG RQ YHQRXV GUDZV
IRU PDQ\ RI LWV WHVWV DQG ZDV QRW FDSDEOH RI UXQQLQJ HYHU\ ODERUDWRU\ WHVW RQ LWV SURSULHWDU\
GHYLFHV >6HH HJ (ULQ (GJDU 02, GDWHG  865(32576@

        ,Q 0D\  (OL]DEHWK +ROPHV JDYH D SUHVHQWDWLRQ WR 'U 0HOLVVD 3HVVLQ DQG RWKHUV DW
0HPRULDO 6ORDQ .HWWHULQJ &DQFHU &HQWHU DERXW 7KHUDQRV¶V ³QHZ´ ODERUDWRU\ WHVWLQJ WHFKQRORJ\
0V +ROPHV EURXJKW WKH 7KHUDQRV GHYLFH WR WKH SUHVHQWDWLRQ DQG JDYH D 3RZHU3RLQW SUHVHQWDWLRQ
WKDW LQFOXGHG D SLFWXUH RI WKH 7KHUDQRV GHYLFH D SLFWXUH RI WKH ³PLQLWDLQHU´ DQG VRPH JUDSKV
FRPSDULQJ WKH 7KHUDQRV WHFKQRORJ\ WR VRPH VRUW RI VWDQGDUG WHFKQRORJ\ 7KH JUDSKV VKRZHG WKH
UHVXOWV FRUUHODWHG 0V +ROPHV VDLG WKH 7KHUDQRV GHYLFH ZRXOG GR WKRXVDQGV RI WHVWV WKRXJK LW
FRXOG QRW GR WKHP DOO DW RQFH 6KH VDLG WKH GHYLFH FRXOG UXQ WHVWV LQ DERXW  PLQXWHV DQG WKDW
WHVWV ZRXOG FRVW KDOI RI ZKDW 0HGLFDUH UDWHV 0V +ROPHV QHYHU WROG 0V 3HVVLQ WKDW 7KHUDQRV
ZDV XVLQJ WKLUG SDUW\ GHYLFHV WR WHVW EORRG VDPSOHV RU WKDW WKH\ ZHUH GLOXWLQJ VDPSOHV WR UXQ
WKHP >865(32576@



                                               
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 15 of 86




        $IWHU H[SHULHQFLQJ SUREOHPV ZLWK LWV K&* WHVW $OOLVRQ +VLHK LQIRUPHG %DOZDQL WKDW
7KHUDQRV KDG UHPRYHG WKH ³SUHJQDQF\ WHVW´ GHVFULSWLRQ IURP LWV K&* EORRG TXDQW DVVD\
GHVFULSWLRQ EHFDXVH WKH FRPSDQ\¶V WHVW ZDV QRW DEOH WR FRQILUP D SUHJQDQF\ +RZHYHU
7KHUDQRV FRQWLQXHG WR RIIHU WKH K&* EORRG WHVW NQRZLQJ WKDW GRFWRUV DQG SDWLHQWV ZRXOG UHO\ RQ
WKH DVVD\ WR GHWHUPLQH SUHJQDQF\ VWDWXV >6HH HJ 7+3)0@

        $IWHU H[SHULHQFLQJ SUREOHPV ZLWK LWV K&* WHVW 7KHUDQRV VZLWFKHG WKH DVVD\ IURP
ILQJHUVWLFN WR YHQRXV GUDZ 5DWKHU WKDQ LQIRUP GRFWRUV DQG SDWLHQWV WKDW WKH VZLWFK ZDV
QHFHVVLWDWHG E\ D SUREOHP ZLWK WKH DVVD\ &KULVWLDQ +ROPHV GLUHFWHG WKDW GRFWRUV DQG SDWLHQWV EH
WROG WKDW LW ZDV D ³WHPSRUDU\´ ³URXWLQH TXDOLW\ FKHFN´ UHODWHG WR 7KHUDQRV¶V H[SDQGLQJ SDWLHQW
SRSXODWLRQ >6HH HJ 7+3)0 7+3)0@

        $IWHU H[SHULHQFLQJ SUREOHPV ZLWK LWV 37,15 WHVW 7KHUDQRV VZLWFKHG WKH DVVD\ IURP
ILQJHUVWLFN WR YHQRXV GUDZ WHOOLQJ GRFWRUV DQG SDWLHQWV RQO\ WKDW LW ZDV D WHPSRUDU\ VZLWFK
&KULVWLDQ +ROPHV GLUHFWHG 7KHUDQRV FXVWRPHU VHUYLFH UHSUHVHQWDWLYHV WR DGKHUH WR D VFULSW WKDW
GHFHSWLYHO\ RPLWWHG LQIRUPDWLRQ DERXW SUREOHPV ZLWK WKH DVVD\¶V DFFXUDF\ >6HH HJ
7+3)0@

        $IWHU H[SHULHQFLQJ SUREOHPV ZLWK LWV FRPSOHWH PHWDEROLF SDQHO DVVD\V 7KHUDQRV
VZLWFKHG &03 IURP ILQJHUVWLFN WR YHQRXV GUDZ &KULVWLDQ +ROPHV VXJJHVWHG WR %DOZDQL WKDW
7KHUDQRV WHOO GRFWRUV DQG SDWLHQWV WKDW WKH VZLWFK ZDV UHODWHG WR DQ RQJRLQJ VDPSOH VWDELOLW\
VWXG\ :KHQ %DOZDQL UHMHFWHG WKDW SURSRVDO &KULVWLDQ +ROPHV UHSRUWHG WKDW KH KDG SUHYLRXVO\
XVHG ODQJXDJH FRQVLVWHQW ZLWK +ROPHV¶V GLUHFWLRQ VWDWLQJ WKDW 7KHUDQRV UHTXLUHG ODUJHU VDPSOHV
EHFDXVH LW ZDV UXQQLQJ HDFK WHVW LQ PRUH WKDQ WULSOLFDWH 7KLV H[SODQDWLRQ GHFHSWLYHO\ PDVNHG
WKH WUXH UHDVRQ IRU WKH VZLWFK WR YHQRXV GUDZV >6HH HJ 7+3)0@

        :KHQ 7KHUDQRV VZLWFKHG 37,15 IURP ILQJHUVWLFN WR YHQRXV DIWHU H[SHULHQFLQJ SUREOHPV
ZLWK WKH DVVD\ 7KHUDQRV UHSUHVHQWDWLYHV LQFOXGLQJ .LPEHUO\ $OIRQVR H[SODLQHG WKH FKDQJH E\
WHOOLQJ GRFWRUV DQGRU SDWLHQWV WKDW 7KHUDQRV KDG FRQILGHQFH LQ LWV WHVWLQJ DQG WKH VZLWFK WR
YHQRXV GUDZV ZDV LQWHQGHG VLPSO\ WR JLYH WKH GRFWRU WKH H[SHULHQFH KH RU VKH ZDV PRUH
DFFXVWRPHG WR 7KLV H[SODQDWLRQ GHFHSWLYHO\ PDVNHG WKH WUXH UHDVRQ IRU WKH VZLWFK >6HH HJ
7+3)0@

        7KHUDQRV UDQ +E$F WHVWV XVLQJ WZR GLIIHUHQW PHWKRGV YHQRXV EORRG RQ DQ $GYLD
GHYLFH DQG ILQJHUVWLFN RQ D '&$ 9DQWDJH GHYLFH 7KHUDQRV¶V /DE 'LUHFWRU 'U $GDP
5RVHQGRUII LQIRUPHG VWDII WKDW WKLV DSSURDFK PDGH ³QR VHQVH ZKDWVRHYHU´ DQG WKDW LW ³JRHV
DJDLQVW HYHU\ UHFRPPHQGDWLRQ´ 5HVXOWV IURP HDFK RI WKHVH W\SHV RI +E$F WHVWV ZHUH SURYLGHG
WR GRFWRUV ZLWKRXW H[SODQDWLRQ DV WR WKH W\SHV RI DQDO\]HUV XVHG WR FRQGXFW WKH DVVD\V FUHDWLQJ D
VLWXDWLRQ ZKHUH GRFWRUV GLG QRW KDYH WKH LQIRUPDWLRQ WKH\ QHHGHG WR SODFH WKH UHVXOWV LQ FRQWH[W
7KLV ZDV HVSHFLDOO\ SUREOHPDWLF LQ VLWXDWLRQV ZKHUH D VLQJOH SDWLHQW KDG 7KHUDQRV PXOWLSOH
7KHUDQRV DVVD\V FRQGXFWHG XVLQJ GLIIHUHQW PHWKRGV \LHOGLQJ GLIIHUHQW UHVXOWV WKDW IDOVHO\
VXJJHVWHG WR WKH GRFWRU WKDW WKH SDWLHQW¶V DQDO\WH YDOXHV KDG FKDQJHG 7KLV ZDV WKH FDVH ZLWK D
SDWLHQW WUHDWHG E\ 'U 3KHODQ ZKR ZDV WKH VXEMHFW RI LQWHUQDO HPDLOV DW 7KHUDQRV >6HH HJ
7+3)0 5RVHQGRUII 02, 865(32576@




                                                
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 16 of 86




        ,Q 1RYHPEHU  D GRFWRU FRQWDFWHG 7KHUDQRV WR UHSRUW GLVFUHSDQW UHVXOWV IRU +'/ DQG
/'/ IRU D SDUWLFXODU SDWLHQW 6SHFLILFDOO\ WKH 7KHUDQRVSURYLGHG YDOXHV IRU +'/ DQG /'/ ZHUH
QRW DGGLQJ XS WR WKH WRWDO FKROHVWHURO PHDVXUHPHQW WKH ZD\ WKH\ VKRXOG KDYH 5RVHQGRUII VWDWHG
LQ UHVSRQVH WKDW WKH LVVXH VHHPHG ³OLNH D WHFKQLFDO SUREOHP´ DV WKHUH ZHUH ³QR SDWLHQW IDFWRUV WKDW
ZRXOG H[SODLQ WKLV´ 2WKHU DW 7KHUDQRV DWWHPSWHG WR H[SODLQ DZD\ WKH UHVXOWV DQG SHUVXDGH
5RVHQGRUII WR GHIHQG WKHP WR WKH SK\VLFLDQ DQG KH UHIXVHG FLWLQJ KLV REOLJDWLRQ WR IRFXV RQ WKH
DFFXUDF\ DQG UHOLDELOLW\ RI 7KHUDQRV¶V UHVXOWV DQG WKH IDFW WKDW KRQHVW\ DQG WUDQVSDUHQF\ ZLWK WKH
SDWLHQW ZHUH HVVHQWLDO +ROPHV DQG %DOZDQL ZHUH DZDUH RI WKLV LQFLGHQW DQG VLGHG DJDLQVW
5RVHQGRUII LQ WKH GLVDJUHHPHQW >6HH HJ 7+3)0 7+3)0 76
@



        7KH HYLGHQFH GHVFULEHG DERYH LV RIIHUHG IRU WKH SHUPLWWHG SXUSRVH RI PRWLYH
RSSRUWXQLW\ LQWHQW SUHSDUDWLRQ SODQ NQRZOHGJH DEVHQFH RI PLVWDNH DQG ODFN RI DFFLGHQW DV
ZHOO DV WKH H[LVWHQFH RI WKH FRQVSLUDF\

        (YLGHQFH WKDW +ROPHV DQG %DOZDQL PDGH IDOVH DQG PLVOHDGLQJ VWDWHPHQWV WR GRFWRUV
WHQGV WR VKRZ WKHLU LQWHQW WR GHIUDXG SDWLHQWV E\ FRQYH\LQJ PLVOHDGLQJ LQIRUPDWLRQ WR WKHLU
YLFWLPV LQGLUHFWO\ WKURXJK SDWLHQWV¶ GRFWRU UHSUHVHQWDWLYHV

        (YLGHQFH WKDW +ROPHV DQG %DOZDQL PDGH IDOVH DQG PLVOHDGLQJ VWDWHPHQWV WR GRFWRUV
WHQGV WR VKRZ WKHLU SODQ WR JHQHUDWH UHIHUUDOV WR 7KHUDQRV E\ GHFHLYLQJ SDWLHQWV WKURXJK WKHLU
GRFWRUV

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL DORQJ ZLWK RWKHU 7KHUDQRV VWDII PDGH IDOVH DQG
PLVOHDGLQJ VWDWHPHQWV WR GRFWRUV WHQGV WR VKRZ WKHLU LQWHQW WR GHIUDXG DQG WKH H[LVWHQFH RI WKH
FRQVSLUDF\

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL PDGH IDOVH DQG PLVOHDGLQJ VWDWHPHQWV WR GRFWRUV
DERXW WKH FDSDELOLWLHV RI 7KHUDQRV¶V WHFKQRORJ\ WHQGV WR VKRZ 'HIHQGDQWV¶ LQWHQW WR GHIUDXG
YLFWLPV E\ FDXVLQJ WKHP WR EHOLHYH 7KHUDQRV¶V WHVWV ZHUH DFFXUDWH DQG UHOLDEOH

      (YLGHQFH WKDW +ROPHV DQG %DOZDQL PLVOHG GRFWRUV UHJDUGLQJ RQJRLQJ SUREOHPV ZLWK
7KHUDQRV¶V WHVWV WHQGV WR VKRZ WKHLU LQWHQW WR GHIUDXG DQG WKH DEVHQFH RI PLVWDNH

        (YLGHQFH WKDW +ROPHV DQG %DOZDQL PLVOHG GRFWRUV DV WR WKH TXDOLW\ FRQWURO PHDVXUHV DQG
VDIHJXDUGV 7KHUDQRV SXW LQ SODFH WR HQVXUH WKH DFFXUDF\ RI LWV WHVWV WHQGV WR VKRZ 'HIHQGDQWV¶
LQWHQW WR GHIUDXG

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL PLVOHG GRFWRUV DERXW 7KHUDQRV¶V UHOLDQFH RQ YHQRXV
GUDZV DQG WKHLU XVH RI WKLUGSDUW\ GHYLFHV WHQGV WR VKRZ WKHLU LQWHQW WR GHIUDXG E\ H[DJJHUDWLQJ
WKH PDWXULW\ DQG UHYROXWLRQDU\ QDWXUH RI WKHLU WHFKQRORJ\

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL GLUHFWHG IDOVH VWDWHPHQWV WRZDUG GRFWRUV WHQGV WR
VKRZ WKHLU PRWLYH WR FDSWXUH PDUNHW VKDUH E\ GHIUDXGLQJ DVVRFLDWHG SDWLHQWV


                                                
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 17 of 86




,,,   )DOVH DQG PLVOHDGLQJ UHSUHVHQWDWLRQV PDGH WR 7KHUDQRV¶ %RDUG

       7KH JRYHUQPHQW PD\ RIIHU HYLGHQFH RI WKH IROORZLQJ

       2Q RU DERXW 0DUFK   7KHUDQRV¶ ERDUG PHW +ROPHV SURYLGHG GHWDLOHG XSGDWHV RQ
WKH FRPSDQ\ See, e.g. 7+(5

        2Q RU DERXW 0D\   7KHUDQRV¶ ERDUG PHW +ROPHV SURYLGHG GHWDLOHG XSGDWHV RQ
FRPPHUFLDO PDWWHUV FRQYHUWLEOH QRWHV DQG FRUSRUDWH DQG UHDO HVWDWH PDWWHUV DV ZHOO DV
YDOXDWLRQV RI WKH FRPSDQ\¶V VWRFN XQGHU 6HFWLRQ $ RI WKH ,QWHUQDO 5HYHQXH &RGH +ROPHV
ZDV DZDUGHG DGGLWLRQDO VKDUHV See, e.g. 7+(5

       2Q RU DERXW -DQXDU\   7KHUDQRV¶ ERDUG PHW +ROPHV DQG %DOZDQL DWWHQGHG
)RXU ERDUG PHPEHUV ZHUH JLYHQ D VWRFN RSWLRQ JUDQW IRU  VKDUHV LQ H[FKDQJH IRU WKHLU
VHUYLFHV DQG ZHUH WR EH SDLG  DQQXDOO\ See, e.g. 7+(5

        ,Q RU DERXW  RU HDUO\  +ROPHV DQG %DOZDQL SURYLGHG &RQILGHQWLDO %ULHILQJ
0DWHULDOV WR ERDUG PHPEHUV VWDWLQJ DPRQJ RWKHU WKLQJV ³7KHUDQRV¶ SURSULHWDU\ SDWHQWHG
WHFKQRORJ\ UXQV FRPSUHKHQVLYH EORRG WHVWV IURP D ILQJHUVWLFN DQG WHVWV IURP PLFURVDPSOHV RI
RWKHU PDWULFHV RXWVLGH RI WUDGLWLRQDO ODE VHWWLQJV DQG JHQHUDWHV VLJQLILFDQWO\ KLJKHU LQWHJULW\ GDWD
WKDQ FXUUHQWO\ SRVVLEOH´ ³UHSODF>H@ ROG LQIUDVWUXFWXUH ZLWK QHZ´ ³UHDOWLPH ILQJHU VWLFNEDVHG
WHVWV ZLWKRXW QHHG WR GULYH WR WKLUGSDUW\ VLWHV´ ³WKH  &9 \LHOGHG LQ 7KHUDQRV¶ DQDO\VLV
UHVXOWV IURP HOLPLQDWLRQ RI SUHDQDO\WLF HUURUV DQG SURYLGHV IRU SUHFLVH DQG DFWLRQDEOH
LQIRUPDWLRQ WKDW ZDV SUHYLRXVO\ LQDFFHVVLEOH´ ³7KHUDQRV KDV TXLFNHU WHVW UXQ WLPHV DQG
FRPPXQLFDWHV UHVXOWV ZLWKLQ  PLQXWHV DIWHU WKH VDPSOH DUULYHV DW WKH ODE´ ³DOO 
FXUUHQWO\ UXQ WHVWV&37 FRGHV DUH DYDLODEOH WKURXJK 7KHUDQRV´ ³7KHUDQRV UXQV DQ\ WHVW DYDLODEOH
LQ FHQWUDO ODERUDWRULHV´ ³7KHUDQRV FDQ SURFHVV DQ\ VDPSOH W\SH´ ³7KHUDQRV 6\VWHPV   
>FRPSULVH@ 0LQLODE 'HYLFHV´ DQG ³7KHUDQRV KDV EHHQ FRPSUHKHQVLYHO\ YDOLGDWHG RYHU WKH
FRXUVH RI WKH ODVW VHYHQ \HDUV E\ WHQ RI WKH ILIWHHQ ODUJHVW SKDUPDFHXWLFDO FRPSDQLHV´ DV ZHOO DV
VXJJHVWLQJ 7KHUDQRV FRXOG DFFXUDWHO\ DQG UHOLDEO\ SHUIRUP WKH PRVW FRPPRQ EORRG WHVWV DQG
VWDQGDUG JHQHUDO FKHPLVWU\ SDQHOV See, e.g. 3)0'(32

        2Q RU DERXW -XO\  DQG -XO\   7KHUDQRV¶ ERDUG PHW +ROPHV DQG %DOZDQL
DWWHQGHG +ROPHV OHG D WRXU RI WKH FRPSDQ\¶V SURGXFWLRQ IDFLOLWLHV DQG JDYH GHWDLOHG EULHILQJV
RQ DOO DVSHFWV WR 7KHUDQRV¶V EXVLQHVV LQFOXGLQJ SURGXFW SODQV DQG KLVWRULFDO DQG SURMHFWHG
ILQDQFLDO VWDWHPHQWV -DPHV 0DWWLV DQG 5LFKDUG .RYDFHYLFK MRLQHG WKH ERDUG DQG ZHUH JLYHQ D
VWRFN RSWLRQ JUDQW IRU  VKDUHV LQ H[FKDQJH IRU WKHLU VHUYLFHV DQG ZHUH WR EH SDLG 
DQQXDOO\ See, e.g. 7+(5 76 +ROPHV SUHSDUHG D GHWDLOHG  SDJH
3RZHU3RLQW ZLWK PLVUHSUHVHQWDWLRQV VLPLODU WR WKRVH GHWDLOHG DERYH DQG SURYLGHG WR LQYHVWRUV
See, e.g. 7+(5

       2Q RU DERXW 2FWREHU   7KHUDQRV¶ ERDUG PHW +ROPHV DQG %DOZDQL DWWHQGHG
+ROPHV JDYH GHWDLOHG EULHILQJV RQ QXPHURXV DVSHFWV UHODWLQJ WR 7KHUDQRV¶V EXVLQHVV LQFOXGLQJ
SURGXFW SODQV DQG KLVWRULFDO DQG SURMHFWHG ILQDQFLDO VWDWHPHQWV See, e.g. 7+(5 76
 6(&86$2(352' 7KH ERDUG GLVFXVVHG $ YDOXDWLRQV Id.


                                                 
          Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 18 of 86




          )RU WKH 2FWREHU   PHHWLQJ +ROPHV SUHSDUHG D 3RZHU3RLQW VWDWLQJ DPRQJ RWKHU
WKLQJV

   x      7KH DFWLRQDEOH LQIRUPDWLRQ \RX QHHG  WKH VL]H RI D W\SLFDO EORRG GUDZ
   x      7KHUDQRV UXQV DQ\ WHVW DYDLODEOH LQ FHQWUDO ODERUDWRULHV DQG SURFHVVHV DOO VDPSOH W\SHV
          $OO WHVWV PDWFK H[LVWLQJ UHLPEXUVHPHQW FRGHV 7KHUDQRV SURYLGHV WKH KLJKHVW OHYHO RI
          RYHUVLJKW DXWRPDWLRQ DQG VWDQGDUGL]DWLRQ LQ RXU SUH DQG SRVWDQDO\WLF SURFHVVHV
          HQVXULQJ WKH KLJKHVW OHYHOV RI DFFXUDF\ DQG SUHFLVLRQ
   x      7KH KLJKHVW OHYHOV RI DFFXUDF\ %\ V\VWHPDWLFDOO\ FRQWUROOLQJ DQG VWDQGDUGL]LQJ RXU
          SURFHVVHV 7KHUDQRV RIIHUV WHVWV ZLWK WKH KLJKHVW OHYHOV RI DFFXUDF\ 7KHUDQRV DXWRPDWHV
          SUH DQG SRVWDQDO\WLF SURFHVVHV GUDVWLFDOO\ PLQLPL]LQJ KXPDQ SURFHVVLQJ ± WKH FDXVH RI
          WKH PDMRULW\ RI ODE WHVW HUURUV
   x      7KHUDQRV KDV EHHQ FRPSUHKHQVLYHO\ YDOLGDWHG RYHU WKH FRXUVH RI WKH ODVW VHYHQ \HDUV E\
          WHQ RI WKH ILIWHHQ ODUJHVW SKDUPDFHXWLFDO FRPSDQLHV

See, e.g. 76 6(&86$2(352' 6XFK VWDWHPHQWV ZHUH SURYLGHG WR
RXWVLGH LQYHVWRUV DV ZHOO 7KH 3RZHU3RLQW DOVR LQFOXGHG QHZV DUWLFOHV +ROPHV KDG SURFXUHG DQG
SURYLGHG WR LQYHVWRUV

       2Q RU DERXW 0DUFK   7KHUDQRV¶ ERDUG PHW +ROPHV DQG %DOZDQL DWWHQGHG
+ROPHV JDYH GHWDLOHG EULHILQJV RQ QXPHURXV DVSHFWV UHODWLQJ WR 7KHUDQRV¶V EXVLQHVV LQFOXGLQJ
SURGXFW SODQV DQG KLVWRULFDO DQG SURMHFWHG ILQDQFLDO VWDWHPHQWV 5LOH\ %HFKWHO MRLQHG WKH ERDUG
DQG ZDV JLYHQ D VWRFN RSWLRQ JUDQW IRU  VKDUHV LQ H[FKDQJH IRU KLV VHUYLFHV DQG ZDV WR EH
SDLG  DQQXDOO\ 7KH %RDUG GLVFXVVHG $ YDOXDWLRQV See, e.g. 7+(5 76


       2Q RU DERXW $SULO   D ERDUG PHPEHU WROG +ROPHV KH WROG 5RJHU 3DUORII D
UHSRUWHU WKDW 7KHUDQRV ³ZLOO HIIHFW D UHYROXWLRQDU\ FKDQJH LQ KHDOWK FDUH SURYLGLQJ VLJQLILFDQWO\
ORZHU FRVW JUHDWHU HIILFLHQF\ DQG KLJKHU TXDOLW\´ See, e.g. 6(&86$2(352'
+ROPHV VDLG WKDW ZDV ZRQGHUIXO WR KHDU See, e.g. 6(&86$2(352'

       2Q RU DERXW 0D\   7KHUDQRV¶ ERDUG PHW +ROPHV DQG %DOZDQL DWWHQGHG +ROPHV
JDYH GHWDLOHG EULHILQJV RQ QXPHURXV DVSHFWV UHODWLQJ WR 7KHUDQRV¶V EXVLQHVV LQFOXGLQJ SURGXFW
SODQV DQG KLVWRULFDO DQG SURMHFWHG ILQDQFLDO VWDWHPHQWV :LOOLDP )ULVW MRLQHG WKH ERDUG DQG ZDV
JLYHQ D VWRFN RSWLRQ JUDQW IRU  VKDUHV LQ H[FKDQJH IRU KLV VHUYLFHV DQG ZDV WR EH SDLG
 DQQXDOO\ 7KH %RDUG GLVFXVVHG $ YDOXDWLRQV See, e.g. 7+(5 76
 +ROPHV SURYLGHG D 3RZHU3RLQW VWDWLQJ ³3DWHQWHG WHFKQRORJ\ FDQ DQDO\]H VDPSOHV DV
VPDOO DV  WKH VL]H RI WKH W\SLFDO EORRG GUDZ 3URSULHWDU\ LQIUDVWUXFWXUH DOORZV WHVW
DQDO\VHV WR EH FRPSOHWHG ZLWKLQ KRXUV 9DOXH    KLJKHVW OHYHOV RI TXDOLW\    IXOO UDQJH RI
ODERUDWRU\ WHVWV IURP FRPPRQ SDQHOV WR VSHFLDOL]HG WHVWV´ 7KH 3RZHU3RLQW GLVSOD\HG 7KHUDQRV
6\VWHPV DV FRPSULVLQJ ³FROOHFWLRQ VDPSOHV 7368 V DQG &DUWULGJHV DQG 7/$6 0RELOH:HE
$SSV´ ± QRW WKLUG SDUW\ GHYLFHV See, e.g. 6(&86$2(352'

        2Q RU DERXW 0D\   +ROPHV SURYLGHG WDONLQJ SRLQWV WR D ERDUG PHPEHU IRU DQ
LQWHUYLHZ ZLWK 3DUORII See, e.g. 6(&86$2(352'

                                                  
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 19 of 86




       6RPH WLPH EHIRUH 0D\   +ROPHV WROG D ERDUG PHPEHU WKDW 7KHUDQRV KDG DXGLWHG
ILQDQFLDO VWDWHPHQWV DQG WKDW %DOZDQL ZDV KHU IRUPHU ER\IULHQG See, e.g. 6(&86$2(352'


        2Q RU DERXW -XO\   7KHUDQRV¶ ERDUG PHW +ROPHV DQG %DOZDQL DWWHQGHG +ROPHV
JDYH GHWDLOHG EULHILQJV RQ QXPHURXV DVSHFWV UHODWLQJ WR 7KHUDQRV¶ EXVLQHVV LQFOXGLQJ SURGXFW
SODQV DQG KLVWRULFDO DQG SURMHFWHG ILQDQFLDO VWDWHPHQWV See, e.g. 7+(5 76
+ROPHV SUHSDUHG D SDJH 3RZHU3RLQW IRU WKH ERDUG See, e.g. 76 6(&86$2
(352'  +ROPHV GHVFULEHG 7KHUDQRV 6\VWHPV DV FRQVLVWLQJ RI FROOHFWLRQ VXSSOLHV
D 7368 V DQG FDUWULGJH DQG ³7/$6 DQG 0RELOH:HE $SSV´ ± RPLWWLQJ WKDW 7KHUDQRV ZDV
XVLQJ WKLUG SDUW\ GHYLFHV WR SHUIRUP WKH PDMRULW\ RI LWV WHVWLQJ $V VKH GLG ZLWK RXWVLGH LQYHVWRUV
VKH ZURWH ³7KHUDQRV¶ SURSULHWDU\ SDWHQWHG WHFKQRORJ\ UXQV FRPSUHKHQVLYH EORRG WHVWV IURP D
ILQJHUVWLFN DQG WHVWV IURP PLFURVDPSOHV RI RWKHU PDWULFHV DQG JHQHUDWHV VLJQLILFDQWO\ KLJKHU
LQWHJULW\ GDWD WKDQ FXUUHQWO\ SRVVLEOH´ ³7KHUDQRV¶ PLFURVDPSOH DQDO\VLV LV SHUIRUPHG DW
DPD]LQJ VSHHGV VR ZH FDQ UHSRUW UHVXOWV IDVWHU WKDQ SUHYLRXVO\ SRVVLEOH LQ OHVV WKDQ  KRXUV´
³>G@DWD UHSRUWHG LQ KLJK TXDOLW\ DQG LQ UHDOWLPH EHFRPHV DFWLRQDEOH LQIRUPDWLRQ IRU LPSURYHG
GHFLVLRQ PDNLQJ´ ³$ 1HZ 6WDQGDUG LQ 4XDOLW\´ ³7KH KLJKHVW OHYHOV RI DFFXUDF\´ ³%\
V\VWHPDWLFDOO\ FRQWUROOLQJ DQG VWDQGDUGL]LQJ RXU SURFHVV 7KHUDQRV WHVWV ZLWK WKH KLJKHVW OHYHOV
RI DFFXUDF\ 7KHUDQRV DXWRPDWHV SUHDQG SRVWDQDO\WLF SURFHVVHV GUDVWLFDOO\ PLQLPL]LQJ KXPDQ
SURFHVVLQJ´ ³7KHUDQRV KDV EHHQ FRPSUHKHQVLYHO\ YDOLGDWHG RYHU WKH FRXUVH RI WKH ODVW VHYHQ
\HDUV E\ WHQ RI WKH ILIWHHQ ODUJHVW SKDUPDFHXWLFDO FRPSDQLHV´ ³7KH IXOO UDQJH RI WHVWV $
IUDFWLRQ RI WKH FRVWV´ 6KH DOVR LQFOXGHG VOLGHV SXUSRUWLQJ WR VKRZ ³7KHUDQRV ,QIHFWLRXV 'LVHDVH
:RUN DQG 6HOHFW &OLQLFDO &RUUHODWLRQV´ DQG VWDWHG ³7KHUDQRV¶ WHFKQRORJ\ LQIUDVWUXFWXUH LV DEOH WR
SHUIRUP DQ\ ODERUDWRU\ WHVW 7KH IROORZLQJ    GHPRQVWUDWH SHUIRUPDQFH RI WHVWV ZKHQ YDOLGDWHG
QH[W WR WUDGLWLRQDO ODERUDWRULHV DQG UHIHUHQFH PHWKRGV´

        2Q RU DERXW -XO\   +ROPHV WROG D 7KHUDQRV ERDUG PHPEHU ³7KHUDQRV KDV JURZQ
IURP FDVK IURP LWV FRQWUDFWV IRU VRPH WLPH´ +ROPHV LQWHQGHG WKH ERDUG PHPEHU WR UHOD\ WKH
PHVVDJH WR D SRWHQWLDO LQYHVWRU See, e.g. 6(&86$2(352' +ROPHV PDGH
VLPLODU VWDWHPHQWV WR RWKHU LQYHVWRUV

      ,Q RU DERXW $XJXVW  7KHUDQRV HPSOR\HHV WHVWHG D ERDUG PHPEHU¶V EORRG XVLQJ D
6LHPHQV GHYLFH QRW D 7KHUDQRVPDQXIDFWXUHG DQDO\]HU See, e.g. 6(&86$2(352'
 6(&86$2(352' +ROPHV ZDV DZDUH See, e.g. 6(&86$2
(352'

        2Q RU DERXW 6HSWHPEHU   +ROPHV SURYLGHG WDONLQJ SRLQWV WR D ERDUG PHPEHU IRU
DQ LQWHUYLHZ ZLWK D New Yorker UHSRUWHU See, e.g. 6(&86$2(352'

       2Q RU DERXW 2FWREHU   7KHUDQRV¶ ERDUG PHW +ROPHV DQG %DOZDQL DWWHQGHG
+ROPHV JDYH GHWDLOHG EULHILQJV RQ QXPHURXV DVSHFWV RI 7KHUDQRV¶V EXVLQHVV LQFOXGLQJ SURGXFW
SODQV See, e.g. 7+(5 76 2Q RU DERXW 2FWREHU   +ROPHV
SUHSDUHG D SDJH 3RZHU3RLQW IRU WKH ERDUG See, e.g. 76 6(&86$2(352'
  $OWKRXJK 7KHUDQRV ZDV XVLQJ LWV DQDO\]HU IRU OHVV WKDQ  WHVWV LQ LWV &/,$ ODE DQG
ZDV \HDUV DZD\ IURP )'$ DSSURYDO LI HYHU  +ROPHV VWDWHG WKDW ³7KHUDQRV¶ V\VWHP ZLOO HQDEOH


                                                
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 20 of 86




KHDOWKFDUH ZRUNHUV WR UDSLGO\ GHWHFW WUHDW DQG PRQLWRU WKH (EROD YLUXV LQ D GHFHQWUDOL]HG PDQQHU
VR DV WR HIIHFWLYHO\ IDFLOLWDWH FRQWDLQPHQW´ $OWKRXJK :DOJUHHQV WROG %DOZDQL DV HDUO\ DV $XJXVW
 WKDW :DOJUHHQV ZRXOG QRW H[SDQG SDVW  QHZ VWRUHV LQ )<  +ROPHV VWDWHG WKDW 
VWRUHV ZHUH SODQQHG 6KH GHVFULEHG 7KHUDQRV 6\VWHPV DV FRQVLVWLQJ RI FROOHFWLRQ VXSSOLHV D
7368 V DQG FDUWULGJH DQG ³7/$6 DQG 0RELOH:HE $SSV´ ± RPLWWLQJ WKDW 7KHUDQRV ZDV XVLQJ
WKLUGSDUW\ GHYLFHV WR SHUIRUP WKH PDMRULW\ RI LWV WHVWLQJ $OWKRXJK 7KHUDQRV ZDV UHSHDWHGO\
UHSRUWLQJ IDOVH K&* UHVXOWV +ROPHV GLVSOD\HG D 7KHUDQRV ZHEVLWH LPDJH EUDJJLQJ WKDW
³7KHUDQRV WDNHV WKH JXHVVZRUN RXW RI SODQQLQJ \RXU SUHJQDQF\´ DQG SURPLVLQJ ³7KHUDQRV
DFFXUDF\´ LQ  KRXUV 6KH DOVR LQFOXGHG VOLGHV SXUSRUWLQJ WR VKRZ ³7KHUDQRV ,QIHFWLRXV 'LVHDVH
:RUN DQG 6HOHFW &OLQLFDO &RUUHODWLRQV´ DQG VWDWHG ³7KHUDQRV¶ WHFKQRORJ\ LQIUDVWUXFWXUH LV DEOH WR
SHUIRUP DQ\ ODERUDWRU\ WHVW 7KH IROORZLQJ    GHPRQVWUDWH SHUIRUPDQFH RI WHVWV ZKHQ YDOLGDWHG
QH[W WR WUDGLWLRQDO ODERUDWRULHV DQG UHIHUHQFH PHWKRGV´

       2Q RU DERXW -DQXDU\   7KHUDQRV¶ ERDUG PHW +ROPHV DQG %DOZDQL DWWHQGHG
+ROPHV JDYH GHWDLOHG EULHILQJV RQ QXPHURXV DVSHFWV RI 7KHUDQRV¶V EXVLQHVV LQFOXGLQJ SURGXFW
SODQV DQG ILQDQFHV See, e.g. 7+(5 76

        2Q RU DERXW -DQXDU\   +ROPHV SURYLGHG D 3RZHU3RLQW WR D ERDUG PHPEHU VWDWLQJ
³QRW GLVFORVLQJ    GHYLFH FDSDELOLWLHV´ DQG GHVFULELQJ ³7KHUDQRV 6\VWHPV´ DV FRQVLVWLQJ RI
³&ROOHFWLRQ 6XSSOLHV 'HYLFH &DUWULGJHV >ZLWK DQ LPDJH RI D 7KHUDQRVPDQXIDFWXUHG
DQDO\]HU@ DQG $QDO\WLFV 6\VWHP $SSOLFDWLRQV´ ± RPLWWLQJ XVH RI WKLUG SDUW\ GHYLFHV See, e.g.
6(&86$2(352' 6(&86$2(352'

        3ULRU WR )HEUXDU\   +ROPHV DQG %DOZDQL SURYLGHG D $ YDOXDWLRQ UHSRUW WR
ERDUG PHPEHUV ZLWK ILQDQFLDO SURMHFWLRQV LQFRQVLVWHQW ZLWK WKRVH SURYLGHG WR RXWVLGH LQYHVWRUV
See, e.g. 6(&86$2(352'

        ,Q RU DERXW 0DUFK  +ROPHV WROG D ERDUG PHPEHU ³ZH UHGHYHORSHG WKH ODE
LQIUDVWUXFWXUH WR PDNH LW SRVVLEOH WR UXQ DQ\ FRPELQDWLRQ RI ODE WHVWV IURP D WLQ\ ILQJHUVWLFN´
See, e.g. 3)0'(32

        2Q RU DERXW $SULO   D 7KHUDQRV ERDUG PHPEHU WROG D PDJD]LQH ³(OL]DEHWK
+ROPHV LV D VWRU\ WKDW FRXOG KDSSHQ RQO\ LQ $PHULFD $IWHU KHU VRSKRPRUH \HDU VKH OHIW 6WDQIRUG
WR GHYRWH KHUVHOI WR D YLVLRQ RI KHDOWKFDUH DYDLODEOH DV D EDVLF KXPDQ ULJKW    >6@KH LV RQ WKH
YHUJH RI DFKLHYLQJ KHU YLVLRQ ± WKURXJK D QHZ PHWKRG RI EORRG WHVWLQJ WKDW VLJQLILFDQWO\ UHGXFHV
FRVWV WHVWV IRU D ZKROH UDQJH RI LQIHFWLRQV LV PRELOH DQG FDQ WKHUHIRUH EH HDVLO\
WUDQVSRUWHG    ´ See, e.g. 6(&86$2(352'

        2Q RU DERXW $SULO   +ROPHV PHW ZLWK ERDUG PHPEHUV 7KH 3RZHU3RLQW VWDWHV
³QRW GLVFORVLQJ    GHYLFH FDSDELOLWLHV´ See, e.g. 6(&86$2(352'

        2Q RU DERXW -XO\   +ROPHV PHW ZLWK ERDUG PHPEHUV 7KH 3RZHU3RLQW VWDWHV ³QRW
GLVFORVLQJ    GHYLFH FDSDELOLWLHV´ See, e.g. 6(&86$2(352' 6(&86$2
(352'




                                                 
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 21 of 86




        $GPLUDO *DU\ 5RXJKHDG D 7KHUDQRV ERDUG PHPEHU WHVWLILHG ³LW ZDV QRW XQWLO VRPH RI
WKH SUHVV UHSRUWLQJ WKDW , EHFDPH DZDUH WKDW WKHUH ZDV H[WHQVLYH FRPPHUFLDO DQDO\]HUV LQ XVH´
3)0'(32

       $GPLUDO 5RXJKHDG WHVWLILHG KH ZDV QRW DZDUH 7KHUDQRV ZDV XVLQJ YHQRXV EORRG IRU
SXUSRVHV RI UXQQLQJ EORRG WHVWV 3)0'(32

       *HRUJH 6KXOW] D 7KHUDQRV ERDUG PHPEHU XQGHUVWRRG WKDW DOO RI WKH WHVWV WKDW 7KHUDQRV
UDQ ZHUH GRQH RQ EORRG WKDW ZDV WDNHQ E\ ILQJHUVWLFN DQG SXW LQWR WKH QDQRWDLQHU 3)0'(32


        *HRUJH 6KXOW] ZDV XQGHU WKH DVVXPSWLRQ IURP GLVFXVVLRQV ZLWK +ROPHV WKDW DOO WKH EORRG
WHVWV WKDW 7KHUDQRV UDQ ZHUH EHLQJ UXQ RQ 7KHUDQRVPDQXIDFWXUHG GHYLFHV 3)0'(32
   3)0'(32 3)0'(32

       *HRUJH 6KXOW] ZRXOG KDYH ZDQWHG WR NQRZ WKDW 7KHUDQRV ZDV UXQQLQJ EORRG WHVWV QRW RQ
WKH GHYLFH WKDW +ROPHV LQYHQWHG EXW RQ FRPPHUFLDOO\ DYDLODEOH EORRG DQDO\]HUV 3)0'(32
  

        +ROPHV WROG *HRUJH 6KXOW] ³ZH¶YH UHGHYHORSHG WKH ODE LQIUDVWUXFWXUH WR PDNH LW
SRVVLEOH WR UXQ DQ\ FRPELQDWLRQ RI ODE WHVWV IURP WLQ\ GURSOHWV RI EORRG 3HRSOH FDQ FRPH LQ DQG
GR IXOO VHUYLFH ODERUDWRU\ WHVWLQJ ZLWK D ILQJHUVWLFN DV RSSRVHG WR KDYLQJ WXEV WDNHQ IURP \RXU
DUP :H GR WKDW QRW MXVW IRU EDVLF WHVWV EXW IRU DQ\ WHVW´ 3)0'(32

        +ROPHV GLG QRW WHOO *HRUJH 6KXOW] WKDW VRPH RI WKH EORRG WHVWV WKDW 7KHUDQRV ZDV UXQQLQJ
RQ SDWLHQW EORRG ZHUH EHLQJ UXQ RQ FRPPHUFLDOO\ DYDLODEOH EORRG DQDO\]HUV PDGH E\ WKLUGSDUW\
FRPSDQLHV OLNH 6LHPHQV 3)0'(32

         $FFRUGLQJ WR +HQU\ .LVVLQJHU ZKHQ KH DQG WKH ERDUG PHPEHUV ILUVW VDZ WKH UHSRUW WKDW
7KHUDQRV ZDV XVLQJ WKLUG SDUW\ PDFKLQHV QRERG\ WKRXJKW RI WKLV SRVVLELOLW\ +ROPHV VDLG WKH
PDFKLQHV ZHUH XVHG WR WHVW WKH VWDQGDUG WR ZKLFK WKH 7KHUDQRV PDFKLQHV ZHUH FDOLEUDWHG
(YHQWXDOO\ WKHUH ZDV DQ LPSOLHG UHWUHDW IURP WKLV SRVLWLRQ E\ +ROPHV ZKHQ VKH VDLG WKH QXPEHU
RI WHVWV KDG JRWWHQ WRR ODUJH DQG WKH\ QHHGHG DGGLWLRQDO PDFKLQHV 7KHUDQRV QHYHU WRRN VWHSV WR
JHW SDUDOOHO WHVWV 865(32576

       $FFRUGLQJ WR .LVVLQJHU +ROPHV QHYHU VDLG RWKHU PDFKLQHV ZHUH XVHG IRU LQFRPH IURP
WKH ZHOOQHVV FHQWHUV +ROPHV FRQWLQXHG WR VD\ WKH PDFKLQHV ZHUH XVHG IRU FDOLEUDWLRQ DQG PDGH
YDJXH UHIHUHQFHV WR SHRSOH LQ WKH FRPSDQ\ PLVOHG KHU LQFOXGLQJ %DOZDQL +ROPHV VDLG VKH PD\
KDYH VKRZQ WRR PXFK FRQILGHQFH LQ %DOZDQL Id.

       ,Q RU DURXQG 2FWREHU  *HRUJH 6KXOW] ZURWH +ROPHV HQFRXUDJLQJ KHU WR PDNH D
VWDWHPHQW WKDW ³DOO RI WKH WHVWV DUH SHUIRUPHG RQ 7KHUDQRVGHYHORSHG DQG SURGXFHG PDFKLQHU\´
+ROPHV QHYHU WROG KLP DIWHU KH VHQW WKH OHWWHU WKDW WKH VWDWHPHQW ZDV IDOVH 3)0'(32





                                               
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 22 of 86




        2Q 2FWREHU   +ROPHV WROG ERDUG PHPEHUV ³'XULQJ WKH WLPH ZH DUH
WUDQVLWLRQLQJ WKH QDQRWDLQHUV RSHUDWLRQV ZH DUH VWLOO DEOH WR XVH DOO RXU SURSULHWDU\ WHFKQRORJ\
LQFOXGLQJ RXU GHYLFHV ZKLFK ZHUH DSSURYHG IRU XVH WKLV VXPPHU EDVHG RQ VWXGLHV ZLWK 
SDWLHQW VDPSOHV 1RWH WKH QDPH (GLVRQ ZDV WKH QDPH RI WKH FRPSDQ\¶V YHU\ ILUVW GHYLFH QRW RXU
FXUUHQW V\VWHPV  WKLV LV RQH RI PDQ\ LQFRUUHFW VWDWHPHQWV E\ WKH IRUPHU HPSOR\HH ZKR
FRPPXQLFDWHG WKLV LQIRUPDWLRQ WR WKH :6- UHSRUWHU :H GR QRW KDYH D JRRG  QXPEHU ULJKW
QRZ RI KRZ PDQ\ WHVWV ZLOO EH GRQH RQ RXU HTXLSPHQW GXULQJ WKLV WHPSRUDU\ SHULRG LQ DGGLWLRQ
WR RXU ILUVW )'$FOHDUHG WHVW DV ZH DUH OLWHUDOO\ LQ WKH PLGGOH RI KDYLQJ MXVW FRPSOHWHG WKLV
WUDQVLWLRQ DQG PDSSLQJ WKDW RXW QRZ DQG WKLV ZLOO OLNHO\ FRQWLQXDOO\ HYROYH LQFOXGLQJ DV ZH JHW
DGGLWLRQDO FOHDUDQFHV´ 3)0'(32

       2Q RU DERXW 2FWREHU   +ROPHV DQG %DOZDQL UHTXHVWHG WKH ERDUG DSSURYH D IDOVH
VWDWHPHQW WKDW 7KHUDQRV ERDUG PHPEHUV ZHUH ³IDPLOLDU ZLWK WKH WHFKQRORJ\´ ZKLFK WZR ERDUG
PHPEHUV FKDUDFWHUL]HG DV ³D VWUHWFK´ 3)0'(32 3)0'(32

       2Q RU DERXW 2FWREHU   DQ DVVLVWDQW WR D ERDUG PHPEHU WROG 7KHUDQRV¶V *HQHUDO
&RXQVHO D SURSRVHG VWDWHPHQW ZDV ³WKH IXUWKHVW´ KH ZRXOG JR DQG LQ LWV FXUUHQW IRUP ZRXOG
³VSDUN PRUH FRQWURYHUV\ WKDQ LW VHWWOHV´ 7KHUDQRV¶V *HQHUDO &RXQVHO VDLG VKH ZRXOG SURYLGH LW
WR +ROPHV See, e.g. 6(&86$2(352' 6(&86$2(352'
  HPDLO E\ DQRWKHU ERDUG PHPEHU WR +ROPHV DQG %DOZDQL HFKRLQJ D VLPLODU
VHQWLPHQW 

        2Q RU DERXW 2FWREHU   DIWHU EHLQJ DGYLVHG D SURSRVHG SXEOLF VWDWHPHQW E\ WKH
ERDUG GLG ³QRW UHDOO\ DGGUHVV WKH PRVW FULWLFDO LVVXH QDPHO\ WKH DOOHJDWLRQV WKDW 7KHUDQRV¶
PDFKLQH (GLVRQ PLJKW EH JLYLQJ IDXOW\ UHDGLQJV´ +ROPHV DQG %DOZDQL DVVXUHG RU VXJJHVWHG WR
WKH ERDUG WKDW 7KHUDQRV ZRXOG SXEOLVK PHDQLQJIXO FRPSDUDWLYH VWXGLHV RI 7KHUDQRV GHYLFHV DQG
GDWD LQ FROODERUDWLRQ ZLWK LQGHSHQGHQW WKLUG SDUWLHV OLNH WKH &OHYHODQG &OLQLF +ROPHV DQG
%DOZDQL DOVR PLVOHDGLQJO\ VWDWHG ³µ(GLVRQ¶ ZDV WKH FRGH QDPH RI RQH RI RXU ROGHU GHYLFHV ZH
KDG H[SODLQHG WKLV WR WKH UHSRUWHU IURP WKH MRXUQDO EXW KH LJQRUHG WKLV DORQJ ZLWK PDQ\ RWKHU
IDFWV´ See, e.g. 3)0'(32

        2Q RU DERXW 2FWREHU   D ERDUG PHPEHU DGYLVHG +ROPHV WR HQJDJH IRUPHU
6HQDWRU *HRUJH 0LWFKHOO RI '/$ 3LSHU WR SHUIRUP DQ LQGHSHQGHQW UHYLHZ See, e.g. 7+(5
 +ROPHV ZDV DGYLVHG ³WKH SULPDU\ QHHG IRU 7KHUDQRV LV WR UHVWRUH FUHGLELOLW\ E\ JRLQJ
WKURXJK WKH SDLQIXO EXW QHFHVVDU\ SURFHVV RI LGHQWLI\LQJ DQG DGGUHVVLQJ GHILFLHQFLHV DQG EHLQJ
ZLOOLQJ WR H[SRVH WKDW SURFHVV WR VXIILFLHQW WUDQVSDUHQF\ DQG VFUXWLQ\´ Id. see also 6(&86$2
(352' XQGDWHG QRWHV E\ ERDUG PHPEHU HPSKDVL]LQJ ³XUJHQW WKDW SHUVXDVLYH LQG
UG SDUW\´  1R VXFK UHYLHZ ZDV FRQGXFWHG

       2Q RU DERXW 2FWREHU   +ROPHV WROG ERDUG PHPEHUV ³)RU UHVW RI JURXSV >VLF@
UHIHUHQFH , KDYH EHHQ HPDLOLQJ ZLWK %LOO RQ WKH FOLQLFDO FRUUHODWLRQV ZH KDYH DV ZHOO DV
LQGHSHQGHQW EOLQGHG VDPSOH VFRUHV IURP RXU DXGLWRUV WKDW ZH KDYH UHYLHZHG ZLWK WKH ERDUG HYHU\
PHHWLQJ 3OHDVH OHW PH NQRZ LI DQ\RQH KDV TXHVWLRQV RQ DQ\ DVSHFW RI WKLV $V , DQQRXQFHG ZLWK
7RE\ &RVJURYH DW &OHYHODQG FOLQLF RQ 0RQGD\ ZH DUH DOVR SUHSDULQJ WR SXEOLVK RXU GDWD
LQFOXGLQJ ZLWK LQGHSHQGHQW WKLUG SDUWLHV´ See, e.g. 3)0'(32 3)0'(32
 6(&86$2(352'


                                               
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 23 of 86




        2Q RU DERXW 2FWREHU   +ROPHV DQG %DOZDQL ZHUH DGYLVHG ³>W@KH VRRQHU ZH FDQ
JHW UHDO GDWD OLNH WKLV WR WKH SXEOLF WKH VRRQHU ZH FDQ SXW WR UHVW WKH QHJDWLYH UHSRUWV DERXW
7KHUDQRV 7KH UHOHDVH RI WKHVH FRPSDUDWLYH GDWD ZRXOG EH PXFK PRUH VLJQLILFDQW WKDQ WKH
JHQHUDO FRPPHQWV ZH KDYH EHHQ PDNLQJ´ See, e.g. 6(&86$2(352' 7KH\
ZHUH IXUWKHU DGYLVHG WKDW HDUOLHU FRPPHQWV E\ %DOZDQL ³VWLOO GR>@ QRW DGGUHVV WKH UHTXHVW , PDGH
VHYHUDO ZHHNV DJR ZKLFK LV IRU >7KHUDQRV@ WR FRQWUDFW ZLWK DQ LQGHSHQGHQW ODE WR GR DQ
DXWKRULWDWLYH LQGHSHQGHQW WHVW RQ D VLJQLILFDQW QXPEHU RI VXEMHFWV FRPSDULQJ WKH UHVXOWV RI RXU
V\VWHP DQG D FRQYHQWLRQDO EORRG WHVWLQJ V\VWHP ,I WKRVH WHVWV VKRZ WKH NLQG RI UHVXOWV WKDW \RX
DUH UHSRUWLQJ WKDW VKRXOG HQG DQ\ VHULRXV FRQWURYHUV\ , WKLQN LW LV LPSHUDWLYH WKDW >7KHUDQRV@
SURFHHG LPPHGLDWHO\ WR FRQWUDFW IRU VXFK WHVWV ZLWK WKH WHVWLQJ ODE RU ODEV UHSRUWLQJ WKHLU
UHVXOWV WR WKH FRPSDQ\ DQG LQGHSHQGHQWO\ WR WKH ERDUG´ See, e.g. 6(&86$2(352'


        2Q RU DERXW 1RYHPEHU   +ROPHV IDOVHO\ VWDWHG ³WKH SUHVV DURXQG WKH )'$
LQVSHFWLRQ    KDG QRWKLQJ WR GR ZLWK RXU WHVWV GHYLFHV VRIWZDUH RU WKH DFFXUDF\ RI RXU WHVW
PHWKRGV 7KH LQVSHFWLRQ UHSRUWV IRFXVHG RQO\ RQ WKH RSHUDWLRQV RI RQH RI RXU 1DQRWDLQHU 7XEHV
DQG LWV WUDQVLWLRQ IURP WKH ODE IUDPHZRUN SROLFLHV WR WKH )'$ IUDPHZRUN SROLFLHV DV SDUW RI
7KHUDQRV¶ RQJRLQJ YROXQWDU\ FRPPLWPHQW WR WUDQVLWLRQ LWV WHVWV WR )'$ RYHUVLJKW´ See, e.g.
3)0*-

        2Q RU DERXW 1RYHPEHU   D ERDUG PHPEHU DGYLVHG +ROPHV DQG %DOZDQL ³ZH QHHG
WR GR HYHQ PRUH    >,@QGHSHQGHQW WHVWV WR SURYH RXU V\VWHP¶V DFFXUDF\ DQG UHOLDELOLW\ DUH WKH
KLJKHVW SULRULW\ 3HUKDSV WKH &OHYHODQG &OLQLF WHVWV ZLOO GR WKDW    7KH LVVXHV KHUH LQYROYH QR
OHVV WKDQ WKH FRPSDQ\¶V UHSXWDWLRQ IRU LQWHJULW\    ´ See, e.g. 3)0'(32

       2Q RU EHIRUH 1RYHPEHU   D ERDUG PHPEHU ZDV WROG WHVWV ZHUH DOUHDG\ XQGHUZD\
DW &OHYHODQG &OLQLF See, e.g. 3)0'(32 see also 3)0'(32

       2Q RU DERXW 1RYHPEHU   DIWHU EHLQJ DGYLVHG WKDW ³7KHUDQRV VKRXOG LPPHGLDWHO\
FRQWUDFW ZLWK RQH RU WZR LQGHSHQGHQW FRPSDQLHV WR    FRQGXFW FRPSDUDWLYH WHVWV´ +ROPHV DQG
%DOZDQL VWDWHG WR ERDUG PHPEHUV ³ZH DUH ZHOO DZDUH RI WKH LPSRUWDQFH RI SXEOLVKLQJ
LQGHSHQGHQW FRPSDUDWLYH WHVWV WKDW LV LQ IDFW WKH KHDUW RI RXU VWUDWHJ\ IRU GLVSURYLQJ WKHVH
IDOVHKRRGV :H KDYH LQLWLDWHG WKHVH HIIRUWV DQG DUH KLJKO\ IRFXVHG RQ WKH IDFW WKDW WLPH LV RI WKH
HVVHQFH KHUH´ See, e.g. 3)0'(32 6(&86$2(352' 6(&86$2
(352' 6(&86$2(352'

       2Q RU DERXW 1RYHPEHU   ZKHQ DVNHG ³>Z@KDW , WDNH IURP WKH SXEOLF GHEDWH LV RXU
SURSULHWDU\ HTXLSPHQW GRHVQ¶W SURGXFH FRQVLVWHQW UHVXOWV ZLWK LWVHOI RU FRQVLVWHQW UHVXOWV ZLWK
RWKHU H[LVWLQJ HTXLSPHQW :K\ ZRXOGQ¶W D FRPSDUDWLYH WHVW EH DEOH WR SURYH WKDW RXU SURSULHWDU\
HTXLSPHQW LV FRQVLVWHQW LQ ERWK RI WKHVH FDVHV $UHQ¶W WKRVH WKH DOOHJDWLRQV ZH QHHG WR SURYH
ZURQJ´ +ROPHV WROG ERDUG PHPEHUV ³WKDW¶V GDWD ZH DOUHDG\ KDYH ± LW¶V LQ RXU )'$
DSSOLFDWLRQV´ :KHQ DVNHG ³ZK\ FDQ¶W ZH DVN DQ LQGHSHQGHQW ODE WR UXQ D VHULHV RI VDPSOHV RQ
WKH ER[ DQG FRPSDUH WKHP ZLWK ILUVW WKH ER[ LWVHOI DQG VHFRQG RWKHU HTXLSPHQW LQ RUGHU WR
DQVZHU WKH IXQGDPHQWDO TXHVWLRQ ZKHWKHU RXU SURSULHWDU\ HTXLSPHQW LV YDOLG´ +ROPHV VDLG
³:H¶UH GRLQJ WKDW ZLWK &OHYHODQG &OLQLF    >7@KDW¶V ZKDW ZH¶UH GRLQJ´ +ROPHV DOVR PDGH


                                                
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 24 of 86




VWDWHPHQWV EODPLQJ &DUUH\URX VWDWLQJ KH ZDV RQ D ³MLKDG´ +ROPHV IXUWKHU VXJJHVWHG LWV DQDO\]HU
>LH WKH ³7638´@ ZDV DOUHDG\ DSSURYHG IRU DOO WHVWV +ROPHV VDLG ³>Z@H¶YH LQYLWHG KRVSLWDOV LQ
DQG VDLG RND\ \RX UHYLHZ WKLV VWXII´ :KHQ DVNHG ZKHWKHU +ROPHV ZDV LPSO\LQJ WKDW DOO
7KHUDQRV¶V WHVWLQJ ZDV FRQGXFWHG RQ WKH 7638 +ROPHV VWDWHG ³8QIRUWXQDWHO\ WKDW FODLP FDPH
IURP VRPH RI WKH RULJLQDO VRXUFHV RI WKH :6- 7KH IDFW RI WKH PDWWHU LV WKDW LI ZH FROOHFW D
YHQLSXQFWXUH VDPSOH ZH GRQ¶W XVH RXU HTXLSPHQW HYHQ WKRXJK ZH FRXOG :KHQ ZH FROOHFW D
ILQJHU SULFN ZKLFK LV WKH SURSULHWDU\ VWXII ZH REYLRXVO\ XVH RXU HTXLSPHQW´ +ROPHV VDLG The
Wall Street Journal ³UHIXVHG RXU RIIHU WR VHQG RXU WHFKQRORJ\ WR WKHLU RIILFH DQG GHPRQVWUDWH
KRZ LW ZRUNV    %HVLGHV WKH WSJ QR RQH KDV HYHU FDUHG ZKHQ ZH XVH ZKLFK GHYLFHV LQ RXU
ODEV :H WHOO SHRSOH LQ DGYDQFH´ +ROPHV VXJJHVWHG EHFDXVH RI WKH Journal DUWLFOH 7KHUDQRV
ZRXOG QRW PHHW LWV UHYHQXH JRDO +ROPHV VDLG 4XHVW RUFKHVWUDWHG WKLV +ROPHV VDLG 7KHUDQRV
GLG QRW QHHG WR PDNH LQIODPPDWRU\ VWDWHPHQWV DQ\PRUH +ROPHV VDLG &OHYHODQG &OLQLF ZDV
³FROOHFWLQJ KXQGUHGV RI VDPSOHV IURP WKHLU SDWLHQWV DQG WKH\¶UH JRLQJ WR UXQ WKHP LQ WKHLU ODEV
ZKLOH ZH UXQ WKHP LQ RXUV´ See, e.g. 6(&86$2(352'

        2Q RU DERXW 1RYHPEHU   +ROPHV ZDV DGYLVHG E\ D ERDUG PHPEHU WKDW KH
VWURQJO\ VXSSRUWV ³DQ LQGHSHQGHQW ODERUDWRU\ YHULI\ 7KHUDQRV¶ SURQRXQFHPHQWV´ 7KH ERDUG
PHPEHU DOVR DVNHG D VHFRQG VHW RI TXHVWLRQV ³FRQFHUQ>LQJ@ WKH RSHUDWLRQ RI 7KHUDQRV¶ :HOOQHVV
&HQWHUV 'R WKH\ XVH 7KHUDQRV RU WUDGLWLRQDO HTXLSPHQW DQG LQ ZKDW SURSRUWLRQ" $QG LI WKH\
XVH ODUJHO\ WUDGLWLRQDO HTXLSPHQW KRZ GRHV 7KHUDQRV GLIIHUHQWLDWH LWVHOI DQG DFKLHYH LWV VWDWHG
REMHFWLYHV"´ See, e.g. 6(&86$2(352' 6(&86$2(352'

       2Q RU DERXW 'HFHPEHU   +ROPHV WROG ERDUG PHPEHUV WKH &OHYHODQG &OLQLF KDG
³DOUHDG\ FROOHFWHG EHWZHHQ  VDPSOHV IURP WKHLU SDWLHQWV ZKLFK ZLOO EH VHQW WR WKH
7KHUDQRV ODE DQG WKH &OHYHODQG &OLQLF ODE´ DQG WHVWHG IRU  WHVWV See, e.g. 6(&86$2
(352'

        2Q RU DERXW -DQXDU\   +ROPHV WROG D ERDUG PHPEHU WKH &OHYHODQG &OLQLF KDG
³YHWWHG WKH GDWD´ DQG DVNHG WR IRUP D SDUWQHUVKLS DQG WKDW WKH YHWWLQJ LQFOXGHG ERWK EORRG
VDPSOHV DQG WKH PDFKLQHV 6KH VDLG WKH FOLQLF KDG FRPH WR 3DOR $OWR IRU D GD\ DQG DQDO\]HG RXU
WHFKQRORJ\ ³ZKLFK ZDV VXFFHVVIXO´ 6KH VDLG ³:KDW ZH¶UH GRLQJ QRZ LV FRPSDULQJ RXU ODE WR
WKHLU ODE E\ WHVWLQJ WKH VDPH EORRG VDPSOHV´ See, e.g. 6(&86$2(352'



        7KH HYLGHQFH GHVFULEHG DERYH LV RIIHUHG IRU WKH SHUPLWWHG SXUSRVH RI PRWLYH
RSSRUWXQLW\ LQWHQW SUHSDUDWLRQ SODQ NQRZOHGJH DEVHQFH RI PLVWDNH DQG ODFN RI DFFLGHQW DV
ZHOO DV WKH H[LVWHQFH RI WKH FRQVSLUDF\ (YLGHQFH WKDW +ROPHV DQG %DOZDQL PDGH IDOVH DQG
PLVOHDGLQJ VWDWHPHQWV WR ERDUG PHPEHUV LGHQWLFDO RU VXEVWDQWLDOO\ VLPLODU WR WKRVH SURYLGHG WR
RXWVLGH LQYHVWRUV WHQGV WR VKRZ +ROPHV DQG %DOZDQL PDGH VXFK VWDWHPHQWV LQWHQWLRQDOO\ ZLWK
LQWHQW WR GHIUDXG DQG QRW E\ PLVWDNH 6XFK HYLGHQFH WHQGV WR VKRZ WKH PDWHULDOLW\ RI WKH
VWDWHPHQWV DQG WKH H[LVWHQFH RI WKH VFKHPH

       (YLGHQFH WKDW +ROPHV SUHVHQWHG WR ERDUG PHPEHUV DERXW DOO DVSHFWV RI 7KHUDQRV¶V
RSHUDWLRQV WHQGV WR VKRZ KHU FRQWURO RYHU 7KHUDQRV DQG NQRZOHGJH RI LWV RSHUDWLRQV DQG WHQGV WR
VKRZ +ROPHV GLG QRW GHIHU WR %DOZDQL RU ZDV DEOH WR IRUP LQWHQW WR GHIUDXG


                                               
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 25 of 86




        (YLGHQFH WKDW +ROPHV DQG %DOZDQL SUHVHQWHG WR ERDUG PHPEHUV DERXW $ YDOXDWLRQV
WHQGV WR VKRZ D PRWLYH NQRZOHGJH RI 7KHUDQRV¶V ILQDQFHV DQG NQRZOHGJH WKDW VWDWHPHQWV WR
LQYHVWRUV UHJDUGLQJ 7KHUDQRV¶V KLVWRULFDO DQG SURMHFWHG UHYHQXH ZHUH IDOVH

        (YLGHQFH WKDW +ROPHV DQG %DOZDQL PDGH VWDWHPHQWV WR ERDUG PHPEHUV DERXW
SKDUPDFHXWLFDO FOLHQWV LGHQWLFDO RU VXEVWDQWLDOO\ VLPLODU WR WKRVH SURYLGHG WR RXWVLGH LQYHVWRUV
WHQGV WR VKRZ +ROPHV DQG %DOZDQL PDGH VXFK VWDWHPHQWV LQWHQWLRQDOO\ ZLWK LQWHQW DQG QRW E\
PLVWDNH 6XFK HYLGHQFH WHQGV WR VKRZ WKH PDWHULDOLW\ RI WKH VWDWHPHQWV DQG WKH H[LVWHQFH RI WKH
VFKHPH

        (YLGHQFH WKDW +ROPHV DQG %DOZDQL GLG QRW GLVFORVH WR ERDUG PHPEHUV 7KHUDQRV¶V XVH RI
WKLUG SDUW\ GHYLFHV WHQGV WR VKRZ LQWHQW WR GHIUDXG

       (YLGHQFH WKDW +ROPHV VDLG &DUUH\URX ZDV RQ D ³MLKDG´ WHQGV WR VKRZ LQWHQW WR GHIUDXG
DQG FRQVFLRXVQHVV RI JXLOW\ DQG GLVSURYHV +ROPHV ZDV XQDEOH WR IRUP LQWHQW WR GHIUDXG EHFDXVH
RI D PHQWDO GLVHDVH RU GHIHFW

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL SURYLGHG IDOVH H[FXOSDWRU\ VWDWHPHQWV WR ERDUG
PHPEHUV DIWHU QHJDWLYH SUHVV FRYHUDJH WHQGV WR VKRZ FRQVFLRXVQHVV RI JXLOW DQG LQWHQW WR
GHIUDXG

        (YLGHQFH WKDW +ROPHV DQG %DOZDQL SURPLVHG EXW IDLOHG WR FRPSOHWH FRPSDUDWLYH VWXGLHV
RI 7KHUDQRV¶V GHYLFH DJDLQVW FRPSHWLWRUV WHQGV WR VKRZ 7KHUDQRV ZDV XQDEOH WR SURGXFH DFFXUDWH
DQG UHOLDEOH UHVXOWV DQG +ROPHV¶V DQG %DOZDQL¶V NQRZOHGJH DQG FRQVFLRXVQHVV RI JXLOW

,9     )DOVH DQG PLVOHDGLQJ UHSUHVHQWDWLRQV PDGH WR :DOJUHHQV

        7KH JRYHUQPHQW PD\ RIIHU HYLGHQFH RI WKH IROORZLQJ

         2Q RU DERXW -DQXDU\   +ROPHV DQG %DOZDQL DXWKRUL]HG &DURO\Q %DONHQKRO WR
VWDWH WR :DOJUHHQV ³:H KDYH GHYHORSHG VPDOO SRLQW RI FDUH GHYLFHV WKDW IRU WKH ILUVW WLPH FDQ
UXQ DQ\ EORRG WHVW LQ UHDOWLPH IRU OHVV WKDQ KDOI WKH FRVW RI FHQWUDO ODE WHVWV´ See, e.g. :$*
7+ :$*7+'2-

          2Q RU DERXW 0DUFK   +ROPHV HPDLOHG 'U -D\ 5RVDQ RI :DOJUHHQV WZR
GRFXPHQWV WLWOHG ³7KHUDQRV 6\VWHPV DW :DOJUHHQVB2YHUYLHZ´ DQG ³7KHUDQRV 6\VWHPV DW
:DOJUHHQVB3DUWQHUVKLS´ WKDW PLVUHSUHVHQWHG 7KHUDQRV¶V WHFKQRORJ\ See, e.g. 7+(5
 %DOZDQL ZDV FRSLHG RQ WKH HPDLO $PRQJ RWKHU WKLQJV WKH GRFXPHQWV IDOVHO\ VWDWHG
³7KHUDQRV 6\VWHPV KDYH EHHQ FRPSUHKHQVLYHO\ YDOLGDWHG RYHU WKH FRXUVH RI WKH ODVW VHYHQ \HDUV
E\ WHQ RI WKH ILIWHHQ ODUJHVW SKDUPDFHXWLFDO FRPSDQLHV´ ³7KHUDQRV 6\VWHPV DW :DOJUHHQV DOORZ
IRU    6LJQLILFDQW UHGXFWLRQV LQ WKH FRVW RI FDUH E\    HQDEOLQJ HDUOLHU PRUH DFFXUDWH PRUH
IUHTXHQW DQG SUHYHQWDWLYH VFUHHQLQJ´ ³7KHUDQRV    KDV GHYHORSHG VPDOO SRLQWRIFDUH GHYLFHV
WKDW IRU WKH ILUVW WLPH FDQ UXQ DQ\ EORRG WHVW LQ UHDOWLPH IRU OHVV WKDQ KDOI WKH FRVW RI FHQWUDO ODE
WHVWV 7KH V\VWHPV UXQ VWDQGDUG FKHPLVWU\ WHVWV DQG SURSULHWDU\ WHVWV WKDW GHWHFW WKH HDUOLHVW
DSSHDUDQFH RI FDQFHUV DQG RWKHU GLVHDVHV´ DQG ³7KHUDQRV FDUWULGJHV FRQWDLQ    WHVWV SHUIRUPLQJ


                                                   
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 26 of 86




LGHQWLFDO DVVD\V ZLWK VXSHULRU SHUIRUPDQFH WR WKRVH RUGHUHG E\ SK\VLFLDQV DFURVV WKH FRXQWU\
WRGD\´

       2Q RU DERXW 0DUFK   +ROPHV HPDLOHG :DGH 0LTXHORQ :DOJUHHQV &)2 DQG
5RVDQ D 3RZHU3RLQW WLWOHG ³7KHUDQRV 6\VWHPV DW :DOJUHHQV´ See, e.g. :$*7+
 :$*7+'2- %DOZDQL ZDV FRSLHG RQ WKH HPDLO $PRQJ RWKHU WKLQJV WKH
GRFXPHQW IDOVHO\ VWDWHG WKDW ³7KHUDQRV¶ SURSULHWDU\ SDWHQWHG WHFKQRORJ\ UXQV FRPSUHKHQVLYH
EORRG WHVWV IURP D ILQJHUVWLFN LQ UHDOWLPH DW WKH SRLQW RI FDUH RXWVLGH RI WUDGLWLRQDO ODE VHWWLQJV´
DQG WKDW ³7KHUDQRV 6\VWHPV KDYH EHHQ FRPSUHKHQVLYHO\ YDOLGDWHG RYHU WKH FRXUVH RI WKH ODVW
VHYHQ \HDUV E\ WHQ RI WKH ILIWHHQ ODUJHVW SKDUPDFHXWLFDO FRPSDQLHV´ DV ZHOO DV VXJJHVWLQJ
7KHUDQRV FRXOG DFFXUDWHO\ DQG UHOLDEO\ SHUIRUP WKH PRVW FRPPRQ EORRG WHVWV DQG VWDQGDUG
JHQHUDO FKHPLVWU\ SDQHOV

       2Q RU EHIRUH 0DUFK   +ROPHV DQG %DOZDQL VWDWHG WR 5RVDQ LQ VXEVWDQFH ³
 FKHDSHU WKDQ WHVWV GRQH DW ODE    FXWV HQWLUH LQIUDVWUXFWXUH RI FOLQLFDO ODE    QR FRXULHUV QR
H[SHQVLYH WHVWLQJ HTXLSPHQW QR WHDPV RI WUDLQHG ODE WHFKV QR ELJ EXLOGLQJV     RI WHVWV
GRQH DW ELJ ODEV ZLOO EH DEOH WR EH GRQH RQ WKHVH GHYLFHV ZKLFK ZLOO EH &/,$ DSSURYHG DQG )'$
DSSURYHG    &RQVXPHU EHQHILW ± )LQJHU VWLFN YHUVXV EORRG GUDZ ± 5HVXOWV LQ  PLQXWHV LQVWHDG
RI WRPRUURZ´ See, e.g. :$*7+'2- :$*7+  HPDLO 
:$*7+  HPDLO  +ROPHV PDGH VLPLODU FODLPV WR :DOJUHHQV RQ RU DERXW
$SULO   See, e.g. :$*7+'2- :$*7+'2- 6(&7;


     2Q RU DERXW $SULO   +ROPHV PHW ZLWK 5RVDQ LQ 3DOR $OWR :$*7+
6(&86$2(352'  6(&7;

        2Q RU DERXW $SULO   +ROPHV HPDLOHG 5RVDQ DQG $OH[ -XQJ DQG DWWDFKHG WKUHH
GRFXPHQWV VKH IDOVHO\ GHVFULEHG DV ³LQGHSHQGHQW GXH GLOLJHQFH UHSRUWV RQ 7KHUDQRV 6\VWHPV´
³IURP *OD[R6PLWK.OLQH 3IL]HU DQG 6FKHULQJ 3ORXJK DIWHU WKHLU RZQ WHFKQLFDO YDOLGDWLRQ´ See,
e.g. 76 ,Q WUXWK WKH GRFXPHQWV ZHUH SUHSDUHG E\ 7KHUDQRV DQG GRFWRUHG WR
DSSHDU DV WKH ZRUN SURGXFW DQG FRQFOXVLRQV RI WKH SKDUPDFHXWLFDO FRPSDQLHV WKHPVHOYHV
+ROPHV SURYLGHG WKH VDPH GRFWRUHG UHSRUWV WR SRWHQWLDO LQYHVWRUV WKURXJK DW OHDVW 

       3ULRU WR RQ RU DERXW 0D\   +ROPHV DQG %DOZDQL IDOVHO\ VWDWHG WR 0LTXHORQ LQ
VXEVWDQFH WKDW WKUHH SKDUPDFHXWLFDO FRPSDQLHV KDG YHWWHG 7KHUDQRV See, e.g. :$*7+
 6(&86$2(352'  6(&7;

       2Q RU DERXW 0D\   +ROPHV ZLWK D FRS\ WR %DOZDQL HPDLOHG 5RVDQ ZLWK D
5HJXODWRU\ 2YHUYLHZ 6XPPDU\ VWDWLQJ ³>D@IWHU UHFHLYLQJ HQGRUVHPHQW IURP )'$ 7KHUDQRV
6\VWHPV DUH WKH VROH PHDQV IRU FROOHFWLQJ DOO FOLQLFDO GDWD LQFOXGLQJ GUXJ FRQFHQWUDWLRQV DQG
&5)V LQ UHJLVWUDWLRQDO VWXGLHV DFURVV D EURDG UDQJH RI WKHUDSHXWLF DUHDV´ See, e.g. :$*7+
'2-

      2Q RU DERXW -XO\   +ROPHV VLJQHG D 7KHUDQRV 0DVWHU 3XUFKDVH $JUHHPHQW ZLWK
:DOJUHHQV See, e.g. :$*7+'2- %DOZDQL ZDV DZDUH RI WKH DJUHHPHQW
$PRQJ RWKHU WKLQJV +ROPHV IDOVHO\ VWDWHG WKDW ³7KHUDQRV KDV GHYHORSHG DQG LV GHYHORSLQJ


                                                   
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 27 of 86




JHQHUDWLRQV RI µPLQLODE GHYLFHV WKDW FDQ UXQ DQ\ EORRG WHVW LQ UHDOWLPH IRU OHVV WKDQ WKH
WUDGLWLRQDO FRVW RI FHQWUDO ODE WHVWV´ DQG DWWDFKHG D ³7KHUDQRV %DVH $VVD\ /LEUDU\´ IDOVHO\
VXJJHVWLQJ 7KHUDQRV GHYLFHV FRXOG DFFXUDWHO\ DQG UHOLDEO\ UXQ DOO RI WKH OLVWHG WHVWV

         2Q RU DERXW 1RYHPEHU   +ROPHV DQG %DOZDQL SDUWLFLSDWHG LQ D PHHWLQJ ZLWK
:DOJUHHQV H[HFXWLYHV See, e.g. :$*7+'2- $PRQJ RWKHU WKLQJV +ROPHV
DQG %DOZDQL IDOVHO\ VWDWHG ³IXOO PHQX RI WHVWV FRPSDUDEOH WR FXUUHQW FHQWUDO ODEV ZLOO EH DYDLODEOH
WKURXJK 7KHUDQRV´ DQG ³ZLWKLQ a PLQXWHV DW :DOJUHHQV ORFDWLRQV D PLQLPXP RI WKH WRS 
RI DOO URXWLQH EORRG DQG XULQH WHVWV ZLOO EH DYDLODEOH´

      2Q RU DERXW 'HFHPEHU   +ROPHV DQG %DOZDQL SURYLGHG WR :DOJUHHQV D
GRFXPHQW WLWOHG ³7KHUDQRV 5HJXODWRU\ DQG %XVLQHVV 0RGHO $SSURDFK´ VWDWLQJ WKDW WKH FRPSDQ\
ZDV XQGHUJRLQJ &/,$ FHUWLILFDWLRQ DV D KLJK FRPSOH[LW\ ODERUDWRU\ See, e.g. 6(&7;
 :$*7+'2-

       2Q RU DERXW 0DUFK   +ROPHV HPDLOHG 5RVDQ DQG FRXQVHO IRU :DOJUHHQV
UHVSRQVHV WR KRZ WKH SURSRVHG :DOJUHHQV UHODWLRQVKLS LPSOLFDWHG FHUWDLQ IHGHUDO ODZV See, e.g.
:$*7+'2-

    2Q RU DERXW -XQH  +ROPHV VHQW HTXLW\ RIIHULQJ GRFXPHQWV WR :DOJUHHQV See, e.g.
:$*7+

         $URXQG -XQH   +ROPHV DQG %DOZDQL PHW ZLWK 0LTXHORQ DQG DQRWKHU :DOJUHHQV
UHSUHVHQWDWLYH :DOJUHHQV WROG +RPHV LW ³GLGQ¶W WKLQN LW ZDV D JRRG LGHD    WR HQWHU LQWR WKH
PDUNHW ZLWK 7KHUDQRV ZLWKRXW KDYLQJ D FRQILUPDWRU\ FRQYHUVDWLRQ ZLWK WKH )'$´ DQG ³GLGQ¶W
WKLQN LW LV D JRRG LGHD WR GR WKH µ7KHUDQRV EDVHG SLORW¶ DND UHQWHG VSDFH PRGHO DV WKDW PD\ DOVR
LQ D VHQVH MXVW EH D ZD\ RI JHWWLQJ DURXQG WKH )'$    ´ See, e.g. 6(&7; :$*
7+

        2Q RU DERXW -DQXDU\   +ROPHV DQG %DOZDQL SUHVHQWHG WR :DOJUHHQV D ³3URMHFW
1RUPDQG\ %ULHILQJ´ See, e.g. :$*7+'2- $PRQJ RWKHU WKLQJV +ROPHV
DQG %DOZDQL VWDWHG RU VXJJHVWHG 7KHUDQRV RIIHUHG ³WKH ZRUOG¶V ILUVW ILQJHUVWLFN EDVHG &/,$
FHUWLILHG ODE WKURXJK UHWDLO 5;´ ZLWK ³ OHVV EORRG´ ³>V@WDWH RI WKH DUW UHVXOW WXUQDURXQG 
 KRXUV´ DQG ³>Q@DWLRQ¶V ORZHVW FRVW DQG KLJKHVW TXDOLW\ ODERUDWRU\ SURYLGHU´ 7KH\ DOVR
GHVFULEHG WKHLU ³&/,$ /DE´ ZRXOG SURFHVV VDPSOHV ³RQ 7KHUDQRV GHYLFHV´ DQG FODLPHG ³>Q@R
UHJXODWRU\ ULVN´

        ,Q RU DURXQG -DQXDU\   +ROPHV DQG %DOZDQL WROG 5RVDQ WKDW 7KHUDQRV ³KRSHV WR
KDYH DQ DUWLFOH SXEOLVKHG LQ -$0$ ZLWKLQ WKH QH[W VL[ PRQWKV DQG DQ DGGLWLRQDO DUWLFOH E\ WKH
HQG RI WKH FDOHQGDU \HDU WR DGG FUHGLELOLW\ WR WKH RIIHULQJ´ 7KH\ VDLG 7KHUDQRV ZDV ZRUNLQJ
ZLWK WKH PLOLWDU\ LQ WKH KRSHV WKDW WKH OLIHVDYLQJ DSSOLFDWLRQ RI WKHLU GHYLFH ZRXOG DLG WKH
PLOLWDU\¶V HIIRUWV 6KH VDLG VKH EHOLHYHG WKH :DOJUHHQV SLORW FRXOG EHJLQ LQ 0D\ See, e.g.
:$*7+'2-

      ,Q RU DURXQG -XQH   7KHUDQRV DQG :DOJUHHQV DPHQGHG WKH 0DVWHU 6HUYLFHV
$JUHHPHQW $PRQJ RWKHU WKLQJV +ROPHV DQG %DOZDQL UHIHUUHG WR WKH 7KHUDQRV 6\VWHP DV


                                                 
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 28 of 86




FRPSULVLQJ 'HYLFHV LH 7KHUDQRV¶V DQDO\]HU QRW WKLUG SDUW\ DQDO\]HUV See, e.g. :$*7+
'2-

        ,Q RU DURXQG -XQH   +ROPHV DQG %DOZDQL PHW ZLWK 5RVDQ DQG DQRWKHU :DOJUHHQV
UHSUHVHQWDWLYH See, e.g. :$*7+'2- +ROPHV DQG %DOZDQL SURYLGHG D WHVW
PHQX DQG SHUIRUPHG D GHPR ZLWK D QHZ FROOHFWLRQ WRRO 7KH\ DOVR SURYLGHG D &/,$ FHUWLILFDWH
DQG DOOHJHG ³YDOLGDWLRQ IURP DQ RXWVLGH DJHQF\´

       ,Q RU DURXQG -DQXDU\  :DOJUHHQV VRXJKW LQIRUPDWLRQ IURP %DOZDQL VXSSRUWLQJ WKH
YDOXH RI WKH FRQYHUWLEOH SURPLVVRU\ QRWH :DOJUHHQV KDG SXUFKDVHG See, e.g. :$*7+'2-


       ,Q RU DURXQG -DQXDU\  %DOZDQL PDGH SURSRVDOV WR :DOJUHHQV ³GHIHDW>LQJ@ WKH ZKROH
SXUSRVH RI RXU VRIW SLORW ODXQFK DQG WLPHOLQH :H DUH RQO\ ZHHNV DZD\ IURP ODXQFKLQJ DQG KH
ZDQWV WR FKDQJH WKH FRQVWUXFW RI WKH SLORW    ´ See, e.g. 6(&7;

      ,Q RU DURXQG 0DUFK  &KULVWLDQ +ROPHV SURSRVHG WHOOLQJ :DOJUHHQV FXVWRPHUV WKDW
³7KHUDQRV LV FRQGXFWLQJ D FOLQLFDO WULDO DQG WHVWLQJ D QHZ SDWLHQW PDQDJHPHQW V\VWHP´ See, e.g.
:$*7+'2- :$*7+'2- :$*7+'2-

      ,Q RU DURXQG -XO\  5RVDQ PHW ZLWK +ROPHV DQG %DOZDQL DQG VWDWHG ³, DOVR KRSH WKDW
\RX ZHUH QRW WRR XSVHW ZLWK WKH WRSLFV , EURXJKW XS´ See, e.g. 6(&7;

       ,Q RU DURXQG $XJXVW  +ROPHV DQG %DOZDQL PHW ZLWK :DOJUHHQV H[HFXWLYHV WR
GLVFXVV WKH XSFRPLQJ ODXQFK See, e.g. 6(&7; 

       3ULRU WR 2FWREHU   +ROPHV DQG %DOZDQL WROG :DOJUHHQV 7KHUDQRV¶V GHYLFH GLIIHUV
IURP FRPSHWLWRUV EHFDXVH LWV GHYLFH LV QRW ³D SRLQW RI FDUH GHYLFH ZLWK D VPDOO QXPEHU RI WHVWV
 DERXW  ´ DQG ³LW FDQ GR  RI DOO EORRG WHVWV LQ WKH WKRXVDQGV DQG FDQ DFWXDOO\ EH D
UHSODFHPHQW WR DQ\ FHUWLILHG ODE´ 7KHUDQRV ZDV DOVR GLIIHUHQW EHFDXVH LW FRXOG GR PRUH WKDQ
FKHPLVWU\ WHVWV LQFOXGLQJ EORRG FRXQWV FXOWXUHV HWF +ROPHV DQG %DOZDQL DOVR WROG RU
VXJJHVWHG WKDW LWV UHVXOWV DUH GUDPDWLFDOO\ PRUH DFFXUDWH See, e.g. :$*7+'2-

       ,Q RU DURXQG 'HFHPEHU  +ROPHV DQG %DOZDQL DJUHHG WR DPHQGPHQWV WR WKH 0DVWHU
6HUYLFHV $JUHHPHQW See, e.g. :$*7+ 6(&86$2(352' 

       ,Q RU DURXQG $SULO  %DOZDQL DVFULEHG WKH KLJK SHUFHQWDJH RI YHQRXV GUDZV WR
GRFWRUV RUGHULQJ PDQ\ WHVWV See, e.g. 7+3)0

       ,Q RU DURXQG 0D\  7KHUDQRV ZDV VWLOO GRLQJ YHQRXV GUDZV DW :DOJUHHQV  RI WKH
WLPH ZKLFK ZDV ³QRW JRRG DW DOO´ DQG GHOLYHULQJ D ³SRRU SDWLHQW H[SHULHQFH´ See, e.g. :$*
7+'2-

      ,Q RU DURXQG $XJXVW  1LPHVK -KDYHUL RI :DOJUHHQV WROG %DOZDQL ZLWKRXW D
GRFXPHQWHG GHWDLOHG SODQ LW ZRXOG EH GLIILFXOW IRU KLP WR FRQYLQFH RWKHUV RI H[SDQVLRQ EH\RQG
$UL]RQD See, e.g. :$*7+ :$*7+ :$*7+


                                               
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 29 of 86




        2Q RU DERXW 2FWREHU   %DOZDQL UHTXHVWHG -KDYHUL UHPRYH VLJQDJH DW :DOJUHHQV
WKDW VDLG ³WKH EORRG WHVWV WKDW QHHG MXVW D WLQ\ VDPSOH´ See, e.g. :$*7+ 6(&
86$2(352' 

      $W VRPH SRLQW LQ RU DIWHU 2FWREHU  +ROPHV IDOVHO\ GHQLHG :DOJUHHQV KDG
FRPPXQLFDWHG WR 7KHUDQRV WKDW QR IXUWKHU :HOOQHVV FHQWHUV ZHUH RSHQLQJ See, e.g. :$*7+
 6(&86$2(352' 

        $FFRUGLQJ WR :DGH 0LTXHORQ +ROPHV DQG %DOZDQL LQ HDFK RWKHU¶V FRPSDQ\ VDLG LQ
 WKDW 7KHUDQRV¶ 1DQRWDLQHU DQG (GLVRQ GHYLFH ZHUH FDSDEOH RI UXQQLQJ PRVW FRQYHQWLRQDO
EORRG WHVWV XVLQJ D VPDOO DPRXQW RI EORRG GUDZQ E\ D ILQJHUVWLFN +ROPHV DQG %DOZDQL VDLG WKH
(GLVRQ FRXOG UXQ DURXQG  GLIIHUHQW W\SHV RI EORRG WHVWV SHQGLQJ IXUWKHU UHDJHQW GHYHORSPHQW
+ROPHV DQG %DOZDQL WROG 0LTXHORQ WKDW 7KHUDQRV¶V KXUGOHV DW WKH WLPH ZHUH VFDOLQJ WKH GHYLFHV
QRW WHFKQRORJLFDO ERXQGDULHV +ROPHV DQG %DOZDQL WROG 0LTXHORQ WKDW 7KHUDQRV KDG ZRUNHG
ZLWK SKDUPDFHXWLFDO FRPSDQLHV RQ FOLQLFDO WULDOV DQG KDG DOVR SHUIRUPHG UHDOWLPH ORFDOL]HG
WHVWLQJ ZLWK WKH 86 PLOLWDU\ 6SHFLILFDOO\ %DOZDQL WROG 0LTXHORQ WKDW 7KHUDQRV KDG FRQGXFWHG
ZRUN ZLWK WKH PLOLWDU\ DQG WKDW WKH (GLVRQ GHYLFH ZDV LQ WKH ILHOG RQ PLOLWDU\ KHOLFRSWHUV LQ
$IJKDQLVWDQ EHIRUH  %DOZDQL HYHQ VSHFLILFDOO\ LGHQWLILHG D GHYLFH DQG VWDWHG ³7KLV LV WKH
RQH RQ WKH KHOLFRSWHU´ %DOZDQL DOVR WROG 0LTXHORQ WKDW 7KHUDQRV EORRG FROOHFWLRQ GHYLFHV
UHVXOWHG LQ LQVWDQWDQHRXV VHSDUDWLRQ RI EORRG QHJDWLQJ WKH QHHG IRU D FHQWULIXJH 865(32576


      +ROPHV WROG 0LTXHORQ WKDW 7KHUDQRV¶V ERDUG LQFOXGHG WHFKQRORJ\ SHRSOH EHFDXVH
7KHUDQRV ZDV D WHFKQRORJ\ FRPSDQ\ +ROPHV VDLG WKDW PHGLFDO SURIHVVLRQDOV RQ WKH ERDUG
ZRXOG KDYH RQO\ DGGHG EXUHDXFUDF\ 865(32576

        $IWHU WKH :DOJUHHQV ODXQFK 0LTXHORQ DVNHG +ROPHV DQG %DOZDQL DERXW WKH QXPEHU RI
EORRG GUDZV WKDW ZHUH EHLQJ GRQH YLD YHQLSXQFWXUH +ROPHV WROG 0LTXHORQ WKDW 7KHUDQRV¶V
FRPSHWLWRUV ZHUH VHQGLQJ SHRSOH LQWR :DOJUHHQV VWRUHV WR RUGHU HVRWHULF EORRG WHVWV LQ RUGHU WR
WKURZ RII WKH EORRG GUDZ SHUFHQWDJHV +ROPHV UHDVVXUHG 0LTXHORQ WKDW WKH SHUFHQW RI
ILQJHUVWLFN EORRG GUDZV ZRXOG TXLFNO\ LQFUHDVH WR  865(32576

        :DOJUHHQV ZDV UHVWULFWHG IURP FRQWDFWLQJ 3IL]HU GXH WR WKH QRQGLVFORVXUH DJUHHPHQW WKDW
:DOJUHHQV VLJQHG ZLWK 7KHUDQRV 0LTXHORQ LV DOVR H[SHFWHG WR WHVWLI\ DERXW KRZ KH OHDUQHG
VHYHUDO IDFWV DERXW 7KHUDQRV¶V DFWXDO WHVWLQJ DQG GLOXWLRQ SURFHGXUHV DIWHU 6HSWHPEHU 

        $FFRUGLQJ WR 'U -D\ 5RVDQ RQ RU DERXW DQG EHWZHHQ  DQG  +ROPHV DQG
%DOZDQL HDFK PDGH FHUWDLQ VWDWHPHQWV WR RU LQ IURQW RI 5RVDQ 7KRVH LQFOXGH ZKHQ +ROPHV DQG
%DOZDQL LQ HDFK RWKHU¶V FRPSDQ\ VDLG LQ  WKDW 7KHUDQRV ZDV ZRUNLQJ ZLWK PDMRU
SKDUPDFHXWLFDO FRPSDQLHV ,Q D GLIIHUHQW PHHWLQJ +ROPHV DQG %DOZDQL DOVR VKRZHG 5RVDQ D
UXJJHGL]HG YHUVLRQ RI WKH GHYLFH WKDW ZRXOG EH HYDOXDWHG IRU XVH RQ D PLOLWDU\ KHOLFRSWHU
+ROPHV DQG %DOZDQL WROG 5RVDQ WKDW 7KHUDQRV ZRXOG FRVW OHVV WKDQ WUDGLWLRQDO ODEV EHFDXVH
7KHUDQRV KDG HOLPLQDWHG PDQ\ RI WKH FRVWV DVVRFLDWHG ZLWK EORRG WHVWLQJ VXFK DV FRXULHUV
+ROPHV WROG 5RVDQ WKDW PDMRU SKDUPDFHXWLFDO FRPSDQLHV KDG FRQGXFWHG LQGHSHQGHQW GXH
GLOLJHQFH 865(32576


                                               
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 30 of 86




       %DOZDQL WROG KLP WKDW 7KHUDQRV NHSW HYHU\WKLQJ FRQILGHQWLDO EHFDXVH %DOZDQL IHDUHG
RWKHUV ZRXOG FRS\ 7KHUDQRV¶V LGHD EHIRUH LW ZDV LQWURGXFHG WR WKH PDUNHW $OVR HYHQ WKRXJK
5RVDQ UHTXHVWHG ILQDQFLDO VWDWHPHQWV IURP 7KHUDQRV DQG +ROPHV DQG %DOZDQL VDLG WKH\ ZRXOG
SURYLGH ILQDQFLDO VWDWHPHQWV 5RVDQ QHYHU UHFHLYHG WKHP 865(32576 86
5(32576 WR 

        $FFRUGLQJ WR 'DQ 'R\OH IRU VHYHUDO \HDUV VWDUWLQJ LQ  +ROPHV DQG %DOZDQL HDFK
PDGH FHUWDLQ VWDWHPHQWV WR RU LQ IURQW RI 'R\OH 7KRVH LQFOXGH ZKHQ +ROPHV DQG %DOZDQL LQ
HDFK RWKHU¶V FRPSDQ\ GHVFULEHG LQ  KRZ 7KHUDQRV WHFKQRORJ\ ZRUNHG KRZ PXFK YROXPH
RI WHVWLQJ 7KHUDQRV FRXOG KDQGOH DQG KRZ TXLFNO\ 7KHUDQRV FRXOG VFDOH +ROPHV WROG 'R\OH
WKDW 7KHUDQRV FRXOG PRYH TXLFNO\ DQG EH RSHQ LQ WKRXVDQGV RI :DOJUHHQV VWRUHV TXLFNO\
+ROPHV DQG %DOZDQL WROG 'R\OH WKDW 7KHUDQRV GHYLFHV ZHUH LQ XVH DW PXOWLSOH PDMRU
SKDUPDFHXWLFDO FRPSDQLHV LQ FOLQLFDO WULDOV ,Q RU DURXQG 0DUFK  'R\OH UHFDOOV WKDW +ROPHV
DQG %DOZDQL UHSUHVHQWHG WKDW 7KHUDQRV FRXOG GR  RI DOO EORRG WHVWV WKDW ZHUH DYDLODEOH
'R\OH ZLOO WHVWLI\ WKDW KH XQGHUVWRRG WKLV FRPPHQW WR PHDQ WKDW 7KHUDQRV ZDV DEOH WR SHUIRUP
WKHVH GD\V SUHVHQWO\ WKDW GD\ DQG WKDW  UHIHUUHG WR YROXPH RI WHVWV WKDW LV  RI RUGHUHG
WHVWV  +ROPHV DQG %DOZDQL ERWK UHSUHVHQWHG WKDW WKH 86 PLOLWDU\ ZDV XVLQJ WKHLU GHYLFH LQ WKH
ILHOG DQG WKDW WKH GHYLFH ZDV SURGXFLQJ WLPHO\ UHVXOWV +ROPHV DQG %DOZDQL ERWK WROG 'R\OH WKDW
7KHUDQRV V\VWHPV KDG EHHQ FRPSUHKHQVLYHO\ YDOLGDWHG PHDQLQJ WKDW SKDUPDFHXWLFDO FRPSDQLHV
YDOLGDWHG 7KHUDQRV WHFKQRORJ\ DQG ZHUH XVLQJ LW WKHPVHOYHV +ROPHV DQG %DOZDQL UHSUHVHQWHG
WR 'R\OH WKDW 7KHUDQRV FRXOG SHUIRUP JHQHUDO FKHPLVWU\ WHVWLQJ +ROPHV DQG %DOZDQL
UHSUHVHQWHG WR 'R\OH WKDW 7KHUDQRV KDG RXWVLGH DXGLWRUV DQG DXGLWHG ILQDQFLDO VWDWHPHQWV
+ROPHV DQG %DOZDQL FULWLFL]HG :DOJUHHQV¶ UHJXODWRU\ FRXQVHO DV EHLQJ WRR FRQVHUYDWLYH 86
5(32576

        +ROPHV WROG 'R\OH WKDW 7KHUDQRV FRXOG PRYH TXLFNO\ DQG EH RSHQ LQ WKRXVDQGV RI
:DOJUHHQV VWRUHV TXLFNO\ +ROPHV DQG %DOZDQL WROG 'R\OH WKDW 7KHUDQRV GHYLFHV ZHUH LQ XVH DW
PXOWLSOH PDMRU SKDUPDFHXWLFDO FRPSDQLHV LQ FOLQLFDO WULDOV ,Q RU DURXQG 0DUFK  'R\OH
UHFDOOV WKDW +ROPHV DQG %DOZDQL UHSUHVHQWHG WKDW 7KHUDQRV FRXOG GR  RI DOO EORRG WHVWV WKDW
ZHUH DYDLODEOH 'R\OH LV H[SHFWHG WR WHVWLI\ WKDW KH XQGHUVWRRG WKLV FRPPHQW WR PHDQ WKDW
7KHUDQRV ZDV DEOH WR SHUIRUP WKHVH GD\V SUHVHQWO\ WKDW GD\ DQG WKDW  UHIHUUHG WR YROXPH RI
WHVWV WKDW LV  RI RUGHUHG WHVWV  +ROPHV DQG %DOZDQL ERWK UHSUHVHQWHG WKDW WKH 86 PLOLWDU\
ZDV XVLQJ WKHLU GHYLFH LQ WKH ILHOG DQG WKDW WKH GHYLFH ZDV SURGXFLQJ WLPHO\ UHVXOWV +ROPHV DQG
%DOZDQL ERWK WROG 'R\OH WKDW 7KHUDQRV V\VWHPV KDG EHHQ FRPSUHKHQVLYHO\ YDOLGDWHG PHDQLQJ
WKDW SKDUPDFHXWLFDO FRPSDQLHV YDOLGDWHG 7KHUDQRV WHFKQRORJ\ DQG ZHUH XVLQJ LW WKHPVHOYHV
+ROPHV DQG %DOZDQL UHSUHVHQWHG WR 'R\OH WKDW 7KHUDQRV FRXOG SHUIRUP JHQHUDO FKHPLVWU\
WHVWLQJ +ROPHV DQG %DOZDQL UHSUHVHQWHG WR 'R\OH WKDW 7KHUDQRV KDG RXWVLGH DXGLWRUV DQG
DXGLWHG ILQDQFLDO VWDWHPHQWV +ROPHV DQG %DOZDQL FULWLFL]HG :DOJUHHQV¶ UHJXODWRU\ FRXQVHO DV
EHLQJ WRR FRQVHUYDWLYH

        $FFRUGLQJ WR 1LPHVK -KDYHUL RQ RU DERXW DQG EHWZHHQ  DQG  +ROPHV DQG
%DOZDQL HDFK PDGH FHUWDLQ VWDWHPHQWV WR RU LQ IURQW RI -KDYHUL 7KRVH LQFOXGH DIWHU WKH
:DOJUHHQV ODXQFK ZKHQ %DOZDQL DQG -KDYHUL GLVFXVVHG KRZ :DOJUHHQV ZDV QRW KDSS\ ZLWK WKH
QXPEHU RI YHLQ GUDZV 7KHUDQRV ZDV FRQGXFWLQJ DW :DOJUHHQV VWRUHV %DOZDQL WROG -KDYHUL WKDW
WKH UHDVRQ IRU WKH KLJK QXPEHU RI YHLQ GUDZV ZDV WKDW FDUWULGJHV ZHUH QRW UHDG\ IRU FHUWDLQ EORRG


                                               
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 31 of 86




WHVWV WKDW ZHUH RUGHUHG WKDW /DE&RUS DQG 4XHVW ZHUH VHQGLQJ SHRSOH LQ WR :DOJUHHQV WR RUGHU
WHVWV WKDW UHTXLUHG YHQRXV EORRG GUDZV DQG EHFDXVH GRFWRUV ZHUH RUGHULQJ HVRWHULF WHVWV WR WHVW
WKH 7KHUDQRV V\VWHP $VLGH WKH IURP :DOJUHHQV ODXQFK %DOZDQL DOVR PDGH UHSUHVHQWDWLRQV WR
-KDYHUL DERXW 7KHUDQRV LQFOXGLQJ WKDW 7KHUDQRV ZDV GRLQJ ZRUN LQ ZLWK WKH PLOLWDU\ DQG
SKDUPDFHXWLFDO FRPSDQLHV DQG WKDW 7KHUDQRV WHFKQRORJ\ ZDV EHLQJ XVHG ³LQ WKH ILHOG´ -KDYHUL
UHFHLYHG FRPSODLQWV IURP D QXUVH SUDFWLWLRQHU DERXW WKH DFFXUDF\ RI 7KHUDQRV WHVW UHVXOWV DQG
HOHYDWHG WKRVH FRQFHUQV WR %DOZDQL )LQDOO\ DIWHU The Wall Street Journal DUWLFOH FDPH RXW LQ
2FWREHU  TXHVWLRQLQJ 7KHUDQRV WHFKQRORJ\ %DOZDQL WROG -KDYHUL WKDW WKH DUWLFOH FRQWDLQHG
OLHV 865(32576 ,Q SULRU WHVWLPRQ\ -KDYHUL DOVR VWDWHG KH ZDV XQDZDUH KLV EORRG
KDG EHHQ WHVWHG E\ 7KHUDQRV XVLQJ D WKLUG SDUW\ GHYLFH MXVW EHIRUH WKH :DOJUHHQV ODXQFK ZDV
DQQRXQFHG 3)0'(32



        7KH HYLGHQFH GHVFULEHG DERYH LV RIIHUHG IRU WKH SHUPLWWHG SXUSRVH RI PRWLYH
RSSRUWXQLW\ LQWHQW SUHSDUDWLRQ SODQ NQRZOHGJH DEVHQFH RI PLVWDNH DQG ODFN RI DFFLGHQW DV
ZHOO DV WKH H[LVWHQFH RI WKH FRQVSLUDF\

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL SURYLGHG GRFWRUHG UHSRUWV SXUSRUWHGO\ IURP
SKDUPDFHXWLFDO FRPSDQLHV WR :DOJUHHQV DQG IDOVHO\ FKDUDFWHUL]HG WKHP DV LQGHSHQGHQW UHSRUWV
IURP SKDUPDFHXWLFDO FRPSDQLHV WHQGV WR VKRZ WKH\ PDGH WKH IDOVH DQG PLVOHDGLQJ VWDWHPHQWV
DOOHJHG LQ WKH LQGLFWPHQW LQWHQWLRQDOO\ ZLWK LQWHQW WR GHIUDXG DQG QRW E\ PLVWDNH LQFOXGLQJ
WKRVH GHVFULEHG LQ 3DUDJUDSK  K  &ODLPV WR :DOJUHHQV WKDW 7KHUDQRV¶V WHVWV ZHUH IDVWHU
FKHDSHU DQG FRPSUHKHQVLYH WHQG WR VKRZ +ROPHV DQG %DOZDQL VLPLODUO\ PLVOHG LQYHVWRUV

        (YLGHQFH WKDW +ROPHV DQG %DOZDQL SURYLGHG IDOVH DQG PLVOHDGLQJ 3RZHU3RLQWV DQG RUDO
VWDWHPHQWV WR :DOJUHHQV LGHQWLFDO RU VXEVWDQWLDOO\ VLPLODU WR WKRVH SURYLGHG WR RXWVLGH LQYHVWRUV
WHQGV WR VKRZ +ROPHV DQG %DOZDQL PDGH VXFK VWDWHPHQWV LQWHQWLRQDOO\ ZLWK LQWHQW WR GHIUDXG
DQG QRW E\ PLVWDNH 6XFK HYLGHQFH WHQGV WR VKRZ WKH PDWHULDOLW\ RI WKH VWDWHPHQWV DQG WKH
H[LVWHQFH RI WKH VFKHPH

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL IDLOHG WR GLVFORVH WR :DOJUHHQV LW ZDV XVLQJ
FRPPHUFLDOO\ DYDLODEOH HTXLSPHQW WR UXQ SDWLHQW EORRG WHVWV WHQGV WR VKRZ DQ LQWHQW WR GHFHLYH
DQG FRUURERUDWH WKDW 7KHUDQRV¶V GHYLFH GLG QRW ZRUN

       (YLGHQFH WKDW :DOJUHHQV QRW +ROPHV DQG %DOZDQL GLG QRW WR JR IRUZDUG ZLWKRXW D
FRQYHUVDWLRQ ZLWK WKH )'$ WHQGV WR VKRZ +ROPHV DQG %DOZDQL KDG D GLVUHJDUG IRU UHJXODWRU\
UHTXLUHPHQWV

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL PDGH IDOVH DQG PLVOHDGLQJ VWDWHPHQWV WR :DOJUHHQV
DERXW WKH PLOLWDU\¶V XVH RI 7KHUDQRV¶V WHFKQRORJ\ WHQGV WR VKRZ WKH\ PDGH WKH IDOVH DQG
PLVOHDGLQJ VWDWHPHQWV DOOHJHG LQ WKH LQGLFWPHQW LQWHQWLRQDOO\ ZLWK LQWHQW WR GHIUDXG DQG QRW E\
PLVWDNH LQFOXGLQJ WKRVH LQ 3DUDJUDSK  ( 

       (YLGHQFH UHODWHG WR :DOJUHHQV LV UHOHYDQW WR DOOHJDWLRQV LQ WKH 7KLUG 6XSHUVHGLQJ
,QGLFWPHQW WKDW 7KHUDQRV SXUVXHG D UHODWLRQVKLS ZLWK :DOJUHHQV (YLGHQFH UHODWHG WR :DOJUHHQV


                                                
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 32 of 86




LV UHOHYDQW WR SURYLQJ WKH WUXWK RU IDOVLW\ RI VWDWHPHQWV WR LQYHVWRUV DERXW :DOJUHHQV LQFOXGLQJ
WKRVH DOOHJHG LQ 3DUDJUDSK  ' 

       (YLGHQFH -KDYHUL¶V EORRG ZDV WHVWHG RQ D WKLUG SDUW\ GHYLFH LV UHOHYDQW WR WKH DOOHJDWLRQV
LQ 3DUDJUDSK  DQG  &  DPRQJ RWKHUV

        7KH HYLGHQFH GHVFULEHG DERYH DOVR VKRZV +ROPHV¶V DQG %DOZDQL¶V FRQWURO DQG
NQRZOHGJH RI 7KHUDQRV¶V RSHUDWLRQV LQFOXGLQJ WKH :DOJUHHQV UHODWLRQVKLS DQG LWV SURMHFWV ZLWK
SKDUPDFHXWLFDO FRPSDQLHV WKHLU NQRZOHGJH RI SUREOHPV ZLWK 7KHUDQRV¶V WHFKQRORJ\ DQG
7KHUDQRV¶V EXVLQHVV SODQ (YLGHQFH UHJDUGLQJ WKH :DOJUHHQV UHODWLRQVKLS WHQGV WR VKRZ +ROPHV
DQG %DOZDQL¶V ILQDQFLDO SURMHFWLRQV WR LQYHVWRUV ± ZKLFK ZHUH EDVHG RQ DQ H[SDQGLQJ
UHODWLRQVKLS ZLWK :DOJUHHQV ± ZHUH IDOVH DQG ODFNHG EDVLV

9     )DOVH DQG PLVOHDGLQJ UHSUHVHQWDWLRQV PDGH WR 6DIHZD\

       7KH JRYHUQPHQW PD\ RIIHU HYLGHQFH RI WKH IROORZLQJ

        2Q RU DERXW $SULO   +ROPHV HPDLOHG 6DIHZD\ DWWDFKLQJ WKUHH GRFXPHQWV VKH
IDOVHO\ VXJJHVWHG ZHUH LQGHSHQGHQW GXH GLOLJHQFH UHSRUWV RQ 7KHUDQRV 6\VWHPV IURP
*OD[R6PLWK.OLQH 3IL]HU DQG 6FKHULQJ 3ORXJK DIWHU WKHLU RZQ WHFKQLFDO YDOLGDWLRQ %DOZDQL ZDV
FRSLHG ,Q WUXWK WKH GRFXPHQWV ZHUH SUHSDUHG E\ 7KHUDQRV DQG GRFWRUHG WR DSSHDU DV WKH ZRUN
SURGXFW DQG FRQFOXVLRQV RI SKDUPDFHXWLFDO FRPSDQLHV +ROPHV SURYLGHG WKH VDPH GRFWRUHG
UHSRUWV WR :DOJUHHQV DQG SRWHQWLDO LQYHVWRUV WKURXJK DW OHDVW  ZKLFK VKH FKDUDFWHUL]HG DV
H[HPSODU\ UHSRUWV IURP SKDUPDFHXWLFDO FRPSDQLHV See, e.g. 7+3)0 6(&
86$2(352' ,W JDYH 6DIHZD\¶V &(2 FRPIRUW WKDW 7KHUDQRV ZRUNHG ZLWK PDQ\
SKDUPDFHXWLFDO FRPSDQLHV See, e.g. 865(32576

       2Q RU DERXW 0D\   +ROPHV VWDWHG WR 6DIHZD\ ³7KHUDQRV VWDUWHG RXW RI 6WDQIRUG
8QLYHUVLW\ LQ  :H KDYH EXLOW D µPLQLODE¶ V\VWHP WKDW DXWRPDWHV WKH SURFHVV RI UXQQLQJ D
EURDG UDQJH RI DVVD\V RQ DFFHOHUDWHG WLPHOLQHV ZLWK PXFK VPDOOHU YROXPHV RI VDPSOH 2XU
V\VWHP KDV EHHQ XVHG DV D UHSODFHPHQW IRU FHQWUDO ODERUDWRULHV LQ SKDUPDFHXWLFDO FOLQLFDO WULDOV
RYHU WKH SDVW VL[ \HDUV WR PHDVXUH GUXJV SURWHLQV HQ]\PHV FHOOXODU PDUNHUV DQG YLUDO ORDGV
2XU DVVD\V DUH YDOLGDWHG XQGHU )'$  ,&+ JXLGHOLQHV´ See, e.g. 6(&86$2(352'


        3ULRU WR 0D\   +ROPHV IDOVHO\ WROG 6DIHZD\ DPRQJ RWKHU WKLQJV WKDW 7KHUDQRV
FRXOG SURYLGH ³IXOO GLDJQRVWLF EORRG VDOLYD DQG XULQH ODE LQ D ER[´ IURP ³EORRG WHVW VDPSOHV
UHVXOW>LQJ@ IURP D ILQJHU VWLFN´ ³LQ  PLQXWHV´ DW D FRVW  OHVV WKDQ FRPSHWLWRUV +ROPHV
DOVR IDOVHO\ VWDWHG WKDW 7KHUDQRV ZDV ³>F@XUUHQWO\ FDVK IORZ QHXWUDO´ See, e.g. 3)0'(32
 6(&86$2(352' VDPH  see also 3)0'(32 
6DIHZD\ %RDUG SUHVHQWDWLRQ PDWHULDO  6(&86$2(352'  OHWWHU IURP
6WHYH %XUG WR +ROPHV VWDWLQJ ³, HQMR\HG RXU PHHWLQJ ODVW ZHHN DQG ZDV LPSUHVVHG ZLWK WKH
FDSDELOLWLHV RI WKH 7KHUDQRV EORRG DQDO\]HU´ DQG H[SUHVVLQJ LQWHUHVW LQ YHULI\LQJ ³WKDW WKH EORRG
DQDO\]HU FDQ SHUIRUP DW OHDVW  RI WKH EORRG ZRUN GRQH E\ D VWDQGDUG UHWDLO ODE WRGD\´  3)0
'(32 DW  3)0 GHSRVLWLRQ WHVWLPRQ\ RI 5REHUW *RUGRQ 



                                                
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 33 of 86




      2Q RU DERXW -XO\   +ROPHV VROLFLWHG DQ LQYHVWPHQW LQ 7KHUDQRV IURP 6DIHZD\¶V
&(2 See, e.g. 6(&86$2(352'

       2Q RU DERXW -XO\   +ROPHV DQG %DOZDQL SURYLGHG WR 6DIHZD\ ³7KHUDQRV
)LQDQFLDO 3URMHFWLRQV´ +ROPHV DQG %DOZDQL VWDWHG DPRQJ RWKHU WKLQJV 7KHUDQRV ZRXOG
DFKLHYH  PLOOLRQ LQ QRQ6DIHZD\ UHYHQXH LQ  DQG D SRVLWLYH JURVV PDUJLQ See, e.g.
6(&86$2(352' %DOZDQL ZDV UHOXFWDQW WR SURYLGH WKH SURMHFWLRQV See, e.g.
865(32576

        2Q RU DERXW 6HSWHPEHU   +ROPHV VLJQHG D 7KHUDQRV 0DVWHU 3XUFKDVH $JUHHPHQW
ZLWK 6DIHZD\ See, e.g. 6(&86$2(352' 6(&86$2(352'
  6DIHZD\ %RDUG SUHVHQWDWLRQ  6(&86$2(352'  HPDLO
ZLWK GUDIW DJUHHPHQW  %DOZDQL ZDV DZDUH RI WKH DJUHHPHQW DQG ERWK KH DQG +ROPHV ZHUH
LQYROYHG LQ LWV QHJRWLDWLRQ $PRQJ RWKHU WKLQJV +ROPHV DQG %DOZDQL IDOVHO\ VWDWHG RU VXJJHVWHG
WKDW ³7KHUDQRV KDV GHYHORSHG DQG LV GHYHORSLQJ JHQHUDWLRQV RI µPLQLODE¶ GHYLFHV WKDW FDQ UXQ
DQ\ EORRG WHVW LQ UHDOWLPH IRU OHVV WKDQ WKH WUDGLWLRQDO FRVW RI FHQWUDO ODE WHVWV´ DQG ³WKH DELOLW\ WR
UXQ EORRG WHVWV IURP D ILQJHUVWLFN LQ  PLQXWHV RU OHVV LQ 6DIHZD\ VWRUHV FUHDWHV D QHZ
ZRUNIORZ DQG D QHZ GLDJQRVWLF SDUDGLJP IRU KHDOWKFDUH´ DQG DWWDFKHG D SULFLQJ VFKHGXOH
IDOVHO\ VXJJHVWLQJ 7KHUDQRV GHYLFHV FRXOG DFFXUDWHO\ DQG UHOLDEO\ UXQ DOO RI WKH OLVWHG WHVWV

         ,Q RU DERXW HDUO\  +ROPHV SURYLGHG D SUHVHQWDWLRQ WR WKH 6DIHZD\ ERDUG %DOZDQL
DWWHQGHG 6KH GUHZ EORRG IURP WKH ILQJHU RI RQH RI WKH ERDUG PHPEHUV 6KH KDG D GHYLFH VHW XS
LQ WKH FRUQHU DQG SXW WKH EORRG VDPSOH LQWR WKDW GHYLFH 6KH VDLG QR UHVXOWV FRXOG EH SURYLGHG
EHFDXVH WKH GHYLFH ZDV QRW FRQQHFWHG WR WKH 3DOR $OWR ODE See, e.g. 3)0'(32
 *RUGRQ 'HSRVLWLRQ DW  )%,)'  RI  ,QWHUYLHZ RI /DUUHH 5HQGD
 IRUWKFRPLQJ  $FFRUGLQJ WR 6DIHZD\¶V &(2 +ROPHV VDLG WKH PDFKLQH FRXOG GR  RU PRUH
WHVWV LQ RQH PDFKLQH DQG KDG PXOWLSOH FDUWULGJHV 7KHVH WHVWV FRXOG EH GRQH LQ  PLQXWHV RU OHVV
DW D IUDFWLRQ RI WKH FRVW See, e.g. 865(32576

        ,Q RU DURXQG 0DUFK  +ROPHV SURYLGHG DQ ([HFXWLYH %ULHILQJ WR 6DIHZD\ IDOVHO\
VWDWLQJ DPRQJ RWKHU WKLQJV ³7KHUDQRV¶ SURSULHWDU\ SDWHQWHG WHFKQRORJ\ UXQV FRPSUHKHQVLYH
EORRG WHVWV IURP D ILQJHUVWLFN DQG WHVWV IURP PLFURVDPSOHV RI RWKHU PDWULFHV LQ UHDOWLPH
RXWVLGH RI WUDGLWLRQDO ODE VHWWLQJV DQG JHQHUDWHV VLJQLILFDQWO\ KLJKHU LQWHJULW\ GDWD WKDQ FXUUHQWO\
SRVVLEOH´ ³7KHUDQRV 6\VWHPV KDYH EHHQ FRPSUHKHQVLYHO\ YDOLGDWHG RYHU WKH FRXUVH RI WKH ODVW
VHYHQ \HDUV E\ WHQ RI WKH ILIWHHQ ODUJHVW SKDUPDFHXWLFDO FRPSDQLHV ZLWK KXQGUHGV RI WKRXVDQGV
RI DVVD\V SURFHVVHG´ DQG 7KHUDQRV¶V VHUYLFH ZDV PRUH ³FRVWHIIHFWLYH´ WKDQ RWKHU ODEV See,
e.g. 3)0'(32

         ,Q RU DERXW -XQH  +ROPHV SURYLGHG DQ ([HFXWLYH %ULHILQJ WR 6DIHZD\ IDOVHO\ VWDWLQJ
DPRQJ RWKHU WKLQJV WKDW ³7KHUDQRV¶ SURSULHWDU\ SDWHQWHG WHFKQRORJ\ UXQV FRPSUHKHQVLYH EORRG
WHVWV IURP D ILQJHUVWLFN DQG WHVWV IURP PLFURVDPSOHV RI RWKHU PDWULFHV LQ UHDOWLPH RXWVLGH RI
WUDGLWLRQDO ODE VHWWLQJV DQG JHQHUDWHV VLJQLILFDQWO\ KLJKHU LQWHJULW\ GDWD WKDQ FXUUHQWO\ SRVVLEOH´
DQG ³7KHUDQRV WHVWV KDYH EHHQ FRPSUHKHQVLYHO\ YDOLGDWHG RYHU WKH FRXUVH RI WKH ODVW VHYHQ \HDUV
E\ WHQ RI WKH ILIWHHQ ODUJHVW SKDUPDFHXWLFDO FRPSDQLHV ZLWK KXQGUHGV RI WKRXVDQGV RI DVVD\V
SURFHVVHG´ 7KH 3RZHU3RLQW DOVR IDOVHO\ VXJJHVWHG ³7KHUDQRV 6\VWHPV´ FRPSULVHG PLQLODE



                                                  
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 34 of 86




GHYLFHV WKDW KDG EHHQ YDOLGDWHG DQG ZHUH EHLQJ XVHG LQ D &/,$ FHUWLILHG ODERUDWRU\ See, e.g.
6(&86$2(352'

        +ROPHV OHIW D PHHWLQJ ZLWK 6DIHZD\ DQG 8&6) VWDWLQJ ³7KHUDQRV ZRXOG SURYLGH 8&6)
ZLWK D ER[´ %\ WKH WLPH RI %XUG¶V JRYHUQPHQW LQWHUYLHZ +ROPHV KDG QRW GRQH VR See, e.g.
865(32576

       +ROPHV VXJJHVWHG 7KHUDQRV ZDV PLVVLQJ ODXQFK GHDGOLQHV EHFDXVH VKH ZDV ZRUNLQJ ZLWK
WKH 'HSDUWPHQW RI 'HIHQVH 6DIHZD\¶V &(2 ZDV OHG WR EHOLHYH WKH ER[HV ZHUH DOUHDG\ GHSOR\HG
DQG WKH PLOLWDU\ ZDV DFWLYHO\ GHSOR\LQJ WKH ER[HV RQ KHOLFRSWHUV DPRQJ RWKHU SODFHV DOO RYHU WKH
ZRUOG See, e.g. 865(32576

       7KHUDQRV ORVW VDPSOHV DQG KDG WR KDYH FXVWRPHUV JR EDFN IRU DGGLWLRQDO WHVWLQJ 6DIHZD\
ZDV VXUSULVHG KRZ ORQJ WKH WHVWV ZRXOG WDNH DW WLPHV +ROPHV UHVLVWHG 6DIHZD\¶V HIIRUWV WR VHH
KRZ WKHLU SURFHVV ZRUNHG See, e.g. 865(32576

      ,Q RU DERXW 0D\  7KHUDQRV WHVWHG *RUGRQ¶V EORRG 7KH UHVXOWV WRRN PRUH WKDQ D
ZHHN DQG JHQHUDWHG DQ HOHYDWHG 36$ UHVXOW WKDW ZDV SURYHG ZURQJ E\ VXEVHTXHQW WHVWV See, e.g.
3)0'(32 *RUGRQ 'HSRVLWLRQ DW 

       ,Q RU DERXW -XO\  +ROPHV FDXVHG 6DIHZD\ WR WKLQN WKDW 7KHUDQRV KDG WKH DELOLW\ WR
SHUIRUP DQ LQKRXVH EORRG QLFRWLQH WHVW ZKHQ LW WUXWK 7KHUDQRV ZDV ³VHQGLQJ WKHP RXW´ See
6(&86$2(352'

         ,Q RU DURXQG $XJXVW  +ROPHV DQG 6DIHZD\ GLVFXVVHG ³>F@UHDW>LQJ@ 35 EX]] WR
IDFLOLWDWH DGRSWLRQ´ RI 7KHUDQRV¶V EORRG WHVWLQJ VHUYLFHV $PRQJ RWKHU WKLQJV WKH WZR
FRQWHPSODWHG ³>D@ :6- DUWLFOH ZLOO EH UHOHDVHG WKH GD\ RI RXU ODXQFK´ ± DV 7KHUDQRV XOWLPDWHO\
GLG E\ KDYLQJ -RH 5DJR DXWKRU D IDOVH DQG PLVOHDGLQJ DUWLFOH DERXW 7KHUDQRV DURXQG WKH WLPH RI
WKH :DOJUHHQV ODXQFK See, e.g. 3)0'(32 6(&86$2(352'

        2Q RU DERXW 6HSWHPEHU   +ROPHV HPDLOHG 6DIHZD\¶V &(2 ZKR DGYLVHG +ROPHV
³, DP JHQXLQHO\ FRQFHUQHG WKDW 6DIHZD\¶V ODE UHSXWDWLRQ JHWV ZRUVH E\ WKH GD\    7KH VRRQHU
ZH JHW WR µILQJHU VWLFN¶ WKH EHWWHU ZH ZLOO EH´ +ROPHV UHSOLHG ³$V \RX DOVR NQRZ ZH GR QRW
KDYH DOO WHVWV UXQ LQ RXU ODE RQVLWH    :H KDYH DQ DYHUDJH RI  FDOOV D ZHHN ULJKW QRZ WR WKH
ODE DQG DOO DUH RQ WKH VDPH WRSLF ± ZKHQ ZLOO WKH UHVXOWV EH GHOLYHUHG WR WKH GRFWRU    :H KDYH
EHHQ VWUXJJOLQJ ZLWK WKH IDFW WKDW 6:< HPSOR\HHV KDYH EHHQ WHOOLQJ SDWLHQWV WKH\ ZLOO JHW WKHLU
UHVXOWV LQ OHVV WKDQ  KRXUV ZLWKRXW FRQIHUULQJ ZLWK XV     >,@W GRHV QRW PDNH VHQVH IRU XV WR
LQYHVW LQ D IXOO VHUYLFH GLQRVDXU ODE´ See, e.g. 6(&86$2(352'

       2Q RU DERXW 6HSWHPEHU   +ROPHV DQG %XUG HPDLOHG DERXW D ³+RVWDJH ([FKDQJH´
± D SURSRVDO ZKHUHE\ %XUG SURSRVHG H[FKDQJLQJ D VDOHV SLWFK IRU D FRQWUDFW See, e.g. 6(&
86$2(352'

       2Q RU DERXW 6HSWHPEHU   %XUG HPDLOHG +ROPHV ³.H\ 0LOHVWRQHV IRU %D\ $UHD
/DXQFK´ ³>E@DVHG RQ RXU )ULGD\ FRQYHUVDWLRQ´ $PRQJ WKH PLOHVWRQHV ZDV D ³6L[ VWRUH VRIW
ODXQFK´ WKDW 7KHUDQRV ZDV QRW FDSDEOH RI DFKLHYLQJ See, e.g. 6(&86$2(352'


                                                
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 35 of 86




        2Q RU DERXW 6HSWHPEHU   %XUG DGYLVHG +ROPHV ³, WKRXJKW , ZRXOG VKDUH ZLWK
\RX ZKDW \RXU WHDP KDV FRPPXQLFDWHG WR %ULDQ +LOOH VHH DWWDFKHG  ,I WKH VRIW ODXQFK LV OLNHO\
WR EH DV ODWH DV 2FWREHU  , QHHG WR NQRZ WKDW QRZ VR , FDQ VORZ GRZQ WKH KLULQJ HIIRUW , KDYH
DOZD\V XQGHUVWRRG WKDW VRPHWKLQJ FRXOG JHW LQ RXU ZD\ EXW WKLV VFKHGXOH KDV WZR ZHHNV RI
ILQJHU VWLFN DQG FRXULHU IROORZHG E\ WZR ZHHNV RI ILQJHU VWLFN DQG RQ VLWH SURFHVVLQJ ,W DOVR
ORRNV OLNH \RXU ODE ZRUN LV DOO EHLQJ VHQW WR 8WDK QRW 8&6) DQG QRW EHLQJ GRQH RQ VLWH ,W LV WKH
RQO\ ZD\ LW FRXOG SRVVLEO\ WDNH  WR  GD\V , UHDOL]H WKLV LV D WHPSRUDU\ SURFHVV EXW ZH VKRXOG
EH GRLQJ HYHU\WKLQJ SRVVLEOH WR VLPXODWH WKH IXWXUH LQ VWRUH SURFHVV $V FXUUHQWO\ GHVFULEHG ZLWK
 WR  GD\V EHIRUH UHVXOWV WKLV LV D YHU\ EDG SDWLHQW H[SHULHQFH ,Q KLQGVLJKW ZH VKRXOG KDYH
FUHDWHG D ZKROO\ RZQHG VXEVLGLDU\ ZLWK D GLIIHUHQW QDPH WR DYRLG WDUQLVKLQJ WKH 7KHUDQRV EUDQG
:H ZLOO RYHUFRPH WKLV EHFDXVH WKLV LV D FRPSOHWHO\ FRQWUROOHG ZRUNIRUFH ZKRVH &(2 LV
SUHSDUHG WR GLFWDWH WKH ODE WKH\ FDQ XVH , ILUPO\ EHOLHYH WKHUH DUH WKLQJV ZH VKRXOG EH GRLQJ
GLIIHUHQWO\ HYHQ LQ WKH VKRUW UXQ , DP VXUH , GRQ¶W KDYH DOO WKH LQIRUPDWLRQ \RX KDYH EXW JLYHQ
WKH VPDOO QXPEHU RI SDWLHQWV ZH FRXOG FUHDWH D PXFK EHWWHU VKRUW WHUP H[SHULHQFH ZLWK OLWWOH RU QR
DGGLWLRQDO HIIRUW ,W SDLQV PH QRW WR GR VR , GRQ¶W ZDQW WR WDNH \RXU WLPH WR UHLQYHQW WKLV
WHPSRUDU\ SURFHVV EXW , DP PRUH WKDQ ZLOOLQJ WR ZRUN ZLWK &KULVWLDQ DQG 1LFN ,I \RX ZDQW PH
WR HQJDJH , ZLOO LI \RX ZDQW PH WR EDFN RII , ZLOO , MXVW NQRZ ZH FDQ GR EHWWHU 3URFHVV LV
VRPHWKLQJ ZH DUH YHU\ JRRG DW 6RUU\ WR EXUGHQ \RX ZLWK WKLV :KDW ZRXOG \RX OLNH WR GR"´
See, e.g. 6(&86$2(352'

        2Q RU DERXW 2FWREHU   %XUG DGYLVHG +ROPHV ³:KHUH DUH ZH RQ WKH VFKHGXOH"
:H KDYH KLUHG  SKOHERWRPLVWV DQG KDYH VFUHHQHG LQWHUYLHZHG DQG KDYH LGHQWLILHG  RWKHUV
WKDW ZH DUH SUHSDUHG WR KLUH :H DUH DOVR ZHOO GRZQ WKH SDWK RQ VHOHFWLQJ VXSHUYLVRUV ZKR ZLOO
QHHG HLWKHU OLPLWHG RU FODVV RQH WUDLQLQJ , NQRZ ZH VWLOO KDYH VRPH XQFHUWDLQW\ EXW RQO\ \RX
NQRZ KRZ PXFK , DP DYDLODEOH DOO GD\ WR GLVFXVV WKH VFKHGXOH RU RWKHU LVVXHV , VKRXOG KDYH D
ILQDO SRLQW RI YLHZ RQ WKH VDOHV HIIRUW WKLV PRUQLQJ ,W KDV WDNHQ ORQJHU WKDQ , WKRXJKW LW ZRXOG´
See, e.g. 6(&86$2(352' 6(&86$2(352'

        2Q RU DERXW 1RYHPEHU   %XUG WROG +ROPHV ³,I ZH GRQ¶W SLFN D ODXQFK GDWH VRRQ
ZH FDQ IRUJHW DERXW ODXQFKLQJ HYHQ VL[ VWRUHV LQ  ,I \RX KDYH DOUHDG\ GHFLGHG LW LV QRW
JRLQJ WR KDSSHQ XQWLO QH[W \HDU , ZRXOG OLNH WR NQRZ :KLOH LW ZRXOG EH YHU\ XQIRUWXQDWH WR QRW
ODXQFK LQ 4 EDVHG RQ WKH LQIRUPDWLRQ , KDYH LW ORRNV SUHWW\ UHPRWH , IHHO OLNH D MRJJHU UXQQLQJ
LQ SODFH ZDLWLQJ IRU WKH VWRS OLJKW WR WXUQ JUHHQ´ See, e.g. 6(&86$2(352'

        2Q RU DERXW 1RYHPEHU   LQ DQ HPDLO WLWOHG ³%HFRPLQJ 'LVFRXUDJHG´ %XUG
DGYLVHG +ROPHV ³$V , DP VXUH \RX NQRZ , DP QRW HDVLO\ GLVFRXUDJHG ,Q IDFW , FDQ RQO\ UHFDOO
KDYLQJ EHHQ GLVFRXUDJHG RQFH LV WKH ODVW  \HDUV 7KDW VDLG , DP JHWWLQJ FORVH WR P\ VHFRQG
HYHQW ,W LV QRW WKH GHOD\V DQG WKH XQFHUWDLQW\ LW LV QRW NQRZLQJ DOO WKH REVWDFOHVDQG EHOLHYLQJ
WKDW , FRXOG KHOS UHPRYH PDQ\ RI WKHP , WKLQN DOO RI WKLV LV FRPSRXQGHG E\ WKH IDFW WKDW ,
SHUVRQDOO\ KDYH VR PXFK DW ULVN , IHHO DV VWURQJO\ DV \RX GR DERXW QRW JRLQJ IRUZDUG XQWLO ZH
DUH UHDG\ , DOVR IHHO , FRXOG EH VR PXFK PRUH KHOSIXO LI JLYHQ WKH FKDQFH ,Q DGGLWLRQ WR VHWWLQJ
D WLPHWDEOH IRU WKH  WDVNV , ZRXOG OLNH WR NQRZ DOO WKH UHPDLQLQJ REVWDFOHV LI DQ\´ See, e.g.
6(&86$2(352'




                                                 
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 36 of 86




        2Q RU DERXW 'HFHPEHU   %XUG WROG +ROPHV DPRQJ RWKHU WKLQJV ³WKH RQ FDPSXV
ODE KDV RSHUDWHG IRU DOPRVW D \HDU ZLWK D SRRU SDWLHQW H[SHULHQFH WKLV KDV QRWKLQJ WR GR ZLWK
WKH IDFW WKDW ZH DUH GRLQJ YHLQ GUDZ  ´ See, e.g. 6(&86$2(352'

        2Q RU DERXW 'HFHPEHU   %XUG WROG +ROPHV ³:LWKRXW UHFRXQWLQJ DOO WKH PLVVHG
GHDGOLQHV LW LV FU\VWDO FOHDU WKDW HLWKHU WKH PRVW UHFHQWO\ FRPPLWWHG GDWHV 6HSWHPEHU WK DQG
ODWHU 'HFHPEHU WK ZHUH IDU WRR DPELWLRXV RU WKHUH KDYH EHHQ VRPH RYHUZKHOPLQJ VXUSULVHV
DORQJ WKH ZD\  , DOVR ZRUU\ WKDW WKH GHPDQGV RU \RXU FRUH EXVLQHVV RU WKH QHZO\ DFTXLUHG '2'
EXVLQHVV DUH FRQVXPLQJ UHVRXUFHV WKDW ZRXOG RWKHUZLVH EH FRPPLWWHG WR ODXQFK    ZKHQ , WU\ WR
HQYLVLRQ WKH 7KHUDQRV µWR GR¶ OLVW WKH ZRUN WKDW UHPDLQV WR EH GRQH DSSHDUV QRWKLQJ VKRUW RI
GDXQWLQJ , DP QRW VXUH ZKHQ RU KRZ LW JHWV GRQH´ See, e.g. 6(&86$2(352'
see also 6(&86$2(352' +ROPHV HPDLO ZLWK GUDIW FRQWUDFW DPHQGPHQW 

        2Q RU DERXW 'HFHPEHU   %XUG ZURWH +ROPHV ³7KDQNV IRU \RXU WLPH WRGD\ :H
GLG QRW EULGJH WKH JDS EXW , WKLQN ZH ERWK OHDUQHG HQRXJK IURP HDFK RWKHU WKDW ZH FDQ UHDFK DQ
DJUHHPHQW RQ D UHYLVHG FRQWUDFW , WKLQN WKLV VHVVLRQ ZDV PXFK PRUH YDOXDEOH WKDQ VORJJLQJ
WKURXJK WKH FRQWUDFW :H ZLOO QRW VLW LGOH ZKLOH ZDLWLQJ IRU \RXU LGHDV , ZLOO JR WR ZRUN RQ WKLV
WRPRUURZ DQG WU\ WR ILQG D SDWK WKDW ZRUNV IRU ERWK XV ,W PD\ VHHP OLNH ZH DFFRPSOLVKHG
QRWKLQJ EXW , EHOLHYH ZH DFFRPSOLVKHG D JUHDW GHDO /HW¶V KRSH RXU QH[W FRQYHUVDWLRQ SURYHV PH
ULJKW´ See, e.g. 6(&86$2(352'

       $W VRPH SRLQW LQ  RU  +ROPHV FDXVHG 7KHUDQRV WR FHDVH SURYLGLQJ VHUYLFHV RQ
DQ RQFDPSXV IDFLOLW\ DW 6DIHZD\ See, e.g. 3)0'(32 *RUGRQ 'HSRVLWLRQ DW 


        2Q RU DERXW -DQXDU\   LQ DQ HPDLO WLWOHG ³7KHUDQRV6DIHZD\ 3URSRVDO´ +ROPHV
ZURWH ³7RGD\ KDV WXUQHG LQ WR GHDOLQJ ZLWK WKH DQQRXQFHPHQW 2XU ERDUG LV DOUHDG\ UDLVLQJ
IXQGDPHQWDO LVVXHV ZLWK WKH  GHDO LQ WKH FRQWH[W RI WKH DQQRXQFHPHQW WRGD\ 7KH WHUPV LQ
WKH DWWDFKPHQW ZHUH PXFK ZRUVH WHUPV IRU 7KHUDQRV WKDQ RXU  FRQWUDFW ZKLFK LV QRZ
DOUHDG\ XQGHU JUHDW VFUXWLQ\ ZLWK WRGD\¶V DQQRXQFHPHQW ,W GRHV QRW PDNH VHQVH IRU XV WR
PRGLI\ LW DORQJ WKH OLQHV RI WKH DWWDFKPHQW , ZLOO EH WDONLQJ PRUH ZLWK RXU ERDUG DERXW WKH
DQQRXQFHPHQW DQG RXU FRQWUDFW LQ WKH FRQWH[W RI WKH DQQRXQFHPHQW LQ WKH FRPLQJ GD\V ZH FDQ
IROORZ XS DFFRUGLQJO\´ See, e.g. 6(&86$2(352' see also 6(&86$2
(352'  %XUG HPDLO UH VDPH 

      2Q RU DERXW -DQXDU\   %XUG WROG +ROPHV ³:H KDYH QRZ LQYHVWHG  PLOOLRQ
FRPSOHWHG  IDFLOLWLHV DQG  IDFLOLWLHV QRZ KDYH WZR URRPV´ See, e.g. 6(&86$2
(352' 6(&86$2(352'

        2Q RU DERXW -DQXDU\   %XUG DVNHG ZKHWKHU LW ZDV SRVVLEOH WKDW RXU ODXQFK GDWH
ZLOO RFFXU DIWHU KH UHWLUHV IURP 6DIHZD\ RQ 0D\  +ROPHV VDLG QR See, e.g. 6(&86$2
(352'

       2Q RU DERXW -DQXDU\   %XUG ZURWH +ROPHV ³, FDQQRW EHJLQ WR WHOO \RX KRZ
GLVDSSRLQWHG , DP WKDW \RX UHGHVLJQHG WKH ZRUGPDUN ZLWKRXW HYHU WHOOLQJ XV \RX ZHUH GRLQJ LW
:LWK DOO WKH ZRUN ZH GLG ZH VKRXOG KDYH EHHQ LQIRUPHG , UHDOL]H LW LV \RXU EUDQG EXW LW ZLOO EH


                                                
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 37 of 86




H[HFXWHG LQ RXU VWRUHV ,W VRXQGV OLNH \RX DUH ORFNHG LQ RQ WKLV VR , DP JRLQJ WR DYRLG JLYLQJ
\RX P\ RSLQLRQ %DUEDUD DQG , ZRXOG QRW PDNH D ILQDO GHFLVLRQ ZLWKRXW WHVWLQJ DOO IRUP IDFWRUV
0\ VXJJHVWHG IRUP IDFWRUV DUH DV IROORZV OHWWHU KHDG EXVLQHVV FDUGV GHYLFHV ZHEVLWH UHWDLO
326 SRLQW RI VDOH RXWGRRU VWRUH VLJQV LQ VWRUH EXONKHDG ZLWK :HOOQHVV &HQWHU ORFNXS RYHUKHDG
:HOOQHVV &HQWHU VLJQV DQG EURFKXUHV :KHQ ZH GLG WKLV ODVW WLPH LW FKDQJHG VRPH RI RXU
WKLQNLQJ 0DQ\ RI WKHVH QHHG WR EH SKRWR VKRSSHG

       ³<RX RI FRXUVH KDYH FRPSOHWH FRQWURO RYHU \RXU EUDQG :KHQ LW FRPHV WR WKH :HOOQHVV
&HQWHU \RX KDYH QR FKRLFHZH PXVW ERWK DJUHH , ZRXOG VXJJHVW \RX KDYH &KLDW ZRUN ZLWK
%DUEDUD 7KH\ VKRXOG QRW GR WKLV E\ WKHPVHOYHV

        ³,Q WZR DQG RQH KDOI \HDUV ZH KDYH LQYHVWHG  PLOOLRQ DQG PRUH WKDQ  PDQ
KRXUV , ZRXOG OLNH WR NQRZ QRZ KRZ PXFK RI RXU HIIRUW \RX LQWHQG WR UHSODFH ZLWKRXW RXU
SDUWLFLSDWLRQ , GRQ¶W PLQG SDVVLQJ WKH EDWRQ WR HLWKHU 7KHUDQRV RU VRPHRQH HOVH :KDW , PLQG LV
KDYLQJ LW ULSSHG IURP P\ KDQGV , GR QRW OLNH ZDVWLQJ WLPH 7KLV GRHV QRW IHHO OLNH D SDUWQHUVKLS
:H DUH VWLOO GRLQJ D ORW RI PDUNHWLQJ ZRUN RQ \RXU EHKDOI ,I \RX DUH JRLQJ WR UHGR RXU HIIRUWV
ZH ZLOO VWRS ZRUNLQJ ,I \RX ZDQW WR GR DOO WKH ZRUN ZH ZLOO VWDQG GRZQ :KHQ \RX WKLQN \RX
DUH UHDG\ WR ODXQFK ZH ZLOO UHYLHZ \RXU PDUNHWLQJ SODQ ,I LW LVQ¶W JRRG HQRXJK ZH ZLOO VSHQG
WLPH LPSURYLQJ LW EHIRUH ZH ODXQFK

        ³, KDYH EHHQ DVNLQJ IRU D PRUH FROODERUDWLYH HIIRUW IRU PRUH WKDQ D \HDU <RX VHHP
ZLOOLQJ WR FROODERUDWH ZLWK RWKHUV LQFOXGLQJ KROGLQJ ZHHNO\ VFKHGXOHG PHHWLQJV EXW QRW ZLWK XV

        ³, EHOLHYH LQ \RX , EHOLHYH LQ \RXU FRPSDQ\ $QG , VKDUH \RXU YLVLRQ , ZDQW VR PXFK
WR KHOS \RX FKDQJH WKH ZRUOG :H DUH VR JRRG WRJHWKHU ZKHQ ZH FROODERUDWH %XW , KDYH QHYHU
EHHQ PRUH IUXVWUDWHG , ZDQW WR KHOS EXW \RX DUH PDNLQJ LW GLIILFXOW , KDYH EHHQ FRPSOHWHO\
WUDQVSDUHQW WR \RX IRU WZR DQG RQH KDOI \HDUV 0\ WUDQVSDUHQF\ GRHV QRW VWHP IURP QDwYHWp LW LV
EHFDXVH , EHOLHYH DOO JUHDW SDUWQHUVKLSV DUH WUDQVSDUHQW

        ³,I WKLV IHHOV OLNH \RX DUH GULQNLQJ RXW RI D ILUH K\GUDQW , DP VRUU\ 7KLV LV QRW DERXW WKH
ZRUGPDUN WKLV DERXW GR]HQV RI WKLQJV , QHHGHG WR JHW WKLV RII P\ FKHVW , ZRXOG KDYH SUHIHUUHG
WR KDYH WKLV GLVFXVVLRQ LQ SHUVRQ EXW , DP QRW DW DOO FHUWDLQ ZKHQ WKDW ZRXOG KDSSHQ 0\ HQWLUH
VFKHGXOH UHYROYHV DURXQG \RXUV ,Q WKH LQWHUHVW RI WKH EURDGHU REMHFWLYH DQG VHQVLWLYH WR \RXU
WLPH , KDYH DOZD\V EHHQ ZLOOLQJ WR DFFRPPRGDWH \RX ,I \RX WKLQN , DP RYHUUHDFWLQJ , DP
FRQILGHQW , FRXOG FRQYLQFH \RX RWKHUZLVH LQ D IDFH WR IDFH PHHWLQJ /HW PH NQRZ KRZ \RX
ZRXOG OLNH WR SURFHHG´

See, e.g. 6(&86$2(352'

       2Q RU DERXW -DQXDU\   %XUG HPDLOHG +ROPHV UHJDUGLQJ &RQWUDFW 'LVFXVVLRQV ³,
KDYH EHHQ SXWWLQJ D IDLU DPRXQW RI HQHUJ\ LQWR KRZ EHVW WR FRQFOXGH RXU FRQWUDFW GLVFXVVLRQV
8S XQWLO ODWH WRGD\ , ZDV IRFXVHG RQ WKH µ&(2¶ LVVXH WU\LQJ WR FUHDWH D µYLUWXDO¶ 6WHYH %XUG ,W
RFFXUUHG WR PH WKLV LV DOVR DERXW µFRQWURO¶ DQG DERXW µPRQH\¶ ,I , DP FRUUHFW DERXW FRQWURO DQG
PRQH\ LW ZRXOG EH KHOSIXO LI \RX FRXOG UDQN WKHVH WKUHH LVVXHV IURP PRVW LPSRUWDQW WR OHDVW
LPSRUWDQW ,I , DP OHDYLQJ VRPHWKLQJ RXW OHW PH NQRZ´ See, e.g. 6(&86$2(352'



                                                 
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 38 of 86




      2Q RU DERXW )HEUXDU\   +ROPHV SURYLGHG %XUG D OHWWHU RI FUHGLW DQG DQ LQYRLFH
GHPDQGLQJ SD\PHQW XQGHU WKH PDVWHU VHUYLFHV DJUHHPHQW See, e.g. 6(&86$2(352'


       2Q RU DERXW )HEUXDU\   %XUG HPDLOHG +ROPHV D ³6XPPDU\ RI .H\ 3URSRVDOV IRU
UHYLVHG &RQWUDFW´ See, e.g. 6(&86$2(352'

       2Q RU DERXW 0DUFK   +ROPHV SURSRVHG DPHQGLQJ WKH 0DVWHU 3XUFKDVH
$JUHHPHQW +ROPHV VWDWHG WKDW *RUGRQ ³ZDV RQ DOO WKH VKDUHKROGHU FDOOV ZLWK \RX LQ ZKLFK
\RX¶YH GLVFXVVHG WKLV SXEOLFO\´ See, e.g. 6(&86$2(352'

        2Q RU DERXW 0DUFK   *RUGRQ ZURWH +ROPHV UHTXHVWLQJ DQ H[SODQDWLRQ ZK\
6DIHZD\¶V  PLOOLRQ SUHSXUFKDVH FRPPLWPHQW ZDV SD\DEOH ³&RXOG \RX SOHDVH H[SODLQ \RXU
UHDVRQV IRU EHOLHYLQJ WKDW WKH SD\PHQW LV QRZ GXH" 6DIHZD\ GRHV QRW ZLVK WR EH LQ GHIDXOW RI
DQ\ REOLJDWLRQ XQGHU WKH FRQWUDFW DQG LI \RX EHOLHYH ZH DUH LQ GHIDXOW RU LQ GDQJHU RI EHLQJ LQ
GHIDXOW ZH ZRXOG DSSUHFLDWH \RXU SRLQWLQJ WR WKH SURYLVLRQV RI WKH FRQWUDFW RU RWKHU IDFWV WKDW
JLYH ULVH WR WKLV VLWXDWLRQ :H DUH DW D ORVV WR XQGHUVWDQG ZK\ 7KHUDQRV EHOLHYHV WKLV SD\PHQW LV
GXH QRZ´ See, e.g. 6(&86$2(352' see also 6(&86$2(352'
  +ROPHV UHVSRQVH  6(&86$2(352' 
%XUG+ROPHV HPDLO GLVFXVVLQJ ³7ULJJHU 3RLQW IRU WKH  PLOOLRQ´ 

       2Q RU DERXW $SULO   %XUG HPDLOHG +ROPHV D GUDIW DPHQGPHQW VWDWLQJ ³, KRSH ZH
FDQ ILQG D ZD\ WR FOHDU WKH LPSDVVH´ See, e.g. 6(&86$2(352'

        2Q RU DERXW -XQH   +ROPHV DQG %DOZDQL PHW ZLWK WZR 6DIHZD\ H[HFXWLYHV
$PRQJ RWKHU WKLQJV 6DIHZD\ TXHVWLRQHG ZK\ KDG 7KHUDQRV GHFLGHG WR XVH D FHQWUDO ODE DQG
FRXULHU VHUYLFH DV RSSRVHG WR LWV GHYLFH 7638 LQ DOO VWRUHV ZKHWKHU WKLV FHQWUDO ODE PRGHO JDYH
7KHUDQRV D PHDQLQJIXO FRPSHWLWLYH DGYDQWDJH RYHU 4XHVW DQG /DE&RUS DQG ZKHWKHU WKH FRVWV RI
WKH EXVLQHVV PRGHO LPSDFWHG WKH SURILWDELOLW\ RI 7KHUDQRV RU 6DIHZD\ See, e.g. 3)0'(32


        +ROPHV DQG %DOZDQL IDOVHO\ VWDWHG DPRQJ RWKHU WKLQJV ³WKHUH LV QR WHFKQRORJLFDO
SUREOHP ZLWK WKH GHYLFHV DQG QR SODQ WR JR ZLWKRXW WKH GHYLFHV LQ WKH VWRUHV´ ³>W@KH FHQWUDO ODE
FRQWDLQV WKH GHYLFH LQ IDFW WKH GHYLFH LV WKH RQO\ ZD\ RI REWDLQLQJ UHVXOWV IURP WKH QDQRWDLQHUV´
DQG ³>W@KH GHYLFH LV FXUUHQWO\ FDSDEOH RI SHUIRUPLQJ WKH URXWLQH EORRG WHVWV  RU PRUH RI WKH
GHPDQG  ,Q RUGHU IRU 7KHUDQRV WR RIIHU D IXOO DUUD\ RI ODE WHVWV LW QHHGV WR RIIHU WKH HVRWHULF WHVWV
 WKH RWKHU  RU VR WKDW ZRXOG UHTXLUH FRXULHU SLFNXS WR D FHQWUDO ODE HYHQ LI WKHUH ZHUH D
GHYLFH LQ WKH VWRUH 6R WKH FRXULHU VHUYLFH GRHV QRW FUHDWH DQ DGGLWLRQDO FRVW RU FKDQJH LQ WKH
PRGHO´ See, e.g. 3)0'(32 3)0'(32 DW 

        ,Q 'HFHPEHU  *RUGRQ HPDLOHG %DOZDQL VHHNLQJ WR GLVFXVV DPRQJ RWKHU WKLQJV
³VWDWXV RI GHYLFHV DQG DQ\ SODQV WR GHSOR\ WKHP LQ VWRUHV´ See, e.g. 6(&86$2(352'





                                                  
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 39 of 86




       2Q RU DERXW )HEUXDU\   %DOZDQL SURYLGHG *RUGRQ D GRFXPHQW HVWLPDWLQJ WKH
YDOXH RI 6DIHZD\¶V FRQYHUWLEOH QRWHV WR EH P   RI FR´ See, e.g. 6(&86$2(352'


       2Q RU DERXW )HEUXDU\   *RUGRQ WROG %DOZDQL 6DIHZD\¶V DXGLWRUV UHTXLUHG
DGGLWLRQDO ILQDQFLDO LQIRUPDWLRQ WR SUHYHQW LPSDLUPHQW RI WKH QRWHV See, e.g. 6(&86$2
(352' 6(&86$2(352'

        $V RI $SULO  WKHUH ZDV QR FRQFUHWH SODQ WR RSHQ  VWRUHV RSHQHG LQ &DOLIRUQLD
See, e.g. 3)0'(32 *RUGRQ 'HSRVLWLRQ DW 

         2Q 0D\   *RUGRQ HPDLOHG %DOZDQL VWDWLQJ WKDW WKH WZR SDUWLHV ZHUH QRW PDNLQJ
SURJUHVV RQ D UHQW PRGHO +H VDLG ³ PRQWKV DJR (OL]DEHWK HVWLPDWHG WKDW GHYLFH DYDLODELOLW\ IRU
DOO VWRUHV ZDV WZRSOXV TXDUWHUV DZD\ ,I WKLV FDSDELOLW\ LV VWLOO QRW DYDLODEOH ZH ZRXOG EH
LQWHUHVWHG LQ XQGHUVWDQGLQJ ZKDW LW LV QRW $UH WKH LVVXHV UHODWHG WR WHFKQRORJ\ PDQXIDFWXULQJ
FRVW RU VRPHWKLQJ HOVH"´ See, e.g. 6(&86$2(352'

      2Q RU DERXW 0D\   +ROPHV HPDLOHG 6DIHZD\ D GRFXPHQW WLWOHG ³7KHUDQRV 'HDO
(FRQRPLFV DQG 5HFDS RI GLVFXVVLRQV ZLWK 6:< WKUX 0D\  ´ See, e.g. 6(&86$2
(352'

        2Q RU DERXW 0D\   +ROPHV VWDWHG WR 6DIHZD\ ZLWK %DOZDQL¶V NQRZOHGJH WKDW
WKHUH KDG EHHQ QR SURJUHVV RQ WKH 6DIHZD\ ODXQFK LQ RYHU D \HDU See, e.g. 6(&86$2
(352' 6(&86$2(352'

       3ULRU WR 2FWREHU   *RUGRQ ZDV XQDZDUH WKDW 7KHUDQRV ZDV XVLQJ FRPPHUFLDOO\
DYDLODEOH HTXLSPHQW WR UXQ SDWLHQW EORRG WHVWV See, e.g. 3)0'(32 *RUGRQ
'HSRVLWLRQ DW 

       $IWHU D QHJDWLYH Wall Street Journal DUWLFOH LQ RU DURXQG 2FWREHU   +HDWKHU .LQJ
7KHUDQRV¶V *HQHUDO &RXQVHO ZKR UHSRUWHG WR +ROPHV SURSRVHG MRLQW 7KHUDQRV6DIHZD\
UHVSRQVHV ZLWK LQDFFXUDWH LQIRUPDWLRQ See, e.g. 3)0'(32 *RUGRQ 'HSRVLWLRQ DW




        7KH HYLGHQFH GHVFULEHG DERYH LV RIIHUHG IRU WKH SHUPLWWHG SXUSRVH RI PRWLYH
RSSRUWXQLW\ LQWHQW SUHSDUDWLRQ SODQ NQRZOHGJH DEVHQFH RI PLVWDNH DQG ODFN RI DFFLGHQW DV
ZHOO DV WKH H[LVWHQFH RI WKH FRQVSLUDF\

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL SURYLGHG GRFWRUHG UHSRUWV SXUSRUWHGO\ IURP
SKDUPDFHXWLFDO FRPSDQLHV WR 6DIHZD\ DQG IDOVHO\ FKDUDFWHUL]HG WKHP DV LQGHSHQGHQW UHSRUWV
IURP SKDUPDFHXWLFDO FRPSDQLHV WHQGV WR VKRZ WKH\ PDGH WKH IDOVH DQG PLVOHDGLQJ VWDWHPHQWV
DOOHJHG LQ WKH LQGLFWPHQW LQWHQWLRQDOO\ ZLWK LQWHQW WR GHIUDXG DQG QRW E\ PLVWDNH LQFOXGLQJ
WKRVH GHVFULEHG LQ 3DUDJUDSK  K  &ODLPV WR 6DIHZD\ WKDW 7KHUDQRV¶V WHVWV ZHUH IDVWHU
FKHDSHU DQG FRPSUHKHQVLYH WHQG WR VKRZ +ROPHV DQG %DOZDQL VLPLODUO\ PLVOHG LQYHVWRUV


                                                
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 40 of 86




&ODLPV WR 6DIHZD\ WKDW 7KHUDQRV ZDV ³FDVK QHXWUDO´ WHQG WR FRUURERUDWH VLPLODU FODLPV WR
LQYHVWRUV )DOVH DQG PLVOHDGLQJ SURMHFWLRQV WR 6DIHZD\ WHQG WR VKRZ WKDW SURMHFWLRQV WR LQYHVWRUV
ZHUH PDGH NQRZLQJO\ +ROPHV DQG %DOZDQL¶V UHSHDWHG IDLOXUH WR DFKLHYH DQ\WKLQJ FORVH WR
SURMHFWLRQV WR 6DIHZD\ WHQGV WR VKRZ WKH\ NQHZ SURMHFWLRQV WR LQYHVWRUV ZHUH IDOVH DQG
PLVOHDGLQJ %DOZDQL¶V UHOXFWDQFH WR SURYLGH SURMHFWLRQV WR 6DIHZD\ WHQGV WR VKRZ KH NQHZ WKH\
ZHUH XQUHOLDEOH

        (YLGHQFH WKDW +ROPHV SURYLGHG ([HFXWLYH %ULHILQJV WR 6DIHZD\ VLPLODU WR WKRVH SURYLGHG
WR LQYHVWRUV WHQGV WR VKRZ VWDWHPHQWV WR LQYHVWRUV ZHUH PDGH NQRZLQJO\ ZLWK LQWHQW WR GHIUDXG
DQG QRW E\ PLVWDNH (YLGHQFH WKDW +ROPHV UHIXVHG WR SURYLGH 7KHUDQRV¶V WHFKQRORJ\ WR 6DIHZD\
DQG 8&6) WHQGV WR VKRZ VKH ZDV DZDUH WKH WHFKQRORJ\ GLG QRW ZRUN (YLGHQFH WKDW +ROPHV
VXJJHVWHG 7KHUDQRV ZDV PLVVLQJ ODXQFK GHDGOLQHV EHFDXVH VKH ZDV ZRUNLQJ ZLWK WKH 'HSDUWPHQW
RI 'HIHQVH WHQGV WR VKRZ VKH NQHZ 7KHUDQRV¶V WHFKQRORJ\ ZDV QRW ZRUNLQJ DQG GLVSURYHV WKH
FODLP VKH FRXOG QRW IRUP LQWHQW WR GHIUDXG EHFDXVH RI D PHQWDO GLVHDVH RU GHIHFW (YLGHQFH VKH
WROG 6DIHZD\¶V &(2 WKH ER[HV ZHUH DOUHDG\ GHSOR\HG DQG RQ KHOLFRSWHUV FRUURERUDWHV
PLVUHSUHVHQWDWLRQV WR LQYHVWRUV DQG HYLGHQFHV LQWHQW WR GHIUDXG

        (YLGHQFH WKDW 7KHUDQRV ORVW VDPSOHV DQG KDG WR KDYH FXVWRPHUV JR EDFN IRU DGGLWLRQDO
WHVWLQJ WHQGV WR VKRZ 7KHUDQRV¶V WHFKQRORJ\ GLG QRW ZRUN GHVSLWH UHSUHVHQWDWLRQV WR LQYHVWRUV
(YLGHQFH RI *RUGRQ¶V EORRG WHVW WHQGV WR WHQGV WR VKRZ 7KHUDQRV¶V WHFKQRORJ\ GLG QRW ZRUN DQG
FRUURERUDWHV HYLGHQFH +ROPHV DQG %DOZDQL XVHG PLVOHDGLQJ GHPRQVWUDWLRQV WR DWWUDFW LQYHVWRUV

       (YLGHQFH WKDW %XUG WROG +ROPHV 7KHUDQRV ZDV XQDEOH WR ³JHW WR ILQJHU VWLFN´ ZLWK
6DIHZD\ RU WLPHO\ SURYLGH UHVXOWV WR 6DIHZD\ WHQGV WR VKRZ +ROPHV ZDV DZDUH RI 7KHUDQRV¶V
WHFKQRORJLFDO FKDOOHQJHV (YLGHQFH WKDW +ROPHV PLVVHG SURMHFWHG ODXQFK GDWHV LQ  ZLWK
6DIHZD\ WHQGV WR VKRZ +ROPHV ZDV DZDUH SURMHFWLRQV WR LQYHVWRUV ODFNHG EDVLV

      (YLGHQFH WKDW +ROPHV DQG %DOZDQL GHPDQGHG SD\PHQWV IURP 6DIHZD\ LQ  WHQGV WR
VKRZ 7KHUDQRV QHHGHG FDVK DQG D PRWLYH WR GHIUDXG

        (YLGHQFH WKDW +ROPHV DQG %DOZDQL IDOVHO\ VWDWHG WR 6DIHZD\ ³WKHUH LV QR WHFKQRORJLFDO
SUREOHP ZLWK WKH GHYLFHV DQG QR SODQ WR JR ZLWKRXW WKH GHYLFHV LQ WKH VWRUHV´ WHQGV WR VKRZ DQ
LQWHQW WR GHIUDXG DQG WR FRQFHDO LVVXHV ZLWK 7KHUDQRV¶V WHFKQRORJ\

       (YLGHQFH WKDW WKHUH ZDV QR FRQFUHWH SODQ WR RSHQ  VWRUHV RSHQHG LQ &DOLIRUQLD WHQGV WR
VKRZ +ROPHV DQG %DOZDQL¶V FODLPV WR LQYHVWRUV ZHUH IDOVH DQG WKDW LWV SURMHFWLRQV WR LQYHVWRUV
ODFNHG EDVLV

      (YLGHQFH WKDW +ROPHV IDLOHG WR GLVFORVH WR 6DIHZD\ LW ZDV XVLQJ FRPPHUFLDOO\ DYDLODEOH
HTXLSPHQW WR UXQ SDWLHQW EORRG WHVWV WHQGV WR VKRZ DQ LQWHQW WR GHFHLYH DQG FRUURERUDWH WKDW
7KHUDQRV¶V GHYLFH GLG QRW ZRUN

        (YLGHQFH WKDW +ROPHV¶V *HQHUDO &RXQVHO SURSRVHG LVVXLQJ IDOVH LQIRUPDWLRQ IROORZLQJ D
QHJDWLYH Wall Street Journal DUWLFOH VKRZV +ROPHV¶V FRQVFLRXVQHVV RI JXLOW DQG GLVSURYHV WKH
FODLP WKDW EHFDXVH RI D PHQWDO GLVHDVH RU GHIHFW VKH GLG QRW DFW ZLWK LQWHQW WR GHIUDXG



                                               
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 41 of 86




       7KH HYLGHQFH GHVFULEHG DERYH DOVR VKRZV +ROPHV¶V DQG %DOZDQL¶V FRQWURO DQG
NQRZOHGJH RI 7KHUDQRV¶V RSHUDWLRQV LQFOXGLQJ WKH 6DIHZD\ UHODWLRQVKLS DQG LWV SURMHFWV ZLWK
SKDUPDFHXWLFDO FRPSDQLHV WKHLU NQRZOHGJH RI SUREOHPV ZLWK 7KHUDQRV¶V WHFKQRORJ\ DQG
7KHUDQRV¶V EXVLQHVV SODQ (YLGHQFH UHJDUGLQJ WKH 6DIHZD\ UHODWLRQVKLS WHQGV WR VKRZ +ROPHV
DQG %DOZDQL¶V ILQDQFLDO SURMHFWLRQV WR LQYHVWRUV ZHUH IDOVH DQG ODFNHG EDVLV

9,    )DOVH DQG PLVOHDGLQJ UHSUHVHQWDWLRQV PDGH WR MRXUQDOLVWV

       7KH JRYHUQPHQW PD\ RIIHU HYLGHQFH RI WKH IROORZLQJ

         ,Q D 6HSWHPEHU   DUWLFOH LQ WKH :DOO 6WUHHW -RXUQDO WLWOHG ³(OL]DEHWK +ROPHV 7KH
%UHDNWKURXJK RI ,QVWDQW 'LDJQRVLV´ D MRXUQDOLVW ZURWH EDVHG RQ LQIRUPDWLRQ VXSSOLHG E\ +ROPHV
DQG RWKHU 7KHUDQRV UHSUHVHQWDWLYHV ³7KHUDQRV¶V SURFHVVHV DUH IDVWHU FKHDSHU DQG PRUH
DFFXUDWH WKDQ FRQYHQWLRQDO PHWKRGV DQG UHTXLUH RQO\ PLFURVFRSLF EORRG YROXPHV QRW YLDO DIWHU
YLDO RI WKH VWXII´ 7KH DUWLFOH DOVR VWDWHG WKDW 7KHUDQRV¶V WHFKQRORJ\ FRXOG ³UXQ DQ\ FRPELQDWLRQ
RI WHVWV LQFOXGLQJ VHWV RI IROORZRQ WHVWV DW RQFH YHU\ TXLFNO\ DOO IURP D VLQJOH PLFURVDPSOH´
$FFRUGLQJ WR WKH DUWLFOH 7KHUDQRV¶V WHFKQRORJ\ FRXOG DFKLHYH PXFK ORZHU YDULDQFH UDQJHV IRU D
JLYHQ WHVW ZLWK +ROPHV FODLPLQJ WKDW WKH FRPSDQ\¶V WHVWV KDYH PDUJLQV RI ³DOORZDEOH HUURU´
WDUJHWV OHVV WKDQ  7KHVH VWDWHPHQWV VXJJHVWHG WKDW 7KHUDQRV¶V WHVWV ZHUH DGYDQFHG DQG
DFFXUDWH DOWKRXJK 'HIHQGDQWV NQHZ WKDW 7KHUDQRV¶V DVVD\V H[SHULHQFHG IUHTXHQW DFFXUDF\ DQG
UHOLDELOLW\ SUREOHPV >0(',$@

,Q D 1RYHPEHU   YLGHR SXEOLVKHG E\ :LUHG +ROPHV VWDWHG ³:H EXLOW WKH ILUVW ODERUDWRU\
FDSDEOH RI SURFHVVLQJ DQ\ RI RXU ODERUDWRU\ WHVWV IURP D WLQ\ GURSOHW RI EORRG RU ZKDW ZH FDOO D
PLFURVDPSOH 6R WKDW IRU WKH ILUVW WLPH SHRSOH FDQ JHW DQ\ RI WKH ODERUDWRU\ WHVWV WKDW ZH GR
IURP D ILQJHUVWLFN LQVWHDG RI KDYLQJ WR GR SKOHERWRP\´ +ROPHV VLPLODUO\ FODLPHG ³$QG
EHFDXVH ZH YH PDGH LW SRVVLEOH WR GR WHVWLQJ RQ DQ\ DQDO\WH IURP WKH VDPH PLFURVDPSOH XQOLNH
WRGD\ ZKHUH \RX KDYH WR GUDZ D GHGLFDWHG WXEH IRU HDFK W\SH RI WHVW \RX QHHG WR UXQ KHUH ZH
GRQ W´ 'HVFULELQJ 7KHUDQRV¶V SXUSRUWHG DXWRPDWLRQ DLPHG DW UHPRYLQJ ODE HUURU +ROPHV VDLG
³7KHQ LW EHFRPHV D TXHVWLRQ RI KRZ PXFK ZH FDQ PLQLPL]H WKH YDULDELOLW\ WKDW WUDGLWLRQDOO\
FRQWULEXWHV WR HUURU LQ WKH ODERUDWRU\ SURFHVV  RI HUURU LQ WKH ODERUDWRU\ SURFHVV LV DVVRFLDWHG
ZLWK ZKDW V FDOOHG SUHDQDO\WLF SURFHVVLQJ 6R WKLV LV JHQHUDOO\ ZKHUH KXPDQV GR WKLQJV  DQG LW
FRXOG EH PDQXDOO\ FHQWULIXJLQJ D VDPSOH LW FRXOG EH WUDQVSRUW WHPSHUDWXUH DOO WKHVH GLIIHUHQW
YDULDQFHV WKDW FDQ DIIHFW WKH DQDO\WH´ ³$QG ZH KDYH LQYHVWHG RYHU WKH FRXUVH RI WKH ODVW WHQ
\HDUV LQ DXWRPDWLQJ WKHVH SURFHVVHV VR ZH FRXOG PLQLPL]H YDULDELOLW\ DQG VWDQGDUGL]H WKH
IUDPHZRUN´ +ROPHV FODLPHG WKDW 7KHUDQRV FDQ GR D ³YHU\ ODUJH QXPEHU RI WHVWV´ RUGHUHG E\
SK\VLFLDQV LQFOXGLQJ VRPH RI WKH VSHFLDOW\ DQG HVRWHULF WHVWV QRWLQJ WKDW 7KHUDQRV¶V ILUVW MRE ZDV
³ILJXULQJ RXW KRZ WR GR WKDW IURP ZKDW ZH FDOO WKH PLFURVDPSOH RU WKH WLQ\ VDPSOH 6R ZH VSHQW
\HDUV LQYHVWLQJ LQ D ORW RI LQIUDVWUXFWXUH WR EH DEOH WR DXWRPDWH WKDW SURFHVV DQG ZH DOVR
GHYHORSHG QHZ WHVWV WR EH DEOH WR UXQ WKH H[DFW VDPH DQDO\WHV EXW IURP D WLQ\ VDPSOH $QG ZH
GLG WKLV PDQ\ WLPHV LQ WKH FRQWH[W RI EHLQJ DEOH WR RIIHU FRPSUHKHQVLYH ODERUDWRU\ VHUYLFHV WR
SK\VLFLDQV´ >0(',$@

        ,Q DQ LQWHUYLHZ IRU D 1RYHPEHU   DUWLFOH LQ 0HGVFDSH WLWOHG ³&UHDWLYH
'LVUXSWLRQ" 6KH¶V  DQG 6HW WR 5HERRW /DE 0HGLFLQH  (OL]DEHWK +ROPHV 3ODQV WR UHYROXWLRQL]H
WHVWLQJ E\ XVLQJ WLQ\ EORRG GUDZV DQG RIIHULQJ QHDULQVWDQWDQHRXV UHVXOWV´ +ROPHV VWDWHG WKDW


                                                 
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 42 of 86




DIWHU ³UHGHYHORSLQJ HYHU\ WHVW WKDW LV UHFRJQL]HG E\ 0HGLFDUH LQ WKH IRUP RI D &37 &XUUHQW
3URFHGXUDO 7HUPLQRORJ\ FRGH WR EH DEOH WR UXQ LW RQ D WLQ\ VDPSOH´ 7KHUDQRV ³IRFXVHG D JUHDW
GHDO RQ WKHVH WHVWV DQG YDOLGDWHG DQG YHULILHG WKHP RYHU WKH \HDUV EXLOGLQJ DQ LQIUDVWUXFWXUH WKDW
ZDV KLJKO\ DXWRPDWHG DQG VWDQGDUGL]HG VXFK WKDW WKH TXDOLW\ RI WKH GDWD WKDW ZH JHQHUDWH FRXOG
EH XVHG LQ DQ DFWLRQDEOH PDQQHU E\ FOLQLFLDQV´ PLQLPL]LQJ YDULDELOLW\ +ROPHV DOVR VWDWHG WKDW
7KHUDQRV ZDV FDSDEOH RI DXWRPDWLFDOO\ UHUXQQLQJ VDPSOHV LQ UHVSRQVH WR RXWRIUDQJH WHVWV WR
SURYLGH DGGLWLRQDO LQIRUPDWLRQ WR GRFWRUV DQG SDWLHQWV 7KHVH VWDWHPHQWV VXJJHVWHG WKDW
7KHUDQRV¶V WHVWV ZHUH KLJKO\ DFFXUDWH DQG UHOLDEOH ZKHQ 'HIHQGDQWV NQHZ WKDW 7KHUDQRV KDG QRW
SURSHUO\ YDOLGDWHG LWV DVVD\V DQG WKDW LWV DVVD\V VXIIHUHG IURP DFFXUDF\ DQG FRQVLVWHQF\ SUREOHPV
WKDW PDGH WKHP XQUHOLDEOH IRU FOLQLFDO XVH >0(',$@

        ,Q D 1RYHPEHU   YLGHR SXEOLVKHG E\ )R[ %XVLQHVV +ROPHV VWDWHG ³%\ EHLQJ
DEOH WR PDNH LW SRVVLEOH WR GR DQ\ RI RXU ODERUDWRU\ WHVWV IURP D WLQ\ GURSOHW RI EORRG ZH YH QRZ
FKDQJHG WKH H[SHULHQFH IRU SHRSOH HYHU\ZKHUH´ >0(',$@

        ,Q DQ LQWHUYLHZ IRU D )HEUXDU\   DUWLFOH LQ :LUHG WLWOHG ³7KLV :RPDQ ,QYHQWHG D
:D\ WR 5XQ  /DE 7HVWV RQ 2QO\ 2QH 'URS RI %ORRG´ +ROPHV WRXWHG 7KHUDQRV¶V DELOLW\ WR
SURYLGH WHVW UHVXOWV TXLFNO\ DOORZLQJ IRU DGDSWLYH FOLQLFDO WULDOV ZKHUH SKDUPDFHXWLFDO FRPSDQLHV
FRXOG ³FKDQJH WKH GRVLQJ IRU D SDWLHQW LQ UHDO WLPH RU LQ D SUHPHGLWDWHG ZD\ DV RSSRVHG WR
ZDLWLQJ D ORQJ SHULRG DQG WKHQ GHFLGLQJ WR FKDQJH D GRVH´ 7KHVH VWDWHPHQWV VXJJHVWHG WKDW
7KHUDQRV¶V WHVWV ZHUH DFFXUDWH DQG UHOLDEOH HQRXJK WR VXSSRUW UHDOWLPH GRVLQJ DGMXVWPHQWV LQ
FOLQLFDO WULDOV DOWKRXJK 'HIHQGDQWV NQHZ WKDW 7KHUDQRV¶V DVVD\V VXIIHUHG IURP VHULRXV DFFXUDF\
DQG FRQVLVWHQF\ SUREOHPV >0(',$@

        ,Q DQ LQWHUYLHZ IRU D 0DUFK   DUWLFOH LQ :LUHG WLWOHG ³2QH 'URS ,QILQLWH 'DWD +RZ
(OL]DEHWK +ROPHV %XLOW D %HWWHU %ORRG 7HVW´ +ROPHV VWDWHG ³:H EXLOW WKH ILUVW ODERUDWRU\
FDSDEOH RI SURFHVVLQJ DQ\ RI RXU ODERUDWRU\ WHVWV IURP D WLQ\ GURSOHW RI EORRG RU ZKDW ZH FDOO D
PLFURVDPSOH 6R WKDW IRU WKH ILUVW WLPH SHRSOH FDQ JHW DQ\ RI WKH ODERUDWRU\ WHVWV WKDW ZH GR
IURP D ILQJHUVWLFN LQVWHDG RI KDYLQJ WR GR SKOHERWRP\´ +ROPHV DOVR GLVFXVVHG PLQLPL]LQJ
YDULDELOLW\ DQG FODLPHG ³ RI HUURU LQ WKH ODERUDWRU\ SURFHVV LV DVVRFLDWHG ZLWK ZKDW¶V FDOOHG
SUHDQDO\WLF SURFHVVLQJ 6R WKLV LV JHQHUDOO\ ZKHUH KXPDQV GR WKLQJV  DQG LW FRXOG EH PDQXDOO\
FHQWULIXJLQJ D VDPSOH LW FRXOG EH WUDQVSRUW WHPSHUDWXUH DOO WKHVH GLIIHUHQW YDULDQFHV WKDW FDQ
DIIHFW WKH DQDO\WH« $QG ZH KDYH LQYHVWHG RYHU WKH FRXUVH RI WKH ODVW WHQ \HDUV LQ DXWRPDWLQJ
WKHVH SURFHVVHV VR ZH FRXOG PLQLPL]H YDULDELOLW\ DQG VWDQGDUGL]H WKH IUDPHZRUN´ 7KHVH
VWDWHPHQWV VXJJHVWHG WKDW 7KHUDQRV¶V WHVWV ZHUH DFFXUDWH DQG FRQVLVWHQW ZLWK ORZ YDULDELOLW\
'HIHQGDQWV NQHZ WKDW 7KHUDQRV UHOLHG RQ YHQRXV GUDZV IRU PDQ\ RI LWV WHVWV WKDW LW GLG QRW XVH D
KLJK OHYHO RI DXWRPDWLRQ DQG WKDW WKH FRPSDQ\¶V DVVD\V H[SHULHQFHG UHSHDWHG DFFXUDF\ DQG
FRQVLVWHQF\ SUREOHPV

         ,Q D -XQH   DUWLFOH LQ )RUWXQH WLWOHG ³7KLV &(2 LV 2XW IRU %ORRG´ EDVHG RQ
LQWHUYLHZV ZLWK +ROPHV D MRXUQDOLVW ZURWH WKDW 7KHUDQRV RIIHUHG PRUH WKDQ ²DQG ZDV
UDPSLQJ XS WR RIIHU PRUH WKDQ ²RI WKH ³PRVW FRPPRQO\ RUGHUHG EORRG GLDJQRVWLF WHVWV DOO
ZLWKRXW WKH QHHG IRU D V\ULQJH´ 7KH DUWLFOH DOVR GLVFXVVHG WKH VPDOO VL]H RI 7KHUDQRV¶V
SURSULHWDU\ DQDO\]HUV DQG FODLPHG WKDW 7KHUDQRV GLG QRW EX\ DQDO\]HUV IURP WKLUG SDUWLHV 7KH
DUWLFOH DWWULEXWHG WR +ROPHV D FODLP WKDW 7KHUDQRV ZDV VXEPLWWLQJ DOO RI LWV WHVWV IRU )'$
DSSURYDO WKRXJK LW ZDV QRW REOLJDWHG WR GR VR 7KHVH FODLPV ZKLFK +ROPHV RULJLQDWHG DQG


                                                
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 43 of 86




DSSURYHG SULRU WR WKH DUWLFOH¶V SXEOLFDWLRQ SUHVHQWHG 7KHUDQRV¶V WHFKQRORJ\ DV PDWXUH DQG
DGYDQFHG DQG WKHUHIRUH UHOLDEOH ,Q IDFW 'HIHQGDQWV NQHZ WKDW 7KHUDQRV UHOLHG RQ YHQRXV GUDZV
DQG ODUJH WKLUGSDUW\ DQDO\]HUV IRU PDQ\ RI LWV WHVWV DQG H[SHULHQFHG IUHTXHQW DFFXUDF\
SUREOHPV >0(',$@

        ,Q DQ LQWHUYLHZ LQ FRQQHFWLRQ ZLWK D -XO\   DUWLFOH LQ 86$ 7RGD\ WLWOHG ³&KDQJH
$JHQWV (OL]DEHWK +ROPHV :DQWV \RXU %ORRG´ +ROPHV VWDWHG ³2YHU WKH ODVW  \HDUV
7KHUDQRV KDV ZRUNHG WR UHGHYHORS DOO WKH WHVWV UXQ LQ D WUDGLWLRQDO ODERUDWRU\ WR EH DEOH WR WDNH D
WLQ\ VDPSOH D IHZ GURSOHWV RI EORRG LQVWHDG RI WKH ELJ WXEHV WKDW DUH WUDGLWLRQDOO\ GUDZQ IURP DQ
DUP´ 7KLV VWDWHPHQW VXJJHVWHG WKDW 7KHUDQRV¶V WHFKQRORJ\ ZDV DGYDQFHG DQG DV UHOLDEOH DV
WUDGLWLRQDO ODERUDWRU\ WHVWV EXW 'HIHQGDQWV NQHZ WKDW 7KHUDQRV¶V DVVD\V VXIIHUHG IURP UHJXODU
DFFXUDF\ DQG FRQVLVWHQF\ SUREOHPV

        ,Q D -XO\   YLGHR SXEOLVKHG E\ 86$ 7RGD\ +ROPHV VWDWHG ³2YHU WKH ODVW  \HDUV
7KHUDQRV KDV ZRUNHG WR UHGHYHORS DOO WKH WHVWV UXQ LQ D WUDGLWLRQDO ODERUDWRU\ WR EH DEOH WR WDNH D
WLQ\ VDPSOH D IHZ GURSOHWV RI EORRG LQVWHDG RI WKH ELJ WXEHV WKDW DUH WUDGLWLRQDOO\ GUDZQ IURP DQ
DUP $QG ZH YH PDGH WKH WHVWV IURP WKHVH IHZ GURSOHWV RI EORRG DYDLODEOH DW SULFHV WKDW DUH
XQSUHFHGHQWHG IRU 0HGLFDLG PHPEHUV 0HGLFDUH PHPEHUV DQG HYHU\ERG\ HOVH WR EH DEOH WR
DFFHVV WKH WHVW WKH\ QHHG´ >0(',$@

        ,Q D -XO\   YLGHR SXEOLVKHG E\ )R[ %XVLQHVV +ROPHV VWDWHG WKDW 7KHUDQRV ZDV
EHJLQQLQJ WR ZRUN ZLWK KRVSLWDO V\VWHPV LQFOXGLQJ ,QWHU0RXQWDLQ +HDOWK LQ 8WDK DQG 'LJQLW\ LQ
&DOLIRUQLD +ROPHV DOVR FODLPHG WKDW 7KHUDQRV ZDV ZRUNLQJ ZLWK 8&6) WR EH DEOH WR EULQJ LWV
WHVWLQJ FDSDELOLWLHV LQWR WKH KRVSLWDO VHWWLQJ DORQJ ZLWK WKH RXWSDWLHQW VHWWLQJ >0(',$@

        ,Q D 6HSWHPEHU   YLGHR SXEOLVKHG E\ 7HFK&UXQFK +ROPHV VWDWHG WKDW 7KHUDQRV KDG
GHYHORSHG D SURFHVV´ WR UHSODFH WKH WUDGLWLRQDO SKOHERWRPLVW RU WKH SURFHVV RI JHWWLQJ ELJ WXEHV
RI EORRG IURP WKH DUP´ ZLWK ³WLQ\ QDQRFRQWDLQHUV ZKLFK \RX¶OO VHH MXVW FROOHFW D IHZ GURSV´ ,Q
WKDW YLGHR WKH KRVW KDG KLV EORRG GUDZQ E\ ILQJHUVWLFN DV D GHPRQVWUDWLRQ +ROPHV DOVR VWDWHG
WKDW 7KHUDQRV KDG EHHQ JHQHUDWLQJ FDVK IURP RSHUDWLRQV IRU VRPH WLPH ILUVW WKURXJK LWV ZRUN IRU
SKDUPDFHXWLFDO FRPSDQLHV D \HDU RU WZR DIWHU WKH FRPSDQ\ ZDV VWDUWHG +ROPHV FODLPHG WKDW
WKDW ZDV WKH SODWIRUP RQ ZKLFK WKH\ KDG EXLOW WKH EXVLQHVV +ROPHV FODLPHG WKDW RQFH
QDQRWDLQHU VDPSOHV DUULYHG DW 7KHUDQRV¶V ODE ³ZKDW ZH YH GRQH LV UHGHYHORS DOO WKH FKHPLVWU\
DVVRFLDWHG ZLWK UXQQLQJ WKHVH WHVWV RQ WUDGLWLRQDO SODWIRUPV WR PDNH LW SRVVLEOH WR UXQ DQ\
ODERUDWRU\ WHVW IURP D WLQ\ GURSOHW D EORRG´ +ROPHV ZHQW RQ WR FODLP ³$QG ZH YH DOVR EXLOW RXW
QRYHO DQDO\WLFDO V\VWHPV RQ ZKLFK WR UXQ WKH FKHPLVWULHV EHFDXVH WUDGLWLRQDO LQVWUXPHQWDWLRQ
UHTXLUHV PXFK ODUJHU WXEHV RI EORRG $QG WKHQ WKDW GDWD ZLOO EH HOHFWURQLFDOO\ VHQW WR WKH
RUGHULQJ SK\VLFLDQ DQG LQWHJUDWHG LQWR WKHLU (0(5 V\VWHPV IRU H[DPSOH´ >0(',$@

        ,Q D YLGHR SXEOLVKHG RQ DSSUR[LPDWHO\ 2FWREHU   E\ )RUWXQH +ROPHV WRXWHG WKH
FRPSDQ\¶V DELOLW\ WR UXQ ³HYHU\ ODERUDWRU\ WHVW´ ³RQ D WLQ\ GURSOHW RI EORRG´ DQG FODLPHG WKDW
WKH FRPSDQ\¶V WHVWV ZHUH ³KLJKO\ DXWRPDWHG WR HQVXUH WKH LQWHJULW\ RI WKH SURFHVV DQG LQWHJULW\ RI
WKH GDWD´ +ROPHV ZHQW RQ WR H[SODLQ ³:H ZHQW WKURXJK UHGHYHORSLQJ HYHU\ WHVW WKDW LV UXQ LQ D
WUDGLWLRQDO ODERUDWRU\ WR EH DEOH WR RSHUDWH RQ WKHVH WLQ\ YROXPHV RI EORRG RU RWKHU IOXLGV  ZH GR
XULQH WHVWLQJ IHFHV WHVWLQJ VZDSV DQG DOO VRUWV RI RWKHU IOXLGV $QG ZHQW WHVW E\ WHVW WR EH DEOH WR
GR WKDW $QG WKHQ ZH KDG WR UHGHYHORS WKH DQDO\WLFDO V\VWHP WR UXQ WKRVH WHVWV EHFDXVH


                                                 
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 44 of 86




WUDGLWLRQDOO\ YHU\ ODUJH WXEHV RI EORRG DUH UHTXLUHG LQ RUGHU WR UXQ WKHVH WHVWV LQ WUDGLWLRQDO ODEV
DQG GLIIHUHQW WXEHV RI EORRG DUH UHTXLUHG  \RX QHHG WKH JUHHQ WRS DQG WKH SXUSOH WRS DQG WKH
UDLQERZ WRS DQG DOO WKHVH RWKHU WRSV $QG WKHQ ZH LQYHVWHG YHU\ KHDYLO\ LQ VRIWZDUH LQ WKH
FRQWH[W RI DXWRPDWLQJ WKH WUDGLWLRQDO DQDO\WLFDO SURFHVV  DQG LPSRUWDQWO\ ZKDW V FDOOHG WKH SUH
DQDO\WLFDO DQG SRVWDQDO\WLFDO SURFHVVHV ZKHUHLQ KXPDQV DUH WUDGLWLRQDOO\ LQYROYHG LQ GRLQJ
WKLQJV OLNH PDQXDOO\ KDQGOLQJ VDPSOHV FHQWULIXJLQJ WKHP OHDYLQJ WKHP RQ FRXQWHUV $QG WKDW V
ZKHUH  RI WKH HUURU DQG YDULDELOLW\ LV LQWURGXFHG 6R ZH ZRUNHG WR GHVLJQ D SURFHVV WKDW LV
KLJKO\ DXWRPDWHG WR KHOS WR PLQLPL]H WKDW YDULDELOLW\ DQG HUURU´ 7KHVH VWDWHPHQWV SUHVHQWHG
7KHUDQRV¶V WHVWV DV DFFXUDWH DQG UHOLDEOH GXH WR WKHLU DGYDQFHG QDWXUH DQG XVH RI DXWRPDWLRQ EXW
'HIHQGDQWV NQHZ WKDW 7KHUDQRV GLG QRW KHDYLO\ DXWRPDWH LWV WHVWLQJ SURFHGXUHV DQG WKDW LWV
DVVD\V VXIIHUHG IURP UHJXODU DFFXUDF\ DQG YDULDELOLW\ SUREOHPV >0(',$@

        'XULQJ D YLGHR RI D PHGLD DSSHDUDQFH GDWHG DSSUR[LPDWHO\ 2FWREHU   +ROPHV
FODLPHG WKDW 7KHUDQRV ZDV GRLQJ DOO 5 ' DURXQG WKHLU RZQ SODWIRUP DQG KDG VSHQW WKH ODVW WHQ
\HDUV UHGHYHORSLQJ FKHPLVWU\ RQ D WHVWE\WHVW EDVLV >0(',$@

       'XULQJ D 7('0(' VSHHFK LQ DSSUR[LPDWHO\ 1RYHPEHU  +ROPHV VWDWHG WKDW
7KHUDQRV KDG ³PDGH LW SRVVLEOH WR UXQ FRPSUHKHQVLYH ODERUDWRU\ WHVWV IURP D WLQ\ VDPSOH RU D
IHZ GURSV RI EORRG WKDW FRXOG EH WDNHQ IURP D ILQJHU´ ,Q IDFW 'HIHQGDQWV NQHZ WKDW 7KHUDQRV
FRXOG QRW UXQ DOO ODERUDWRU\ WHVWV IURP D ILQJHUVWLFN VDPSOH DQG ZHUH DZDUH WKDW 7KHUDQRV¶V
DVVD\V VXIIHUHG IURP DFFXUDF\ DQG FRQVLVWHQF\ SUREOHPV WKDW UHQGHUHG WKHP XQUHOLDEOH DV FOLQLFDO
ODERUDWRU\ WHVWV >0(',$@

        'XULQJ DQ DSSHDUDQFH LQ FRQQHFWLRQ ZLWK D 'HFHPEHU   DUWLFOH LQ 7KH 1HZ <RUNHU
WLWOHG ³%ORRG 6LPSOHU´ +ROPHV VWDWHG WKDW 7KHUDQRV¶V EORRG WHVWV ³FDQ KHOS GHWHFW GR]HQV RI
PHGLFDO FRQGLWLRQV IURP KLJK FKROHVWHURO WR FDQFHU EDVHG RQ D GURS RU WZR RI EORRG GUDZQ ZLWK
D SLQSULFN IURP \RXU ILQJHU´ %DOZDQL LV TXRWHG LQ WKDW DUWLFOH DV VD\LQJ ³2XU SODWIRUP LV DOO
DERXW DXWRPDWLRQ« ZH KDYH DXWRPDWHG WKH SURFHVV IURP VWDUW WR ILQLVK´ +ROPHV DOVR FODLPHG
WKDW 7KHUDQRV KDG GDWD VKRZLQJ ³D SHUIHFW FRUUHODWLRQ EHWZHHQ D ILQJHUVWLFN DQG D YHQLSXQFWXUH
IRU HYHU\ WHVW WKDW ZH UXQ´ DQG WKDW WKHUH KDG EHHQ ³WHQV´ RI DXGLWV DQG ³H[WHUQDO WKLUGSDUW\
FRPSDULVRQV´ RI 7KHUDQRV¶V WHVWV +ROPHV DOVR FODLPHG QRW WR KDYH DQ\ JRYHUQPHQW FRQWUDFWV
EXW VWDWHG WKDW 7KHUDQRV HDUQHG UHYHQXH IURP WKH PLOLWDU\ ZLWK +ROPHV VWDWLQJ WKDW LW ZDV DQ
LPSRUWDQW DUHD LQ WHUPV RI SRWHQWLDO IRU VDYLQJ OLYHV ,Q IDFW 'HIHQGDQWV NQHZ WKDW 7KHUDQRV KDG
QRW VLJQLILFDQWO\ DXWRPDWHG LWV WHVWLQJ SURWRFROV WKDW WKHUH ZHUH LPSRUWDQW GLIIHUHQFHV EHWZHHQ
FDSLOODU\ DQG YHLQ EORRG LQ WKH FRQWH[W RI VHYHUDO RI LWV DVVD\V WKDW WKLUG SDUWLHV KDG QRW
FRQGXFWHG FRPSUHKHQVLYH FRPSDULVRQV RI 7KHUDQRV¶V WHVWV DQG WKDW WKH FRPSDQ\¶V WHVWV VXIIHUHG
IURP DFFXUDF\ SUREOHPV WKDW PDGH WKHP XQUHOLDEOH IRU PHGLFDO GLDJQRVHV >0(',$@

       ,Q D 'HFHPEHU   YLGHR SXEOLVKHG E\ )RUWXQH +ROPHV VWDWHG ³:H YH GRQH WKDW E\
PDNLQJ LW SRVVLEOH WR GR DQ\ ODE WHVW IURP D WLQ\ GURS RI EORRG IURP D ILQJHU LQVWHDG RI KDYLQJ ELJ
QHHGOHV VWXFN LQ \RXU DUP DQG WXEHV DQG WXEHV RI EORRG WDNHQ RXW´ ,Q WKDW VDPH YLGHR +ROPHV
FODLPHG WKDW 7KHUDQRV FRXOG FRQGXFW DOO VRUWV RI WHVWV RQ D VLQJOH GURS RI EORRG WK WR
WK WKH DPRXQW WKDW ZRXOG QRUPDOO\ QHHG WR EH GUDZQ 6SHDNLQJ WR WKH DFFXUDF\ RI
7KHUDQRV WHVWV +ROPHV VWDWHG ³:H GHILQHG RXU PLVVLRQ DV DFFHVV WR DFWLRQDEOH LQIRUPDWLRQ DW
WKH WLPH LW PDWWHUV $QG WKH LQIRUPDWLRQ LV RQO\ DFWLRQDEOH LI LW LV RI WKH KLJKHVW OHYHO RI LQWHJULW\
KLJKHVW OHYHO RI TXDOLW\ :KLFK PHDQV ZH YH GRQH D KXJH QXPEHU RI VWXGLHV RYHU WKH ODVW  DQG


                                                  
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 45 of 86




KDOI \HDUV WR JHW WR WKH SRLQW LQ ZKLFK WKH GDWD FRXOG EH RI WKDW TXDOLW\ $QG VR ZH KDYH EHHQ IRU
H[DPSOH SURDFWLYHO\ VXEPLWWLQJ HYHU\ VLQJOH RQH RI RXU WHVWV WR )'$ EHFDXVH ZH EHOLHYH LW¶V VR
LPSRUWDQW LQ WHUPV RI D TXDOLW\ VWDPS , WKLQN DERXW LW DV P\ PRP JRHV DQG JHWV D WHVW DW RQH RI
WKHVH ORFDWLRQV , ZDQW WR NQRZ HYHU\ VLQJOH WLPH WKDW WKH GDWD LV IODZOHVV QR PDWWHU ZKDW 6R
RXU DSSURDFK KDV EHHQ WR HPEUDFH UHJXODWLRQ EHFDXVH ZH VHH LW DV FULWLFDO WR UHDOL]LQJ RXU
PLVVLRQ´ >0(',$@

         ,Q D 0DUFK   DUWLFOH SXEOLVKHG E\ :LUHG +ROPHV VWDWHG WKDW 7KHUDQRV FDQ ³JHW
UHVXOWV RQ DYHUDJH LQ OHVV WKDQ IRXU KRXUV´ ZKLFK VKH FODLPHG ZDV YHU\ KHOSIXO IRU GRFWRUV DQG
SDWLHQWV +ROPHV DOVR VWDWHG WKDW 7KHUDQRV ZDV ³DEOH WR GR DOO WKH WHVWLQJ XVLQJ MXVW D VLQJOH
PLFURVDPSOH UDWKHU WKDQ KDYLQJ WR GUDZ D GHGLFDWHG WXEH IRU HDFK W\SH RI WHVW´ >0(',$
@

        ,Q D 0DUFK   YLGHR SXEOLVKHG E\ )R[ %XVLQHVV +ROPHV VWDWHG ³:H KDYH VSHQW WKH
ODVW QRZ DOPRVW  \HDUV UHGHYHORSLQJ HYHU\ ODERUDWRU\ WHVW WR PDNH LW SRVVLEOH WR UXQ RQ WLQ\
VDPSOHV´ >0(',$@

       'XULQJ DQ $SULO   DSSHDUDQFH RQ &%6 7KLV 0RUQLQJ ZLWK D VHJPHQW WLWOH ³%ORRG
6ZHDW DQG 1R )HDU´ +ROPHV VWDWHG ³)LUVW ZH¶YH FUHDWHG WKHVH OLWWOH WLQ\ WXEHV ZKLFK ZH FDOO
WKH QDQRWDLQHUV :KLFK DUH GHVLJQHG WR UHSODFH WKH ELJ WUDGLWLRQDO WXEHV WKDW FRPH IURP \RXU
DUP $QG LQVWHDG DOORZ IRU DOO WKH WHVWLQJ WR EH GRQH IURP D WLQ\ GURS IURP D ILQJHU´ 7KLV
VWDWHPHQW SUHVHQWHG 7KHUDQRV¶V WHFKQRORJ\ DV QRYHO DGYDQFHG DQG UHOLDEOH 'HIHQGDQWV NQHZ
WKDW 7KHUDQRV¶V DVVD\V VXIIHUHG IURP UHSHDWHG DFFXUDF\ SUREOHPV WKDW UHQGHUHG WKHP XQUHOLDEOH

       ,Q D YLGHR SXEOLVKHG E\ &1%& RQ DSSUR[LPDWHO\ $SULO   +ROPHV KHOG XS D
QDQRWDLQHU DQG VWDWHG WKDW LW ZDV ³GHVLJQHG WR UHSODFH WKH ELJ YLDOV WKDW \RX WDNH RXW RI \RXU DUP
ZKHQ \RX GUDZ EORRG WUDGLWLRQDOO\ ZLWK D WLQ\ GURS WKDW FDQ FRPH IURP D ILQJHU´ >0(',$
@

        'XULQJ D -XQH   DSSHDUDQFH RQ 3%6  &KDUOLH 5RVH +ROPHV VWDWHG WKDW 7KHUDQRV
GLGQ¶W WDON DERXW LWV ZRUN IRU D ORQJ WLPH EHFDXVH ³ZH ZDQWHG WR GR LW DQG WKHQ WDON DERXW LW´
+ROPHV DOVR VWDWHG WKDW 7KHUDQRV SURGXFHV WKH VDPH UHVXOWV IURP LWV ILQJHUVWLFN WHVWV WKDW RQH
ZRXOG JHW LI KH RU VKH ZHQW WR D GRFWRU DQG KDG WKHP GUDZ D YLDO RI YHQRXV EORRG FODLPLQJ
³HIIHFWLYHO\ HTXLYDOHQW RU LGHQWLFDO UHVXOWV´ +ROPHV DOVR DGGUHVVHG WKH SXUSRUWHG FKHPLVWU\
KDUGZDUH DQG VRIWZDUH DGYDQFHV WKDW DOORZHG 7KHUDQRV WR ZRUN ZLWK VPDOO VDPSOHV DQG VWDWHG
WKDW 7KHUDQRV ZDV JRLQJ WKURXJK WKH )'$ DSSURYDO SURFHVV EHFDXVH )'$ ZDV WKH ³JROG
VWDQGDUG´ DQG WKDW ZDV ³WKH ZD\ WR GR WKLV IRU ODE WHVWLQJ EHFDXVH WKH GDWD LV VR LPSRUWDQW´
+ROPHV DOVR FODLPHG WKDW WKH )'$ DSSURYDO SURFHVV ZRXOG SUHVHQW DQ RSSRUWXQLW\ IRU 7KHUDQRV
WR VKRZ ³RXU SHUIRUPDQFH DQG WKH DFFXUDF\ RI RXU WHVWV´ 7KHVH VWDWHPHQWV SUHVHQWHG
7KHUDQRV¶V WHVWV DV DGYDQFHG YDOLG DQG DFFXUDWH 'HIHQGDQWV NQHZ KRZHYHU WKDW )'$ ZDV
UHTXLULQJ 7KHUDQRV WR VHHN DSSURYDO DQG WKDW 7KHUDQRV¶V DVVD\V H[SHULHQFHG IUHTXHQW DFFXUDF\
DQG FRQVLVWHQF\ SUREOHPV >0(',$@

        ,Q FRQQHFWLRQ ZLWK D -XQH   DUWLFOH LQ WKH (FRQRPLVW +ROPHV FODLPHG WKDW VKH
VSHQW WHQ \HDUV ZLWK WKH FRPSDQ\ LQ VWHDOWK PRGH ZLWKRXW SUHVV UHOHDVHV RU D FRPSDQ\ ZHEVLWH



                                                
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 46 of 86




+ROPHV FODLPHG WKDW GXULQJ WKDW WLPH VKH SHUIHFWHG D ZD\ RI GRLQJ KXQGUHGV RI WHVWV FKHDSO\
DQG TXLFNO\ RQ D GURS RI EORRG XVLQJ ODERQDFKLS WHFKQRORJ\ >0(',$@

        'XULQJ D 6HSWHPEHU   LQWHUYLHZ DW WKH &RPPRQZHDOWK &OXE +ROPHV VWDWHG WKDW
7KHUDQRV¶V MRE ZDV ³WR HQVXUH WKDW ZH SURYLGH WKH KLJKHVW TXDOLW\ VHUYLFH IRU HYHU\ SHUVRQ
SHUVRQ E\ SHUVRQ´ QRWLQJ WKDW WKH VWDNHV LQ WKH LQGXVWU\ ZHUH KLJK ³« \RX FDQ¶W FRPSURPLVH
RQ TXDOLW\ KHUH ,W¶V QRW D ZHEVLWH ZKHUH LI \RX NQRZ RRSV ZH GLGQ¶W 4$ WKDW WKLQJ WKDW¶V MXVW
QRW JRLQJ WR IO\ ULJKW´ +ROPHV DOVR FODLPHG ³2QFH \RX UH LQ WKHUH ZH FDQ GR PDQ\ RI RXU
WHVWV ZLWK YHU\ YHU\ VPDOO VDPSOHV RI EORRG WKDW FDQ EH WDNHQ IURP D ILQJHU $V RSSRVHG WR ZLWK
ELJ WXEHV RI EORRG IURP WKH DUP $QG VR WKDW PHDQV \RX FRXOG JHW D ILQJHU VWLFN DQG ZLWK D IHZ
GURSV RI EORRG KDYH \RXU WHVW GRQH $QG ZH YH EXLOW D EDFNHQG LQIUDVWUXFWXUH WKDW DOORZV IRU
WKRVH WHVWV WR EH UXQ YHU\ TXLFNO\ VR \RX OO JHW UHVXOWV LQ DV FORVH WR UHDO WLPH DV SRVVLEOH´ 7KHVH
VWDWHPHQWV VXJJHVW WKDW 7KHUDQRV ZDV FRPPLWWHG WR SURYLGLQJ WKH KLJKHVW TXDOLW\ WHVW UHVXOWV EXW
'HIHQGDQWV NQHZ WKDW 7KHUDQRV¶V WHVWV VXIIHUHG IURP UHJXODU DFFXUDF\ DQG FRQVLVWHQF\ SUREOHPV
WKDW UHQGHUHG WKHP XQUHOLDEOH >0(',$@

         ,Q D 6HSWHPEHU   YLGHR SXEOLVKHG E\ &1%& +ROPHV VWDWHG ³7KHUDQRV KDV
FRPPLWWHG WR DQ XQSUHFHGHQWHG OHYHO RI WUDQVSDUHQF\ LQ RXU ZRUN´ ³«:H UH WKH RQO\ ODE WR
SXEOLVK RXU SURILFLHQF\ WHVWLQJ VFRUH ZKLFK DUH RXU DXGLW VFRUHV DV D ODE  :H UH WKH RQO\ ODE WR
SXEOLVK RXU GDWD QRZ WKURXJK )'$ GHFLVLRQ VXPPDULHV E\ EHLQJ WKH ILUVW ODE WR VXEPLW DOO RI RXU
WHVWV WR )'$ $QG ZH UH WKH RQO\ ODE WR DGYRFDWH IRU )'$ UHJXODWLRQ RI ODE GHYHORSHG WHVWV
EHFDXVH ZH EHOLHYH VR VWURQJO\ WKDW LQ RUGHU WR UHDOL]H D ZRUOG LQ ZKLFK SUHYHQWLRQ LV D UHDOLW\
\RX KDYH WR KLW WKDW TXDOLW\ VWDQGDUG´ >0(',$@

        'XULQJ WKH 2FWREHU   )RUEHV  8QGHU  6XPPLW +ROPHV FODLPHG WKDW 7KHUDQRV
UHOLHG RQ YHQRXV GUDZV IRU ³VSHFLDOW\ WHVWV´ OLNH WKH 5XVVHOO 9LSHU YHQRP DVVD\ WR JLYH SDWLHQWV
DQ DOWHUQDWLYH WR PRUH H[SHQVLYH ODEV WKDW ZRXOG FKDUJH WKHP WKRXVDQGV RI GROODUV +ROPHV DOVR
VWDWHG GXULQJ WKDW DSSHDUDQFH WKDW WKHUH DUH PDQ\ WHFKQRORJ\ FRPSDQLHV WKDW KDG JURZQ WRR IDVW
+ROPHV FODLPHG WKDW 7KHUDQRV ZDV ZRUNLQJ LQ DQ DUHD WKDW ZDV PLVVLRQ FULWLFDO ZKHUH \RX FDQ¶W
JR WRR IDVW EHFDXVH ZKDW PDWWHUV LV WKH TXDOLW\ DQG LQWHJULW\ RI ZKDW 7KHUDQRV GRHV DQG WKH
SHRSOH LW VHUYHV >0(',$@

         ,Q DQ 2FWREHU   YLGHR SXEOLVKHG E\ 9DQLW\ )DLU +ROPHV VWDWHG ³, WKLQN DERXW LW
DOO WKH WLPH LQ WKH FRQWH[W RI P\ PRP DQG WKH LQIRUPDWLRQ WKDW ZH¶UH JHQHUDWLQJ VKH GRHV DOO RI
KHU WHVWV WKURXJK XV NQRZLQJ WKDW ZH¶UH ULJKW HYHU\ VLQJOH WLPH DQG NQRZLQJ WKDW ZH¶UH QRW
FRPSURPLVLQJ RQ TXDOLW\ DQG NQRZLQJ WKDW ZH¶UH LQ HYHU\ DFWLRQ WKDW ZH WDNH DSSURDFKLQJ WKLV
ZLWK WKH VHULRXVQHVV WKDW LW GHVHUYHV´« ³EHFDXVH LW¶V QRW MXVW EXLOGLQJ D JOXFRVH PHWHU RU
FKROHVWHURO WHVW LW¶V UHGHYHORSLQJ  WHVWV $QG WKDW LV WKDW¶V D YHU\ ORQJWHUP SURMHFW 6R ZH
NQHZ ZKDW ZH ZHUH JHWWLQJ LQWR EXW WKLV LV D VSDFH LQ ZKLFK WKHUH DUHQ¶W VKRUWFXWV´ +ROPHV DOVR
FODLPHG WKDW 7KHUDQRV KDG LQYHVWHG D ORW LQ EHLQJ DEOH WR UHGHYHORS HYHU\ WHVW RU HYHU\ DVVD\
WKDW¶V UXQ LQ D WUDGLWLRQDO ODERUDWRU\ WR EH DEOH WR UXQ RQ WLQ\ GURSV RI EORRG 7KHVH VWDWHPHQWV
UHSUHVHQWHG WKDW 7KHUDQRV¶V WHVWV ZHUH  DFFXUDWH DQG WKDW WKH FRPSDQ\ KDG WDNHQ WKH WLPH LW
QHHGHG WR SHUIHFW LWV WHFKQRORJ\ 'HIHQGDQWV NQHZ KRZHYHU WKDW 7KHUDQRV KDG IDLOHG WR
FRQGXFW SURSHU YDOLGDWLRQ VWXGLHV DQG WKDW LWV WHVWV H[SHULHQFHG UHJXODU DFFXUDF\ DQG FRQVLVWHQF\
SUREOHPV >0(',$@



                                                 
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 47 of 86




        'XULQJ DQ 2FWREHU   DSSHDUDQFH RQ 0DG 0RQH\ +ROPHV FODLPHG WKDW 7KHUDQRV
KDG VHQW WKH :DOO 6WUHHW -RXUQDO ³RYHU D WKRXVDQG SDJHV RI GRFXPHQWDWLRQ GHPRQVWUDWLQJ WKDW WKH
VWDWHPHQWV LQ WKHLU SLHFH ZHUH IDOVH´ DQG WKDW SDUWQHUV OLNH &OHYHODQG &OLQLF DQG :DOJUHHQV KDG
³VHHQ RXU WHFKQRORJ\ ZRUNHG ZLWK XV WKH\¶YH XVHG RXU V\VWHPV DQG WKH\ XQGHUVWDQG ZKDW
ZH¶UH GRLQJ´ +ROPHV DOVR SXVKHG EDFN DJDLQVW FODLPV WKDW 7KHUDQRV GLG WKH PDMRULW\ RI LWV WHVWV
ZLWK FRPPHUFLDOO\ DYDLODEOH PDFKLQHV FODLPLQJ WKDW WKRVH GHYLFHV ZHUH QHHGHG DV D UHVXOW RI
7KHUDQRV¶V GHFLVLRQ WR H[SDQG LWV WHVW PHQX WR LQFOXGH ³DOO WKH VSHFLDOW\ DQG HVRWHULF WHVWV WKDW DUH
WUDGLWLRQDOO\ UXQ RQO\ YHU\ LQIUHTXHQWO\ EXW FRVW D KXJH DPRXQW RI PRQH\´ +ROPHV FODLPHG WKDW
7KHUDQRV KDG DOUHDG\ GRQH H[WHQVLYH WHVWLQJ LQFOXGLQJ D SDWLHQW VWXG\ GHPRQVWUDWLQJ WKH
FRUUHODWLRQ EHWZHHQ YHQRXV DQG ILQJHUVWLFN WHVW UHVXOWV +ROPHV FODLPHG WKDW VXFK WHVWLQJ KDG
EHHQ GRQH ³RYHU DQG RYHU DJDLQ IRU HYHU\ VLQJOH WHVW´ 7KHVH VWDWHPHQWV VXJJHVWHG WKDW WKH IDFWV
LQ WKDW GD\¶V :DOO 6WUHHW -RXUQDO VWRU\ ZHUH LQDFFXUDWH DQG WKDW 7KHUDQRV FRXOG SURYH WKURXJK
GRFXPHQWDWLRQ DQG TXDOLILHG WKLUGSDUW\ FRQILUPDWLRQ WKDW LWV WHFKQRORJ\ ZDV YDOLG 'HIHQGDQWV
NQHZ KRZHYHU WKDW WKH IDFWV LQ WKH :6- DUWLFOH ZHUH WUXH WKDW 7KHUDQRV¶V WHVWV KDG UHJXODU
DFFXUDF\ DQG FRQVLVWHQF\ SUREOHPV DQG WKDW WKLUG SDUWLHV KDG QRW XVHG DQG YDOLGDWHG 7KHUDQRV¶V
WHFKQRORJ\ ,Q WKLV VDPH DSSHDUDQFH +ROPHV DOVR UHSHDWHG WKH IDOVH VWDWHPHQW WKDW 7KHUDQRV
UHOLHG RQ YHQRXV GUDZV SULPDULO\ IRU VSHFLDOW\ WHVWV >0(',$@

      2Q RU DERXW 2FWREHU   +ROPHV FDXVHG 7KHUDQRV WR LVVXH D 6WDWHPHQW IURP
7KHUDQRV IDOVHO\ GHQ\LQJ WKH DOOHJDWLRQV LQ WKH :DOO 6WUHHW -RXUQDO DUWLFOH WKDW VDPH GDWH
>7+(5@

        ,Q DQ 2FWREHU   YLGHR SXEOLVKHG E\ :DOO 6WUHHW -RXUQDO /LYH +ROPHV FODLPHG WKDW
7KHUDQRV KDG ³QHYHU XVHG FRPPHUFLDOO\ DYDLODEOH ODE HTXLSPHQW IRU ILQJHUVWLFNEDVHG WHVWV´
+ROPHV IXUWKHU VWDWHG WKDW 7KHUDQRV¶V GHFLVLRQ WR FROOHFW ILQJHUVWLFN VDPSOHV RQO\ IRU +69 KDG
QRWKLQJ WR GR ZLWK WKH WHVWV PHWKRGRORJ\ RU DFFXUDF\ RI SHUIRUPDQFH RI 7KHUDQRV¶V WHFKQRORJ\
+ROPHV IXUWKHU FODLPHG WKDW 7KHUDQRV KDG YROXQWDULO\ GHFLGHG QRW WR XVH LWV QDQRWDLQHU WXEHV DV
SDUW RI LWV VZLWFK WR WKH )'$ V\VWHP 'XULQJ WKDW VDPH YLGHR +ROPHV FODLPHG WKDW WKH
FRPSDQ\¶V UDWH RI YHQRXV WHVWV KDG LQFUHDVHG GXH WR WKH FRPSDQ\¶V GHFLVLRQ WR RIIHU UDUHU
³HVRWHULF´ WHVWV DQG WKDW WKHVH ³VSHFLDOW\´ WHVWV ZHUH WKH FDXVH RI GHFUHDVHG ILQJHUVWLFN XVH DW
7KHUDQRV +ROPHV DOVR VWDWHG WKDW WKRVH VSHFLDOW\ WHVWV XVHG FRPPHUFLDOO\ DYDLODEOH DQDO\]HUV
EHFDXVH WKH\ KDGQ¶W \HW EHHQ WUDQVLWLRQHG WR 7KHUDQRV¶V SURSULHWDU\ LQVWUXPHQWV 7KHVH
VWDWHPHQWV VXJJHVWHG WKDW 7KHUDQRV¶V WHFKQRORJ\ ZDV PDWXUH DQG FDSDEOH RI SURGXFLQJ DFFXUDWH
DQG UHOLDEOH UHVXOWV EXW 'HIHQGDQWV NQHZ WKDW SUREOHPV ZLWK 7KHUDQRV¶V WHVWV UHTXLUHG UHOLDQFH
RQ WKLUGSDUW\ GHYLFHV IRU ILQJHUVWLFN DQG YHQRXV VDPSOHV DQG WKDW 7KHUDQRV¶V DVVD\V ZHUH QRW
VXIILFLHQWO\ UHOLDEOH IRU FOLQLFDO XVH >0(',$@

        $V UHSRUWHG LQ DQ 2FWREHU   DUWLFOH LQ WKH 1HZ <RUN 7LPHV 7KHUDQRV FODLPHG WKDW
LW FRXOG GR PDQ\ GLIIHUHQW PHGLFDO WHVWV VLQJ RQO\ D WLQ\ DPRXQW RI EORRG WDNHQ ZLWK D ILQJHU
SULFN 7KH DUWLFOH DOVR UHSHDWHG 7KHUDQRV¶V FODLP WKDW LW XVHG SURSULHWDU\ ODE HTXLSPHQW WR
GHOLYHU UHVXOWV PXFK IDVWHU DQG PRUH FKHDSO\ WKDQ WUDGLWLRQDO EORRG WHVWV ZKLFK LQ VRPH FDVHV
UHTXLUH VHYHUDO YLDOV RI EORRG WR EH GUDZQ IURP WKH DUP DQG VHYHUDO GD\V WR JHW D UHVXOW
>0(',$@

      ,Q D 1RYHPEHU   YLGHR SXEOLVKHG E\ )RUWXQH LQ FRQQHFWLRQ ZLWK LWV *OREDO )RUXP
+ROPHV VWDWHG WKDW 7KHUDQRV KDG ³GHYHORSHG KXQGUHGV RI WHVWV RYHU WKH FRXUVH RI WKH ODVW 


                                                 
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 48 of 86




\HDUV WKDW FDQ UXQ D WLQ\ VDPSOH XVLQJ SURSULHWDU\ 7KHUDQRV WHFKQRORJ\´ +ROPHV DOVR FODLPHG
WKDW 7KHUDQRV ZDV WHPSRUDULO\ QRW XVLQJ LWV SURSULHWDU\ VDPSOH FROOHFWLRQ GHYLFH EHFDXVH LW ZDV
WUDQVLWLRQLQJ WR WKH ³)'$ TXDOLW\ V\VWHP´ :KHQ TXHVWLRQ DERXW ZKHWKHU 7KHUDQRV ZRXOG VWLOO
EH DEOH WR DFKLHYH LWV JRDO RI GRLQJ ³FRPSUHKHQVLYH WHVWV´ IURP D ILQJHU VWLFN +ROPHV UHSOLHG
³$EVROXWHO\ DQG ZH¶YH GRQH LW LQ WKH SDVW DQG ZH¶UH JRLQJ WR FRQWLQXH WR GR LW LQ WKH IXWXUH´ ,Q
WKDW VDPH YLGHR +ROPHV FODLPHG WKDW :DOJUHHQV KDG QRW WROG WKHP WKDW WKH\ ZHUH VWRSSLQJ
H[SDQVLRQ WR QHZ VWRUHV DQG VWDWHG WKDW WKH WZR FRPSDQLHV ZHUH ORRNLQJ DW ZKDW WKH QH[W VWHSV
ZRXOG EH LQ WKH UHODWLRQVKLS >0(',$@

        ,Q D YLGHR SXEOLVKHG E\ &11 RQ DSSUR[LPDWHO\ $XJXVW   +ROPHV FODLPHG WKDW WKH
FRPSDQ\¶V EODFN ER[  PLQLODE ZDV GHVLJQHG WR DOORZ WKH VDPH RSHUDWLRQV WKDW D WHFKQRORJLVW
FRXOG GR LQ D ODERUDWRU\ ZLWK WKH YLGHR IXUWKHU FODLPLQJ WKDW WKH PLQLODE FRXOG UXQ XS WR 
GLIIHUHQW WHVWV RQ D WLQ\ VDPSOH RI EORRG >0(',$@

False statements made to Fortune’s Roger Parloff

        ,Q D VHULHV RI LQWHUYLHZV DQG PHHWLQJV ZLWK MRXUQDOLVW 5RJHU 3DUORII +ROPHV DQG %DOZDQL
PDGH D QXPEHU RI IDOVH DQG PLVOHDGLQJ VWDWHPHQWV 7KRVH VWDWHPHQWV HQGHG XS XQGHUO\LQJ
DUWLFOHV WKDW 3DUORII ZURWH DERXW 7KHUDQRV

        ,Q D 'HFHPEHU   FRQYHUVDWLRQ ZLWK 3DUORII +ROPHV VWDWHG WKDW 7KHUDQRV ZDV
PDNLQJ LW SRVVLEOH WR GR DQ\ ODE WHVW IURP D WLQ\ GURS RI EORRG IURP WKH ILQJHU LQVWHDG RI WXEHV RI
EORRG DQG WKDW 7KHUDQRV FRXOG GR DOO NLQGV RI WHVWV IURP D VLQJOH GURS RI EORRG 6KH DOVR
FODLPHG WKDW 7KHUDQRV¶V IXWXUH ZDV DERXW VFDODELOLW\ DQG UHSOLFDELOLW\ DV WKH\ H[SDQGHG DFURVV
WKH FRXQWU\ 6KH VWDWHG WKDW WHVW LQIRUPDWLRQ LV DFWLRQDEOH RQO\ LI LW¶V RI WKH KLJKHVW OHYHO RI
LQWHJULW\ DQG TXDOLW\ DQG FODLPHG WKDW 7KHUDQRV KDG GRQH D KXJH QXPEHU RI VWXGLHV RYHU WKH ODVW
 \HDUV WR JHW WR WKDW SRLQW >3$5/2))

        ,Q DQ $SULO   FRQYHUVDWLRQ +ROPHV VWDWHG WKDW 7KHUDQRV¶V WHVWV GLG QRW H[KDXVW WKH
VDPSOH DQG WKDW WKDW DFKLHYHPHQW LV ZKDW WRRN WKH FRPSDQ\ WHQ \HDUV DQG UHTXLUHG WKH FUHDWLRQ
RI LQIUDVWUXFWXUH WKDW FRXOG KDQGOH WKRVH PLFURVDPSOHV >3$5/2))@

        ,Q DQRWKHU $SULO   FRQYHUVDWLRQ +ROPHV FODLPHG WKDW WKHUH ZHUH PDQ\
EUHDNWKURXJKV XQGHUO\LQJ 7KHUDQRV¶V FDSDELOLWLHV 6KH DOVR VWDWHG KHU SXUSRUWHG SKLORVRSK\ WKDW
LW LV LPSRUWDQW WR H[HFXWH ILUVW EHIRUH WDONLQJ DERXW DFKLHYHPHQWV 6KH IXUWKHU FODLPHG WKDW
SKDUPDFHXWLFDO ZRUN ZDV DQ LPSRUWDQW SDUW RI 7KHUDQRV¶V EXVLQHVV +ROPHV GHQLHG KDYLQJ
DQ\RQH VSHFLDO LQ KHU OLIH DQG VWDWHG WKDW 7KHUDQRV WDNHV DOO KHU DWWHQWLRQ >3$5/2))@

         ,Q DQ $SULO   FRQYHUVDWLRQ +ROPHV VWDWHG WKDW VKH FRQVLGHUHG 7KHUDQRV¶V SURJUHVV
WR EH UHYROXWLRQDU\²HVSHFLDOO\ WKH VSHHG RI 7KHUDQRV¶V WHVWV ZLWK WKH FRPSDQ\ DEOH WR JHW
LQIRUPDWLRQ WR GRFWRUV DW WKH WLPH WKH\ DUH VHHLQJ WKH SDWLHQW +ROPHV DJDLQ FODLPHG WKDW
7KHUDQRV¶V PHWKRGV SUHVHUYHG HQRXJK RI VDPSOHV WR FRQGXFW UHWHVWV +ROPHV FODLPHG WKDW
7KHUDQRV KDG D UHYROXWLRQDU\ OHYHO RI TXDOLW\ DQG D YHU\ ORZ &9 6KH VWDWHG WKDW 7KHUDQRV GRHV
DOO VRUWV RI GLIIHUHQW WHVWV IURP PLFURVDPSOHV VXFK DV &%& DQG RWKHUV 6KH FODLPHG WKDW
7KHUDQRV KDG GRQH PRUH WKDQ VHYHQW\ IURP D VLQJOH PLFURVDPSOH >3$5/2))@



                                                
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 49 of 86




       'XULQJ DQRWKHU $SULO   FRQYHUVDWLRQ +ROPHV VWDWHG WKDW WKHUH ZDV D KLJK
SUREDELOLW\ WKDW 7KHUDQRV ZRXOG LPSOHPHQW ZLWK 8&6) DQG RWKHUV 6KH VWDWHG WKDW 7KHUDQRV ZDV
QRW H[FOXVLYH ZLWK :DOJUHHQV EXW FRXOG RSHQ ZLWK RWKHU SDUWQHUV WRR 6KH VWDWHG WKDW WKH
FRPSDQ\ KDG GRQH VR PXFK ZRUN EXW QHYHU SXEOLVKHG DQG VDLG WKDW WKRVH VWXGLHV ZRXOG SURFHHG
VRRQ >3$5/2))@

        7KDW VDPH GD\ +ROPHV VWDWHG WKDW 7KHUDQRV RIIHUHG WKH VDPH WHVWV DV D WUDGLWLRQDO ODE EXW
ZLWK D VPDOOHU VDPSOH VL]H FODLPLQJ WKDW WKH RQO\ GLIIHUHQFH ZDV WKH VDPSOH VL]H 6KH WRXWHG
7KHUDQRV¶V EXLOWLQ FDSDELOLWLHV IRU DXWRPDWLF IROORZRQ WHVWV DQG UHIOH[ WHVWLQJ >3$5/2))
@

        2Q $SULO   %DOZDQL WROG 3DUORII WKDW +ROPHV ZDV WKH PRVW LPSRUWDQW LQYHQWRU RI
WKHLU WLPH +H FODLPHG WKDW WKH\ KDG EHHQ SDWLHQW ZLWK 7KHUDQRV WDNLQJ D GHFDGH WR JHW ZKHUH
WKH\ ZHUH +H VWDWHG WKDW WKH\ ZHUH VHHLQJ 0RRUH¶V /DZ LQ DFWLRQ ZLWK 7KHUDQRV EHLQJ DEOH WR
GR D ORW PRUH HYHU\ HLJKWHHQ PRQWKV >3$5/2))@

        2Q $SULO   +ROPHV WROG 3DUORII WKDW WKH PDMRU FKDQJH ZLWK 7KHUDQRV ZDV WKH
VDPSOH YROXPH DQG WKDW 7KHUDQRV KDG SURSULHWDU\ WHFKQRORJ\ DQG DVNHG 3DUORII QRW WR UHIHU WR
WKH WHFKQRORJ\ DV ³GHYLFHV´ EXW UDWKHU SURSULHWDU\ WHVWV DQG V\VWHPV WR KDQGOH WLQ\ VDPSOHV 6KH
WROG 3DUORII WKDW VKH GLG QRW ZDQW WR JHW LQWR KRZ PDQ\ GHYLFHV 7KHUDQRV KDG EXW ZHQW RQ WR
UHIHU WR D VLQJOH DQDO\WLFDO V\VWHP DQG SLHFH RI KDUGZDUH WKDW WDNHV XS D ORW OHVV VSDFH WKDQ D
WUDGLWLRQDO GHYLFH +ROPHV DGGHG WKDW WKH 7KHUDQRV PDFKLQH LV PDQDJHDEOH IRU WKH PLOLWDU\
XQOLNH FRPSHWLQJ WHFKQRORJLHV DQG WKDW WKH PLOLWDU\ ZDV RQH DSSOLFDWLRQ RI 7KHUDQRV¶V WHFK
>3$5/2))@

        2Q 0D\   +ROPHV WROG 3DUORII WKDW WKH\ KDG FRPSDUDWLYH VWXGLHV DQG YDOLGDWLRQ
GDWD RQ 7KHUDQRV¶V ZHEVLWH DQG WKDW QR RWKHU ODEV GR WKDW 6KH VWDWHG WKDW 7KHUDQRV GLG
SURILFLHQF\ WHVWLQJ PRUH WKDQ UHTXLUHG DQG GLG 4& ZHHNO\ 6KH VWDWHG WKDW WKHUH ZDV QR QHHG WR
SXEOLVK WKHLU GDWD EHIRUH ODXQFK EHFDXVH WKHLU FRQWUDFWV ZHUH ZLWK SKDUPD FRPSDQLHV 6KH
FODLPHG WKDW 7KHUDQRV KDG FRUUHODWLRQV IRU HYHU\ WHVW DQG WKDW WKH\ ZHUH VHHNLQJ )'$ FOHDUDQFH
RU DSSURYDO IRU HYHU\ WHVW DQG WKDW WKH DQDO\]HU ZDV DSSURYHG DV SDUW RI WHVW DSSURYDO
>3$5/2))@

       2Q WKDW VDPH GD\ +ROPHV WROG 3DUORII WKDW 7KHUDQRV¶V SODWIRUP FDQ GR DOO RI WKH
KXQGUHGV RI WHVWV WKDW 4XHVW FDQ GR RQ PDQ\ GLIIHUHQW W\SHV RI VDPSOHV +ROPHV VDLG WKDW
7KHUDQRV SURFHVVHV WKH VDPSOHV LQ D GLIIHUHQW ZD\ 6KH VWDWHG WKDW 7KHUDQRV ZRXOG QRW VHOO LWV
WHFKQRORJ\ EHFDXVH WKH\ ZHUH WU\LQJ WR EXLOG D ZRQGHUIXO H[SHULHQFH IRU LQGLYLGXDOV DQG
SK\VLFLDQV DQG PDNH KHDOWK LQIR DFFHVVLEOH DQG DFWLRQDEOH +ROPHV VDLG WKDW WKH\ KDG RYHUVLJKW
DQG 4& LQ SODFH WR DVVXUH LQWHJULW\ RI GDWD UHFRJQL]LQJ WKH LPSRUWDQFH RI LQIRUPDWLRQ XVHG IRU
GHFLVLRQPDNLQJ +ROPHV VDLG WKDW FULWLFLVP RI ILQJHUVWLFN WHVWLQJ ZDV DEVROXWHO\ IDOVH DQG WKDW
7KHUDQRV KDG GHPRQVWUDWHG WKDW ZLWK GDWD +ROPHV VDLG WKDW 7KHUDQRV VWLOO FRQGXFWV
YHQLSXQFWXUH EHFDXVH WKH\ ZHUH VFDOLQJ DV WKH\ EXLOW LQYHQWRU\ DQG FDSDFLW\ XVLQJ YHLQ GUDZV WR
KDQGOH KLJK YROXPH RI VDPSOHV +ROPHV VWUHVVHG WKDW 7KHUDQRV¶V ZKROH EXVLQHVV ZDV DERXW
HOLPLQDWLQJ YHQLSXQFWXUH +ROPHV DGGHG WKDW 7KHUDQRV FRXOG SURFHVV DOO VDPSOH W\SHV
([SODLQLQJ KHU VHQVLWLYLW\ DURXQG WKH ZRUG ³GHYLFH´ +ROPHV VWDWHG WKDW LW ZDV GXH WR WUDGH



                                                
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 50 of 86




VHFUHF\ FRQFHUQV EHFDXVH WKH IDFW WKDW 7KHUDQRV KDG D VLQJOH GHYLFH WKDW FRXOG SHUIRUP DQ\ WHVW
ZDV D ELJ GHDO >3$5/2))@

        2Q 0D\   +ROPHV VWDWHG WKDW 7KHUDQRV KDG GHSOR\HG LWV V\VWHPV WR SKDUPD DQG
PLOLWDU\ RYHU WKH \HDUV 1RZ WKDW WKH FRPSDQ\ KDG D WHVW PHQX LQIUDVWUXFWXUH DQG DELOLW\ WR
VHUYH LW FRXOG HQWHU WKH FRUH FOLQLFDO FDUH VSDFH :KHQ DVNHG WR H[SODLQ WKH GLVFUHSDQF\ EHWZHHQ
WKH  WHVWV OLVWHG RQ 7KHUDQRV¶V ZHEVLWH DQG WKH FODLP WKDW 7KHUDQRV FRXOG KDQGOH  &37
FRGHV +ROPHV VWDWHG WKDW WKH QXPEHU RI WHVWV RQ WKH ZHEVLWH ZDV H[SDQGLQJ DQG WKDW 7KHUDQRV
FRXOG FRQGXFW PRUH WHVWV WKDW ZHUH RSHUDWLRQDOL]HG HYHQ LI WKH\ ZHUHQ¶W OLVWHG RQ WKH ZHEVLWH
+ROPHV DOVR FODLPHG WKDW 7KHUDQRV FRXOG PDWFK D ORQJ OLVW RI 4XHVW FDSDELOLWLHV +ROPHV
UHPLQGHG 3DUORII DJDLQ QRW WR UHYHDO WKDW 7KHUDQRV KDG RQH GHYLFH WKDW FRXOG GR DOO WHVWLQJ
SURPLVLQJ WR JHW KLP DSSURYHG ODQJXDJH RQ WKDW LVVXH +ROPHV VDLG WKDW 7KHUDQRV DYHUDJHV IRXU
KRXU WXUQDURXQG WLPH LQ &DOLIRUQLD DQG KRXUV DV RSSRVHG WR GD\V LQ $UL]RQD >3$5/2))
@

        2Q 0D\   +ROPHV GLVWLQJXLVKHG EHWZHHQ WKHLU ZHEVLWH¶V FODLP RI WHVWV EHLQJ
YDOLGDWHG XQGHU )'$ DQG RWKHU JXLGHOLQHV EXW QRW \HW DSSURYHG +ROPHV FODLPHG WR KDYH PXFK
PRUH GDWD UHJDUGLQJ FOLQLFDO YDOLGDWLRQ WKDW ZDV QRW RQ WKH 7KHUDQRV ZHEVLWH +ROPHV DOVR
H[SODLQHG &$3 DFFUHGLWDWLRQ FODLPV DQG VWUHVVHG WKDW 7KHUDQRV GLGQ¶W ZDQW WR EH DXGLWHG E\
VRPHRQH IURP D FRPSHWLQJ FRPSDQ\ +ROPHV WDONHG DERXW SURILFLHQF\ WHVWLQJ DQG FODLPHG WKDW
7KHUDQRV VFRUHG  +ROPHV VWDWHG WKDW ODEV GRQ¶W VXEPLW /'7V IRU SHHUUHYLHZHG MRXUQDOV
:KHQ FRQIURQWHG DERXW 'LJQLW\ DQG ,QWHUPRXQWDLQ¶V VWDWXV ZLWK 7KHUDQRV +ROPHV FODLPHG QRW
WR NQRZ DQG VDLG VKH ZRXOG JHW EDFN WR 3DUORII +ROPHV SURPLVHG WR VHQG 3DUORII SKDUPD
UHSRUWV JRLQJ LQWR WKH GHYLFH LQ GHWDLO >3$5/2))@

         2Q -XQH   +ROPHV WROG 3DUORII WKDW 'LJQLW\ KDG DFWXDOO\ DVVHVVHG 7KHUDQRV¶V
WHFKQRORJ\ 6KH DOVR VWDWHG WKDW 7KHUDQRV ZDV QRW FKDQJLQJ WHVW PHWKRGV MXVW RSWLPL]LQJ
FKHPLVWU\ WR EH DEOH WR UXQ VPDOO WHVWV +ROPHV VDLG WKDW VKH ZDV RN ZLWK 3DUORII VD\LQJ
7KHUDQRV KDG ³GHYLFHV´ EXW VWUHVVHG WKDW VKH GLGQ¶W ZDQW WKH DUWLFOH WR VD\ 7KHUDQRV KDG RQH
GHYLFH WKDW FRXOG GR HYHU\WKLQJ DQG WKDW WKDW ZRXOG EH WKH IROORZRQ VWRU\ ,Q WKH PHDQWLPH VKH
UHTXHVWHG WKDW WKH DUWLFOH WDON DERXW ³DQDO\]HUV´ WR NHHS LW DPELJXRXV :KHQ DVNHG WR GHVFULEH
WKH VL]H RI WKH GHYLFH +ROPHV VDLG LW ZDV ELJJHU WKDQ D &38 +ROPHV VWDWHG WKDW 7KHUDQRV ZDV
VWLOO LQYROYHG LQ SKDUPD FOLQLFDO VWXGLHV DQG KDG EHHQ FRQWLQXRXVO\ VLQFH  +ROPHV FODLPHG
WKDW 7KHUDQRV FRXOG SHUIRUP DV PDQ\ DV  GLIIHUHQW WHVWV IURP D VLQJOH GURS 6KH DOVR
PHQWLRQHG WKDW VKH KDG PHW %DOZDQL EHIRUH  EXW RPLWWHG WKH IDFW WKDW WKH\ ZHUH GDWLQJ
>3$5/2))@

       2Q 1RYHPEHU   +ROPHV VDLG WKDW 8&6) ZDQWHG WR VHQG VDPSOHV WR 7KHUDQRV EXW
WKDW 7KHUDQRV ZDV WRR EXV\ WKRXJK WKH\ ZRUNHG ZLWK 8&6) ZKHQ WKH\ GLG WKHLU WHVW YDOLGDWLRQ
+ROPHV GLVFXVVHG D SXUSRUWHGO\ QRYHO PHWKRG RI '1$ DPSOLILFDWLRQ WKDW ZDV VSHFLILF WR
7KHUDQRV +ROPHV VDLG WKDW 7KHUDQRV¶V PDFKLQHV ZRXOG EHFRPH SXEOLF ZKHQ WKH\ ZHQW RXW DQG
ZRXOG ORRN WKH VDPH DV ZKDW 3DUORII KDG DOUHDG\ VHHQ >3$5/2))@

        2Q )HEUXDU\   +ROPHV WROG 3DUORII WKDW 7KHUDQRV KDG EHHQ PDNLQJ VXUH LWV
ORFDWLRQV UHDOL]H H[FHOOHQW SDWLHQW VHUYLFH DQG PHHW D KLJK TXDOLW\ VWDQGDUG 6KH DOVR FODLPHG WR
EH ZRUNLQJ ZLWK )'$ WR FUHDWH D PRGHO IRU UHJXODWLRQ RI /'7V >3$5/2))@


                                                
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 51 of 86




        2Q -XO\   +ROPHV WROG 3DUORII WKDW )'$ ZDV WKH KLJKHVW EDU IRU SHUIRUPDQFH RI
7KHUDQRV¶V V\VWHPV DQG WKDW 7KHUDQRV¶V LQWHUDFWLRQV ZLWK )'$ FRQVWLWXWHG D PLOHVWRQH +ROPHV
SURPLVHG WKDW 7KHUDQRV ZRXOG UHFHLYH D ZDLYHU DOORZLQJ WKHP WR JR LQWR UHWDLO +ROPHV VDLG WKDW
7KHUDQRV KDG  VXEPLVVLRQV WR )'$ ZLWK WKH JRDO RI JHWWLQJ  FOHDUDQFHV 6KH WROG 3DUORII
WKDW 7KHUDQRV KDG SXEOLVKHG DOO RI LWV 37 GDWD 6KH VDLG WKDW RI WKH  WHVWV XQGHU VXEPLVVLRQ
WKH\ ZRXOG DOO EH DEOH WR EH UXQ RQ ILQJHUVWLFN VDPSOHV EXW LQ VRPH FDVHV ZRXOG UXQ RQ RWKHU
PDWULFHV SDUWO\ WR GHPRQVWUDWH WKDW 7KHUDQRV FRXOG UHWXUQ WKH VDPH UHVXOWV IRU WKH WZR VDPSOH
W\SHV +ROPHV H[SODLQHG WKDW 7KHUDQRV KDG LWV KLJK FRPSOH[LW\ ODE LQ 1HZDUN LWV PRGHUDWH
FRPSOH[LW\ LQ 6FRWWVGDOH DQG VDLG WKDW DOO /'7V ZHUH UXQ DW WKH KLJK FRPSOH[LW\ ORFDWLRQ ZKHUH
7KHUDQRV¶V 4& VKRZHG WKH LQWHJULW\ RI WKH WHVWV +ROPHV WKHQ VWDWHG WKDW WKDW \HDU 7KHUDQRV KDG
JRQH OLYH ZLWK D UHIHUHQFH ODE VHUYLFH RIIHULQJ ORZ FRVW 7KHUDQRV ZRXOG GR WUDGLWLRQDO
YHQLSXQFWXUH VRPHWLPHV RQ WUDGLWLRQDO HTXLSPHQW DV SDUW RI WKDW VHUYLFH EXW WKDW 7KHUDQRV ZDV
ZRUNLQJ WR JHW PRUH WHVWV UXQQLQJ RQ FDSLOODU\ VDPSOHV +ROPHV DJDLQ VWHHUHG 3DUORII DZD\ IURP
VWDWLQJ WKDW 7KHUDQRV KDG RQH V\VWHP FDSDEOH RI UXQQLQJ FOLQLFDO FKHPLVWU\ '1$ DQG
LPPXQRDVVD\V EHFDXVH VKH GLG QRW ZDQW SHRSOH WR NQRZ LW ZDV WKH VDPH PDFKLQH +ROPHV DOVR
VWDWHG WKDW DOO RI 7KHUDQRV¶V PDFKLQHV ZHUH UHJLVWHUHG SURDFWLYHO\ ZLWK )'$ +ROPHV IXUWKHU
H[SODLQHG WKH GLVWLQFWLRQ EHWZHHQ 7KHUDQRV¶V ODE ORFDWLRQV FODLPLQJ WKDW 7KHUDQRV FRQGXFWHG LWV
UHIHUHQFH ODE WHVWLQJ LQ 3KRHQL[ DIWHU SUHYLRXVO\ WHOOLQJ 3DUORII WKDW WKH UHIHUHQFH ODE IRFXVHG RQ
HVRWHULF WHVWV >3$5/2))@



        7KH HYLGHQFH GHVFULEHG DERYH LV RIIHUHG IRU WKH SHUPLWWHG SXUSRVH RI PRWLYH
RSSRUWXQLW\ LQWHQW SUHSDUDWLRQ SODQ NQRZOHGJH DEVHQFH RI PLVWDNH DQG ODFN RI DFFLGHQW DV
ZHOO DV WKH H[LVWHQFH RI WKH FRQVSLUDF\

        (YLGHQFH WKDW +ROPHV DQG %DOZDQL PDGH IDOVH DQG PLVOHDGLQJ VWDWHPHQWV WR MRXUQDOLVWV
WHQGV WR VKRZ 'HIHQGDQWV¶ SODQ SUHSDUDWLRQ DQG LQWHQW WR GHIUDXG YLFWLPV E\ WUDQVPLWWLQJ
PLVOHDGLQJ LQIRUPDWLRQ WR WKHP LQGLUHFWO\ WKURXJK WKH SUHVV

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL UHSHDWHGO\ PDGH WKH VDPH IDOVH DQG PLVOHDGLQJ
VWDWHPHQWV WR MRXUQDOLVWV WHQGV WR VKRZ WKHLU LQWHQW WR GHIUDXG DQG DEVHQFH RI PLVWDNH

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL UHSHDWHGO\ PDGH WKH VDPH IDOVH DQG PLVOHDGLQJ
VWDWHPHQWV WR MRXUQDOLVWV WHQGV WR VKRZ WKH H[LVWHQFH RI WKH FRQVSLUDF\

       (YLGHQFH WKDW +ROPHV GHFHLYHG MRXUQDOLVWV UHJDUGLQJ WKH FDSDELOLWLHV RI 7KHUDQRV¶V
DQDO\]HU WHQGV WR VKRZ 'HIHQGDQWV¶ LQWHQW WR GHIUDXG YLFWLPV DQG WKH H[LVWHQFH RI WKH FRQVSLUDF\

        (YLGHQFH WKDW +ROPHV GHFHLYHG MRXUQDOLVWV UHJDUGLQJ WKH QDWXUH RI 7KHUDQRV¶V
UHODWLRQVKLSV ZLWK SDUWQHU FRPSDQLHV DQG JRYHUQPHQW DJHQFLHV WHQGV WR VKRZ 'HIHQGDQWV¶ LQWHQW
WR GHIUDXG DQG WKHLU SODQ WR DVVRFLDWH WKHPVHOYHV ZLWK ZHOOUHJDUGHG RUJDQL]DWLRQV WKDW ZRXOG
ERRVW WKHLU FUHGLELOLW\




                                                
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 52 of 86




       (YLGHQFH WKDW +ROPHV GHFHLYHG MRXUQDOLVWV UHJDUGLQJ WKH H[WHQW WR ZKLFK 7KHUDQRV¶V
WHFKQRORJ\ KDG EHHQ YDOLGDWHG E\ LQGHSHQGHQW UHYLHZHUV WHQGV WR VKRZ 'HIHQGDQWV¶ LQWHQW WR
GHIUDXG E\ GLVFRXUDJLQJ VNHSWLFLVP UHJDUGLQJ 7KHUDQRV¶V WHVWV

       (YLGHQFH WKDW +ROPHV GHFHLYHG MRXUQDOLVWV UHJDUGLQJ 7KHUDQRV¶V UHOLDQFH RQ WKLUG SDUW\
GHYLFHV WHQGV WR VKRZ 'HIHQGDQWV¶ LQWHQW WR GHIUDXG DQG FRQVFLRXVQHVV RI JXLOW

        (YLGHQFH WKDW +ROPHV GHFHLYHG MRXUQDOLVWV UHJDUGLQJ 7KHUDQRV¶V UHJXODWRU\ VWDWXV WHQGV
WR VKRH 'HIHQGDQWV LQWHQW WR GHIUDXG E\ FRQYLQFLQJ YLFWLPV WKDW 7KHUDQRV¶V WHFKQRORJ\ KDG WKH
JRYHUQPHQW¶V VWDPS RI DSSURYDO

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL GHFHLYHG MRXUQDOLVWV UHJDUGLQJ 7KHUDQRV¶V
DFKLHYHPHQWV WHQGV WR VKRZ 'HIHQGDQWV¶ PRWLYH WR HOHYDWH WKHLU RZQ VWDWXV DQG WKDW RI 7KHUDQRV
E\ EXUQLVKLQJ WKH FRPSDQ\¶V UHSXWDWLRQ ZLWK WKH SXEOLF

9,,   )RVWHULQJ FXOWXUH RI VHFUHF\ DQG IRUFLQJ HPSOR\HHV DQG RWKHUV WR VLJQ QRQGLVFORVXUH
       DJUHHPHQWV

       7KH JRYHUQPHQW PD\ RIIHU HYLGHQFH RI WKH IROORZLQJ

       x      6WDWHPHQWV E\ 'DYLG %RLHV WR WKH HIIHFW WKDW +ROPHV KDG DQ LQWHQVH IRFXV RQ
              FRQILGHQWLDOLW\ DOPRVW SDUDQRLD WKDW 4XHVW DQG /DEFRUS ZRXOG ILQG RXW 7KHUDQRV
              WHFKQRORJ\ +ROPHV WROG WKH ERDUG WR NHHS HYHU\WKLQJ DV SURWHFWHG DQG
              FRQILGHQWLDO DV SRVVLEOH +ROPHV FHUWDLQO\ PDGH WKH SRLQW WR WKH ERDUG RI QRW
              GLVFXVVLQJ 7KHUDQRV WHFKQRORJ\ RXWVLGH RI WKH ERDUG PHHWLQJV ,Q JHQHUDO
              +ROPHV ZDV ³REVHVVLYH´ DERXW FRQILGHQWLDOLW\ DQG GLG QRW ZDQW ERDUG PHPEHUV
              WDONLQJ DERXW WKH FRPSDQ\ DW DOO 865(32576

       x      6WDWHPHQWV E\ 6WHYH %XUG WR WKH HIIHFW ³+ROPHV ZDV YHU\ VHFUHWLYH +H WKRXJKW
              LW ZDV D KLJKO\ VHFUHWLYH FRPSDQ\ OLNH RWKHU WHFKQRORJ\ FRPSDQLHV´ 86
              5(32576

       x      6WDWHPHQWV E\ 6DUDK &DED\DQ WR WKH HIIHFW WKDW 7KHUDQRV NHSW WHDPV SDUWLWLRQHG
              DQG GLG QRW DOORZ WKHP WR FRPPXQLFDWH ZLWK HDFK RWKHU 865(32576
              

       x      6WDWHPHQWV E\ 'U :LOOLDP &ODUNH WR WKH HIIHFW WKDW ³>K@H GLG QRW OLNH WKH DPRXQW
              RI VHFUHF\ DW 7+(5$126´ 865(32576

       x      6WDWHPHQWV E\ (ULFD &KHXQJ WR WKH HIIHFW ³, ZDV QHUYRXV WR PDNH WKH FRPSODLQW
              EHFDXVH WKH ZKROH FRPSDQ\ UHDOO\ VRUW RI PDGH PH XQFRPIRUWDEOH     7KH ZD\
              WKDW WKH\ ZHUH VRUW RI KDQGOLQJ VHFUHF\ DQG WKH IDFW WKDW YHQGRUV ZRXOG FRPH LQ
              ZH ZRXOG KDYH WR KLGH WKLQJV IURP SHRSOH ZH ZHUH FRQVWDQWO\ KLGLQJ WKLQJV IURP
              DOO VRUWV RI SHRSOH ZKHWKHU LW ZDV UHJXODWRUV RU ZKHWKHU LW ZDV RXWVLGH YHQGRUV   
              $W WKLV WLPH ZKHQ , OHIW WKLV MRE , DOVR >VDZ@ MXVW KRZ DJJUHVVLYH WKDW 6XQQ\ ZDV LQ
              WDONLQJ WR KLP    ´ 3)0'(32

                                                
Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 53 of 86




x     6WDWHPHQWV E\ 0LFKDHO &UDLJ WR WKH HIIHFW WKDW +ROPHV DQG %DOZDQL IRVWHUHG D
      FXOWXUH RI VHFUHF\ DQG IRUFHG HPSOR\HHV WR VLJQ QRQGLVFORVXUH DJUHHPHQWV 86
      5(32576 865(32576 WR  7+3)0
      WR 

x     6WDWHPHQWV E\ $QGUHD &XSSROHWWL WR WKH HIIHFW WKDW ³&8332/(77, WKRXJKW
      7+(5$126 ZDV YHU\ VHFUHWLYH &8332/(77, ZRXOG UHFHLYH HPDLOV ZLWK OLVWV
      RI ZRUGV KH FRXOG QRW WHOO SHRSOH´ 865(32576

x     6WDWHPHQWV E\ 'LDQD 'XSX\ WR WKH HIIHFW WKDW 7KHUDQRV ZDV D WR[LF SODFH WKDW KDG
      D ³VFUHZ \RX´ PHQWDOLW\ 865(32576

x     6WDWHPHQWV E\ 'DQLHO (GOLQ WR WKH HIIHFW WKDW ³('/,1 GLG QRW DVN TXHVWLRQV DERXW
      WHVWLQJ EHFDXVH KH GLG QRW KDYH D QHHG WR NQRZ ,QIRUPDWLRQ ZDV VLORHG DW
      7+(5$126 PHDQLQJ WKHUH ZDV QR HQFRXUDJHPHQW WR WDON WR RWKHU SHRSOH IURP
      RWKHU JURXSV 7KHUH ZDV VRPH OHYHO RI VHFUHF\ DV WR ZKDW SHRSOH ZHUH ZRUNLQJ
      RQ ('/,1 ZDV WROG KH FRXOG QRW WHOO SHRSOH RXWVLGH 7+(5$126 ZKDW KH ZDV
      ZRUNLQJ RQ ('/,1 ZDV WROG QRW WR GLVFXVV FHUWDLQ WKLQJV GLVFXVVHG DW PHHWLQJV
      ZLWK RWKHU SHRSOH DW 7+(5$126 ,W HYHQWXDOO\ EHFDPH D SDUW RI ('/,1¶V
      XQGHUVWDQGLQJ DV WR ZKDW KH FRXOG GLVFXVV ZLWK RWKHUV LQVLGH DQG RXWVLGH
      7+(5$126 ('/,1 ZDV DOVR WROG WR QRW GLVFXVV WKH '2' GLVFXVVLRQV ZLWK
      RWKHUV´ 865(32576

x     6WDWHPHQWV E\ .HUU\ 'HQLVH (OHQDWLQRED-RKQVRQ WR WKH HIIHFW WKDW ³7+(5$126
      ZDV YHU\ VHFUHWLYH $ ZRPDQ IDLQWHG DQG WKH\ ZRXOG QRW OHW WKH HPHUJHQF\ FUHZV
      LQWR WKH RIILFH DUHD´ 865(32576

x     6WDWHPHQWV E\ 6XUHNKD *DQJDNKHGNDU WR WKH HIIHFW WKDW 7KHUDQRV KDG D VWURQJ
      QRQGLVFORVXUH DJUHHPHQW 6KH ZDV QRW VXSSRVHG WR WDON WR DQ\ERG\ DERXW WKH
      ZRUN VKH GLG QRW HYHQ KHU VSRXVH $W RQH SRLQW VKH ZDV DVNHG WR UHPRYH
      LQIRUPDWLRQ IURP KHU /LQNHGLQFRP SURILOH 0XFK RI WKH GDWD JHQHUDWHG DW
      7KHUDQRV ZDV NHSW FRQILGHQWLDO DQG WKH LQGLYLGXDO JURXSV ZLWKLQ 7KHUDQRV KDG
      DFFHVV WR RQO\ WKHLU SDUWLFXODU VXEVHW 865(32576

x     6WDWHPHQWV E\ 5REHUW *RUGRQ WR WKH HIIHFW WKDW ³7KHUDQRV VHHPHG H[WUHPHO\
      FRQFHUQHG WKDW KDYLQJ WKH ER[ LQ D SODFH ZKHUH LW PLJKW EH YLHZHG ZRXOG EH
      GDPDJLQJ WR LWV EXVLQHVV´ 3)0'(32 DW 

x     6WDWHPHQWV E\ &KULVWLDQ +ROPHV WR WKH HIIHFW WKDW ³%$/:$1, IRVWHUHG WKH VLORHG
      FXOWXUH DW 7+(5$126 ZKLFK UHVXOWHG LQ QRW KDYLQJ RSHQ OLQHV RI
      FRPPXQLFDWLRQ $W ILUVW &+5,67,$1 GLG QRW WKLQN 7+(5$126 ZDV VLORHG EXW
      VWDUWHG WR QRWLFH LW PRUH DV WKH FRPSDQ\ JUHZ DQG DURXQG WKH WLPH RI WKH
      :$/*5((16 ODXQFK %$/:$1, VDLG 7+(5$126 ZDV VHW XS WKLV ZD\
      EHFDXVH KH GLG QRW ZDQW PLVFRPPXQLFDWLRQ EHWZHHQ SHRSOH KRZHYHU
      &+5,67,$1 GLG QRW DJUHH ZLWK WKLV PDQDJHPHQW VW\OH DW WKH WLPH (/,=$%(7+

                                      
Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 54 of 86




      ZDV DZDUH RI WKLV VLORHG FXOWXUH EXW VKH GHIHUUHG WR %$/:$1,   
      &+5,67,$1 WKRXJKW %$/:$1, UHDFWHG LUUDWLRQDOO\ ZKHQ SHRSOH JDYH QHJDWLYH
      RSLQLRQV +H ZRXOG UHPRYH SHRSOH IURP SURMHFWV XQQHFHVVDULO\´ 86
      5(32576

x     6WDWHPHQWV E\ 6WHIDQ +ULVWX WR WKH HIIHFW WKDW HYHU\RQH LQ WKH FRPSDQ\ RSHUDWHG
      LQ D VLOR DQG WKLV ZDV PDGH ZRUVH DIWHU %DOZDQL VWDUWHG 865(32576

x     6WDWHPHQWV E\ +HQU\ .LVVLQJHU WR WKH HIIHFW WKDW ³>W@KHUH ZDV D ODUJH DPRXQW RI
      VHFUHF\ DURXQG 7+(5$126 WHFKQRORJ\ EHFDXVH +2/0(6¶ PDFKLQH ZDV VR
      XQLTXH +2/0(6 ZDV ZLOOLQJ WR VKRZ WKH PDFKLQH EXW VKH ZDV QRW ZLOOLQJ WR
      VKRZ KRZ LW RSHUDWHG 7KH PDFKLQH ZDV QRW RQO\ WKH FRUH RI WKH EXVLQHVV EXW LW
      ZDV WKH EXVLQHVV´ 865(32576

x     6WDWHPHQWV E\ &KULV /XFDV WR WKH HIIHFW WKDW ³>E@HWZHHQ  DQG WKH LQYHVWPHQW
      LQ  +2/0(6 ZDV YHU\ VHFUHWLYH DERXW 7+(5$126 /8&$6 W\SLFDOO\
      NQHZ PXFK PRUH LQIRUPDWLRQ DERXW RWKHU FRPSDQLHV LQ ZKLFK KH LQYHVWHG EXW IRU
      7+(5$126 KH KDG DOPRVW QR LQIRUPDWLRQ SURYLGHG WR KLP LQ ZULWWHQ IRUP
      +2/0(6 ZRXOG JLYH SUHVHQWDWLRQV DQG EULQJ WKH GHYLFH WR VKRZ WR WKH JURXS RI
      LQYHVWRUV´ 865(32576

x     6WDWHPHQWV E\ 6HWK 0LFKHOVRQ WR WKH HIIHFW WKDW ³0,&+(/621 GHVFULEHG WKH
      FXOWXUH RI 7KHUDQRV DV VHFUHWLYH DQG D 6WDOLQLVW VLOR´ 865(32576

x     6WDWHPHQWV E\ 7RQ\ 1XJHQW WR WKH HIIHFW WKDW ³18*(17 WKRXJKW 7+(5$126
      KDG D FXOWXUH ZKLFK ZDV VLORHG´ 865(32576 865(32576
       WR 

x     6WDWHPHQWV E\ &KDQQLQJ 5REHUWVRQ WR WKH HIIHFW WKDW ³>K@H XQGHUVWRRG 7KHUDQRV
      HPSOR\HHV GLG QRW ZLGHO\ VKDUH ZKDW WKH\ ZHUH ZRUNLQJ RQ ,W ZDV SDUW RI
      7KHUDQRV FXOWXUH +2/0(6 QHYHU VDLG DQ\WKLQJ VSHFLILF UHJDUGLQJ WKLV DQG
      52%(57621 QHYHU UHFHLYHG DQ\ LQVWUXFWLRQV UHJDUGLQJ VHFUHF\´ 86
      5(32576

x     6WDWHPHQWV E\ .LP 5RPDQVNL WR WKH HIIHFW WKDW ³7KHUDQRV KDG D FXOWXUH RI VHFUHF\
      QR WUDQVSDUHQF\ WKH\ ZHUH FRQVWDQWO\ FKDQJLQJ WKHLU PLQGV DQG HYHU\WKLQJ KDG WR
      JR WKURXJK +2/0(6 ZKR PDGH DOO GHFLVLRQV´ 865(32576

x     6WDWHPHQWV E\ &DOOLH 5DTXHO 5RVHQGLQ WR WKH HIIHFW WKDW ³>W@KH FXOWXUH DW
      7+(5$126 ZDV YHU\ LQWHQVH DQG VHFUHWLYH    526(1',1¶V FRQFHUQV ZLWK
      7+(5$126 DV D FRPSDQ\ ZHUH LQ UHJDUGV WR WKH FXOWXUH ZKLFK VKH GHVFULEHG DV
      RSSUHVVLYH DQG VWUDQJH 526(1',1 IXUWKHU DGYLVHG SHRSOH ZHUH ILUHG RIWHQ DW
      7+(5$126´ 865(32576




                                      
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 55 of 86




       x       6WDWHPHQWV E\ $GDP 5RVHQGRUII WR WKH HIIHFW WKDW ³>K@H IXUWKHU GHVFULEHG WKH
               1RUPDQG\ ODE DV VHFUHWLYH 'LYLGHUV ZHUH LQVWDOOHG LQ YHQGRUV ZHUH SUHVHQW´
               865(32576

       x       6WDWHPHQWV E\ 7\OHU 6KXOW] WR WKH HIIHFW WKDW KH IRUPHG WKH LPSUHVVLRQ WKDW
               7KHUDQRV KDG VHFUHWLYH FXOWXUH 3)0'(32

       x       6WDWHPHQWV E\ 5HEHFFD :DONHU WR WKH HIIHFW WKDW ³:$/.(5 NQHZ ZLWKLQ WKH ILUVW
               ZHHN WKDW VKH GLG QRW ZDQW WR FRQWLQXH ZRUNLQJ DW 7KHUDQRV EHFDXVH VKH GLG QRW
               OLNH WKH FXOWXUH RU WKH ZD\ WKH\ WUHDWHG SHRSOH 7KH FRPSDQ\ ZDV YHU\ VHFUHWLYH
               DQG SULYDWH $FFRUGLQJO\ 7KHUDQRV HPSOR\HHV ZHUH QRW DOORZHG WR WDON WR HDFK
               RWKHU GHVSLWH EHLQJ LQ DQ RSHQ RIILFH VSDFH :$/.(5 PDGH D IULHQG ZKLOH VKH
               ZDV ZRUNLQJ WKHUH EXW LQ RUGHU WR WDON WR KHU VKH ZRXOG WH[W KHU IULHQG WR PHHW KHU
               LQ WKH EDWKURRP VR WKH\ FRXOG WDON 7KHUH ZDV D OLVW RI ZRUGV ZKLFK HPSOR\HHV
               ZHUH QRW DOORZHG WR XVH LQ HPDLOV ZKLFK LQFOXGHG VFUHZ DQG ODPS´ 86
               5(32576

       x       6WDWHPHQWV E\ 'DQLHO <RXQJ WR WKH HIIHFW WKDW ³7KHUDQRV WHDPV RSHUDWHG LQ VLORV
               ZLWK VHFUHF\ EHWZHHQ WHDPV <281* GHGXFHG WKLV ZDV WR SUHYHQW VHFUHWV IURP
               OHDYLQJ 7KHUDQRV´ 865(32576

       x       6WDWHPHQWV E\ 'DYLG 1DWKDQ =DODWDQ WR WKH HIIHFW WKDW ³7+(5$126 ZDV D YHU\
               VHFUHWLYH FRPSDQ\´ 865(32576

       x       6WDWHPHQWV E\ /LVD =XFNHUPDQ WR WKH HIIHFW WKDW ³7KHUDQRV KDG D EL]DUUH FXOWXUH
               DQG WKH\ VHHPHG SDUDQRLG DQG VHFUHWLYH´ 865(32576 ,Q DGGLWLRQ
               DW RU DURXQG WKH WLPH RI 'LJQLW\¶V LQYHVWPHQW ³>G@XH GLOLJHQFH RQ 7KHUDQRV ZDV
               H[WUHPHO\ OLPLWHG JLYHQ WKH VHFUHF\ DQG ODFN RI WUDQVSDUHQF\ LQ ZKLFK 7KHUDQRV
               RSHUDWHV´ 6(&86$2(352'

       2Q RU DERXW -XQH   +ROPHV LQVWUXFWHG KHU DVVLVWDQW ZKHQ PDNLQJ GLQQHU
UHVHUYDWLRQV DW D 0LFKHOLQUDWHG UHVWDXUDQW IRU PHHWLQJV ZLWK :DOJUHHQV WKDW WKH\ ZDQWHG ³WKH
PRVW SULYDWH HQFORVHG GLQQHU  PHHWLQJ DUHD´ 6(&86$2(352'

       $W RU DURXQG WKH WLPH RI KLV LQWHUYLHZ LQ ZKLFK KH PHW ZLWK +ROPHV DQG %DOZDQL  'U
5RVHQGRUII ZDV QRW SHUPLWWHG WR WRXU WKH &/,$ ODE See, e.g. 5RVHQGRUII 'HSRVLWLRQ,n re
Arizona Theranos Inc. Litig. DW S

        ,Q RU DURXQG 'HFHPEHU  %DOZDQL¶V DQG 7KHUDQRV¶V +5 GLUHFWRU KDG 'U 5RVHQGRUII
GHOHWH HPDLOV KH KDG IRUZDUGHG WR KLPVHOI EHIRUH UHVLJQLQJ IURP 7KHUDQRV ³6XQQ\ ZDV
H[KLELWLQJ ± WU\LQJ WR VWURQJDUP PH LQWR GHOHWLQJ HPDLOV WKDW ,¶G HPDLOHG WR P\VHOI DQG
WKUHDWHQLQJ OHJDO DFWLRQ DQG EHLQJ LQWLPLGDWLQJ DQG , MXVW ZDQWHG WR PHHW ZLWK (OL]DEHWK WR VRUW
RI SURWHFW PH IURP 6XQQ\ , JXHVV    >+@H VDLG WKDW WKH +5 GLUHFWRU 0RQD 5DPDPXUWK\ ZDV
JRLQJ WR VLW GRZQ ZLWK PH LQ IURQW RI P\ *PDLO DQG PDNH VXUH , GHOHWHG DQ\WKLQJ ZLWK UHIHUHQFH
WR 7KHUDQRV WKHQ VKH ZDV JRLQJ WR JR WKURXJK P\ *PDLOV    +H ZDV MXVW EHLQJ UHDOO\
DJJUHVVLYH´ Id. DW  76 76 %$/:$1,6(&B WR 

                                                
Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 56 of 86
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 57 of 86




SURSULHWDU\ 7638V 7R 5RVHQGRUII¶V NQRZOHGJH WKH LQVSHFWRU QHYHU VDZ WKH 1RUPDQG\ ODE RU
DVNHG WR VHH WKH 7638 PDFKLQHV 5RVHQGRUII EHOLHYHG WKH LQVWUXFWLRQV FDPH IURP +ROPHV DQG
%DOZDQL WKURXJK 'DQLHO <RXQJ >865(32576@

        -LP 7ZLWFKHOO ZDV HPSOR\HG DW 7KHUDQRV DV WKH 4XDOLW\ 'LUHFWRU ZKHUH KLV UROH ZDV WR
SURYLGH PDQDJHPHQW UHSUHVHQWDWLRQ WR OHDGHUVKLS DQG PDNH VXUH )'$ UHJXODWLRQV DQG VWDQGDUGV
ZHUH PHW +H ZDV LQYROYHG LQ GHVLJQ FRQWURO TXDOLW\ DFFHSWDQFH YDOLGDWLRQ WHVWLQJ DQG
LQVSHFWLRQ SURFHGXUHV DV ZHOO DV UHJXODWRU\ FRPSOLDQFH >865(32576@ 7ZLWFKHOO
ZRUNHG LQ GHYHORSPHQW RI WKH 7KHUDQRV ER[ DQDO\]HU ZRUNLQJ ZLWK 5 ' DQG WKH PDQXIDFWXULQJ
VLGH DQG DVVLVWLQJ ZLWK YDOLGDWLRQV LQ WKDW FDSDFLW\ $W 7KHUDQRV 7ZLWFKHOO SXW WRJHWKHU D VPDOO
TXDOLW\ JURXS (YHQ DV 'LUHFWRU RI 4XDOLW\ IRU 0DQXIDFWXULQJ 7ZLWFKHOO KDG QR DFFHVV WR
7KHUDQRV¶V &/,$ ODE 7ZLWFKHOO REVHUYHG WKDW 7KHUDQRV XVHG DFFHVVFRGHG EDGJHV IRU
HPSOR\HHV DQG WKDW HYHU\WKLQJ DW WKH FRPSDQ\ ZDV YHU\ FRPSDUWPHQWDOL]HG DQG VLORHG 7KLV
ZDV LQ VWDUN FRQWUDVW WR RWKHU VLPLODU SRVLWLRQV KH KDG KHOG DW RWKHU FRPSDQLHV >865(32576
@

        *RGIUHG 0DVLQGH EHJDQ ZRUNLQJ IRU 7KHUDQRV LQ 0D\  DQG ZRUNHG LQ WKH
PLFURELRORJ\ ODE 0DVLQGH VWDWHG WKDW WKH WZR VHFWLRQV RI WKH ODE²FKHPLVWU\ DQG
PLFURELRORJ\²ZHUH GLYLGHG DQG ZHUH QHYHU PL[HG +H H[SODLQHG WKDW WKHUH ZDV D KDOOZD\ LQ
WKH PLGGOH WKDW GLYLGHG WKH ODE LQWR WKH WZR VLGHV (PSOR\HHV¶ DFFHVV EDGJHV RQO\ RSHQHG ZKDW
WKH\ KDG DFFHVV WR 0DVLQGH FRXOG QRW HQWHU WKH FKHPLVWU\ VHFWLRQ RI WKH ODERUDWRU\ LQ 1HZDUN
GHVSLWH KLV SRVLWLRQ DV WHFKQLFDO VXSHUYLVRU RI WKH PLFURELRORJ\ ODE >865(32576@

        (OOH *ROGEHUJ ZDV D 7KHUDQRV SKOHERWRPLVW ZKR ZRUNHG DW D :DOJUHHQV VWRUH LQ $UL]RQD
6KH UHFHLYHG WUDLQLQJ IURP 7KHUDQRV LQ WKH IRUP RI ZULWWHQ PDWHULDOV DQG SUHVHQWDWLRQV LQFOXGLQJ
VHYHUDO PHHWLQJV $W VRPH SRLQW GXULQJ KHU HPSOR\PHQW VKH YLVLWHG 7KHUDQRV KHDGTXDUWHUV LQ
3DOR $OWR DQG PHW +ROPHV *ROGEHUJ REVHUYHG WKDW WKH ODERUDWRU\ DW 7KHUDQRV ZDV ³YHU\ RII
OLPLWV´ DQG ZDV QRW SDUW RI WKH WRXU WKDW VKH UHFHLYHG 6KH KDG QR NQRZOHGJH RI KRZ EORRG ZDV
EHLQJ WHVWHG DW 7KHUDQRV GHVSLWH WKH IDFW WKDW VKH ZDV D SKOHERWRPLVW ZKR DSSHDUHG LQ 7KHUDQRV
SURPRWLRQDO PDWHULDOV >865(32576@

         -HUU\ +XUVW LV D FOLQLFDO VFLHQWLVW DQG PLFURELRORJLVW KLUHG E\ 7KHUDQRV LQ  EHFDXVH
7KHUDQRV ZDQWHG WR JHW OLFHQVHG LQ &DOLIRUQLD DV D FOLQLFDO ODE DQG JHW &/,$ FHUWLILHG +XUVW
KHOSHG 7KHUDQRV WKURXJK WKH SURFHVV RI VHWWLQJ XS WKHLU LQIUDVWUXFWXUH DQG QDYLJDWLQJ WKH
SDSHUZRUN 'XULQJ WKDW WLPH SHULRG 7KHUDQRV QHYHU WROG 0U +XUVW DERXW DQ\ SURSULHWDU\ RU
/'7 ODERUDWRU\ GHYHORSHG WHVW RU LQKRXVH SURSULHWDU\ WHVWLQJ WKH\ ZDQWHG WR GR 7KH ODE KH
KHOSHG WKHP VHW XS FRQVLVWHG RI D VPDOO VHW RI DQDO\]HUV DQG WHVW V\VWHPV 'XULQJ WKH WLPH KH ZDV
LQ WKDW ODERUDWRU\ KH WKRXJKW LW ZDV JRLQJ WR EH MXVW D WUDGLWLRQDO OLWWOH ODERUDWRU\ +H KDG QR LGHD
DW WKDW WLPH WKH\ ZHUH JRLQJ WR EH SHUIRUPLQJ /'7V $V IDU DV +XUVW NQHZ 7KHUDQRV ZDV
H[FOXVLYHO\ XVLQJ )'$DSSURYHG WHVW V\VWHPV )URP  RQZDUG +XUVW FRQWLQXHG DV DQ KRXUO\
FRQVXOWDQW ZLWK 7KHUDQRV +H UHPHPEHUV 7KHUDQRV EHLQJ D ³YHU\ FRQWUROOLQJ HQYLURQPHQW´ ZLWK
UHVWULFWHG DFFHVV WR DUHDV RI WKH IDFLOLW\ $OWKRXJK KH ZDV D WHFKQLFDO VXSHUYLVRU IRU 7KHUDQRV IRU
D SHULRG RI WLPH²D SRVLWLRQ WKDW PXVW FRPH ZLWK XQLPSHGHG DFFHVV WR WKH ODE²+XUVW KDG WR
FRQYLQFH 7KHUDQRV WR DOORZ KLP JUHDWHU DFFHVV )URP  RQ +XUVW ZRUNHG DV D FRQVXOWDQW IRU
7KHUDQRV DGYLVLQJ RQ LVVXHV LQFOXGLQJ SURILFLHQF\ WHVWLQJ 7KH LVVXHV 7KHUDQRV SUHVHQWHG KLP
ZLWK ZHUH URXWLQH DQG 7KHUDQRV QHYHU VSRNH WR KLP DERXW DQ\WKLQJ XQLTXH RU SURSULHWDU\ LQ WKH


                                                 
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 58 of 86




FRPSDQ\¶V WHVWLQJ ,Q  +XUVW FRQGXFWHG DQ DXGLW RI 7KHUDQRV WR DGYLVH WKHP RQ FRPSOLDQFH
LVVXHV DURXQG WKHLU WHVWLQJ $OO WKH\ VKRZHG KLP ZHUH WUDGLWLRQDO )'$ DSSURYHG DQDO\]HUV 7KH\
GLGQ¶W WHOO KLP WKH\ PRGLILHG GHYLFHV WR UXQ GLOXWHG VDPSOHV $W 7KHUDQRV KH ZDV DOZD\V XQGHU
HVFRUW DQG WROG ZKHUH WR JR FRQWUDU\ WR KLV H[SHULHQFHV ZRUNLQJ IRU RWKHU ODEV +XUVW QHYHU VDZ
7KHUDQRV¶V SURSULHWDU\ DQDO\]HU DQG WKH\ QHYHU WDONHG WR KLP DERXW LW %HWZHHQ  DQG 
7KHUDQRV QHYHU LQIRUPHG +XUVW WKH FRPSDQ\ ZDV SHUIRUPLQJ /'7V +XUVW UHFDOOV WKDW DW
7KHUDQRV¶V 3DOR $OWR RIILFHV KH ZDV QHYHU DOORZHG WR JR XSVWDLUV DQG XQGHUVWRRG WKDW WKH ODE
ZDV GRZQVWDLUV +XUVW KDG DGGLWLRQDO FRQWDFW ZLWK %DOZDQL DQG 7KHUDQRV UHJDUGLQJ DQ DXGLW LQ
 $JDLQ 7KHUDQRV QHYHU PDGH +XUVW DZDUH RI LWV SURSULHWDU\ DQDO\]HU (YHQ GXULQJ WKH
 DXGLW 7KHUDQRV NHSW +XUVW IURP GLVFRYHULQJ WKDW WKH FRPSDQ\ ZDV XVLQJ /'7V DQG
SURSULHWDU\ DQDO\]HUV LQ LWV &/,$ ODE (YHU\ DQDO\]HU VKRZQ WR KLP ZDV DQ )'$ FOHDUHG WKLUG
SDUW\ GHYLFH %DVHG RQ WKH DERYH LW LV FOHDU WKDW 7KHUDQRV WRRN HIIRUWV WR H[FOXGH +XUVW IURP WKH
VHFWLRQV RI 7KHUDQRV¶V RIILFHV DQG ODE WKDW FRQWDLQHG LWV SURSULHWDU\ 7638 DQDO\]HUV >6HH HJ
 5HSRUW RI ,QWHUYLHZ RI +XUVW 865(32576@

      'U 5RVHQGRUII VWDWHG WKDW KH UHFDOOV %DOZDQL QRW ZDQWLQJ +XUVW WR OHDUQ DERXW 7KHUDQRV¶V
PHWKRGV²HVSHFLDOO\ EHIRUH WKH :DOJUHHQV ODXQFK >6HH HJ 5RVHQGRUII 02, 865(32576
@



        7KH HYLGHQFH GHVFULEHG DERYH LV RIIHUHG IRU WKH SHUPLWWHG SXUSRVH RI PRWLYH
RSSRUWXQLW\ LQWHQW SUHSDUDWLRQ SODQ NQRZOHGJH DEVHQFH RI PLVWDNH DQG ODFN RI DFFLGHQW DV
ZHOO DV WKH H[LVWHQFH RI WKH FRQVSLUDF\

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL UHVWULFWHG DFFHVV WR 7KHUDQRV¶V ODERUDWRU\ WHQGV WR
VKRZ WKHLU LQWHQW WR GHIUDXG YLFWLPV E\ FRQFHDOLQJ WKH PHWKRGV WKH\ XVHG WR FRQGXFW SDWLHQW WHVWV
DQG KLGH WKHLU UHOLDQFH RQ FRPPHUFLDOO\ DYDLODEOH GHYLFHV

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL UHVWULFWHG DFFHVV WR 7KHUDQRV¶V ODERUDWRU\ WHQGV WR
VKRZ WKHLU NQRZOHGJH WKDW YLFWLPV ZHUH XQDZDUH RI WKHLU XVH RI FRPPHUFLDOO\ DYDLODEOH GHYLFHV
DQG WKHLU DEVHQFH RI PLVWDNH LQ PLVOHDGLQJ YLFWLPV LQWR EHOLHYLQJ WKDW 7KHUDQRV RQO\ XVHG LWV
RZQ SURSULHWDU\ GHYLFHV

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL UHVWULFWHG DFFHVV WR 7KHUDQRV¶V ODERUDWRU\ HYHQ DV WR
FRQVXOWDQWV FRQGXFWLQJ DXGLWV WHQGV WR VKRZ 'HIHQGDQWV¶ LQWHQW WR GHIUDXG DQG WKH DEVHQFH RI
PLVWDNH LQ PLVOHDGLQJ YLFWLPV

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL WRRN VWHSV WR FRQFHDO SRUWLRQV RI 7KHUDQRV¶V
       ODERUDWRU\ IURP JRYHUQPHQW LQVSHFWRUV WHQGV WR VKRZ WKHLU LQWHQW WR GHIUDXG
       FRQVFLRXVQHVV RI JXLOW DQG DEVHQFH RI PLVWDNH





                                                
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 59 of 86




,;   +DUDVVLQJ WKUHDWHQLQJ RU RWKHUZLVH LQIOXHQFLQJ GRFWRUV RU SDWLHQWV ZKR KDG
      QHJDWLYH H[SHULHQFHV ZLWK 7KHUDQRV

      7KH JRYHUQPHQW PD\ RIIHU HYLGHQFH RI WKH IROORZLQJ

      x      6WDWHPHQWV E\ 'U $GULHQQH 6WHZDUW WR WKH HIIHFW WKDW

             The Wall Street Journal UHSRUWHU -RKQ &DUUH\URX IRXQG 'U 6WHZDUW¶V
             SUDFWLFH ZKHQ KH ZDV LQ 6FRWWVGDOH $UL]RQD 6KH UHPHPEHUV WHOOLQJ KLP
             WKHUH ZHUH VRPH SURV DQG VRPH FRQV WR 7KHUDQRV DQG WKDW VKH KDG VRPH WHVW
             UHVXOWV IURP WKHP VKH ZDV TXHVWLRQLQJ 7KHUDQRV GLGQ¶W OLNH WKDW 7KHUDQRV
             ZDV OLNH ³2K \RX¶UH ZURQJ´ 7KHQ WKH\ WULHG WR GLVFUHGLW HYHU\WKLQJ
             :KHQ VKH VSRNH WR 0U &DUUH\URX VKH ZDVQ¶W H[SHFWLQJ WR EH FRQWDFWHG E\
             7KHUDQRV WKH ZKROH WKLQJ HVFDODWHG TXLFNO\    >6@KH¶V SUHWW\ VXUH WKH
             7KHUDQRV VDOHV UHSUHVHQWDWLYH FDPH LQ DQG 'U 6WHZDUW WROG KLP WKDW WKH\
             ZHUH UHFHQWO\ LQWHUYLHZHG E\ The Wall Street Journal ZKLFK HVFDODWHG
             WKLQJV :KDW 'U 6WHZDUW LV GHVFULELQJ RFFXUUHG LQ WKH 6XPPHU RI    
             6KH WKLQNV 7KHUDQRV FDOOHG KHU RIILFH DQG ZHUH SHUVLVWHQW DERXW PHHWLQJ
             7KH\ ZHQW DKHDG DQG PHW ZLWK VRPH RI WKH RWKHU GRFWRUV LQ WKH SUDFWLFH
             ZKHQ VKH ZDV RXW RI WRZQ 7KH\ VKRZHG XS ZKHQ VKH FDPH EDFN DQG DW D
             WLPH ZKHQ VKH ZDV VHHLQJ SDWLHQWV 7KHUDQRV KDG D EXQFK RI SHRSOH LQ WKH
             OREE\ DQG VKH WROG WKHP WR FRPH EDFN D FRXSOH RI GD\V ODWHU 7KH\ GLG DQG
             VKH WRRN WKH PHHWLQJ ,Q JHQHUDO LW ZDV DQ LQWLPLGDWLRQ WDFWLF 7KH\
             SUHVHQWHG KHU ZLWK D OHWWHU WR VLJQ UHWUDFWLQJ DQ\WKLQJ VKH VDLG WR WKH Wall
             Street Journal UHSRUWHU 7KHUH ZHUH WKUHH RU IRXU SHRSOH IURP 7KHUDQRV
             SUHVHQW DW WKH PHHWLQJ LQFOXGLQJ 0V .LQJ DQG 0U %DOZDQL 6KH GHVFULEHG
             KHUVHOI DV ³SUHWW\ VXUH´ WKDW 0V .LQJ DQG 0U %DOZDQL ZHUH WKHUH 'U
             6WHZDUW IHOW LQWLPLGDWHG 7KH\ WULHG WR GLVFUHGLW KHU DV D GRFWRU    6KH GLG
             QRW VLJQ WKH SUHZULWWHQ OHWWHU 7KHUDQRV SUHVHQWHG WR KHU 6KH IHOW OLNH VKH GLG
             QRWKLQJ ZURQJ DQG VKH ZDV WKHUH WR SURWHFW DQG VHUYH KHU SDWLHQWV DQG WKH\
             GLGQ¶W OLNH WKDW VKH GLGQ¶W VLJQ WKH OHWWHU 6KH ZDV WKH RQO\ GRFWRU IURP KHU
             SUDFWLFH SUHVHQW LQ WKDW PHHWLQJ $IWHU VKH KHDUG ZKDW 7KHUDQRV KDG WR VD\
             DERXW KHU FODLPV UHJDUGLQJ 0V          LW GLGQ¶W FDXVH KHU WR GRXEW KHU
             SUHYLRXV FOLQLFDO RSLQLRQ $W WKH WLPH VKH ZDV QHZO\ LQ KHU SUDFWLFH DQG VKH
             GLGQ¶W ZDQW KHU QDPH RU SUDFWLFH GUXJ LQWR WKH JURXQG´ 865(32576
             

      x      6WDWHPHQWV E\ 'U 1LFROH 6XQGHQH WR WKH HIIHFW WKDW :KHQ -RKQ &DUUH\URX RI
             The Wall Street Journal FDOOHG 7KHUDQRV DQG DVNHG WKHP IRU WKHLU UHEXWWDO WR 'U
             6XQGHQH¶V 7KHUDQRV WHVW UHVXOWV 7KHUDQRV VWDUWHG VHQGLQJ ³FUD]\´ SHRSOH LQ WR KHU
             RIILFH DV SDWLHQWV 7KHUDQRV FDOOHG KHU RIILFH PXOWLSOH WLPHV DQG IOHZ RXW WR KHU
             RIILFH RQ PXOWLSOH RFFDVLRQV $W WKH WLPH $PDQGD 0LUDQGD ZDV KHU VHFUHWDU\
             6XQQ\ %DOZDQL DQG WZR RWKHU WRS HPSOR\HHV RI 7KHUDQRV IOHZ RXW WR KHU SUDFWLFH
             RQ WZR RFFDVLRQV DQG WKUHDWHQHG WR VXH 'U 6XQGHQH +H PDGH WKRVH WKUHDWV WR
             0LUDQGD ZKR NHSW WKH WULR XS DW WKH UHFHSWLRQLVW GHVN DQG ZRXOGQ¶W OHW WKHP EDFN



                                               
Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 60 of 86
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 61 of 86




        2Q RU DERXW -XO\   DIWHU 5XSHUW 0XUGRFK ZURWH WKDW KH KDG VSRNHQ WR The Wall
Street Journal HGLWRU DQG D ODZ\HU DQG ³FHUWDLQO\ QRWKLQJ QRZ´ ZDV WR EH SXEOLVKHG +ROPHV
VWDWHG ³$V SURPLVHG GXULQJ RXU PHHWLQJ ,¶YH DWWDFKHG WKH 2S (G GUDIW ,¶YH ZULWWHQ RQ
SUHYHQWLRQ DQG ODERUDWRU\ WHVWLQJ , KDG EHHQ WKLQNLQJ DERXW VHQGLQJ LW RYHU WR -RH 5DJR DW :6-
ZLWK ZKRP ZH GLG WKH YHU\ ILUVW SLHFH RQ 7KHUDQRV LQWURGXFLQJ RXU ZRUN WR WKH ZRUOG DQG LQWR
WKH SXEOLF GRPDLQ LQ  DIWHU ZRUNLQJ IRU VR PDQ\ \HDUV LQ VWHDOWK PRGH $V DQ )<, -RH
DFWXDOO\ WRXUHG RXU ODERUDWRULHV VDZ RXU WHFKQRORJLHV UXQQLQJ DQG ZDV EULHIHG RQ RXU
WHFKQRORJ\ LQ GHWDLO LQ  ´ 6(&86$2(352'

       2Q RU DERXW 6HSWHPEHU   'DYLG %RLHV DW 7KHUDQRV¶V GLUHFWLRQ ZURWH WKH (GLWRU
LQ&KLHI RI 'RZ -RQHV LQ DQ DWWHPSW WR TXDVK &DUUH\URX¶V SHQGLQJ VWRU\ 6(&86$2(352'


        2Q RU DERXW 6HSWHPEHU   +ROPHV HPDLOHG 0XUGRFK DQG ZURWH ³)RU WKH SXUSRVH
RI NHHSLQJ \RX LQ WKH ORRS , ZDQWHG WR VKDUH WKH DWWDFKHG GRFXPHQWV ZLWK \RX LQFOXGLQJ D
EULHILQJ GRFXPHQW WKDW ZDV VHQW IURP 'DYLG WR *HUDUG DW :6- WRGD\ LQ WKH KRSHV WKDW *HUDUG
PLJKW PHHW ZLWK RXU WHDP , KDYH DOVR DWWDFKHG WKH PDWHULDO 7KHUDQRV KDV VKDUHG ZLWK :6-
 UHVSRQVLYH WR TXHVWLRQV IURP -RKQ &DUUH\URX VLQFH WKH PDWHULDOV , JDYH \RX LQ -XO\ $V ,¶YH
UHIOHFWHG RQ WKLV , WKRXJKW WKDW ZHUH , LQ \RXU VKRHV , ZRXOG ZDQW WR NQRZEH LQ WKH ORRS RQ WKLV
RQH DQG VLQFH \RX KDG WKH SULRU PDWHULDOV IURP -XO\ ZDQWHG WR JLYH \RX WKH FRPSOHWH VHW :H
DUH YHU\ PXFK KRSLQJ WKDW *HUDUG ZLOO PHHW ZLWK RXU WHDP ,I \RX KDYH WKRXJKWV RQ WKDW SOHDVH
GR OHW PH NQRZ´ 6(&86$2(352'

       2Q RU DERXW 6HSWHPEHU   0XUGRFK VWDWHG KH ZDV FKHFNLQJ LQWHUQDOO\ DERXW WKH
PHHWLQJ 76

       2Q RU DERXW 2FWREHU   %RLHV DQG +HDWKHU .LQJ 7KHUDQRV¶V *HQHUDO &RXQVHO
VSRNH WR WKH 'RZ -RQHV¶ (GLWRULQ&KLHI DQG RWKHUV LQ DQ DWWHPSW WR TXDVK &DUUH\URX¶V SHQGLQJ
VWRU\ 7+(5

        2Q RU DERXW 2FWREHU   +ROPHV ZURWH 0XUGRFK VWDWLQJ ³>L@W ZDV GLVDSSRLQWLQJ WR
VHH WKH :6- DUWLFOH HVSHFLDOO\ DIWHU DOO WKH FRPPHQWV WKH\ KDG UHOD\HG WR \RX DERXW LW $V ZH¶G
IHDUHG WKLV UHSRUWHU FKRVH WR ZULWH D IDOVH DQG GHIDPDWRU\ SLHFH GHVSLWH RYHU  SDJHV RI
GRFXPHQWV DQG UHIHUHQFH GRFXPHQWV LQ WRWDO WKDW ZH¶G JLYHQ WR KLP GLVSURYLQJ WKH YHU\ SRLQWV
KH SXW LQ WKH SLHFH ,W KDV EHHQ HYLGHQW KH KDG DQ HQG LQ PLQG EHIRUH WKLV SLHFH ZDV HYHU ZULWWHQ
,Q DGGLWLRQ WR WKH SXEOLFDWLRQ RI PDQ\ LQDFFXUDWH DQG PLVOHDGLQJ VWDWHPHQWV ZH KDG UHIXWHG LW
ZDV IUXVWUDWLQJ WR VHH WKH UHSHDWHG UHOLDQFH RQ DQRQ\PRXV VRXUFHV    ,W ZDV DOVR IUXVWUDWLQJ WKDW
WKH\ LPSO\ WKH 7KHUDQRV WHFKQRORJ\ GRHV QRW SURGXFH DFFXUDWH UHVXOWV EXW QHYHU PHQWLRQHG WKDW
'DYLG KDG RIIHUHG WR EULQJ RXU GHYLFH WR WKH -RXUQDO¶V RIILFH DQG GHPRQVWUDWH LW ILUVW KDQG E\
WHVWLQJ WKH -RXUQDO¶V RZQ SHRSOH <RX NQRZ WKDW ZH KDG EHHQ WU\LQJ WR PHHW ZLWK *HUU\ IRU
VRPH WLPH DQG WKDW , ZDV UHOXFWDQW WR PHHW MXVW ZLWK WKH UHSRUWHU ZKR LQ KLV ILUVW FRQWDFW ZLWK XV
DFFXVHG PH LQ DQ HPDLO RI FDXVLQJ VRPHRQH¶V GHDWK DQG DVNHG WRWDOO\ LQDSSURSULDWH TXHVWLRQV
DERXW P\ SHUVRQDO OLIH ´ 6(&86$2(352'




                                                 
Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 62 of 86
Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 63 of 86
Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 64 of 86
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 65 of 86




        2Q RU DERXW 'HFHPEHU   IROORZLQJ GLUHFWLRQV IURP %DOZDQL <RXQJ ZURWH WR 'U
5RVHQGRUII UHJDUGLQJ 1RUPDQG\ /DE ³/HW¶V QRW UHPLQG KHU >D &/,$ LQVSHFWRU@ DERXW WKH
GRZQVWDLUV ODE XQOHVV VKH DVNV DJDLQ -XVW VLPSOH LI ZH FDQ MXVW VKRZ KHU WKH ODE XSVWDLUV´ See,
e.g. 6(& 86$2(352' +ROPHV ZDV PDGH DZDUH RI <RXQJ¶V LQVWUXFWLRQ QR
ODWHU WKDQ -XQH  See, e.g. 76

       ,Q RU DERXW 1RYHPEHU  %DOZDQL DSSURDFKHG KLV GHUPDWRORJLVW 'U 6XQLO 'KDZDQ
DERXW VHUYLQJ DV WKH %D\ $UHD /DE 'LUHFWRU LQ SODFH RI 'U 5RVHQGRUII ZKR ZDV UDLVLQJ FRQFHUQV
DERXW 7KHUDQRV¶V ODE SUDFWLFHV %DOZDQL DVVXUHG 'U 'KDZDQ WKH ³WLPH FRPPLWPHQW LV
PLQLPDO´ See, e.g. 865(32576

        %HWZHHQ 1RYHPEHU  DQG $XJXVW  'U 'KDZDQ GLG QR ZRUN IRU 7KHUDQRV DQG
LQVWHDG QHJRWLDWHG WKH DPRXQW RI 7KHUDQRV HTXLW\ KH ZRXOG EH SDLG 86 5(32576


        2Q RU DERXW 6HSWHPEHU   %DOZDQL ZURWH 'U 'KDZDQ WR ILQDOL]H LVVXHV UHODWLQJ WR
'U 'KDZDQ¶V FRPSHQVDWLRQ DQG VWDWHG ³, DOVR QHHG \RXU KHOS RQ DQ DGGLWLRQDO PDWWHU :H
KDYH D ODE DXGLW FRPLQJ XS RQ  DW DP    DQG ZDQWHG WR VHH LI \RX FDQ EH SUHVHQW IRU DW OHDVW
SDUW RI LW´ %DOZDQL DOVR SURYLGHG GLUHFWLRQV WR WKH ODE 'U 'KDZDQ ZDV SXUSRUWHGO\ VXSHUYLVLQJ
See, e.g. 865(32576

       2Q 6HSWHPEHU   %DOZDQL WKDQNHG 'U 'KDZDQ IRU GURSSLQJ E\ DQG DGYLVHG KH
³QHHG>HG@ D FRXSOH RI KRXUV IURP \RX WKLV FRPLQJ ZHHNHQG XQIRUWXQDWHO\ , KDYH FORVH WR 
623¶V WKDW QHHG VLJQLQJ´ See, e.g. 865(32576 &75/'+$:$1 

        2Q RU DERXW 6HSWHPEHU   +ROPHV FRQJUDWXODWHG 'U 'KDZDQ RQ ³MRLQLQJ D WHDP
GHILQHG E\ WKH H[FHOOHQFH ZLWK ZKLFK HYHU\ REMHFWLYH LV SXUVXHG´ See, e.g. 865(32576
 'HVSLWH WKH IDFW WKDW 'U 'KDZDQ KDG GRQH QH[W WR QR ZRUN DQG KDG PLQLPDO
IDPLOLDULW\ ZLWK WKH %D\ $UHD &/,$ ODE +ROPHV DQG %DOZDQL KHOG KLP RXW WR &06 LQVSHFWRUV DV
NQRZOHGJHDEOH RI 7KHUDQRV¶V WHFKQRORJ\ DQG SUDFWLFHV

        2Q RU DERXW 6HSWHPEHU   7KHUDQRV UHSUHVHQWDWLYHV DWWHQGLQJ D &06 LQVSHFWLRQ
ZLWK +ROPHV DQG %DOZDQL¶V NQRZOHGJH WROG &06 LQVSHFWRUV ³7KHUDQRV FKDQJHV WKH SODWIRUPV
RQ ZKLFK LW UXQV WHVWV IURP WLPH WR WLPH 7KH GHFLVLRQ WR PRYH WHVWLQJ RII RI 7638V DQG RQWR
RWKHU SODWIRUPV LQ WKLV FDVH ZDV D EXVLQHVV GHFLVLRQ WR WUDQVLWLRQ WR WKH PDQXIDFWXULQJ TXDOLW\
V\VWHPV WR 465 FRPSOLDQFH XQGHU )'$ JXLGHOLQHV DQG GRHV QRW UHIOHFW RQ WKH UHOLDELOLW\ RU
DFFXUDF\ RI DQ\ SODWIRUP´ See, e.g. 6(&86$2(352'



        7KH HYLGHQFH GHVFULEHG DERYH LV RIIHUHG IRU WKH SHUPLWWHG SXUSRVH RI PRWLYH
RSSRUWXQLW\ LQWHQW SUHSDUDWLRQ SODQ NQRZOHGJH DEVHQFH RI PLVWDNH DQG ODFN RI DFFLGHQW DV
ZHOO DV WKH H[LVWHQFH RI WKH FRQVSLUDF\

       $PRQJ RWKHU WKLQJV HYLGHQFH WKDW +ROPHV IDLOHG WR IXOO\ H[SODLQ ZKDW WHVWV FKHPLVWULHV
DQG GHYLFHV LW ZDV XVLQJ WHQGV WR VKRZ FRQVFLRXVQHVV WKDW IXOO UHJXODWRU\ VFUXWLQ\ ZRXOG H[SRVH


                                                
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 66 of 86




WKDW 7KHUDQRV ZDV XQDEOH WR SURYLGH DFFXUDWH DQG UHOLDEOH WHVW UHVXOWV ,W WHQGV WR VKRZ +ROPHV¶V
NQRZOHGJH DQG FRQWURO RYHU 7KHUDQRV¶V RSHUDWLRQ DQG GHDOLQJV ZLWK UHJXODWRUV

        (YLGHQFH WKDW %DOZDQL GLUHFWHG 7KHUDQRV HPSOR\HHV WR QRW VKRZ SRUWLRQV RI WKH &/,$
ODERUDWRU\ WR D FRQVXOWDQW DQGRU DQ LQVSHFWRU WHQGV WR VKRZ FRQVFLRXVQHVV WKDW IXOO UHJXODWRU\
VFUXWLQ\ ZRXOG H[SRVH WKDW 7KHUDQRV ZDV XQDEOH WR SURYLGH DFFXUDWH DQG UHOLDEOH WHVW UHVXOWV

        (YLGHQFH WKDW +ROPHV DQG %DOZDQL KLUHG %DOZDQL¶V GHUPDWRORJLVW WR VHUYH DV WKH &/,$
ODERUDWRU\ GLUHFWRU WHQGV WR VKRZ WKHLU FRQWURO RYHU 7KHUDQRV¶V RSHUDWLRQV WKHLU ZLOOLQJQHVV WR
WXUQ D EOLQG H\H WR LVVXHV LQ WKH &/,$ ODERUDWRU\ DQG SDWLHQW VDIHW\ DQG WKDW WKH ODERUDWRU\ ZDV
QRW WKH UHYROXWLRQ LQ EORRG WHVWLQJ 7KHUDQRV FODLPHG LW WR EH DQG HYLGHQFH WKDW +ROPHV DQG
%DOZDQL KHOG KLP RXW DV VHUYLQJ IURP 1RYHPEHU  WR 6HSWHPEHU  DQG NQRZOHGJHDEOH RI
7KHUDQRV¶V WHFKQRORJ\ DQG SUDFWLFHV WHQGV WR VKRZ FRQVFLRXVQHVV WKDW 7KHUDQRV ZDV XQDEOH WR
SURYLGH DFFXUDWH DQG UHOLDEOH WHVW UHVXOWV

        (YLGHQFH WKDW 7KHUDQRV UHSUHVHQWDWLYHV ZRUNLQJ DW +ROPHV DQG %DOZDQL¶V GLUHFWLRQ
IDOVHO\ WROG &06 WKH GHFLVLRQ WR VWRS XVLQJ WKH 7638 LQ WKH &/,$ ODERUDWRU\ ³GRHV QRW UHIOHFW RQ
WKH UHOLDELOLW\ RU DFFXUDF\ RI DQ\ SODWIRUP´ WHQGV WR VKRZ LQWHQW WR GHIUDXG DQG FRQVFLRXVQHVV
WKDW IXOO UHJXODWRU\ VFUXWLQ\ ZRXOG H[SRVH WKDW 7KHUDQRV¶V 7638 ZDV XQDEOH WR SURYLGH DFFXUDWH
DQG UHOLDEOH WHVW UHVXOWV

;,9 9LRODWLRQV RI LQGXVWU\ VWDQGDUGV DQG JRYHUQPHQW UHJXODWLRQV RU UXOHV UHJDUGLQJ
     UHVHDUFK DQG GHYHORSPHQW SURFHGXUHV PHGLFDO GHYLFHV DQG FOLQLFDO ODERUDWRU\
     SUDFWLFHV

       7KH JRYHUQPHQW PD\ RIIHU HYLGHQFH RI WKH IROORZLQJ

       2Q RU DERXW 1RYHPEHU   'U 5RVHQGRUII HPDLOHG %DOZDQL DERXW ³DUHDV LQ ZKLFK
ZH DUH FXUUHQWO\ QRW FRPSOLDQW LQ WHUPV RI &/,$ ODZ´ See, e.g. 7+3)0

        2Q RU DERXW 'HFHPEHU   WKH &DOLIRUQLD 'HSDUWPHQW RI 3XEOLF +HDOWK LVVXHG DQ
,03257$17 127,&($&7,21 1(&(66$5< DGYLVLQJ 7KHUDQRV RI D QXPEHU RI
GHILFLHQFLHV See, e.g. 7+3)0 +ROPHV DQG %DOZDQL ZHUH SURYLGHG D FRS\ See,
e.g. 6(&86$2(352' 7+3)0

        ,Q RU DERXW )HEUXDU\  'U 5RVHQGRUII WROG %DOZDQL ³ZH QHHG WR PLJUDWH RXU
SURILFLHQF\ WHVWLQJ WR 7KHUDQRV PHWKRGV $6$3    &/,$ UHTXLUHV 37 WR EH SHUIRUPHG WKH VDPH
ZD\ ZH WHVW SDWLHQW VDPSOHV &XUUHQWO\ WKLV LV QRW  WKH FDVH 37 LV D FRPSOH[ LVVXH WKDW
QHHGV WR >EH@ YHWWHG EXW LV HVVHQWLDO>@ LQ PDLQWDLQLQJ OLFHQVXUH DQG TXDOLW\´ See, e.g. 76


        2Q RU DERXW )HEUXDU\   +ROPHV DQG %DOZDQL ZHUH DGYLVHG E\ 'U 5RVHQGRUII ³,
GR QRW IHHO WKDW UHSRUWLQJ WKLV +'/ LQ OLJKW RI WKH VSDWH RI ORZ +'/V ZH KDYH EHHQ KDYLQJ LV
JRRG PHGLFDO SUDFWLFH´ See, e.g. 7+3)0




                                                
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 67 of 86




       2Q RU DERXW 2FWREHU   'U 5RVHQGRUII DGYLVHG 7KHUDQRV HPSOR\HHV DQG
XOWLPDWHO\ +ROPHV DQG %DOZDQL LW ZDV ³UXQQLQJ +E$F XVLQJ  GLIIHUHQW PHWKRGV ± YHQRXV
EORRG RQ $'9,$ DQG )6 RQ '&$ 9DQWDJH    LW PDNHV QR VHQVH ZKDWVRHYHU LW JRHV DJDLQVW
HYHU\ UHFRPPHQGDWLRQ´ 'U 5RVHQGRUII VWDWHG IXUWKHU ³,I P\ DXWKRULW\ DV ODERUDWRU\ GLUHFWRU LV
FRXQWHUDFWHG DJDLQ LQ WKLV ZD\ WKHUH ZLOO EH VHULRXV FRQVHTXHQFHV´ See, e.g.
7+3)0 76

        ,Q RU DURXQG 6HSWHPEHU  &06 FRQGXFWHG D &/,$ UHFHUWLILFDWLRQ DQG FRPSODLQW
VXUYH\ ZKLFK FRQFOXGHG RQ RU DERXW 1RYHPEHU   %DVHG RQ WKH VXUYH\ &06 IRXQG
7KHUDQRV WR EH RXW RI FRPSOLDQFH ZLWK ILYH &/,$ &RQGLWLRQ OHYHO UHTXLUHPHQWV LQ DGGLWLRQ WR
QXPHURXV &/,$ 6WDQGDUGOHYHO UHTXLUHPHQWV See, e.g. 7+(5 %DOZDQL XUJHG
+ROPHV WR SUD\ GXULQJ WKH VXUYH\ DQG DGPLWWHG WKDW ³>R@XU YDOLGDWLRQ UHSRUWV DUH WHUULEOH 5HDOO\
SDLQIXO JRLQJ WKUX WKLV SURFHVV´ +ROPHV VDLG VKH ZDV ³>S@UD\LQJ OLWHUDOO\ QRQ VWRS´ 7+(5


         2Q RU DERXW -DQXDU\   &06 ZURWH 7KHUDQRV UHJDUGLQJ ³&21',7,21 /(9(/
'(),&,(1&,(6 ± ,00(',$7( -(23$5'<´ &06 ZURWH WKDW DV D UHVXOW RI LWV VXUYH\ LW ZDV
GHWHUPLQHG WKDW 7KHUDQRV ZDV QRW LQ FRPSOLDQFH ZLWK DOO RI WKH &RQGLWLRQV UHTXLUHG IRU
FHUWLILFDWLRQ LQ WKH &/,$ SURJUDP &06 SURYLGHG 7KHUDQRV ZLWK D OLVWLQJ RI DOO GHILFLHQFLHV
LGHQWLILHG GXULQJ WKH VXUYH\ RQ )RUP &06 6WDWHPHQW RI 'HILFLHQFLHV 7KH OHWWHU DOVR
QRWLILHG WKH ODERUDWRU\ WKDW WKH VHULRXVQHVV RI WKH GHILFLHQFLHV UHVXOWHG LQ D ILQGLQJ RI LPPHGLDWH
MHRSDUG\ RI SDWLHQW KHDOWK DQG VDIHW\ See, e.g. 7+(5 7+(5 7KH OHWWHU
OLVWHG WKH FRQGLWLRQV QRW EHLQJ PHW DV  &)5   +HPDWRORJ\   &)5  
 $QDO\WLF V\VWHPV   &)5   ODERUDWRU\ GLUHFWRU   &)5   WHFKQLFDO
VXSHUYLVRU  DQG  &)5   WHVWLQJ SHUVRQQHO  DV ZHOO DV RWKHU VWDQGDUGV $PRQJ
RWKHU WKLQJV &06 IRXQG 7KHUDQRV IDLOHG WR HQVXUH WKDW TXDOLW\ FRQWURO ZDV DFFHSWDEOH IRU WKH
7KHUDQRV 3URSULHWDU\ 6\VWHP 736(GLVRQ  SULRU WR WKH UHSRUWLQJ RI SDWLHQW WHVWV IDLOHG WR
KDYH D TXDOLW\ DVVHVVPHQW SURFHGXUH WR LGHQWLI\ DQG FRUUHFW SUREOHPV ZLWK WKH 4& YDOXHV IRU WKH
736 ZKHQ SUHFLVLRQ GLG QRW PHHW WKH ODE¶V UHTXLUHPHQW IRU SUHFLVLRQ IDLOHG WR HQVXUH WKDW WKH
YDOLGDWLRQ SURFHGXUHV SHUIRUPHG RQ WKH 736 HVWDEOLVKHG SHUIRUPDQFH VSHFLILFDWLRQV IRU DFFXUDF\
SUHFLVLRQ UHSRUWDEOH UDQJH DQGRU UHIHUHQFH UDQJH DQG IDLOHG WR HQVXUH HVWDEOLVKPHQW RI WKH
SHUIRUPDQFH VSHFLILFDWLRQV IROORZHG WKH ODERUDWRU\¶V SURFHGXUHV

       2Q RU DERXW )HEUXDU\   7KHUDQRV¶V *HQHUDO &RXQVHO ZLWK +ROPHV¶V NQRZOHGJH
SURYLGHG &06 ZLWK DQ ³DOOHJDWLRQ RI FRPSOLDQFH DQG HYLGHQFH RI FRUUHFWLRQ´ LQ UHVSRQVH WR WKH
)RUP  See, e.g. 7+(5 7+(5

        %\ OHWWHU GDWHG 0DUFK   &06 QRWLILHG +ROPHV DQG %DOZDQL RI LWV GHWHUPLQDWLRQ
UHODWHG WR WKH ODERUDWRU\¶V VXEPLVVLRQ SURYLGHG WKH ODERUDWRU\ ZLWK LWV UHYLHZ RI WKH VXEPLVVLRQ
DQG SURSRVHG VDQFWLRQV DJDLQVW WKH ODERUDWRU\¶V &/,$ FHUWLILFDWH EDVHG RQ WKH ILQGLQJ RI
LPPHGLDWH MHRSDUG\ WKH ODERUDWRU\¶V IDLOXUH WR PHHW DOO &/,$ &RQGLWLRQOHYHO UHTXLUHPHQWV DQG
WKH IDLOXUH E\ WKH RZQHUV DQG GLUHFWRU RI WKH ODERUDWRU\ WR FRPSO\ ZLWK FHUWLILFDWH UHTXLUHPHQWV
DQG SHUIRUPDQFH VWDQGDUGV DV HYLGHQFHG E\ WKH GHILFLHQFLHV FLWHG GXULQJ WKH &/,$ UHFHUWLILFDWLRQ
DQG FRPSODLQW VXUYH\ See, e.g. 7+(5 $PRQJ RWKHU WKLQJV &06 GHWHUPLQHG WKDW WKH
ODERUDWRU\¶V VXEPLVVLRQ GLG QRW FRQVWLWXWH D FUHGLEOH DOOHJDWLRQ RI FRPSOLDQFH DQG DFFHSWDEOH
HYLGHQFH RI FRUUHFWLRQ IRU WKH GHILFLHQFLHV FLWHG GXULQJ WKH &/,$ UHFHUWLILFDWLRQ DQG FRPSODLQW


                                                
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 68 of 86




VXUYH\ DQG GLG QRW GHPRQVWUDWH WKDW WKH ODERUDWRU\ KDG FRPH LQWR &RQGLWLRQOHYHO FRPSOLDQFH
DQG DEDWHG WKH LPPHGLDWH MHRSDUG\

        2Q RU DERXW 0DUFK   7KHUDQRV SURYLGHG D ZULWWHQ UHVSRQVH VWDWLQJ DPRQJ RWKHU
WKLQJV LW KDG FHDVHG UXQQLQJ DOO WHVWV DW LVVXH LQ WKH )RUP  See, e.g. 6(&86$2(352'


        2Q RU DERXW $SULO   7KHUDQRV¶V ODE GLUHFWRU ZURWH LQ UHVSRQVH WR &06¶ 0DUFK 
 OHWWHU VHWWLQJ IRUWK UHDVRQV ³ZH EHOLHYH GHPRQVWUDWH WKDW RXU 1HZDUN &DOLIRUQLD ODERUDWRU\
KDV FRPH LQWR &RQGLWLRQOHYHO FRPSOLDQFH DQG DEDWHG WKH LPPHGLDWH MHRSDUG\´ 7KH OHWWHU QRWHV
WKDW 7KHUDQRV KDV SXW LQ QHZ OHDGHUVKLS WKDW ³GHILFLHQW SUDFWLFHV ZLOO QRW UHFXU WKURXJK LWV UREXVW
QHZ TXDOLW\ V\VWHPV DQG WKURXJK LQWHQVH RYHUVLJKW EHLQJ SURYLGHG E\ WKH ODERUDWRU\¶V QHZ
TXDOLW\ PRQLWRULQJ DQG LPSURYHPHQW SURJUDP DQG DXGLW SURFHGXUHV´ 7KH OHWWHU QRWHV 7KHUDQRV
KDG ³VWRSSHG UXQQLQJ >D QXPEHU RI WHVWV@ HLWKHU EHIRUH RU GXULQJ WKH VXUYH\ DQG KDV QRW UXQ WKHP
VLQFH´ 7KH OHWWHU QRWHV 7KHUDQRV ³EDVHG RQ LWV GLVVDWLVIDFWLRQ ZLWK SULRU 4$ RYHUVLJKW    KDG
YRLGHG DOO UHVXOWV UHSRUWHG IRU WKH DVVD\V UXQ RQ WKH 7KHUDQRV 3URSULHWDU\ 6\VWHP  736 LQ
 DQG  DQG DOO UHSRUWHG 37,15 WHVW UXQ RQ WKH 6LHPHQV $GYLD %&6 ;3 LQVWUXPHQW WKDW
ZHQW LQWR XVH LQ 2FWREHU  WKURXJK 6HSWHPEHU RI ´ See, e.g. 7+3)0
7+(5

        2Q RU DERXW $SULO   7KHUDQRV SURYLGHG VXSSOHPHQWDO LQIRUPDWLRQ WR &06 See,
e.g. 7+(5 7+(5 HPDLO WR &06 FRS\LQJ +ROPHV  6(&86$2(352'
 HPDLOHG WR &06 GDWHG  ZLWK DWWDFKPHQWV  6(&86$2(352'
 6(&86$2(352'

        2Q RU DERXW $SULO   +ROPHV VWDWHG SXEOLFO\ DQG WR VKDUHKROGHUV ³,¶P WKH
IRXQGHU DQG &(2 RI WKLV FRPSDQ\ $Q\WKLQJ WKDW KDSSHQV LQ WKLV FRPSDQ\ LV P\ UHVSRQVLELOLW\
DW WKH HQG RI WKH GD\ :H VWRSSHG WHVWLQJ >LQ 1HZDUN@ DQG KDYH WDNHQ WKH DSSURDFK RI VD\LQJ
OHW¶V UHEXLOG WKLV HQWLUH ODERUDWRU\ IURP VFUDWFK´ 6KH VDLG IXUWKHU ³, NQRZ ZKDW ZH¶YH EXLOW   ´
See, e.g. 6(&86$2(352'

        2Q RU DERXW -XO\   &06 DGYLVHG +ROPHV DQG %DOZDQL WKDW &06 KDG GHWHUPLQHG
WKH 1HZDUN ODE ZDV QRW LQ FRPSOLDQFH ZLWK WKH &/,$ &RQGLWLRQOHYHO UHTXLUHPHQWV WKDW LW KDG
QRW UHPRYHG WKH ILQGLQJ RI LPPHGLDWH MHRSDUG\ DQG RI WKH FRQVHTXHQW LPSRVLWLRQ RI VDQFWLRQV
See, e.g. 7+(5

       2Q RU DERXW 2FWREHU   +ROPHV GLUHFWHG 7KHUDQRV WR UHOLQTXLVK LWV &/,$ OLFHQVH
DQG FHDVHG ODE RSHUDWLRQV See, e.g. 7+3)0



        7KH HYLGHQFH GHVFULEHG DERYH LV RIIHUHG IRU WKH SHUPLWWHG SXUSRVH RI PRWLYH
RSSRUWXQLW\ LQWHQW SUHSDUDWLRQ SODQ NQRZOHGJH DEVHQFH RI PLVWDNH DQG ODFN RI DFFLGHQW DV
ZHOO DV WKH H[LVWHQFH RI WKH FRQVSLUDF\ $PRQJ RWKHU WKLQJV HYLGHQFH WKDW 7KHUDQRV YLRODWHG
&/,$ UHJXODWLRQV DQG LQGXVWU\ VWDQGDUGV WHQGV WR VKRZ WKDW 7KHUDQRV¶V WHFKQRORJ\ ZDV LQ IDFW
QRW FDSDEOH RI FRQVLVWHQWO\ SURGXFLQJ DFFXUDWH DQG UHOLDEOH UHVXOWV DV DOOHJHG LQ 3DUDJUDSK 


                                                 
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 69 of 86




DQG WKDW LWV SURSULHWDU\ DQDO\]HU KDG DFFXUDF\ DQG UHOLDELOLW\ SUREOHPV DV DOOHJHG LQ 3DUDJUDSK
 6XFK HYLGHQFH WHQGV WR VKRZ VWDWHPHQWV WR LQYHVWRUV SDWLHQWV DQG RWKHUV ZHUH IDOVH DQG WKH
PDWHULDOLW\ RI VXFK VWDWHPHQWV 6XFK HYLGHQFH WHQGV WR VKRZ +ROPHV DQG %DOZDQL¶V FRQWURO RYHU
7KHUDQRV DQG NQRZOHGJH RI LWV RSHUDWLRQV (YLGHQFH 7KHUDQRV YRLGHG WHVWV LV DQ DGPLVVLRQ LWV
SULRU VWDWHPHQWV ZHUH IDOVH 7KHUDQRV¶V VWDWHPHQW LW ZDV ³GLVVDWLVI>LHG@ ZLWK SULRU 4$ RYHUVLJKW´
LV DQ DGPLVVLRQ LWV SULRU VWDWHPHQWV ZHUH IDOVH 7KHUDQRV¶V VWDWHPHQWV WR &06 DUH DGPLVVLRQV LW
ZDV QRW &/,$FRPSODLQW (YLGHQFH RI &/,$ YLRODWLRQV GHPRQVWUDWHV WKH IDOVLW\ RI FODLPV WR
LQYHVWRUV WKDW 7KHUDQRV¶V ³WHFKQRORJLFDO DGYDQFHV´ DQG ³ODERUDWRU\ LQIUDVWUXFWXUH´ ZHUH VXSHULRU
WR FRQYHQWLRQDO ODEV DV DOOHJHG LQ 3DUDJUDSKV  (YLGHQFH RI &/,$ YLRODWLRQV GHPRQVWUDWHV
WKH IDOVLW\ RI FODLPV WR LQYHVWRUV WKDW 7KHUDQRV ZDV DQ DWWUDFWLYH LQYHVWPHQW EHFDXVH LW RSHUDWHG D
OLFHQVHG KLJK FRPSOH[LW\ ODERUDWRU\

;9    $OWHULQJ RU WDPSHULQJ ZLWK WKLUGSDUW\ PHGLFDO GHYLFHV

       7KH JRYHUQPHQW PD\ RIIHU HYLGHQFH RI WKH IROORZLQJ

         +ROPHV DGPLWWHG WKDW LQ  EHIRUH WKH FOLQLFDO ODE ZHQW OLYH 7KHUDQRV PDGH
PRGLILFDWLRQV WR )'$ DSSURYHG PDFKLQHV WR SURFHVV WHVWV RQ VPDOOHU VDPSOHV See, e.g. 6(&
7; )RU H[DPSOH +ROPHV WHVWLILHG ³>V@SHDNLQJ DERXW WKH $'9,$ VSHFLILFDOO\ ZH
KDG WDNHQ RXU SURWRFRO ZKLFK LV HVVHQWLDOO\ RXU IRUPXOD IRU KRZ WR PDNH WKH FKHPLVWU\ ZRUN
ZLWK WKH VPDOO YROXPH DQG DV , XQGHUVWDQG LW RYHUWDNHQ HVVHQWLDOO\ WKH VRIWZDUH LQ WKH
LQVWUXPHQW WR LPSOHPHQW RXU SURWRFRO $QG WKHQ ZH PRGLILHG WKH SK\VLFDO KDUGZDUH 7KHUH¶V
OLWWOH FXSV WKDW DUH XVHG WR FRQWDLQ WKH VDPSOH    ZH FKDQJHG WKH JHRPHWU\ VR WKDW \RX GLGQ¶W
KDYH    ORVV´ 6(&7;  id. DW  ³:H SXUFKDVHG WKH PDFKLQHV DQG WKHQ ZH
PRGLILHG WKH KDUGZDUH´  id. DW  ³, ZDV DZDUH WKDW ZH ZHUH GRLQJ LW >LH XVLQJ
FRPPHUFLDOO\ DYDLODEOH PDFKLQHV DQG PRGLILHG SURWRFROV IRU SDWLHQW WHVWLQJ@´  6(&86$2
(352'  HPDLO WR %DOZDQL FRSLHG WR +ROPHV GHVFULELQJ XVH RI $GYLDV LQ
&/,$ ODE 

        +ROPHV DXWKRUL]HG 7KHUDQRV¶V DGPLVVLRQ LQ SULRU OLWLJDWLRQ WKDW WKH FRPSDQ\ XVHG QRQ
SURSULHWDU\ RU FRPPHUFLDOO\ DYDLODEOH PDFKLQHV RU HTXLSPHQW WR SHUIRUP EORRG WHVWV IRU
FRPPHUFLDO WHVWLQJ FHQWHU SDWLHQWV LQFOXGLQJ $EERW %HFNPDQ &RXOWHU DQG 6LHPHQV $* See,
e.g. 76 [[  76

        +ROPHV DOVR DXWKRUL]HG 7KHUDQRV¶V DGPLVVLRQ LQ SULRU OLWLJDWLRQ WKDW IURP 2FWREHU 
WR 6HSWHPEHU  WKH FRPSDQ\ PRGLILHG WKH 6LHPHQV $'9,$  DQDO\]HU WKH %'
%LRVFLHQFHV /65 )RUWHVVD DQG )$&6&DQWR ,, IORZ F\WRPHWHUV DQG WKH 'UHZ 6FLHQWLILF 'UHZ
+HPDWRORJ\ 6\VWHP WR SURFHVV *HQHUDO &KHPLVWU\ (/,6$ DQG &\WRPHWU\ EORRG WHVWV RQ
FDSLOODU\ VDPSOHV RU PLFURVDPSOHV See, e.g. 76 76 +ROPHV ZDV
DZDUH 7KHUDQRV KDG GRQH VR 6(&7;

        $GGLWLRQDO HPDLOV GHPRQVWUDWH +ROPHV DQG %DOZDQL¶V NQRZOHGJH RI PRGLILFDWLRQ RI
WKLUGSDUW\ GHYLFHV See, e.g. 76  HPDLO UH ³WKURXJKSXW DQG ODWHQF\
HVWLPDWHV´  7+3)0  HPDLO IURP %DOZDQL WR +ROPHV UH 5RVHQGRUII
³FRQFHUQV DERXW WKH ODXQFK GLVFXVVLQJ SURSRVHG XVH RI $'9,$ LQ &/,$ ODE´ 
7+3)0


                                                
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 70 of 86




        2Q RU DERXW $XJXVW   ZLWK %DOZDQL¶V NQRZOHGJH +ROPHV GLUHFWHG 'U
5RVHQGRUII ³<RX¶OO REYLRXVO\ QHHG WR PDNH VXUH RXU PLFURFXSV DQG SURWRFROV  PRGLILFDWLRQV
DUH QRW DUH QRW LQ DQ\ ZD\ YLVLEOH WR DQ\ 6LHPHQV UHS´ 'U 5RVHQGRUII ODWHU UHSRUWHG WR WKH WZR
³$OO  6LHPHQV DVVD\V RQ WKH QHZ $'9,$ WKH WHFKQLFDO UHS VKRXOGQ¶W QHHG WR ORJLQ WR WKH ROG
LQVWUXPHQW´ See, e.g. 7+3)0

       2Q RU DERXW $XJXVW   +ROPHV RUGHUHG WKDW WKH (/,6$ ODXQFK DQG YDOLGDWLQJ
7KHUDQRV¶V /'7V ZDV WKH RQO\ SULRULW\ RI WKH (/,6$ WHDP JRLQJ IRUZDUG DQG WKDW WKH WHDP KDG
 DVVD\V WR YDOLGDWH RQ WKH 6LHPHQV $GYLD See, e.g. 76

         2Q RU DERXW $XJXVW   5RVH (GPRQGV D GHYHORSPHQW VFLHQWLVW XQGHU +ROPHV DQG
%DOZDQL¶V VXSHUYLVLRQ QRWHG WR 'U 5RVHQGRUII 6XUHKND *DQJDNKHGNDU DQG RWKHUV ³WKHUH LV D
VPDOO FKDQFH WKDW 6LHPHQV WHFKV ZLOO EH DURXQG WKLV ZHHNHQG DQG LI VR ZH PXVW EH GLVFUHHW DQG
QRW OHW WKHP NQRZ WKDW ZH DUH DOWHULQJ WKH FKHPLVWULHV DQG SURWRFROV RQ WKH $'9,$´ See, e.g.
)%,6*

        6XUHNKD *DQJDNKHGNDU OHDUQHG DERXW GHYLFHV EHLQJ PRGLILHG DQG ZDV DODUPHG WKDW
FKHPLVWULHV ZHUH DOWHUHG 6KH UHVLJQHG IURP 7KHUDQRV EHFDXVH VKH ZDV QRW FRPIRUWDEOH ZLWK WKH
YDOLGDWLRQ SODQ RU ZLWK WKH XVH RI PXOWLSOH GHYLFHV WR FRPSOHWH YDOLGDWLRQ *DQJDNKHGNDU ZDV
DOVR FRQFHUQHG DERXW 7KHUDQRV DOWHULQJ GHYLFH FKHPLVWULHV DQG IHOW WKDW WKH  GHYLFH DQG
QDQRWDLQHUV ZHUH QRW ZRUNLQJ SURSHUO\ See, e.g. 865(32576

       2Q RU DERXW 1RYHPEHU   %DOZDQL GLUHFWHG ZLWK +ROPHV¶V NQRZOHGJH WKDW WKH
WZR $GYLDV RQ 1RUPDQG\ EH  GHGLFDWHG WR &/,$ PLFUR VDPSOHV VWDUWLQJ WKDW ZHHN DQG EH
³UHDG\ IRU SULPHWLPH´ %DOZDQL DQG +ROPHV ZHUH DGYLVHG 7KHUDQRV HPSOR\HHV ZHUH ZRUNLQJ
ZLWK HQJLQHHULQJ WR RSWLPL]H 7FXS GHDG YROXPH VR WKDW WKH ,6( DVVD\V FRXOG EH SURSHUO\
H[HFXWHG RQ RQH RI WKH $'9,$V 7KH\ ZHUH DOVR DGYLVHG DERXW FRQFHUQV ZLWK WKH IHDVLELOLW\ RI
PDNLQJ %DOZDQL¶V GLUHFWLYH KDSSHQ LQFOXGLQJ WKH QHHG IRU SURSHUO\ WUDLQHG SHUVRQQHO DQG
XSGDWHG YDOLGDWLRQ UHSRUWV See, e.g. 76

        +ROPHV DQG %DOZDQL ZHUH DZDUH LQ )HEUXDU\  WKDW &/,$ SHUVRQQHO ZHUH QRW
UHYLHZLQJ 4& GDWD RQ D UHJXODU EDVLV GHVSLWH WKH GHILFLHQF\ KDYLQJ DULVHQ LQ D SULRU DXGLW See,
e.g. 6(&86$2(352'

       2Q RU DERXW 0D\   %DOZDQL DGPLWWHG DQG +ROPHV ZDV WROG ³,6( RQ $GYLD LV RXU
VRUH SRLQW UHVXOWLQJ LQ RYHUZKHOPLQJ PDMRULW\ RI WKH UHGUDZV    VR ZH QHHG WR VROYH WKLV
SUREOHP LQ D VWUXFWXUHG ZD\´ See, e.g. 76

       ,Q RU DURXQG 1RYHPEHU  %DOZDQL DFNQRZOHGJHG DQG +ROPHV ZDV DGYLVHG ³WR
UHGXFH RXU UHGUDZV DQG UHUXQV ZH QHHG WR IRFXV ILUVW DQG IRUHPRVW RQ $GYLDV´ WKDW ³RXU
SUREOHP DURXQG WKH  SUREOHP DVVD\V JRW ZRUVH ZKHQ ZH PDGH FKDQJHV WR $GYLD´ ³DQG
SUREOHPV >ZHUH@ FRPLQJ IURP 1RUPDQG\ SURFHVV´ 7KH WZR ZHUH DGYLVHG ³>V@LQFH ZH KDYH
PRYHG WR 1HZDUN ZH KDYH KDG WR FDOO WKH 6LHPHQV UHS PXOWLSOH WLPHV IRU ERWK $GYLDV 7KHUH
ZHUH UHDJHQW SUREH VHQVRU LVVXHV SUREH DOLJQPHQW LVVXHV HWF    7URXEOHVKRRWLQJ ZLWK DQ
XQVWDEOH V\VWHP KDV EHHQ FKDOOHQJLQJ´ 7KH\ ZHUH DGYLVHG IXUWKHU ³,PSUHFLVLRQ IRU RXU DVVD\V


                                                
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 71 of 86




LV KLJKHU FRPSDUHG WR QHDW 6LHPHQV SURWRFRO 'LIIHUHQW DVSHFWV RI RXU SURFHVV FRQWULEXWH WR
LPSUHFLVLRQ 6DPSOH LQWHJULW\ 7HFDQ GLOXWLRQ $GYLD SURFHVVLQJ DQG GHWHFWLRQ XVH RI 3
SURWRFROV GLOXWLRQ DQG DOO QHHG WR EH WLJKWHQHG´ See, e.g. 7+(5



         7KH HYLGHQFH GHVFULEHG DERYH LV RIIHUHG IRU WKH SHUPLWWHG SXUSRVH RI PRWLYH
RSSRUWXQLW\ LQWHQW SUHSDUDWLRQ SODQ NQRZOHGJH DEVHQFH RI PLVWDNH DQG ODFN RI DFFLGHQW DV
ZHOO DV WKH H[LVWHQFH RI WKH FRQVSLUDF\ $PRQJ RWKHU WKLQJV HYLGHQFH WKDW 7KHUDQRV DOWHUHG RU
WDPSHUHG ZLWK WKLUG SDUW\ GHYLFHV DQG FRQFHDOHG WKH FKDQJHV WHQGV WR VKRZ WKDW 7KHUDQRV¶V
SURSULHWDU\ DQDO\]HU ZDV LQ IDFW QRW FDSDEOH RI FRQVLVWHQWO\ SURGXFLQJ DFFXUDWH DQG UHOLDEOH
UHVXOWV DV DOOHJHG LQ 3DUDJUDSK  DQG WKDW LWV SURSULHWDU\ DQDO\]HU KDG DFFXUDF\ DQG UHOLDELOLW\
SUREOHPV DV DOOHJHG LQ 3DUDJUDSK  6XFK HYLGHQFH WHQGV WR VKRZ VWDWHPHQWV WR LQYHVWRUV
SDWLHQWV DQG RWKHUV ZHUH IDOVH DQG WKH PDWHULDOLW\ RI VXFK VWDWHPHQWV 6XFK HYLGHQFH WHQGV WR
VKRZ +ROPHV DQG %DOZDQL¶V FRQWURO RYHU 7KHUDQRV DQG NQRZOHGJH RI LWV RSHUDWLRQV DV ZHOO DV
WKH H[LVWHQFH RI WKH VFKHPH

;9, 0XOWLSOH[LQJ WHVW UHVXOWV DQG GLVUHJDUGLQJ RXWOLHUV WR PDVN LQFRQVLVWHQF\

        ,Q RUGHU WR LPSURYH WKH DSSDUHQW SUHFLVLRQ RI LWV WHVWV 7KHUDQRV FKDQJHG LWV GHYLFHV IURP
D WKUHHWLS GHVLJQ WR D VL[WLS GHVLJQ VXFK WKDW HDFK DVVD\ ZRXOG EH UXQ VL[ WLPHV RQ D JLYHQ
VDPSOH LQ SDUDOOHO 7KHUDQRV ZRXOG WKHQ WDNH WKH VL[ UHVXOWV \LHOGHG E\ WKDW DSSURDFK UHPRYH
WKH KLJK DQG ORZ YDOXHV RI DQ DVVD\ DQG DYHUDJH WKH UHPDLQLQJ IRXU YDOXHV WR GHWHUPLQH D ILQDO
UHVXOW 'U $GDP 5RVHQGRUII VWDWHG WKDW 'DQLHO <RXQJ IRUPXODWHG WKH LGHD DQG 5RVHQGRUII
UHPHPEHUV GLVFXVVLQJ WKH SURSRVDO ZLWK +ROPHV LQ HDUO\  DQG JHWWLQJ KHU DSSURYDO $IWHU
LPSOHPHQWLQJ WKH FKDQJH RYHU WKH FRXUVH RI D PRQWK WKH DSSDUHQW SUHFLVLRQ RI 7KHUDQRV¶V WHVWV
LPSURYHG ,Q UHWURVSHFW 5RVHQGRUII VWDWHG WKDW KH KDV VRPH FRQFHUQV DERXW WKH FKDQJH WR D VL[
WLS PHWKRG +H EHOLHYHV WKDW WKH SURFHVV ZKLFK LQ HIIHFW WRR DYHUDJHV RI DYHUDJHV FRXOG PDNH
SUHFLVLRQ ORRN EHWWHU WKDQ LW LV >865(32576@

        7KHUDQRV HPSOR\HHV HPDLOHG DERXW VHWWLQJ XS WKH VL[WLS PHWKRG RI VDPSOH SURFHVVLQJ LQ
ODWH -DQXDU\  >7+3)0@ ,Q 0DUFK RI WKDW \HDU HPSOR\HHV HPDLOHG DJDLQ DERXW
WKH VL[WLS PHWKRG ZKLFK KDG DOUHDG\ EHHQ UROOHG RXW IRU SDWLHQW WHVWLQJ ,Q WKDW HPDLO FKDLQ
HPSOR\HHV GLVFXVVHG WKH IDFW WKDW DW WKDW WLPH WKH\ FRXOG QRW JHQHUDWH SDWLHQW UHVXOWV XVLQJ WKH
VL[WLS PHWKRG ZLWKRXW VHQGLQJ WKH GDWD IRU D VFULSW WR EH UXQ 7KH JRDO ZDV WR DXWRPDWH WKDW
SURFHVV HYHQWXDOO\ VR WKDW WKH VHSDUDWH VWHS RI UXQQLQJ D VFULSW ZDV QR ORQJHU QHHGHG
>7+3)0@ ,Q -XO\  5RVHQGRUII <RXQJ DQG RWKHU 7KHUDQRV HPSOR\HHV
GLVFXVVHG WKH &9 YDOXHV EHLQJ \LHOGHG E\ WKH VL[WLS PHWKRG FLWLQJ YDOXHV PRUH IDYRUDEOH WKDQ
HDUOLHU PHWKRGV >7+3)0@

        5RVHQGRUII DOVR VWDWHG WKDW UXQQLQJ DQ DVVD\ PXOWLSOH WLPHV IRU D JLYHQ VDPSOH WKHQ
UHSRUWLQJ WKH DYHUDJH RI WKH UHVXOWV LV QRW JRRG ODERUDWRU\ SUDFWLFH 'U 5RVHQGRUII DOVR
VSHFLILFDOO\ VWDWHG WKDW 7KHUDQRV¶V SUDFWLFH RI UXQQLQJ DQ DVVD\ RQ D VDPSOH PXOWLSOH WLPHV LQ
SDUDOOHO DQG VWDWLVWLFDOO\ FRPELQLQJ WKH UHVXOWV ZKLOH GLVUHJDUGLQJ RXWOLHUV ZDV ³QRW LGHDO´
,QVWHDG KH H[SODLQHG WKDW LW ZRXOG EH EHWWHU WR UXQ WKH DVVD\ D VLQJOH WLPH XVLQJ D KLJKO\ DFFXUDWH
DQG UHOLDEOH PHWKRG DQG UHSRUW WKDW UHVXOW >,QWHUYLHZ UHSRUW SHQGLQJ SURGXFWLRQ@


                                                 
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 72 of 86




        7KH HYLGHQFH GHVFULEHG DERYH LV RIIHUHG IRU WKH SHUPLWWHG SXUSRVH RI PRWLYH
RSSRUWXQLW\ LQWHQW SUHSDUDWLRQ SODQ NQRZOHGJH DEVHQFH RI PLVWDNH DQG ODFN RI DFFLGHQW DV
ZHOO DV WKH H[LVWHQFH RI WKH FRQVSLUDF\

        (YLGHQFH WKDW 7KHUDQRV XVHG D VL[WLS PHWKRG WR UXQ DVVD\V PXOWLSOH WLPHV LQ SDUDOOHO
EHIRUH PXOWLSOH[LQJ WKH UHVXOWV DQG UHSRUWLQJ WKH DYHUDJH WHQGV WR VKRZ 'HIHQGDQWV¶ SODQ WR
FRQFHDO WKH DFFXUDF\ DQG SUHFLVLRQ SUREOHPV ZLWK 7KHUDQRV¶V WHFKQRORJ\ DV ZHOO DV WKHLU LQWHQW
WR GHIUDXG SDWLHQWV E\ RIIHULQJ DQG SURYLGLQJ EORRG WHVWV WKDW ZHUH QRW DV SUHFLVH DV WKH\
DSSHDUHG WR EH

       (YLGHQFH WKDW 7KHUDQRV XVHG D VL[WLS PHWKRG WR UXQ DVVD\V PXOWLSOH WLPHV LQ SDUDOOHO
EHIRUH GLVUHJDUGLQJ RXWOLHUV WHQGV WR VKRH 'HIHQGDQWV¶ LQWHQW WR GHIUDXG YLFWLPV E\ FRQFHDOLQJ
FRQVLVWHQF\ DQG SUHFLVLRQ SUREOHPV LQKHUHQW LQ 7KHUDQRV¶V DSSURDFK WR EORRG WHVWLQJ

      (YLGHQFH WKDW 7KHUDQRV¶V PXOWLSOH[LQJ PHWKRG GLVUHJDUGHG KLJK DQG ORZ YDOXHV WHQGV WR
VKRZ 'HIHQGDQWV¶ NQRZOHGJH RI WKH IODZV DQG SUHFLVLRQ SUREOHPV LQ 7KHUDQRV¶V WHFKQRORJ\

;9,, ,PSURSHUO\ VHWWLQJ DQG DOWHULQJ UHIHUHQFH UDQJHV

       7KH JRYHUQPHQW PD\ RIIHU HYLGHQFH RI WKH IROORZLQJ

       'U 5RVHQGRUII VWDWHG WKDW DV ODE GLUHFWRU DW 7KHUDQRV KH VHW UHIHUHQFH UDQJHV IRU
7KHUDQRV DVVD\V LQFOXGLQJ DVVD\V UXQ E\ 7KHUDQRV¶V ³WSURWRFRO´ DQG RQ 7KHUDQRV¶V (GLVRQ
GHYLFHV 7KHUDQRV DOVR XVHG SXEOLVKHG UHIHUHQFH UDQJHV VSHFLILF WR RWKHU GHYLFHV DQG VSHFLILF
SRSXODWLRQV 5RVHQGRUII VWDWHG WKDW 7KHUDQRV ZDV ³LQ D KXUU\´ WR SURFHHG ZLWK WKH :DOJUHHQV
ODXQFK ,I WKDW KDG QRW EHHQ WKH FDVH KH ZRXOG KDYH SUHIHUUHG WR VHW UHIHUHQFH UDQJHV EHIRUH WKH
ODXQFK RI FOLQLFDO WHVWLQJ VHUYLFHV ,QVWHDG 7KHUDQRV ODXQFKHG LWV FOLQLFDO WHVWLQJ VHUYLFHV ZLWK
:DOJUHHQV ZLWKRXW FRQGXFWLQJ D IRUPDO UHIHUHQFH UDQJH VWXG\ 7KH UHIHUHQFH UDQJHV IRU WKH WHVWV
7KHUDQRV FRQGXFWHG ZHUH XQGHU FRQVWDQW UHYLHZ DIWHU WKH ODXQFK 5RVHQGRUII DOVR GLVDJUHHG
ZLWK RWKHUV DW 7KHUDQRV DV WR ZKHWKHU WKHUH VKRXOG EH VSHFLILF UHIHUHQFH UDQJHV IRU ILQJHUVWLFN
VDPSOHV GLVWLQFW IURP WKH UDQJHV IRU YHQRXV VDPSOHV ZLWK 5RVHQGRUII DUJXLQJ IRU LQGHSHQGHQW
UHIHUHQFH UDQJHV >6HH HJ 5RVHQGRUII 02, 865(32576 7+3)0
7+3)0@

        5RVHQGRUII DOVR VWDWHG WKDW UHIHUHQFH UDQJHV IRU ILQJHUVWLFN VDPSOHV ZHUH VHW XVLQJ D
WZHQW\VDPSOH SURFHVV +H DOVR VWDWHG WKDW 7KHUDQRV GLG QRW FDOFXODWH WKH FRHIILFLHQW RI
YDULDWLRQ SUHFLVLRQ RU UHFRYHU\ ZLWK WKH ILQJHUVWLFN PHWKRG >865(32576@

        ,Q HDUO\ -XQH  +ROPHV %DOZDQL DQG RWKHUV DW 7KHUDQRV HPDLOHG DERXW VHWWLQJ DQG
DGMXVWLQJ UHIHUHQFH UDQJHV LQ UHVSRQVH WR D SDUWLFXODU GHPR UHVXOW IRU D IHPDOH SDWLHQW ,Q WKDW
HPDLO FKDLQ 'DQLHO <RXQJ H[DPLQHV WKH VSHFLILF UHVXOWV DQG UHTXHVWV WKDW FHUWDLQ FKDQJHV EH
PDGH WR WKH UHIHUHQFH UDQJHV IRU PXOWLSOH UHVXOWV 2QH VXFK DGMXVWPHQW FDXVHV D ³ORZ´ YDOXH LQ



                                                
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 73 of 86




WKH SDWLHQW¶V WHVWV WR EHFRPH ³QRUPDO´ $QRWKHU DGMXVWPHQW NHHSV WKH SDWLHQW¶V UHVXOW IRU WKDW
DVVD\ RXWVLGH WKH UHIHUHQFH UDQJH EXW EULQJV LW FORVHU WR WKDW UDQJH >7+3)0@

        ,Q 1RYHPEHU  'U 5RVHQGRUII HPDLOHG +ROPHV DQG %DOZDQL WR DGYLVH WKHP WKDW
7KHUDQRV WHVWV VKRXOG VKRZ UHIHUHQFHV UDQJHV ³VSHFLILF WR WKH VDPSOH W\SH DQG PHWKRG EHLQJ
XVHG´ IXUWKHU DGYRFDWLQJ IRU LQIRUPDWLRQ UHJDUGLQJ VDPSOH W\SH DQG PHWKRG WR EH LQFOXGHG RQ
ODE UHSRUWV WKHPVHOYHV +ROPHV DQG %DOZDQL DSSDUHQWO\ UHMHFWHG 5RVHQGRUII¶V SURSRVDO ZLWK
%DOZDQL LQVLVWLQJ WKDW WKHUH ZDV QR GLIIHUHQFH EHWZHHQ YHQRXV EORRG DQG FDSLOODU\ EORRG >6HH
HJ 7+3)0@



        7KH HYLGHQFH GHVFULEHG DERYH LV RIIHUHG IRU WKH SHUPLWWHG SXUSRVH RI PRWLYH
RSSRUWXQLW\ LQWHQW SUHSDUDWLRQ SODQ NQRZOHGJH DEVHQFH RI PLVWDNH DQG ODFN RI DFFLGHQW DV
ZHOO DV WKH H[LVWHQFH RI WKH FRQVSLUDF\

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL GLG QRW FRQGXFW VXIILFLHQW VWXGLHV WR HVWDEOLVK DQG
VXSSRUW YDOLG UHIHUHQFH UDQJHV IRU 7KHUDQRV¶V WHVWV WHQGV WR VKRZ WKHLU PRWLYH WR ODXQFK
7KHUDQRV¶V WHVWLQJ VHUYLFHV DV VRRQ DV SRVVLEOH WR JHQHUDWH SURILWV DQG FDSWXUH PDUNHW VKDUH DW WKH
H[SHQVH RI SDWLHQW VDIHW\

        (YLGHQFH WKDW +ROPHV DQG %DOZDQL GLG QRW HVWDEOLVK SURSHU UHIHUHQFH UDQJHV EDVHG RQ
VXIILFLHQW HYLGHQFH WHQGV WR VKRZ 'HIHQGDQWV¶ LQWHQW WR GHIUDXG YLFWLPV E\ RIIHULQJ DQG
SURYLGLQJ EORRG WHVWLQJ VHUYLFHV WKDW SURGXFHG XQUHOLDEOH UHVXOWV

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL ZHUH LQ D KXUU\ WR ODXQFK WHVWLQJ VHUYLFHV UHTXLULQJ
7KHUDQRV WR VHW UHIHUHQFH UDQJHV GXULQJ DQG DIWHU WKH ODXQFK WHQGV WR VKRZ 'HIHQGDQWV¶ LQWHQW WR
GHIUDXG YLFWLPV EHIRUH WKHLU SUHYLRXV IDOVH VWDWHPHQWV ZHUH H[SRVHG

        (YLGHQFH WKDW +ROPHV DQG %DOZDQL FDXVHG 7KHUDQRV WR DGMXVW UHIHUHQFH UDQJHV EDVHG RQ
SDWLHQW UHVXOWV WHQGV WR VKRZ 'HIHQGDQWV¶ LQWHQW WR GHIUDXG SDWLHQWV E\ EULQJLQJ DEQRUPDO UHVXOWV
ZLWKLQ QRUPDO UDQJHV WR DYRLG VFUXWLQ\ RI 7KHUDQRV¶V WHVWV

       (YLGHQFH WKDW 7KHUDQRV QHHGHG WR DGMXVW UHIHUHQFH UDQJHV EDVHG RQ SDWLHQW UHVXOWV WHQGV
WR VKRZ 'HIHQGDQWV¶ NQRZOHGJH WKDW 7KHUDQRV¶V WHVWV ZHUH QRW VXIILFLHQWO\ GHYHORSHG DQG
VXIIHUHG IURP FDOLEUDWLRQ DFFXUDF\ RU UHOLDELOLW\ SUREOHPV

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL UHMHFWHG WKHLU ODERUDWRU\ GLUHFWRU¶V DGPRQLVKPHQWV
DERXW WKH QHHG IRU FXVWRPL]HG UHIHUHQFH UDQJHV IRU ILQJHUVWLFN YHUVXV YHQRXV VDPSOHV WHQGV WR
VKRZ WKHLU NQRZOHGJH RI WKRVH GLIIHUHQFHV DQG WKHLU DEVHQFH RI PLVWDNH LQ WUHDWLQJ WKRVH VDPSOH
W\SHV DV HTXLYDOHQWV





                                                
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 74 of 86




;9,,, :LWKKROGLQJ FULWLFDO WHVW UHVXOWV DQG RWKHU LPSRUWDQW LQIRUPDWLRQ IURP GRFWRUV DQG
       SDWLHQWV

       7KH JRYHUQPHQW PD\ RIIHU HYLGHQFH RI WKH IROORZLQJ

        :KHQ 7KHUDQRV REWDLQHG LQYDOLG ELFDUERQDWH UHVXOWV GXH WR VDPSOH VWDELOLW\ LVVXHV RU
RWKHU SUREOHPV LW ZRXOG ZLWKKROG WKH UHVXOW IURP GRFWRUV DQG SDWLHQWV ZLWK QR H[SODQDWLRQ
+ROPHV GLUHFWHG WKDW LI FXVWRPHUV FDOOHG WR LQTXLUH DERXW VXFK ZLWKKHOG UHVXOWV 7KHUDQRV
UHSUHVHQWDWLYHV VKRXOG UHVSRQG WKDW ³&2 UHVXOWV ZHUH QRW UHSRUWHG GXH WR WHPSRUDU\
XQDYDLODELOLW\ RI WKLV WHVW IRU WKLV VDPSOH´ DQG QRWH WKDW WKH FRPSDQ\ ZDV JURZLQJ DV IDVW DV LW
FRXOG 7KLV VWDWHPHQW ZDV PLVOHDGLQJ EHFDXVH LW GHFHSWLYHO\ FRQFHDOHG SUREOHPV ZLWK
7KHUDQRV¶V WHVWV >6HH HJ 76 76@

        :KHQ 7KHUDQRV REWDLQHG FULWLFDO WHVW YDOXHV IRU FKORULGH LW FRQGXFWHG D UHGUDZ DQGRU
UHUXQ UDWKHU WKDQ UHSRUWLQJ WKH FULWLFDO YDOXH 7KLV DSSURDFK PLVOHG GRFWRUV DQG SDWLHQWV E\
PDVNLQJ SRWHQWLDO DFFXUDF\ SUREOHPV ZLWK 7KHUDQRV¶V WHVWV >6HH HJ 76@

        $IWHU H[SHULHQFLQJ SUREOHPV ZLWK LWV K&* WHVW $OOLVRQ +VLHK LQIRUPHG %DOZDQL WKDW
7KHUDQRV KDG UHPRYHG WKH ³SUHJQDQF\ WHVW´ GHVFULSWLRQ IURP LWV K&* EORRG TXDQW DVVD\
GHVFULSWLRQ EHFDXVH WKH FRPSDQ\¶V WHVW ZDV QRW DEOH WR FRQILUP D SUHJQDQF\ +RZHYHU
7KHUDQRV FRQWLQXHG WR RIIHU WKH K&* EORRG WHVW NQRZLQJ WKDW GRFWRUV DQG SDWLHQWV ZRXOG UHO\ RQ
WKH DVVD\ WR GHWHUPLQH SUHJQDQF\ VWDWXV >6HH HJ 7+3)0@

        $IWHU H[SHULHQFLQJ SUREOHPV ZLWK LWV K&* WHVW 7KHUDQRV VZLWFKHG WKH DVVD\ IURP
ILQJHUVWLFN WR YHQRXV GUDZ 5DWKHU WKDQ LQIRUP GRFWRUV DQG SDWLHQWV WKDW WKH VZLWFK ZDV
QHFHVVLWDWHG E\ D SUREOHP ZLWK WKH DVVD\ &KULVWLDQ +ROPHV GLUHFWHG WKDW GRFWRUV DQG SDWLHQWV EH
WROG WKDW LW ZDV D ³WHPSRUDU\´ ³URXWLQH TXDOLW\ FKHFN´ UHODWHG WR 7KHUDQRV¶V H[SDQGLQJ SDWLHQW
SRSXODWLRQ >6HH HJ 7+3)0 7+3)0@

        $IWHU H[SHULHQFLQJ SUREOHPV ZLWK LWV 37,15 WHVW 7KHUDQRV VZLWFKHG WKH DVVD\ IURP
ILQJHUVWLFN WR YHQRXV GUDZ WHOOLQJ GRFWRUV DQG SDWLHQWV RQO\ WKDW LW ZDV D WHPSRUDU\ VZLWFK
&KULVWLDQ +ROPHV GLUHFWHG 7KHUDQRV FXVWRPHU VHUYLFH UHSUHVHQWDWLYHV WR DGKHUH WR D VFULSW WKDW
GHFHSWLYHO\ RPLWWHG LQIRUPDWLRQ DERXW SUREOHPV ZLWK WKH DVVD\¶V DFFXUDF\ >6HH HJ
7+3)0@

        $IWHU H[SHULHQFLQJ SUREOHPV ZLWK LWV FRPSOHWH PHWDEROLF SDQHO DVVD\V 7KHUDQRV
VZLWFKHG &03 IURP ILQJHUVWLFN WR YHQRXV GUDZ &KULVWLDQ +ROPHV VXJJHVWHG WR %DOZDQL WKDW
7KHUDQRV WHOO GRFWRUV DQG SDWLHQWV WKDW WKH VZLWFK ZDV UHODWHG WR DQ RQJRLQJ VDPSOH VWDELOLW\
VWXG\ :KHQ %DOZDQL UHMHFWHG WKDW SURSRVDO &KULVWLDQ +ROPHV UHSRUWHG WKDW KH KDG SUHYLRXVO\
XVHG ODQJXDJH FRQVLVWHQW ZLWK +ROPHV¶V GLUHFWLRQ VWDWLQJ WKDW 7KHUDQRV UHTXLUHG ODUJHU VDPSOHV
EHFDXVH LW ZDV UXQQLQJ HDFK WHVW LQ PRUH WKDQ WULSOLFDWH 7KLV H[SODQDWLRQ GHFHSWLYHO\ PDVNHG
WKH WUXH UHDVRQ IRU WKH VZLWFK WR YHQRXV GUDZV >6HH HJ 7+3)0@

        :KHQ 7KHUDQRV VZLWFKHG 37,15 IURP ILQJHUVWLFN WR YHQRXV DIWHU H[SHULHQFLQJ SUREOHPV
ZLWK WKH DVVD\ 7KHUDQRV UHSUHVHQWDWLYHV LQFOXGLQJ .LPEHUO\ $OIRQVR H[SODLQHG WKH FKDQJH E\
WHOOLQJ GRFWRUV DQGRU SDWLHQWV WKDW 7KHUDQRV KDG FRQILGHQFH LQ LWV WHVWLQJ DQG WKH VZLWFK WR


                                                
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 75 of 86




YHQRXV GUDZV ZDV LQWHQGHG VLPSO\ WR JLYH WKH GRFWRU WKH H[SHULHQFH KH RU VKH ZDV PRUH
DFFXVWRPHG WR 7KLV H[SODQDWLRQ GHFHSWLYHO\ PDVNHG WKH WUXH UHDVRQ IRU WKH VZLWFK >6HH HJ
7+3)0@

        7KHUDQRV UDQ +E$F WHVWV XVLQJ WZR GLIIHUHQW PHWKRGV YHQRXV EORRG RQ DQ $GYLD
GHYLFH DQG ILQJHUVWLFN RQ D '&$ 9DQWDJH GHYLFH 7KHUDQRV¶V /DE 'LUHFWRU 'U $GDP
5RVHQGRUII LQIRUPHG VWDII WKDW WKLV DSSURDFK PDGH ³QR VHQVH ZKDWVRHYHU´ DQG WKDW LW ³JRHV
DJDLQVW HYHU\ UHFRPPHQGDWLRQ´ 5HVXOWV IURP HDFK RI WKHVH W\SHV RI +E$F WHVWV ZHUH SURYLGHG
WR GRFWRUV ZLWKRXW H[SODQDWLRQ DV WR WKH W\SHV RI DQDO\]HUV XVHG WR FRQGXFW WKH DVVD\V FUHDWLQJ D
VLWXDWLRQ ZKHUH GRFWRUV GLG QRW KDYH WKH LQIRUPDWLRQ WKH\ QHHGHG WR SODFH WKH UHVXOWV LQ FRQWH[W
7KLV ZDV HVSHFLDOO\ SUREOHPDWLF LQ VLWXDWLRQV ZKHUH D VLQJOH SDWLHQW KDG 7KHUDQRV PXOWLSOH
7KHUDQRV DVVD\V FRQGXFWHG XVLQJ GLIIHUHQW PHWKRGV \LHOGLQJ GLIIHUHQW UHVXOWV WKDW IDOVHO\
VXJJHVWHG WR WKH GRFWRU WKDW WKH SDWLHQW¶V DQDO\WH YDOXHV KDG FKDQJHG 7KLV ZDV WKH FDVH ZLWK D
SDWLHQW WUHDWHG E\ 'U 3KHODQ ZKR ZDV WKH VXEMHFW RI LQWHUQDO HPDLOV DW 7KHUDQRV >6HH HJ
7+3)0 5RVHQGRUII 02, 865(32576@

        $OWKRXJK 7KHUDQRV XVHG D YDULHW\ RI PHWKRGV WR FRQGXFW LWV EORRG WHVWV LWV ODE UHSRUWV
VHQW WR GRFWRUV DQG SDWLHQWV GLG QRW GLVFORVH PHWKRG DQG VDPSOH W\SH²LPSRUWDQW LQIRUPDWLRQ
WKDW ZRXOG DOORZ UHFLSLHQWV WR SXW WKH UHVXOWV WKHPVHOYHV LQ FRQWH[W ,Q 1RYHPEHU RI  'U
5RVHQGRUII HPDLOHG +ROPHV DQG %DOZDQL WR DGYLVH WKDW UHIHUHQFH UDQJHV VKRXOG EH VSHFLILF WR
VDPSOH W\SH DQG PHWKRG ,Q WKDW VDPH PHVVDJH KH VWDWHG KLV SUHIHUHQFH WKDW SK\VLFLDQV VKRXOG
³EH DZDUH LI D WHVW ZDV SHUIRUPHG RQ ILQJHUVWLFN YHUVXV YHQRXV EORRG´ H[SODLQLQJ WKDW WKDW
LQIRUPDWLRQ ³VKRXOG EH PDGH FOHDU LQ WKH ODERUDWRU\ UHSRUW´ $FFRUGLQJ WR 'U 5RVHQGRUII WKLV
LQIRUPDWLRQ ³ZRXOG PDNH WKH SK\VLFLDQ PRUH XQGHUVWDQGLQJ RI GLVFUHSDQW UHVXOWV WKDW PLJKW DULVH
GXH WR PDWUL[VDPSOH W\SH HIIHFWV´ 'XULQJ WKDW VDPH PRQWK 'U 5RVHQGRUII FRUUHVSRQGHG ZLWK
+ROPHV %DOZDQL DQG RWKHUV UHJDUGLQJ D SK\VLFLDQ ZKR KDG LQTXLUHG DERXW D GLVFUHSDQF\ LQ
SDWLHQW WHVW UHVXOWV REWDLQHG IURP 7KHUDQRV 'U 5RVHQGRUII WKHQ H[SODLQHG WKDW WKH GLIIHUHQFH LQ
WKH SDWLHQWV¶ UHVXOWV IURP WZR WHVWV WHQ GD\V DSDUW PLJKW KDYH EHHQ GXH WR WKH IDFW WKDW 7KHUDQRV
WHVWV WKH DQDO\WH RQ FDSLOODU\ EORRG ZKLOH WKH RWKHU ODE WHVWV IRU WKDW DQDO\WH XVLQJ YHQRXV EORRG
,Q FRQQHFWLRQ ZLWK WKDW H[DPSOH 5RVHQGRUII VXJJHVWHG WKDW 7KHUDQRV¶V ODE UHSRUWV VKRXOG UHSRUW
³H[DFWO\ ZKDW PHWKRG DQG VDPSOH W\SH LV EHLQJ XVHG IRU WHVWLQJ RQ HYHU\ ODE UHSRUW´ DQG QRWHG
WKDW KH KDG PDGH WKDW SURSRVDO WR %DOZDQL WKH SUHYLRXV ZHHN 'HVSLWH WKH DERYH LQSXW 7KHUDQRV
QHYHU GLVFORVHG WKDW W\SH RI LQIRUPDWLRQ RQ LWV UHSRUWV VHQW WR GRFWRUV DQG SDWLHQWV ,Q SDUWLFXODU
%DOZDQL ZDV UHVLVWDQW WR 5RVHQGRUII¶V VXJJHVWLRQ EHFDXVH KH UHIXVHG WR DFNQRZOHGJH WKDW WKHUH
PLJKW EH GLIIHUHQFHV EHWZHHQ YHQRXV DQG FDSLOODU\ EORRG >6HH HJ 7+3)0
7+3)0@



        7KH HYLGHQFH GHVFULEHG DERYH LV RIIHUHG IRU WKH SHUPLWWHG SXUSRVH RI PRWLYH
RSSRUWXQLW\ LQWHQW SUHSDUDWLRQ SODQ NQRZOHGJH DEVHQFH RI PLVWDNH DQG ODFN RI DFFLGHQW DV
ZHOO DV WKH H[LVWHQFH RI WKH FRQVSLUDF\

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL ZLWKKHOG FULWLFDO UHVXOWV IURP GRFWRUV DQG SDWLHQWV²
UHGUDZLQJ VDPSOHV RU YRLGLQJ WKH UHVXOWV WKHPVHOYHV²WHQGV WR VKRZ 'HIHQGDQWV¶ LQWHQW WR



                                                
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 76 of 86




GHIUDXG SDWLHQWV E\ GHSULYLQJ WKHP RI WKH LQIRUPDWLRQ WKH\ EHOLHYHG WKH\ ZRXOG UHFHLYH ZKHQ
SDWURQL]LQJ 7KHUDQRV¶V VHUYLFHV

         (YLGHQFH WKDW +ROPHV DQG %DOZDQL ZLWKKHOG FULWLFDO UHVXOWV IURP GRFWRUV DQG SDWLHQWV
WHQGV WR VKRZ 'HIHQGDQWV¶ NQRZOHGJH RI WKH DFFXUDF\ DQG UHOLDELOLW\ SUREOHPV ZLWK 7KHUDQRV¶V
WHVWV WR WKH H[WHQW WKDW GHFLVLRQ VKRZV D ODFN RI FRQILGHQFH LQ 7KHUDQRV¶V WHVW UHVXOWV

         (YLGHQFH WKDW +ROPHV DQG %DOZDQL ZLWKKHOG FULWLFDO UHVXOWV IURP GRFWRUV DQG SDWLHQWV
WHQGV WR VKRZ 'HIHQGDQWV¶ LQWHQW WR GHFHLYH YLFWLPV E\ KROGLQJ EDFN LQIRUPDWLRQ WKDW PLJKW
FDXVH YLFWLPV WR VXVSHFW RU GLVFRYHU WKH DFFXUDF\ DQG UHOLDELOLW\ SUREOHPV ZLWK 7KHUDQRV¶V WHVW
UHVXOWV

        (YLGHQFH WKDW +ROPHV DQG %DOZDQL ZLWKKHOG FULWLFDO UHVXOWV IURP GRFWRUV DQG SDWLHQWV
WHQGV WR VKRZ 'HIHQGDQWV¶ PRWLYH WR SUHVHUYH DQG HQKDQFH WKH FRPSDQ\¶V UHSXWDWLRQ DQG PDUNHW
VKDUH DW DOO FRVWV

        (YLGHQFH WKDW 'HIHQGDQWV DQG RWKHU 7KHUDQRV UHSUHVHQWDWLYHV PDGH H[FXVHV IRU RQJRLQJ
SUREOHPV ZLWK 7KHUDQRV¶V WHVWV DQG ZLWKKHOG WKH WUXH UHDVRQV IRU PLVVLQJ UHVXOWV WHQGV WR VKRZ
WKH H[LVWHQFH RI WKH FRQVSLUDF\

        (YLGHQFH WKDW 'HIHQGDQWV DQG WKHLU DJHQWV JDYH YDJXH UHDVRQV IRU WHVW IDLOXUHV UDWKHU WKDQ
GLVFORVLQJ WKH XQGHUO\LQJ SUREOHPV ZLWK WKH WHVWV WHQGV WR VKRZ 'HIHQGDQWV¶ LQWHQW WR GHIUDXG

         (YLGHQFH WKDW 'HIHQGDQWV DQG WKHLU DJHQWV QHHGHG WR JHQHUDWH H[FXVHV DQG YDJXH
H[SODQDWLRQV IRU PLVVLQJ WHVW UHVXOWV WHQGV WR VKRZ 'HIHQGDQWV¶ NQRZOHGJH RI WKH DFFXUDF\ DQG
UHOLDELOLW\ SUREOHPV LQ 7KHUDQRV¶V WHVWV

      (YLGHQFH WKDW 'HIHQGDQWV DQG WKHLU DJHQWV GLG QRW GLVFORVH WR GRFWRUV DQG SDWLHQWV WKH
PHWKRGV E\ ZKLFK WKHLU WHVWV ZHUH EHLQJ FRQGXFWHG²RU WKH QDWXUH RI WKH GHYLFHV XVHG²WHQGV WR
VKRZ 'HIHQGDQWV¶ LQWHQW WR GHIUDXG YLFWLPV E\ FRQFHDOLQJ WKHLU UHOLDQFH RQ WKLUG SDUW\ GHYLFHV

;,; 'HFOLQLQJ WR FRQGXFW RU DJUHH WR PHDQLQJIXO FRPSDUDWLYH WHVWV

       7KH JRYHUQPHQW PD\ RIIHU HYLGHQFH RI WKH IROORZLQJ

       7RE\ &RVJURYH LV WKH IRUPHU &(2 RI WKH &OHYHODQG &OLQLF DQG KHDUG DERXW 7KHUDQRV LQ
PLG WKURXJK %LOO )ULVW ZKR ZDV RQ 7KHUDQRV¶V %RDUG >865(32576 6(&
)5,67:(@ &RVJURYH ZDV H[FLWHG DERXW WKH SURVSHFW RI 7KHUDQRV EDVHG RQ ZKDW KH
KHDUG WKH FRPSDQ\ FRXOG GR DQG EHOLHYHG &OHYHODQG &OLQLF ZDV ZHOO SRVLWLRQHG WR WHVW WKH
FDSDELOLWLHV RI WKH 7KHUDQRV PDFKLQH ,I WKH GHYLFH SHUIRUPHG ZHOO &OHYHODQG &OLQLF ZRXOG KDYH
EHHQ LQWHUHVWHG LQ EHLQJ DPRQJ WKH HDUO\ LPSOHPHQWHUV RI WKH WHFKQRORJ\ &RVJURYH PHW ZLWK
+ROPHV VL[ WR HLJKW WLPHV LQFOXGLQJ GXULQJ D YLVLW E\ KLP WR 7KHUDQRV DQG D YLVLW E\ +ROPHV WR
WKH &OHYHODQG &OLQLF 7KRXJK &OHYHODQG &OLQLF RYHUDOO ZDV LQWHUHVWHG LQ WHVWLQJ WKH 7KHUDQRV
WHFKQRORJ\ VRPH DW WKH &OLQLF DSSHDUHG WR EH VNHSWLFDO RI 7KHUDQRV¶V FODLPV 2Q 6HSWHPEHU 
 7KHUDQRV KRVWHG &RVJURYH DQG D ODUJHU JURXS IURP &OHYHODQG &OLQLF IRU D VHULHV RI
PHHWLQJV GLVFXVVLQJ SRWHQWLDO FROODERUDWLRQ >7+3)0@ &RVJURYH UHFDOOV WKDW


                                                
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 77 of 86




7KHUDQRV DOVR FDPH WR WKH &OHYHODQG &OLQLF WR PHHW ZLWK KLP DQG KH GLG QRW VHH DQ\ HTXLSPHQW
RU WHVWLQJ GHYLFHV WKDW WKH\ KDG ZLWK WKHP GXULQJ WKDW YLVLW >865(32576@

        2Q 'HFHPEHU   &OHYHODQG &OLQLF HQWHUHG LQWR D FROODERUDWLRQ DJUHHPHQW ZLWK
7KHUDQRV LQWHQGHG WR HVWDEOLVK D IUDPHZRUN LQ ZKLFK WKH SDUWLHV ZRXOG ZRUN WRJHWKHU LQ
IXUWKHUDQFH RI D ORQJWHUP VWUDWHJLF DOOLDQFH WR IXUWKHU SDWLHQW KHDOWK 7KH ³FXUUHQW RSSRUWXQLWLHV´
IRU FROODERUDWLRQ LGHQWLILHG LQ WKH DJUHHPHQW LQFOXGHG WKH &OLQLF DVVLVWLQJ 7KHUDQRV LQ VWXGLHV RI
7KHUDQRV WHVWLQJ DQG QHZ 7KHUDQRV WHVW GHYHORSPHQW RQVLWH SLORW VWXGLHV LQYROYLQJ SODFHPHQW
RI D 7KHUDQRV WHVW SODWIRUP RQVLWH DW WKH &OLQLF 7KHUDQRV VHWWLQJ XS DQG UXQQLQJ D &/,$
ODERUDWRU\ RQVLWH DW WKH &OLQLF XVH RI 7KHUDQRV WHVWLQJ VHUYLFHV IRU &OLQLF SDWLHQWV DQG
FRRSHUDWLRQ LQ FOLQLFDO WULDOV ZLWK WKH &OLQLF ZRUNLQJ ZLWK 7KHUDQRV RQ SURVSHFWLYH VWXGLHV WR
GHPRQVWUDWH WKH SHUIRUPDQFH DQG LPSDFW RI WKH 7KHUDQRV LQIUDVWUXFWXUH >&&)@

        )URP WKH WLPH WKH SDUWLHV HQWHUHG LQWR WKH DERYH DJUHHPHQW DQG WKH HYHQWXDO UHOHDVH RI WKH
:DOO 6WUHHW -RXUQDO DUWLFOH LQ 2FWREHU  WKH &OLQLF¶V SRVLWLRQ ZDV WKDW LW ZDQWHG WR UHFHLYH
H[DPSOHV RI 7KHUDQRV WHFKQRORJ\ WR WHVW LW LQ WKHLU ODERUDWRU\ &RVJURYH KDG HPDLO GLVFXVVLRQV
UHJDUGLQJ VSHFLILF SURSRVDOV FRQWLQJHQW RQ WKH UHFHLSW RI 7KHUDQRV¶V GHYLFHV >&&)
&&)@ ,I WKH WHFKQRORJ\ SHUIRUPHG ZHOO WKH &OLQLF ZRXOG UHSRUW LW DV JRRG 7KH
&OLQLF KRZHYHU QHYHU UHFHLYHG D GHYLFH IURP 7KHUDQRV DQG &RVJURYH QHYHU UHFHLYHG DQ
H[SODQDWLRQ DV WR ZK\ QRW >865(32576@

       )ROORZLQJ WKH UHOHDVH RI WKH :DOO 6WUHHW -RXUQDO DUWLFOH LQ 2FWREHU  VWDII DW WKH
&OHYHODQG &OLQLF GLVFXVVHG WKH QHHG WR XQGHUVWDQG KRZ 7KHUDQRV ZDV XVLQJ DQG WHVWLQJ LWV
WHFKQRORJ\ DQG JHW RQ WKH VDPH SDJH ZLWK 7KHUDQRV RQ PHVVDJLQJ DERXW WKHLU UHODWLRQVKLS
>&&)@ &RVJURYH UHPHPEHUV UHDFKLQJ RXW WR +ROPHV DQG RIIHULQJ WR KHOS DQG WKDW KH
PHQWLRQHG WR KHU DW WKDW WLPH WKDW WKH &OLQLF ZDV VWLOO UHDG\ WR WHVW 7KHUDQRV¶V WHFKQRORJ\ >86
5(32576@ ,Q UHVSRQVH KH UHFHLYHG DQ HPDLO IURP 7KHUDQRV¶V LQKRXVH DWWRUQH\
SURYLGLQJ KLP ZLWK 7KHUDQRV¶V ³FRUH WKHPHV´ LQ UHVSRQGLQJ WR WKH :6- DUWLFOH
>&&)@

        &RVJURYH FRQWLQXHG WR SUHVV +ROPHV WR VHQG WKH &OLQLF D 7KHUDQRV GHYLFH WKH\ FRXOG
HYDOXDWH EXW 7KHUDQRV QHYHU VHQW WKH GHYLFH $IWHU WKH YLVLW WR 7KHUDQRV LQ  &RVJURYH
UHPHPEHUV D UDSLG GHFOLQH LQ FRPPXQLFDWLRQ EHWZHHQ WKH FRPSDQ\ DQG WKH &OLQLF DQG WKH
UHODWLRQVKLS SHWHUHG RXW >865(32576@

        %\URQ 7URWW UXQV %'7 &DSLWDO DQG FRQVLGHUHG LQYHVWLQJ LQ 7KHUDQRV IROORZLQJ KLV
LQWURGXFWLRQ WR +ROPHV LQ 6HSWHPEHU  >865(32576@ %'7 PHW ZLWK 7KHUDQRV
DQG EHJDQ LWV GXH GLOLJHQFH ZRUN OHDGLQJ XS WR DQ LQYHVWPHQW >%'76(&B6'@ %'7
ZDV LPSUHVVHG ZLWK WKH LQIRUPDWLRQ LW UHFHLYHG IURP 7KHUDQRV DERXW WKH SXUSRUWHG FDSDELOLWLHV RI
LWV DQDO\]HUV EXW ZDV HVSHFLDOO\ IRFXVHG RQ WKH UHSUHVHQWDWLRQ WKDW 7KHUDQRV ZRXOG EH VHQGLQJ
LWV ER[ GHYLFH WR &OHYHODQG &OLQLF IRU HYDOXDWLRQ 7URWW ZDQWHG WKLV WHVWLQJ WR RFFXU EHIRUH %'7
LQYHVWHG VR WKDW WKH &OLQLF FRXOG VLJQ RII RQ WKH GHYLFH 7URWW EHFDPH DZDUH WKDW WKH &OLQLF DQG
7KHUDQRV DQQRXQFHG D MRLQW YHQWXUH DW VRPH SRLQW EXW WKDW 7KHUDQRV QHYHU VHQW WKH &OLQLF D
GHYLFH 'XULQJ WKH GLVFXVVLRQV %'7 VHQW 7KHUDQRV D GRFXPHQW VXPPDUL]LQJ LWV YLHZ RI WKH
FRPSDQ\ DQG IRU SRWHQWLDO XVH ZLWK FRLQYHVWRUV >%'76(&B367@ 8OWLPDWHO\ %'7



                                                
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 78 of 86




GHFOLQHG WR LQYHVW LQ 7KHUDQRV ODUJHO\ GXH WR 7KHUDQRV¶V IDLOXUH WR VHQG DQ\ GHYLFHV WR &OHYHODQG
&OLQLF IRU HYDOXDWLRQ >865(32576@

         'DYLG %RLHV DV D PHPEHU RI 7KHUDQRV¶V %RDUG RI 'LUHFWRUV DOVR XUJHG +ROPHV WR
FRQGXFW LQGHSHQGHQW WHVWLQJ RI 7KHUDQRV¶V DQDO\]HUV WR SURYH WKH HIILFDF\ RI WKH GHYLFHV DQG WR
DQVZHU FULWLFLVPV )RU H[DPSOH LQ $XJXVW  7KHUDQRV SXEOLVKHG VRPH WHVW UHVXOWV WR D
OLPLWHG H[WHQW %RLHV ZDV QRW VDWLVILHG E\ WKLV OHYHO RI WUDQVSDUHQF\ EHFDXVH KH EHOLHYHG WKDW
IRXUSDUW\ WHVWLQJ²FRPSDULQJ 7KHUDQRV WR 4XHVW /DE&RUS DQG UHIHUHQFH ODEV²ZDV WKH RQO\
ZD\ WR UHVROYH WKH GRXEWV DERXW WKH UHOLDELOLW\ RI 7KHUDQRV WHFKQRORJ\ 7KHUDQRV PDQDJHPHQW
VDLG WKH\ ZHUH JRLQJ WR FRQGXFW WKDW WHVWLQJ LQ  EXW WKH\ QHYHU UHOHDVHG WKH UHVXOWV DV IDU DV
%RLHV NQRZV $W VRPH SRLQW PDQDJHPHQW WROG %RLHV WKDW WKH WHVWLQJ KDG VWDUWHG EXW KDG EHHQ
KHOG XS E\ D FRQILGHQWLDOLW\ DJUHHPHQW %RLHV UHSRUWHG WKDW IHOORZ %RDUG PHPEHU :LOOLDP 3HUU\
DOVR ZDQWHG LQGHSHQGHQW WHVWLQJ RI 7KHUDQRV DQDO\]HUV LH KH ZDQWHG 7KHUDQRV WR VKLS WKH
7KHUDQRV ER[ RXW WR DQ LQGHSHQGHQW ODE ZKR FRXOG FRQILUP LWV FDSDELOLWLHV %RLHV SUHIHUUHG WKH
LGHD RI PXOWLSDUW\ WHVWLQJ EHFDXVH KH EHOLHYHG LW ZRXOG VKRZ HTXLYDOHQW GLVFUHSDQFLHV EHWZHHQ
DOO SDUWLFLSDQWV :KHQ %RLHV PHW ZLWK UHSUHVHQWDWLYHV IURP WKH :DOO 6WUHHW -RXUQDO OHDGLQJ XS WR
WKH SXEOLFDWLRQ RI WKH &DUUH\URX DUWLFOH LQ 2FWREHU  %RLHV RIIHUHG WR EULQJ D GHYLFH WR WKH
:DOO 6WUHHW -RXUQDO IRU WHVWLQJ +H KDG QRW GLVFXVVHG WKLV SURSRVDO ZLWK 7KHUDQRV PDQDJHPHQW
EHIRUHKDQG RU REWDLQHG DSSURYDO IURP +ROPHV WR PDNH WKH RIIHU +H XUJHG 7KHUDQRV
PDQDJHPHQW WR IROORZ WKURXJK RQ KLV RIIHU DQG UHFHLYHG PHVVDJHV WKDW LW ZRXOG EH GRQH EXW
7KHUDQRV VXEVHTXHQWO\ GHOD\HG DQG QHYHU HQGHG XS VHQGLQJ D GHYLFH WR WKH :6- IRU HYDOXDWLRQ
7KHUDQRV QHYHU FRPSOHWHG DQ\ DSSURDFK IRU RXWVLGH HYDOXDWLRQ RI LWV DQDO\]HUV GXULQJ %RLHV¶V
WLPH ZLWK WKH FRPSDQ\ ZKLFK VWUHWFKHG XQWLO )HEUXDU\  >6HH HJ 865(32576
 6(&)5,67:( 6(&)5,67:( 6(&86$2(352'
@

       'U 0HOLVVD 3HVVLQ LV WKH &KDLU RI WKH GHSDUWPHQW RI ODERUDWRU\ PHGLFLQH DW 0HPRULDO
6ORDQ .HWWHULQJ &DQFHU &HQWHU 06.&&  3HVVLQ OHDUQHG RI 7KHUDQRV LQ  DQG VXEVHTXHQWO\
HQJDJHG LQ GLVFXVVLRQV ZLWK 7KHUDQRV DERXW SRWHQWLDO FROODERUDWLRQ 06.&& DVNHG 7KHUDQRV
PXOWLSOH WLPHV LI WKH\ FRXOG SODFH D 7KHUDQRV DQDO\]HU RQVLWH WR FRQGXFW WHVWLQJ DQG HYDOXDWH LWV
SHUIRUPDQFH 7KHUDQRV UHVSRQGHG WKDW LW ZDV QRW ZLOOLQJ WR WDNH WKDW VWHS /DWHU 7KHUDQRV
RIIHUHG WR SODFH D GHYLFH DW 06.&& ZLWK D 7KHUDQRV HPSOR\HH UXQQLQJ LW EXW WKDW ZRXOG KDYH
UHTXLUHG D ORFDO 1HZ <RUN GRFWRU >865(32576@

        (ULQ (GJDU LV D UHWLUHG 86 $UP\ &RORQHO DQG KDG GHDOLQJV ZLWK 7KHUDQRV LQ FRQQHFWLRQ
ZLWK D SRWHQWLDO FROODERUDWLRQ ZLWK WKH PLOLWDU\ >865(32576@ (GJDU VHUYHG DV WKH
FRPPDQG VXUJHRQ ZRUNLQJ IRU *HQHUDO 0DWWLV DQG RYHUVDZ KRZ &(17&20 ZRXOG WDNH FDUH RI
FDVXDOWLHV (GJDU OHDUQHG DERXW 7KHUDQRV LQ  ZKHQ 0DWWLV VHQW KLP DQ HPDLO DERXW WKH
FRPSDQ\ DQG +ROPHV (GJDU HYHQWXDOO\ PHW ZLWK +ROPHV DW 7KHUDQRV DQG ZDV LPSUHVVHG E\
+ROPHV¶V FODLPV DERXW WKH WHFKQRORJ\ >76 76 76@ (GJDU DQG
0DWWLV ZHUH LQ DJUHHPHQW WKDW WKH PLOLWDU\ VKRXOG PRYH IRUZDUG ZLWK D SLORW RI WKH 7KHUDQRV
WHFKQRORJ\ )URP WKDW SRLQW IRUZDUG KRZHYHU (GJDU IHOW OLNH 7KHUDQRV ZDV VWDOOLQJ IRU WKH
IROORZLQJ \HDU DQG D KDOI (GJDU ZDV WU\LQJ WR JHW RQH RI 7KHUDQRV¶V PDFKLQHV WR FRQGXFW WHVWLQJ
DQG +ROPHV ZRXOG UHVSRQG ZLWK SURPLVHV WKDW KH ZDV WKH FRPSDQ\¶V WRS SULRULW\ 6WLOO KH ZDV
NHSW ZDLWLQJ IRU WKH GHYLFH >865(32576@ (YHQ ZKHQ (GJDU OHIW WR JR WR )RUW
'HWULFN WKH 7KHUDQRV SURMHFW VWLOO ZDV QRW PRYLQJ IRUZDUG DQG 0DWWLV H[SUHVVHG UHJUHW ZKHQ KH


                                                
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 79 of 86




UHWLUHG LQ WKH ILUVW SDUW RI  WKDW WKH 7KHUDQRV SURMHFW KDG QRW JRWWHQ RII WKH JURXQG (GJDU
KDG VRPH IXUWKHU GLVFXVVLRQV ZLWK 7KHUDQRV DERXW ZRUNLQJ ZLWK WKH PLOLWDU\¶V ,QVWLWXWH RI
6XUJLFDO 5HVHDUFK EXW (GJDU GRHV QRW EHOLHYH 7KHUDQRV HYHU VHQW D PDFKLQH WR WKH ,65 RU WR )RUW
%UDJJ >865(32576 76@ $IWHU DQ DGGLWLRQDO YLVLW WR 7KHUDQRV ZKHUH
(GJDU KDG D ILQJHUVWLFN EORRG GUDZ GRQH EXW QHYHU UHFHLYHG WKH UHVXOWV KH EHJDQ WR ORVH KRSH
WKDW 7KHUDQRV ZRXOG IROORZ WKURXJK DQG VHQG DQ DQDO\]HU IRU WHVWLQJ 7KRXJK &(17&20 ZDV
DOZD\V UHDG\ WR DFFHSW 7KHUDQRV GHYLFHV IRU HYDOXDWLRQ 7KHUDQRV QHYHU VHQW D GHYLFH WR JR WR
WKH ILHOG (GJDU¶V ODVW FRQWDFW ZLWK +ROPHV ZDV LQ HDUO\  $W WKDW WLPH KH ZDV VWLOO DVNLQJ
KHU ZKHQ KH ZRXOG UHFHLYH WKH 7KHUDQRV GHYLFH 6KH WROG KLP ³QH[W ZHHN´ DQG NHSW DVVXULQJ
KLP WKDW &(17&20 ZDV WKHLU WRS SULRULW\ >865(32576@

        'HH $QQD 6PLWK LV &(2 RI 6DUDK &DQQRQ &DQFHU &HQWHU DQG ILUVW KHDUG RI 7KHUDQRV DQG
+ROPHV LQ  RU  6KH NQHZ +ROPHV DV D ³ZRQGHU´ LQ WKH EXVLQHVV DQG XQGHUVWRRG WKDW
+ROPHV KDG GHYHORSHG WHFKQRORJ\ WKDW ZRXOG HDVH WKH EXUGHQ RI EORRG WHVWLQJ IRU SDWLHQWV >86
5(32576@ $IWHU 6PLWK PHW +ROPHV LQ  GXULQJ DQ HYHQW KRVWHG E\ %LOO )ULVW
6DUDK &DQQRQ 5HVHDUFK ,QVWLWXWH 6&5, SXUVXHG D FRQVXOWLQJ UHODWLRQVKLS ZLWK 7KHUDQRV
>6&5,B@ 6PLWK WRXUHG WKH 7KHUDQRV IDFLOLWLHV DQG ZDV VKRZQ D 7KHUDQRV EORRG WHVWLQJ
GHYLFH >6&5,B@ 6&5, ZDV ZLOOLQJ WR KHOS 7KHUDQRV EXW IHOW SUHVVXUH IURP 7KHUDQRV WR
UHOHDVH D VWDWHPHQW WR WKH PHGLD WKDW WKH SDUWLHV ZHUH ZRUNLQJ WRJHWKHU >6&5,B
6&5,B@ 6XFK D VWDWHPHQW XOWLPDWHO\ ZDV QRW LVVXHG GXH WR WKH QHJDWLYH :DOO 6WUHHW
-RXUQDO DUWLFOH LQ 2FWREHU  )ROORZLQJ WKH UHOHDVH RI WKDW DUWLFOH 6PLWK EHOLHYHG 7KHUDQRV
QHHGHG WR FRXQWHU WKDW QDUUDWLYH E\ SXEOLVKLQJ WKHLU GDWD DQG EHOLHYHG WKDW 6&5, KDG WKH
SODWIRUP WR DVVLVW 7KHUDQRV LQ WKDW ZD\ >6&5,B 6&5,B 6&5,B 86
5(32576@ 8OWLPDWHO\ 7KHUDQRV GLG QRW HQOLVW 6&5,¶V KHOS DQG ZRUN ZLWK 6&5, RQ
JHQHUDWLQJ DQG SXEOLVKLQJ GDWD DQG 6PLWK GLG QRW XQGHUVWDQG 7KHUDQRV¶V UHDVRQ 6&5, QHYHU
UHFHLYHG WKH GDWD LW UHTXHVWHG IURP 7KHUDQRV

        ,Q D 6HSWHPEHU   YLGHR SXEOLVKHG E\ &1%& +ROPHV UHVSRQGHG WR D TXHVWLRQ
DERXW 7KHUDQRV¶V ODFN RI SHHUUHYLHZHG ERQD ILGHV E\ VWDWLQJ ³:H GR LW >DQVZHU RXU FULWLFV@ E\
VXEPLWWLQJ WR )'$ , PHDQ \RX ORRN DW D SHHU UHYLHZ MRXUQDO VRPHRQH VSHQGV  PLQXWHV RQ LW
DQG \RX UHOHDVH D SXEOLFDWLRQ´ ³$QG LQ ODE WHVWLQJ WKHUH LV QR KLJKHU VWDQGDUG WKDQ WKH )'$
$QG HVSHFLDOO\ ZLWK WKH ZRUN ZH YH GRQH WR DGYRFDWH IRU LQGLYLGXDO ULJKW WR JHW HQJDJHG LQ WKH
WHVWLQJ SURFHVV \RX FDQ W FRPSURPLVH RQ WKDW´ >0(',$@



        7KH HYLGHQFH GHVFULEHG DERYH LV RIIHUHG IRU WKH SHUPLWWHG SXUSRVH RI PRWLYH
RSSRUWXQLW\ LQWHQW SUHSDUDWLRQ SODQ NQRZOHGJH DEVHQFH RI PLVWDNH DQG ODFN RI DFFLGHQW DV
ZHOO DV WKH H[LVWHQFH RI WKH FRQVSLUDF\

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL ZHUH UHOXFWDQW RU XQZLOOLQJ WR SURYLGH WKHLU GHYLFHV WR
LQGHSHQGHQW SDUWLHV ZKR ZRXOG WHVW WKH GHYLFHV¶ FDSDELOLWLHV WHQGV WR VKRZ 'HIHQGDQWV¶
NQRZOHGJH RI WKH SUREOHPV DQG ZHDNQHVVHV LQ 7KHUDQRV¶V WHFKQRORJ\ DQG WKHLU UHODWHG
NQRZOHGJH RI WKH IDOVHQHVV RI WKHLU UHSUHVHQWDWLRQV UHJDUGLQJ WKH FDSDELOLWLHV RI 7KHUDQRV¶V
DQDO\]HUV



                                                
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 80 of 86




       (YLGHQFH WKDW 'HIHQGDQWV UHSHDWHGO\ SURPLVHG WR GHOLYHU GHYLFHV WR WKLUG SDUWLHV IRU
LQGHSHQGHQW WHVWLQJ WHQGV WR VKRZ WKHLU LQWHQW WR GHIUDXG E\ FRQFHDOLQJ WKH ZHDNQHVVHV LQ
7KHUDQRV¶V WHFKQRORJ\

       (YLGHQFH WKDW +ROPHV DQG %DOZDQL ZHUH UHOXFWDQW WR OHW WKLUG SDUWLHV HYDOXDWH WKHLU
WHFKQRORJ\ EXW VWLOO SXUVXHG UHODWLRQVKLSV ZLWK WKLUG SDUWLHV WHQGV WR VKRZ 'HIHQGDQWV¶ PRWLYH WR
DVVRFLDWH ZLWK RWKHU SURPLQHQW LQGLYLGXDOV DQG HQWLWLHV

        (YLGHQFH WKDW +ROPHV DQG %DOZDQL SXUVXHG UHODWLRQVKLSV ZLWK SURPLQHQW WKLUG SDUWLHV
ZLWK QR LQWHQWLRQ RI IROORZLQJ WKURXJK DQG GHOLYHULQJ GHYLFHV WHQGV WR VKRZ 'HIHQGDQWV¶
SUHSDUDWLRQ DQG LQWHQW WR GHIUDXG YLFWLPV E\ DVVRFLDWLQJ WKHPVHOYHV ZLWK UHSXWDEOH RUJDQL]DWLRQV
LQ DQ HIIRUW WR EROVWHU WKHLU RZQ FUHGLELOLW\

        (YLGHQFH WKDW +ROPHV DQG %DOZDQL DWWHPSWHG WR GLVWUDFW IURP WKHLU IDLOXUH WR DOORZ
VXIILFLHQW LQGHSHQGHQW WHVWLQJ E\ SRLQWLQJ WR SRVVLEOH )'$ DSSURYDO WHQGV WR VKRZ 'HIHQGDQWV¶
SODQ DQG LQWHQW WR GHIUDXG YLFWLPV E\ WRXWLQJ )'$ DSSURYDO WKH\ NQHZ WKH\ KDG QRW REWDLQHG

;;    'HVWUXFWLRQ RI WKH /,6 'DWDEDVH

       7KH JRYHUQPHQW PD\ RIIHU HYLGHQFH RI WKH IROORZLQJ

        2Q -XQH   D *UDQG -XU\ VXESRHQD ZDV LVVXHG DV SDUW RI D FULPLQDO LQYHVWLJDWLRQ
LQWR YLRODWLRQV RI  86&   ZLUH IUDXG DQG  86&   FRQVSLUDF\ WR FRPPLW ZLUH
IUDXG WR WKH FXVWRGLDQ RI UHFRUGV IRU 7KHUDQRV ,QF 6XESRHQD SURGXFHG LQ GLVFRYHU\ RQ -XO\
  7KH VXESRHQD VRXJKW ³7KH HQWLUHW\ RI DOO EORRG WHVW ODE UHSRUWV PDLQWDLQHG LQ WKH
/,6 >/DERUDWRU\ ,QIRUPDWLRQ 6\VWHPV@ GDWDEDVH WKDW 7KHUDQRV SURYLGHG WR LWV SDWLHQWV´ 7KH
VXESRHQD IXUWKHU FODULILHG WKDW WKH UHSRUWV VKRXOG EH LQ WKH VDPH IRUPDW DV WKH\ ZHUH RULJLQDOO\
SURYLGHG WR WKH SDWLHQWV DQG WKH SURGXFWLRQ RI WKH GDWDEDVH VKRXOG LQFOXGH D ³VRIWFRS\ RU SUR[\
RI WKH /,6 GDWDEDVH DORQJ ZLWK DQ\ RWKHU SURSULHWDU\ VRIWZDUH UHTXLUHG WR DFFHVV DQG VHDUFK
WKH GDWDEDVH´

        7KH /,6 GDWDEDVH FRQWDLQHG SDWLHQW WHVW UHVXOW IURP WKH WLPH RI WKH FRPSDQ\¶V
FRPPHUFLDO ODXQFK LQ 2FWREHU   XS WR -XO\   7KHUDQRV'2- 7/ 7KH
/,6 GDWDEDVH ZDV 7KHUDQRV¶V only PHWKRG RI VWRULQJ DQG PDLQWDLQLQJ SDWLHQW GDWD DQG WHVW
UHVXOWV %DWHV 865(32576± 7KH VHDUFKDEOH WHVW UHVXOW GDWD LQ /,6
FRXOG LQFOXGH DPRQJ RWKHU LWHPV WLPH GRFWRU DVVD\ W\SH WKH VSHFLILF SHUIRUPLQJ ODE DQG WKH
W\SH RI GHYLFH XVHG WR SHUIRUP WKH WHVW Id. %DWHV 7KHUDQRV'2- 7/ 7KH /,6
GDWDEDVH ZDV XVHG GXULQJ TXDOLW\ FRQWURO FKHFNV WR FRPSDUH 7KHUDQRV SDWLHQW WHVW UHVXOWV DQG
UHVSRQG WR DXGLWV %DWHV 865(32576± 7KH GDWDEDVH DOVR JHQHUDWHG
UHSRUWV DQG VRIWZDUH DQG ODE PDQDJHUV XVHG /,6 WR JHQHUDWH UHSRUWV RI WHVW UHVXOWV Id.

        2Q -XQH   WKH JRYHUQPHQW FKDUJHG (OL]DEHWK +ROPHV DQG 5DPHVK %DOZDQL ZLWK
ZLUH IUDXG DQG FRQVSLUDF\ WR FRPPLW ZLUH IUDXG LQ DQ HOHYHQFRXQW LQGLFWPHQW &5 (-'

       2Q RU DERXW $XJXVW   ODZ\HUV IRU :LOPHU +DOH SURYLGHG D KDUG GULYH WR WKH 86
$WWRUQH\¶V 2IILFH ZKLFK WKH\ UHSUHVHQWHG LQ D WUDQVPLWWDO OHWWHU FRQWDLQHG D FRS\ RI WKH /,6


                                               
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 81 of 86




GDWDEDVH %DWHV 865(32576 ± 865(32576 :LOPHU +DOH DWWRUQH\
.DWLH 0RUDQ SURYLGHG WKH SDVVZRUG WR WKH HQFU\SWHG KDUG GULYH LQ DQ HPDLO See id $OO
VXEVHTXHQW HIIRUWV E\ WKH JRYHUQPHQW WR DFFHVV WKH LQIRUPDWLRQ RQ WKLV KDUG GULYH KDYH IDLOHG $
FRPSXWHU IRUHQVLF H[SHUW UHWDLQHG E\ WKH 86 $WWRUQH\¶V 2IILFH WR DVVLVW LQ UHWULHYLQJ WKLV GDWD
%UXFH 3L[OH\ IRXQG WKDW WKH ³NH\´ ILOH RQ WKH KDUG GULYH ZKLFK ZRXOG HQDEOH WKH VHTXHO GDWDEDVH
WR EH UHFRQILJXUHG LV LWVHOI HQFU\SWHG E\ D GLVWLQFW SDVVZRUG QRW WKH RQH SURYLGHG ZLWK WKH
WUDQVPLWWDO OHWWHU  DQG FDQQRW EH RSHQHG See 6HSW   3L[OH\ 5HSRUW ³,Q RUGHU WR
GHFU\SW WKH EDFNXS D SHUVRQ ZRXOG QHHG WR NQRZ WKH SDVVZRUG DQG KDYH D FRS\ RI WKH µNH\¶
ILOH´ :LWKRXW WKH NH\ ILOH WKH GDWD ILOHV FRQWDLQHG RQ WKH KDUG GULYH FDQQRW EH UHFRQILJXUHG LQWR
D VHTXHO VHUYHU DQG UHPDLQ LQDFFHVVLEOH See id.

        2Q RU DERXW $XJXVW ±  KLJKOHYHO PDQDJHUV ZLWKLQ 7KHUDQRV ,QF LQFOXGLQJ
'DYLG 7D\ORU DXWKRUL]HG WKH GLVDVVHPEO\ RI WKH KDUGZDUH WKDW FRPSULVHG WKH /,6 GDWDEDVH DV
SDUW RI WKH FORVLQJ RI WKH FRPSDQ\¶V 1HZDUN IDFLOLW\ )RU H[DPSOH LQ DQ $XJXVW  
HPDLO 7D\ORU ZURWH ³WKH V\VWHP >FRQWDLQLQJ WKH /,6 GDWDEDVH@ ZLOO EH SXW LQWR VWRUDJH WKLV
)ULGD\ DQG PD\ WKHUHDIWHU EH YHU\ GLIILFXOW WR UHVXVFLWDWH´ %DWHV 1HHWHNB 2Q RU DERXW
$XJXVW   7KHUDQRV HPSOR\HHV DQG KLUHG FRQVXOWDQWV WRRN DSDUW WKH KDUGZDUH FRPSULVLQJ
WKH /,6 GDWDEDVH 7KLV UHVXOWHG LQ WKH SHUPDQHQW GHVWUXFWLRQ RI WKH GDWDEDVH See id %DWHV
1HHWHNB %DWHV 865(32576

        +LJKOHYHO PHPEHUV RI WKH FRPSDQ\ KDG FRPPXQLFDWHG DERXW WKLV SURFHVV RYHU HPDLOV
OHDGLQJ XS WR WKH GDWH RI WKH GHVWUXFWLRQ LQGLFDWLQJ WKDW WKH\ NQHZ WKDW RQFH WKH KDUGZDUH ZDV
WDNHQ DSDUW WKH GDWDEDVH ZRXOG QR ORQJHU EH DFFHVVLEOH See generally %DWHV 1HHWHNB±
 see also 1HHWHNB +LJKOHYHO PDQDJHUV ZHUH DOVR DZDUH WKDW WKH ,7 VXSSRUW
VWDII ZKR KDG FRSLHG WKH GDWDEDVH RQWR WKH KDUG GULYHV SURYLGHG WR WKH JRYHUQPHQW LQ UHVSRQVH WR
WKH VXESRHQD GLG not KDYH WKH SDVVZRUG QHHGHG WR GHFU\SW WKH LQIRUPDWLRQ FRQWDLQHG RQ WKH KDUG
GULYHV See, e.g. %DWHV 1HHWHNB 1HHWHNB± 1HHWHNB )RU
H[DPSOH LQ HPDLOV GDWHG -XO\   DQG -XO\   7KHUDQRV FRXQVHO ;DQ :KLWH
LQIRUPHG VHQLRU OHDGHUV LQ 7KHUDQRV²LQFOXGLQJ 'DYLG 7D\ORU²WKDW WKH FRSLHG GDWDEDVH
SURGXFHG LQ UHVSRQVH WR WKH OLWLJDWLRQ UHTXHVW ³DSSHDUV WR UHTXLUH SDVVZRUGV WKDW $QWWL DORQH PD\
KDYH´ %DWHV 1HHWHNB 1HHWHNB $FFRUGLQJ WR HPDLOV RQ RU DERXW $XJXVW 
 (ULF &DGGHQKHDG FRQWDFWHG IRUPHU 7KHUDQRV ,7 HPSOR\HH $QWWL .RUKRQHQ LQ DQ DWWHPSW WR
REWDLQ WKH DGGLWLRQDO SDVVZRUG 1HHWHNB 1HHWHNB

        ,Q DQ LQWHUYLHZ .RUKRQHQ UHFDOOHG EHLQJ FRQWDFWHG E\ &DGGHQKHDG RQ EHKDOI RI
7KHUDQRV LQ HDUO\ $XJXVW  &DGGHQKHDG DVNHG KLP IRU WKH SDVVZRUG WKDW ZRXOG DFFHVV WKH
PDVWHU NH\ ILOH RI WKH /,6 GDWDEDVH EXW .RUKRQHQ ZDV XQDEOH WR SURYLGH RQH WKDW ZRUNHG
 %DWHV 865(32576 &DGGHQKHDG UHFDOOHG GXULQJ DQ LQWHUYLHZ WKDW KH WROG 0LFKDHO
&KXQJ ZKR ZDV DQ ,7 FRQVXOWDQW KLUHG WR PDQDJH WKH 1HZDUN VKXWGRZQ LQ DSSUR[LPDWHO\
$XJXVW  WKDW LI WKH\ WRRN WKH /,6 GDWDEDVH DSDUW WKH\ ZRXOG QRW EH DEOH WR DFFHVV LW DJDLQ
EHFDXVH WKH HQFU\SWLRQ NH\ ZRXOG EH ORVW %DWHV 865(32576 ,Q DQ LQWHUYLHZ
&KXQJ UHFDOOHG WKDW KH KDG PHHWLQJV ZLWK -RKQ 0F&KHVQH\ DQG RWKHUV DW 7KHUDQRV WR H[SODLQ
WKDW RQFH WKH VHUYHUV ZHUH WXUQHG RII WKHQ D IRUHQVLF WHDP ZRXOG EH QHHGHG WR UHFRYHU WKH GDWD
RQ WKH /,6 EXW QRERG\ RQ WKHLU WHDP NQHZ KRZ WR GR WKLV RU LI LW ZRXOG HYHQ EH SRVVLEOH %DWHV
865(32576±865(3257



                                                
Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 82 of 86
Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 83 of 86
Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 84 of 86
      Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 85 of 86




              UHODWLRQVKLS ZDV QRW WR EH WDONHG DERXW ZLWK RWKHUV DW 7KHUDQRV %OLFNPDQ JRW WKLV
              GLUHFWLRQ IURP &KULVWLDQ +ROPHV 865(32576

       x      6WDWHPHQWV E\ 6XUHNKD *DQJDNKHGNDU WKDW LW ZDV ZHOO NQRZQ WKDW 6XQQ\ %DOZDQL
              DQG (OL]DEHWK +ROPHV ZHUH LQ D UHODWLRQVKLS DQG WKDW WKH\ ZHUH ER\IULHQG DQG
              JLUOIULHQG %DOZDQL ZDV NQRZQ WR EH UXQQLQJ WKH FRPSDQ\ 7KH UHODWLRQVKLS
              EHWZHHQ +ROPHV DQG %DOZDQL ZDV QRW GLVFORVHG 865(32576

       x      6WDWHPHQWV E\ $OH[ 7D\ORU WKDW KH ZDV QRW DZDUH RI DQ\ SHUVRQDO UHODWLRQVKLS
              EHWZHHQ +ROPHV DQG %DOZDQL +DG KH EHHQ DGYLVHG RI VXFK D UHODWLRQVKLS KH
              ZRXOG KDYH WDNHQ LW XQGHU DGYLVHPHQW 865(32576

       x      6WDWHPHQWV E\ 6FRWW (DUWK\ WKDW KH ZDV QRW DZDUH RI D SHUVRQDO UHODWLRQVKLS
              EHWZHHQ +ROPHV DQG %DOZDQL (DUWK\ ZRXOG KDYH OLNHG WR KDYH NQRZQ LI +ROPHV
              DQG %DOZDQL KDG D SHUVRQDO UHODWLRQVKLS EHFDXVH WKHUH FRXOG KDYH EHHQ D
              GRZQVLGH LI WKH UHODWLRQVKLS GLG QRW ZRUN RXW 865(32576

       x      6WDWHPHQWV E\ -HUU\ 7XEHUJHQ WKDW KH ZDV QRW DZDUH RI D SHUVRQDO UHODWLRQVKLS
              EHWZHHQ %DOZDQL DQG +ROPHV EHIRUH WKH LQYHVWPHQW ZDV PDGH 7XEHUJHQ VDLG KH
              ZRXOG KDYH ZDQWHG WR NQRZ EHFDXVH WKH GLVFORVXUH PLJKW KDYH PDWWHUHG 86
              5(32576

       x      6WDWHPHQWV E\ 'RQ /XFDV WKDW KH OHDUQHG DERXW +ROPHV DQG %DOZDQL¶V
              UHODWLRQVKLS WKURXJK PHGLD UHSRUWV +H ZDV VXUSULVHG DQG VDLG LW ZDV PDWHULDO
              LQIRUPDWLRQ WR NQRZ /XFDV GLG QRW LQYHVW LQ KXVEDQG ZLIH VWDUW XSV EHFDXVH WKHUH
              LV WRR PXFK GUDPD 865(32576

       x      6WDWHPHQWV E\ &KULVWLDQ +ROPHV WKDW DW VRPH SRLQW LQ WKH  WLPH SHULRG
              +ROPHV WROG KLP WKDW VKH ZDV GLVFORVLQJ WKH UHODWLRQVKLS WR WKH ERDUG 3)0
              '(32

       x      6WDWHPHQWV E\ &UDLJ +DOO WR WKH HIIHFW WKDW WKURXJKRXW +DOO¶V LQWHUDFWLRQV ZLWK
              +ROPHV EHJLQQLQJ LQ RU DERXW  DQG ODVWLQJ WKURXJK LQ RU DERXW  +ROPHV
              FRQFHDOHG KHU URPDQWLF UHODWLRQVKLS ZLWK %DOZDQL 865(32576 86
              5(32576 WR 

       x      6WDWHPHQWV E\ 'DQ 0RVOH\ WR WKH HIIHFW WKDW WKURXJKRXW 0RVOH\¶V LQWHUDFWLRQV
              ZLWK +ROPHV EHJLQQLQJ LQ RU DERXW  DQG ODVWLQJ WKURXJK LQ RU DERXW 
              +ROPHV FRQFHDOHG KHU URPDQWLF UHODWLRQVKLS ZLWK %DOZDQL 865(32576
               865(32576 WR 

       +ROPHV FDXVHG WKH GLVWULEXWLRQ RI D New Yorker DUWLFOH WR PHPEHUV RI WKH ERDUG DQG
LQYHVWRUV VWDWLQJ ³+HU KRPH LV D WZREHGURRP FRQGR LQ 3DOR $OWR DQG VKH OLYHV DQ DXVWHUH OLIH
$OWKRXJK VKH FDQ TXRWH -DQH $XVWHQ E\ KHDUW VKH QR ORQJHU GHYRWHV WLPH WR QRYHOV RU IULHQGV
GRHVQ¶W GDWH GRHVQ¶W RZQ D WHOHYLVLRQ DQG KDVQ¶W WDNHQ D YDFDWLRQ LQ WHQ \HDUV´ 6(&86$2


                                               
       Case 5:18-cr-00258-EJD Document 580-2 Filed 11/20/20 Page 86 of 86




(352' 6(&86$2(352' 6(&86$2(352'
6(&86$2(352' 6(&86$2(352'



        7KH HYLGHQFH LV RIIHUHG IRU WKH SHUPLWWHG SXUSRVH RI PRWLYH LQWHQW SUHSDUDWLRQ SODQ
NQRZOHGJH DEVHQFH RI PLVWDNH DQG ODFN RI DFFLGHQW DV ZHOO DV WKH H[LVWHQFH RI WKH FRQVSLUDF\
$PRQJ RWKHU WKLQJV HYLGHQFH WKDW +ROPHV DQG %DOZDQL GLG QRW GLVFORVH WKH UHODWLRQVKLS WHQGV WR
VKRZ WKH DJUHHPHQW DQG MRLQW SODQ 6XFK HYLGHQFH WHQGV WR VKRZ LQWHQW ± +ROPHV DQG %DOZDQL
IHDUHG WKDW LI LQYHVWRUV NQHZ LW ZRXOG UDLVH TXHVWLRQV DERXW %DOZDQL¶V UROH DQG TXDOLILFDWLRQV
6XFK HYLGHQFH LV UHOHYDQW WR FRQVFLRXVQHVV RI JXLOW ± SXEOLF NQRZOHGJH ZRXOG XQGHUPLQH
+ROPHV¶V SXEOLF LPDJH WKDW VKH OLYHG DQ DXVWHUH OLIH GHYRWHG RQO\ WR 7KHUDQRV 6XFK HYLGHQFH LV
UHOHYDQW WR WKH PDWHULDOLW\ RI VWDWHPHQWV PDGH WR LQYHVWRUV 6XFK HYLGHQFH LV DOVR UHODWHG WR
FODLPV WKDW +ROPHV DQGRU %DOZDQL UHOLHG RQ WKH RWKHU DQGRU FODLPV WKDW EHFDXVH RI D PHQWDO
GLVHDVH RU GHIHFW VKH ZDV XQDEOH WR IRUP LQWHQW WR GHIUDXG



        7KH JRYHUQPHQW UHVHUYHV WKH ULJKW WR LQWURGXFH DGGLWLRQDO HYLGHQFH FRYHUHG E\ LWV
SUHYLRXV GLVFORVXUHV DQG IXUWKHU UHVHUYHV WKH ULJKW WR DPHQG WKLV QRWLFH LQ DGYDQFH RI WULDO EDVHG
RQ LWV FRQWLQXLQJ LQYHVWLJDWLRQ DQG WULDO SUHSDUDWLRQ

                                              9HU\ WUXO\ \RXUV

                                              $'$0 $ 5((9(6
                                              $WWRUQH\ IRU WKH 8QLWHG 6WDWHV
                                              $FWLQJ 8QGHU $XWKRULW\ &RQIHUUHG
                                              %\  86&  

                                                     V
                                              BBBBBBBBBBBBBBBBBBBBBBBBB
                                              52%(57 6 /($&+
                                              -())5(< 6&+(1.
                                              -2+1 & %267,&
                                              9$1(66$ %$(+5-21(6
                                              $VVLVWDQW 8QLWHG 6WDWHV $WWRUQH\V


&F     -HIIUH\ &RRSHUVPLWK (VT E\ HPDLO




                                                
